Exhibit 10.1

EXECUTION VERSION

PUBLISHED CUSIP NO. 22281MAT2

CREDIT AND GUARANTY AGREEMENT

dated as of March 28, 2012

among

COVANTA ENERGY CORPORATION,

COVANTA HOLDING CORPORATION,

as a Guarantor,

CERTAIN SUBSIDIARIES OF COVANTA ENERGY CORPORATION,

as Guarantors,

VARIOUS LENDERS,

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent and Issuing Bank,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Syndication Agent,

and

BARCLAYS BANK PLC, CRÉDIT AGRICOLE CORPORATE AND

INVESTMENT BANK and JPMORGAN CHASE BANK, N.A.,

as Co-Documentation Agents

 

 

$1,200,000,000 Senior Secured Credit Facilities

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MORGAN STANLEY SENIOR FUNDING, INC., BARCLAYS CAPITAL,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and

JPMORGAN SECURITIES LLC,

as Joint Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. DEFINITIONS AND INTERPRETATION

     2   

1.1 Definitions

     2   

1.2 Accounting Terms

     52   

1.3 Interpretation, etc

     53   

1.4 Exchange Rates; Currency Equivalents

     53   

1.5 Additional Alternative Currencies

     54   

1.6 Change of Currency

     54   

1.7 Letter of Credit Amounts

     55   

SECTION 2. LOANS AND LETTERS OF CREDIT

     55   

2.1 Term Loans

     55   

2.2 Revolving Loans

     56   

2.3 Swing Line Loans

     57   

2.4 Issuance of Letters of Credit and Purchase of Participations Therein

     59   

2.5 Pro Rata Shares

     69   

2.6 Use of Proceeds

     69   

2.7 Evidence of Debt; Lenders’ Books and Records; Notes

     70   

2.8 Interest on Loans

     70   

2.9 Conversion/Continuation

     72   

2.10 Default Interest

     73   

2.11 Fees; Premium

     73   

2.12 Scheduled Payments

     74   

2.13 Voluntary Prepayments/Commitment Reductions

     75   

2.14 Mandatory Prepayments

     78   

2.15 Application of Prepayments

     80   

2.16 General Provisions Regarding Payments

     81   

2.17 Ratable Sharing

     83   

2.18 Making or Maintaining Eurodollar Rate Loans

     84   

2.19 Increased Costs; Capital Adequacy

     86   

2.20 Taxes; Withholding, etc

     88   

2.21 Obligation to Mitigate

     92   

2.22 Defaulting Lenders

     93   

2.23 Removal or Replacement of a Lender

     96   

2.24 Incremental Facilities

     97   

2.25 Extension Option

     99   

SECTION 3. CONDITIONS PRECEDENT

     102   

3.1 Closing Date

     102   

3.2 Conditions to Each Credit Extension

     105   

SECTION 4. REPRESENTATIONS AND WARRANTIES

     106   

 

i



--------------------------------------------------------------------------------

4.1 Organization; Requisite Power and Authority; Qualification

     106   

4.2 Subsidiaries; Capital Stock and Ownership

     107   

4.3 Due Authorization

     107   

4.4 No Conflict

     107   

4.5 Governmental Consents

     108   

4.6 Binding Obligation

     108   

4.7 Historical Financial Statements

     108   

4.8 Projections

     108   

4.9 No Material Adverse Change

     108   

4.10 Adverse Proceedings, etc

     108   

4.11 Payment of Taxes

     109   

4.12 Properties

     109   

4.13 Environmental Matters

     110   

4.14 No Defaults

     110   

4.15 Governmental Regulation

     110   

4.16 Margin Stock

     110   

4.17 Employee Matters

     111   

4.18 Employee Benefit Plans

     111   

4.19 Solvency

     112   

4.20 Disclosure

     112   

4.21 Patriot Act

     112   

4.22 Unrestricted Subsidiaries

     113   

4.23 OFAC

     113   

SECTION 5. AFFIRMATIVE COVENANTS

     113   

5.1 Financial Statements and Other Reports

     113   

5.2 Existence

     117   

5.3 Payment of Taxes and Claims

     117   

5.4 Maintenance of Properties and Assets

     117   

5.5 Insurance

     117   

5.6 Inspections

     118   

5.7 Lenders Meetings

     118   

5.8 Compliance with Laws

     118   

5.9 Environmental

     118   

5.10 Subsidiaries

     119   

5.11 Additional Material Real Estate Assets

     120   

5.12 Further Assurances

     120   

5.13 Post-Closing Matters

     121   

5.14 Designation of Subsidiaries

     122   

SECTION 6. NEGATIVE COVENANTS

     122   

6.1 Indebtedness

     122   

6.2 Liens

     128   

6.3 No Further Negative Pledges

     131   

6.4 Restricted Junior Payments

     132   

 

ii



--------------------------------------------------------------------------------

6.5 Restrictions on Subsidiary Distributions

     134   

6.6 Investments

     135   

6.7 Financial Covenants

     138   

6.8 Fundamental Changes; Disposition of Assets; Acquisitions

     138   

6.9 Disposal of Subsidiary Interests

     140   

6.10 Transactions with Shareholders and Affiliates

     140   

6.11 Conduct of Business

     141   

6.12 Amendments or Waivers of Certain Agreements

     141   

6.13 Fiscal Year

     141   

6.14 Hedge Agreements

     141   

6.15 Sanctions

     142   

SECTION 7. GUARANTY

     142   

7.1 Guaranty of the Obligations

     142   

7.2 Contribution by Guarantors

     142   

7.3 Payment by Guarantors

     143   

7.4 Liability of Guarantors Absolute

     143   

7.5 Waivers by Guarantors

     145   

7.6 Guarantors’ Rights of Subrogation, Contribution, etc.

     146   

7.7 Subordination of Other Obligations

     146   

7.8 Continuing Guaranty

     147   

7.9 Authority of Guarantors or Company

     147   

7.10 Financial Condition of Company

     147   

7.11 Bankruptcy, etc

     147   

7.12 Discharge of Guaranty

     148   

SECTION 8. EVENTS OF DEFAULT

     148   

8.1 Events of Default

     148   

SECTION 9. AGENTS

     151   

9.1 Appointment of Agents

     151   

9.2 Powers and Duties

     152   

9.3 General Immunity

     152   

9.4 Agents Entitled to Act as Lender

     154   

9.5 Lenders’ Representations, Warranties and Acknowledgment

     154   

9.6 Resignation of Administrative Agent

     154   

9.7 Collateral Documents and Guaranty

     156   

9.8 No Other Duties, Etc

     157   

SECTION 10. MISCELLANEOUS

     157   

10.1 Notices

     157   

10.2 Expenses

     159   

10.3 Indemnity

     160   

10.4 Set-Off

     161   

 

iii



--------------------------------------------------------------------------------

10.5 Amendments and Waivers

     162   

10.6 Successors and Assigns; Participations

     165   

10.7 Independence of Covenants

     170   

10.8 Survival of Representations, Warranties and Agreements

     170   

10.9 No Waiver; Remedies Cumulative

     171   

10.10 Marshalling; Payments Set Aside

     171   

10.11 Severability

     172   

10.12 Obligations Several; Independent Nature of Lenders’ Rights

     172   

10.13 No Advisory or Fiduciary Responsibility

     172   

10.14 Headings

     173   

10.15 APPLICABLE LAW

     173   

10.16 CONSENT TO JURISDICTION

     173   

10.17 WAIVER OF JURY TRIAL

     173   

10.18 Confidentiality

     174   

10.19 Usury Savings Clause

     175   

10.20 Counterparts

     176   

10.21 Effectiveness

     176   

10.22 Patriot Act

     176   

10.23 Electronic Execution of Assignments

     176   

10.24 Judgment Currency

     176   

10.25 ENTIRE AGREEMENT

     177   

 

iv



--------------------------------------------------------------------------------

APPENDICES:

   A-1    Term Loan Commitments    A-2    Revolving Commitments    B    Notice
Addresses

SCHEDULES:

   1.1(a)    Certain Adjustments to Financial Covenant Definitions    1.1(b)   
Closing Date Excluded Subsidiaries    1.1(c)    Existing Letters of Credit   
1.1(d)    Closing Date Foreign Subsidiaries    1.1(e)    Mandatory Costs   
1.1(f)    Closing Date Material Restricted Subsidiaries    1.1(g)   
Disqualified Lender List    4.1    Jurisdictions of Organization    4.2   
Subsidiaries; Capital Stock and Ownership    4.12    Real Estate Assets    4.22
   Unrestricted Subsidiaries    5.13    Post-Closing Matters    6.1    Certain
Indebtedness    6.1(x)(1)    Terms of Subordination — Affiliates    6.1(x)(2)   
Terms of Subordination — Non-Affiliates    6.2    Certain Liens    6.6(g)   
Certain Investments    6.6(n)    Certain Investments in China    6.7(a)   
Collateral Accounts with respect to Restricted Project Cash    6.8-A    Certain
Permitted Asset Sales    6.8-B    Foreign Subsidiary Restructuring    6.10   
Certain Affiliate Transactions

EXHIBITS:

   A-1    Funding Notice    A-2    Conversion/Continuation Notice    A-3   
Issuance Notice    B-1    Term Loan Note    B-2    Revolving Loan Note    B-3   
Swing Line Note    C    Compliance Certificate    D-1    Opinion of Milbank,
Tweed, Hadley & McCloy LLP    D-2    Opinion of Mr. Timothy Simpson    E   
Assignment Agreement    F    U.S. Tax Compliance Certificates    G    Solvency
Certificate    H    Counterpart Agreement    I-1    Pledge and Security
Agreement    I-2    Holding Pledge Agreement    J    Joinder Agreement    K   
Intercompany Subordination Agreement    L    Intercreditor Agreement Term Sheet
   M    Mortgage

 

v



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of March 28, 2012, is entered into
by and among COVANTA ENERGY CORPORATION, a Delaware corporation (“Company”),
COVANTA HOLDING CORPORATION, a Delaware corporation (“Holding”), CERTAIN
SUBSIDIARIES OF COMPANY, as Guarantors, THE LENDERS PARTY HERETO FROM TIME TO
TIME, BANK OF AMERICA, N.A., as Administrative Agent (“Bank of America”,
together with its permitted successors in such capacity, “Administrative Agent”)
and as Collateral Agent (together with its permitted successors in such
capacity, the “Collateral Agent”) and Issuing Bank, MORGAN STANLEY SENIOR
FUNDING, INC. (“Morgan Stanley”), as Syndication Agent (in such capacity, a
“Syndication Agent”), and BARCLAYS BANK PLC (“Barclays Bank”), CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK (“Crédit Agricole”) and JPMORGAN CHASE BANK, N.A.
(“JPMCB”) as Documentation Agents (in such capacity, “Co-Documentation Agents”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, Lenders have agreed to extend certain credit facilities to Company, in
an aggregate amount not to exceed $1,200,000,000, consisting of (i) $300,000,000
in aggregate principal amount of Term Loans to be borrowed on the Closing Date
and (ii) $900,000,000 in aggregate principal amount of Revolving Commitments.
The proceeds of the Term Loans will be used, together with a portion of the
proceeds of the Closing Date Senior Notes, to refinance the Existing
Indebtedness of Company and certain of its Subsidiaries in accordance with the
terms hereof (“Refinancing”) and to pay the related fees, commissions, premiums
and expenses. The proceeds under the Revolving Loan will be used, after the
Closing Date, to fund Restricted Junior Payments permitted hereunder, for
Permitted Acquisitions and to provide for ongoing working capital requirements
of Company and its Subsidiaries and for general corporate purposes;

WHEREAS, contemporaneously with or prior to the closing of this Agreement,
Holding will issue the Closing Date Senior Notes, the proceeds of which,
together with the proceeds from the Term Loans provided under this Agreement,
will be used to consummate the Refinancing;

WHEREAS, Company has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of its assets to the extent permitted by existing Contractual
Obligations and regulatory limitations binding on Company or any of its
Subsidiaries; provided that Company shall not be required to pledge (i) the
Capital Stock of any Unrestricted Subsidiary, (ii) more than 65% of the Capital
Stock of any Foreign Subsidiary or (iii) any other Excluded Asset; and

WHEREAS, Guarantors, have agreed to guarantee the obligations of Company
hereunder and to the extent permitted by existing Contractual Obligations and
regulatory limitations, binding on Holding, Company or any of its Subsidiaries,
to secure their respective



--------------------------------------------------------------------------------

Obligations by granting to Collateral Agent, for the benefit of Secured Parties,
a First Priority Lien on substantially all of their respective assets; provided
that (A) no Guarantor Subsidiary shall be required to pledge (i) the Capital
Stock of any Unrestricted Subsidiary, (ii) more than 65% of the Capital Stock of
any Foreign Subsidiary or (iii) any other Excluded Asset and (B) Holding shall
only be required to pledge the Capital Stock of Company.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1 Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated Adjusted EBITDA of such
Acquired Entity or Business (determined as if references to Company and the
Restricted Subsidiaries in the definition of Consolidated Adjusted EBITDA were
references to such Acquired Entity or Business and its Subsidiaries), all as
determined on a consolidated basis for such Acquired Entity or Business.

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated Adjusted EBITDA”.

“Act” as defined in Section 4.21.

“Additional Revolving Commitment” as defined in Section 2.24(a).

“Additional Revolving Lender” as defined in Section 2.24(a).

“Additional Revolving Loan” as defined in Section 2.24(c).

“Additional Term Loan” as defined in Section 2.24(b).

“Additional Term Loan Commitment” as defined in Section 2.24(a).

“Additional Term Loan Exposure” means, with respect to any Lender as of any date
of determination, the outstanding principal amount of the Additional Term Loans
of such Lender for a Series.

“Additional Term Loan Lender” as defined in Section 2.24(a).

“Additional Term Loan Maturity Date” means the date that Additional Term Loans
of a Series shall become due and payable in full hereunder, as specified in the
applicable Joinder Agreement, including by acceleration or otherwise.

“Administrative Agent” as defined in the preamble hereto.

 

-2-



--------------------------------------------------------------------------------

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of an
Authorized Officer of Company or any of its Subsidiaries, threatened against or
affecting Company or any of its Subsidiaries or any property of Company or any
of its Subsidiaries.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

“Agent” means each of Administrative Agent, Collateral Agent, Syndication Agent
and Co-Documentation Agents.

“Aggregatable Restricted Subsidiaries” means two (2) or more Restricted
Subsidiaries (i) which for the most recent Fiscal Year individually accounted
for less than 5.00%, but collectively accounted for more than 15.00%, of the
Consolidated Adjusted EBITDA of Company and its Restricted Subsidiaries, or
(ii) which as at the end of the most recent Fiscal Year, individually owned less
than 5.00%, but collectively owned more than 15.00%, of the Total Tangible
Assets of Company and its Restricted Subsidiaries.

“Aggregate Amounts Due” as defined in Section 2.17.

“Aggregate Payments” as defined in Section 7.2.

“Agreement” means this Credit and Guaranty Agreement, dated as of March 28, 2012
as it may be amended, restated, supplemented or otherwise modified from time to
time.

“Alternative Currency” means Euros, Pounds Sterling, Canadian Dollars and each
other currency (other than Dollars) that is approved in accordance with
Section 1.5.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Letter of Credit Outstandings” means the stated amount of
all outstanding Letter of Credit in respect of Letters of Credit denominated in
an Alternative Currency.

 

-3-



--------------------------------------------------------------------------------

“Alternative Currency Loan” means a Loan denominated in an Alternative Currency.

“Applicable Margin” means

(i) with respect to Revolving Loans, (a) from the Closing Date until the date of
delivery of the Compliance Certificate and the financial statements for the
first Fiscal Quarter ending after the Closing Date, 2.25% per annum for
Eurodollar Rate Loans and 1.25% per annum for Base Rate Loans; and
(b) thereafter, a percentage per annum, determined by reference to the Leverage
Ratio in effect from time to time as set forth in the Pricing Grid; and

(ii) with respect to the Term Loans (a) from the Closing Date until the date of
delivery of the Compliance Certificate and the financial statements for the
first Fiscal Quarter ending after the Closing Date, 3.00% per annum for
Eurodollar Rate Loans and 2.00% per annum for Base Rate Loans; and
(b) thereafter, a percentage per annum, determined by reference to the Leverage
Ratio in effect from time to time as set forth in the Pricing Grid.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by Administrative Agent or
the applicable Issuing Bank, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than Company or any Guarantor
Subsidiary), in one transaction or a series of transactions, of all or any part
of Company’s or any of its Restricted Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible (other than Cash), whether now owned or hereafter acquired,
including, without limitation, the Capital Stock of any of Company’s Restricted
Subsidiaries, other than (i) inventory (or other assets) sold or leased in the
ordinary course of business, (excluding any such sales by operations or
divisions discontinued), and (ii) Excluded Asset Sales.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent and Company.

“Assignment Effective Date” as defined in Section 10.6(d)(i).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chief executive officer, general counsel, chief financial officer,
chief accounting officer or treasurer.

“Available Amount” means, at any time, an amount determined on a cumulative
basis equal to the sum of, without duplication:

(a) an amount equal to $50,000,000, plus

(b) an amount (not less than zero) equal to:

 

-4-



--------------------------------------------------------------------------------

(i) the Retained Excess Cash Flow Amount at such time, plus

(ii) to the extent not already included or reflected in the Retained Excess Cash
Flow Amount, the cumulative amount of cash and Cash Equivalent proceeds from
Holding Capital Contribution, plus

(iii) to the extent not already included or reflected in the Retained Excess
Cash Flow Amount, in the event any Unrestricted Subsidiary has been
re-designated as a Restricted Subsidiary or has been merged, consolidated or
amalgamated with or into, or transfers or conveys its assets to, or is
liquidated into, Company or a Restricted Subsidiary of Company, the fair market
value (as determined by an Authorized Officer of Company) of the Investments
consisting of cash and Cash Equivalents of Company and its Restricted
Subsidiaries in such Unrestricted Subsidiary at the time of such re-designation
(but not in excess of the original principal amount of the Investment in such
Unrestricted Subsidiary immediately prior to such re-designation), combination
or transfer (or of the assets transferred or conveyed, as applicable), in each
case to the extent such Investments correspond to the designation of a
Subsidiary as an Unrestricted Subsidiary pursuant to Section 5.14 and were
originally made using the Available Amount pursuant to Section 6.6(u), plus

(iv) any Declined Proceeds, plus

(v) an amount equal to the net reduction in Investments made pursuant to
Section 6.6(u) (not in excess of the original amount of such Investments) in
respect of any returns in cash and Cash Equivalents (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by Holding and its Restricted
Subsidiaries from such Investments, minus

(vi) any amount of the Available Amount used to make Investments pursuant to
Section 6.6(u) after the Closing Date and prior to such time, minus

(vii) any amount of the Available Amount used to make Permitted Acquisitions
pursuant to Section 6.8(g) after the Closing Date and prior to such time, minus

(viii) any amount of the Available Amount used to make Restricted Junior
Payments pursuant to Sections 6.4(e) after the Closing Date and prior to such
time.

“Bank of America” as defined in the preamble hereto.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Barclays Bank” as defined in the preamble hereto.

“Barclays Capital” means Barclays Capital.

 

-5-



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
greatest of (i) the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate,” (ii) the
Federal Funds Effective Rate in effect on such day plus  1/2 of 1.00% and
(iii) the Eurodollar Rate that would be in effect for a Eurodollar Rate Loan
with an Interest Period of one month plus 1.00%. The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent, Issuing Bank, Lender and Lender Counterparty.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, (ii) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, the term “Business Day” shall mean any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market, (iii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on or with respect to, Euro Denominated Loans and
Sterling Denominated Loans, any day which is a Business Day described in
clauses (i) and (ii) and which is also (a) a day for trading by and between
banks in the London interbank market and which shall not be a legal holiday or a
day on which banking institutions are authorized or required by law or other
government action to close in London, England and (b) in relation to any payment
in Euros, a day on which the Trans European Automated Real-Time Gross Settlement
Express Transfer 2 (TARGET 2) System is open and (iv) with respect to all
notices and determinations in connection with, and payments of principal and
interest on or with respect to, Canadian Dollar Denominated Loans, any day which
is a Business Day described in clauses (i) and (ii) and which is also a day
which is not a legal holiday under the laws of Canada or is a day on which
banking institutions are not authorized or required by law or other government
action to close in Canada.

“Canadian Dollar Denominated Loans” means each Revolving Loan denominated in
Canadian Dollars at the time of incurrence thereof.

“Canadian Dollars” and the “C$” means freely transferable lawful money of Canada
(expressed in Canadian dollars).

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

-6-



--------------------------------------------------------------------------------

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing from the issuer thereof.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) cash or deposit account
balances in Dollars, at a location and pursuant to documentation in form and
substance satisfactory to Administrative Agent and Issuing Banks (and “Cash
Collateralization” has a corresponding meaning). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means, as at any date of determination, (i) Dollars, Euros,
Pounds Sterling and Canadian Dollars; (ii) marketable securities (a) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States Government or (b) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such date; (iii) marketable
direct obligations issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof,
in each case maturing within one year after such date and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) commercial paper maturing no more than one year from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (v) certificates of deposit
or bankers’ acceptances maturing within one year after such date and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States of America or any state thereof or the District of Columbia that
(a) is at least “adequately capitalized” (as defined in the regulations of its
primary Federal banking regulator) and (b) has Tier 1 capital (as defined in
such regulations) of not less than $100,000,000; (vi) shares of any money market
mutual fund that (a) has at least 95% of its assets invested continuously in the
types of investments referred to in clauses (i), (ii) and (iii) above, and
(b) has net assets of not less than $500,000,000; (vii) any repurchase agreement
having a term of thirty (30) days or less entered into with any commercial
banking institution satisfying the criteria set forth in clause (v) which is
secured by a fully perfected security interest in any obligation of the type
described in clause (i) above, (viii) securities and investments held by Foreign
Subsidiaries pursuant to the requirements of Project documents to which they are
a party, (ix) other investment-grade instruments and securities held by Foreign
Subsidiaries, (x) auction rate securities or auction rate preferred stock having
a rate reset frequency of less than ninety (90) days and having, at the time of
the acquisition thereof, a rating of at least A from S&P or from Moody’s and
(xi) in the case of Foreign Subsidiaries, Investments made in the jurisdiction
where such Foreign Subsidiaries customarily make similar Investments that are of
a type and credit quality comparable to the Investments described in the
foregoing clauses of this definition.

“Cash Management Agreement” means any agreement providing for treasury,
depositary, purchasing card, e-payables or cash management services, including
in connection with any automated clearing house transfers of funds or any
similar transactions entered into by Company or its Subsidiaries.

 

-7-



--------------------------------------------------------------------------------

“Change in Law” means the effectiveness, after the date of this Agreement, of
any of the following: (a) any law, rule, regulation or treaty, (b) any change in
any law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means, at any time, (i) any Person other than Holding shall
acquire direct ownership, beneficially or of record, of any voting stock of
Company or (ii) any person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act, but excluding any employee benefit
plan of Holding and its Subsidiaries and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
shall at any time have acquired direct or indirect beneficial ownership (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of 50% of the
outstanding voting stock of Holding or (iii) the majority of the seats (other
than vacant seats) on the board of directors (or similar governing body) of
Holding cease to be occupied by Persons who either (A) were members of the board
of directors of Holding on the Closing Date or (B) were nominated for election
by the board of directors of Holding, a majority (other than vacant seats) of
whom were directors on the Closing Date or whose election or nomination for
election was previously approved by a majority of such directors.

“Class” means, in each case, under this Agreement as originally in effect or as
amended in accordance with the terms hereof pursuant to Section 10.5, (i) with
respect to Lenders, each of the following classes of Lenders: (a) Lenders having
Term Loan Exposure, (b) Lenders having Additional Term Loan Exposure of each
Series and (c) Lenders having Revolving Exposure (including Swing Line Lender);
(ii) with respect to Loans, each of the following classes of Loans: (a) Term
Loans, (b) each Series of Additional Term Loans and (c) Revolving Loans
(including Swing Line Loans and Additional Revolving Loans); and (iii) with
respect to Commitments, each of the following classes of Commitments: (a) Term
Loan Commitments and (b) Revolving Commitments.

“Closing Date” means the date on which the Term Loans are made.

“Closing Date Material Real Estate Asset” as defined in Section 4.12(c).

“Closing Date Senior Notes” means Holding’s 6-3/8% Senior Notes due 2022, issued
on March 19, 2012 and, if applicable, any exchange notes issued in exchange
therefor, in each case pursuant to the Closing Date Senior Notes Indenture.

 

-8-



--------------------------------------------------------------------------------

“Closing Date Senior Notes Documents” means the Closing Date Senior Notes, the
Closing Date Senior Notes Indenture and all other documents executed and
delivered with respect to the Closing Date Senior Notes or Closing Date Senior
Notes Indenture, each dated as of March 19, 2012 and as the same may be amended,
restated, modified and/or supplemented from time to time in accordance with the
terms thereof.

“Closing Date Senior Notes Indenture” means the Indenture, dated as of the
Closing Date, among Holding, and Wells Fargo Bank, National Association, as
trustee, as in effect on the Closing Date and as thereafter amended, restated,
modified and/or supplemented from time to time in accordance with the terms
thereof.

“Co-Documentation Agents” as defined in the preamble hereto.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the Holding
Pledge Agreement, Mortgages and all other instruments, documents and agreements
delivered by any Credit Party pursuant to this Agreement or any of the other
Credit Documents in order to grant to Collateral Agent, for the benefit of
Secured Parties, a Lien on any real, personal or mixed property of that Credit
Party as security for the Obligations.

“Commitment” means any Revolving Commitment or Term Loan Commitment.

“Commitment Fee Rate” means (a) from the Closing Date until the date of delivery
of the Compliance Certificate and the financial statements for the first Fiscal
Quarter ending after the Closing Date, 0.50% per annum; and (b) thereafter, a
percentage per annum, determined by reference to Leverage Ratio in effect from
time to time as set forth in the Pricing Grid.

“Commodities Agreement” means any long-term or forward purchase contract or
option contract to buy, sell or exchange commodities or similar agreement or
arrangement to which Company or any of its Restricted Subsidiaries is a party
unless, under the terms of such ordinary course, non-speculative purchase
contract, option contract agreement or arrangement Company expects to make or
take delivery of all of the commodities which are the subject thereof.

“Company” as defined in the preamble hereto.

“Company Materials” as defined in Section 5.1(j).

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C, with such amendments or modifications as may be approved by
Administrative Agent and Company.

“Consolidated Adjusted Debt” means, as at any date of determination, the
aggregate stated balance sheet amount of (x) all Indebtedness of the type
identified in clauses (i) through

 

-9-



--------------------------------------------------------------------------------

(iv) of the definition of Indebtedness of Company and its Restricted
Subsidiaries (excluding premiums and discounts) and (y) Guaranty Indebtedness,
determined on a consolidated basis in accordance with GAAP minus (i) Restricted
Project Cash, (ii) all Permitted Subordinated Indebtedness owing to Holding and
(iii) in the event of changes to GAAP accounting for Capital Leases result in
operating leases being reclassified as Capital Leases, then the aggregate amount
of Indebtedness resulting from such reclassification. For the avoidance of
doubt, Performance Guaranties and undrawn Letters of Credit shall not constitute
Consolidated Adjusted Debt

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Company and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP equal to:

(a) the sum, without duplication, of the amounts for such period of
(i) Consolidated Net Income, (ii) Consolidated Interest Expense,
(iii) provisions for taxes, (iv) total depreciation expense, (v) total
amortization expense, (vi) decreases in unbilled service receivables,
(vii) minority interests, (viii) non-Cash compensation expense from the issuance
of restricted stock and stock options, (ix) Transaction Costs and all legal,
accounting and other expenses incurred in connection with the Transactions or
any Permitted Acquisition, Investment, Asset Sale or other disposition (whether
or not consummated) to the extent deducted in determining Consolidated Net
Income for such period, (x) write-offs of deferred financing expenses in
connection with repayment of any Indebtedness (including, without limitation,
the Existing Indebtedness) and any amortization thereof, (xi) extraordinary
losses and unusual or non-recurring charges, severance, relocation costs and
curtailments or modifications to pensions and post-retirement employee benefit
plans, (xii) amortization of deferred financing costs, (xiii) restructuring
charges or reserves (including restructuring costs related to acquisitions after
the date hereof and to closure/consolidation of facilities), (xiv) the amount of
net cost savings projected by Company in good faith to be realized as a result
of specified actions determined during such period to be taken (calculated on a
pro forma basis as though such cost savings had been realized on the first day
of such period), net of the amount of actual benefits realized during such
period from such actions, provided that (A) such cost savings are reasonably
identifiable and factually supportable, (B) such actions are taken
within 18 months after the date of determination, (C) no cost savings shall be
added pursuant to this clause (xiv) to the extent duplicative of any expenses or
charges relating to such cost savings that are included in clause (xiii) above
with respect to such period and (D) a certificate executed by an Authorized
Officer of Company shall be delivered to Administrative Agent stating that such
cost savings are based on reasonable estimates, information and assumptions and
that such Authorized Officer has no reason to believe that the projected cost
savings will not be achieved, (xv) (A) the Acquired EBITDA of any Person that is
designated as a Restricted Subsidiary, property, business or asset acquired by
Company or any Restricted Subsidiary during such period (but not the Acquired
EBITDA of any related Person, property, business or assets to the extent not so
acquired), to the extent not subsequently sold, transferred or otherwise
disposed during such period by Company or such Restricted Subsidiary (each such
Person, property, business or asset acquired and not subsequently so disposed
of, an “Acquired Entity or Business”), based on the actual Acquired EBITDA of
such Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition) and (B) for the purposes of the definition
of the term “Permitted Acquisition” and Section 6.7, an adjustment in respect of
each Acquired Entity or Business equal to the amount of the Pro Forma Adjustment
with respect to such

 

-10-



--------------------------------------------------------------------------------

Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition) as specified in a certificate executed by
an Authorized Officer of Company and delivered to Administrative Agent, and
(xvi) other non-Cash items reducing Consolidated Net Income (excluding any such
non-Cash item to the extent that it represents an accrual or reserve for
potential Cash items to be paid within the next twelve months or amortization of
a prepaid Cash item that was paid in a prior period), minus

(b) non-Cash items (excluding any non-Cash item to the extent it represents the
reversal of an accrual or reserve for a potential Cash item that reduced
Consolidated Adjusted EBITDA in any prior period) plus increases in unbilled
service receivables;

provided that to the extent included in Consolidated Net Income,

(i) there shall be excluded in determining Consolidated Adjusted EBITDA non-Cash
currency translation gains and losses related to currency remeasurements of
Indebtedness (including the net loss or gain resulting from Hedge Agreements for
currency exchange risk), and

(ii) there shall be excluded in determining Consolidated Adjusted EBITDA for any
period, any adjustments resulting from the application of Statement of Financial
Accounting Standards No. 133,

(iii) for purposes of determining the Leverage Ratio or Interest Coverage Ratio
only, there shall be excluded in determining Consolidated Adjusted EBITDA for
any period the Disposed EBITDA of any Person, property, business or asset sold,
transferred or otherwise disposed of, closed or classified as discontinued
operations by Company or any Restricted Subsidiary during such period (each such
Person, property, business or asset so sold or disposed of, a “Sold Entity or
Business”), based on the actual Disposed EBITDA of such Sold Entity or Business
for such period (including the portion thereof occurring prior to such sale,
transfer or disposition);

provided that with respect to any calculation period ending prior to the first
anniversary of the Closing Date, the foregoing shall be subject to adjustment as
set forth in Schedule 1.1(a).

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Company and its Restricted Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “additions to plant, property and equipment” or similar items
reflected in the consolidated statement of cash flows of Company and its
Restricted Subsidiaries.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Company and its Restricted Subsidiaries on a consolidated basis that
may properly be classified as current assets in conformity with GAAP, excluding
Cash and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Company and its Restricted Subsidiaries on a consolidated
basis that may properly be classified as current liabilities in conformity with
GAAP, excluding the current portion of long term debt.

 

-11-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Company and its Restricted Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of Company and
its Restricted Subsidiaries (including all commissions, discounts and other fees
and charges owed with respect to letters of credit and net costs under Hedge
Agreements) plus the amount of any Restricted Junior Payments paid by Company to
Holding pursuant to Section 6.4(c)(i), but excluding (to the extent otherwise
included), however, (w) interest expense in respect of Permitted Subordinated
Indebtedness owing to Holding, (x) interest that is capitalized in connection
with construction financing, (y) all Transaction Costs and (z) (i) any
write-offs of deferred financing expenses in connection with repayment of
Indebtedness (including, without limitation, the Existing Indebtedness) and
(ii) amortization of deferred financing costs.

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Company and its Restricted Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP, minus,
to the extent otherwise included and without duplication, (ii) (a) any after-tax
gains (or losses) attributable to Asset Sales or returned surplus assets of any
Pension Plan, (b) (to the extent not included in clause (a) above) any net
extraordinary gains or (plus) net extraordinary losses and (c) income of any
Unrestricted Subsidiary, provided that Consolidated Net Income shall be
increased by the amount of dividends or other distributions actually paid to
Company or one of the Restricted Subsidiaries by such Unrestricted Subsidiary
during such period in respect of the income earned by such Unrestricted
Subsidiary in such period or in any prior period (to the extent not previously
included in Consolidated Net Income). In addition, to the extent not already
accounted for in the Consolidated Net Income, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
net proceeds received by Company or any Restricted Subsidiary thereof from
business interruption insurance.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities. For
purposes of determining Excess Cash Flow for any period, any decrease or
increase in Consolidated Working Capital during such period shall exclude
(a) the effect of reclassification during such period of current assets to long
term assets and current liabilities to long term liabilities, (b) the effect of
any Permitted Acquisition during such period and (c) the designation of any
Unrestricted Subsidiary as a Restricted Subsidiary or any Restricted Subsidiary
as an Unrestricted Subsidiary during such period; provided that (i) there shall
be included with respect to any Permitted Acquisition during such period an
amount (which may be a negative number) by which the Consolidated Working
Capital acquired in such Permitted Acquisition as at the time of such
acquisition exceeds (or is less than) Consolidated Working Capital at the end of
such period and (ii) there shall be included with respect to any Unrestricted
Subsidiary that is designated as a Restricted Subsidiary or any Restricted
Subsidiary that is designated as an Unrestricted Subsidiary during such period
an amount (which may be a negative number) by which the Consolidated Working
Capital gained in such designation as at the time of such designation exceeds
(or is less than) Consolidated Working Capital at the end of such period.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

-12-



--------------------------------------------------------------------------------

“Contributing Guarantors” as defined in Section 7.2.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Convertible Debenture Indenture (1.00% Senior Convertible Debentures due 2027)”
means the Indenture dated as of January 18, 2007 between Holding and Wells Fargo
Bank, National Association, as trustee, as amended from time to time in
accordance with Section 6.12.

“Convertible Debenture Indenture (3.25% Cash Convertible Senior Notes due 2014)”
means the Indenture dated as of May 22, 2009 between Holding and Wells Fargo
Bank, National Association, as trustee, as amended from time to time in
accordance with Section 6.12.”

“Convertible Debentures” means collectively (a) the approximately $2,000,000
aggregate principal amount of 1.00% Senior Convertible Debentures due
February 1, 2027, issued pursuant to the terms of the Convertible Debenture
Indenture (1.00% Senior Convertible Debentures due 2027), (b) the approximately
$460,000,000 aggregate principal amount of 3.25% Cash Convertible Senior Notes
due June 1, 2014, issued pursuant to the terms of the Convertible Debenture
Indenture (3.25% Cash Convertible Senior Notes due 2014) and (c) any other
senior convertible debentures issued by Holding after the Closing Date.

“Corporate Services Reimbursement Agreement” means the corporate services and
expense reimbursement agreement entered into by Holding and Company on March 10,
2004, as such agreement may be amended, restated, supplemented or otherwise
modified from time to time to the extent permitted under Section 6.12.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Subsidiary of Company pursuant to Section 5.10.

“Crédit Agricole” as defined in the preamble hereto.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, the
Intercompany Subordination Agreement, the Collateral Documents, any Letter of
Credit Applications or reimbursement agreements or other documents or
certificates requested by an Issuing Bank executed by Company in favor of an
Issuing Bank relating to Letters of Credit, and all other certificates,
instruments or agreements executed and delivered by a Credit Party for the
benefit of any Agent, any Issuing Bank or any Lender in connection herewith.

 

-13-



--------------------------------------------------------------------------------

“Credit Extension” means and includes the making (but not the conversion or
continuation) of a Loan and the issuance, amendment, extension or renewal of a
Letter of Credit.

“Credit Party” means Company and each Guarantor.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Company’s and its Subsidiaries’ operations
and not for speculative purposes.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Declined Proceeds” as defined in Section 2.14(h).

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Company in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Administrative Agent, any Issuing Bank, Swing Line
Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swing Line
Loans) within two (2) Business Days of the date when due, (b) has notified
Company, Administrative Agent, any Issuing Bank or Swing Line Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lenders’ obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by Administrative Agent or Company, to confirm in writing to Administrative
Agent and Company that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by
Administrative Agent and Company), or (d) Administrative Agent has received
notification that such Lender has, or has a direct or indirect parent company
that (i) is insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors, (ii) has become
subject of a proceeding under the Debtor Relief Law or (iii) is a receiver,
trustee, conservator, intervenor or sequestrator or the like has been appointed
for such Lender or its direct or indirect parent company, or such Lender or its
direct or indirect parent company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such

 

-14-



--------------------------------------------------------------------------------

proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Capital Stock in
that Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above, and of the
effective date of such status, shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.22(b)) as of the date established therefor by Administrative Agent in
a written notice of such determination, which shall be delivered by
Administrative Agent to Company, any Issuing Bank, Swing Line Lender(s) and any
such Lender promptly following such determination.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans of the relevant Type of
Loan plus (iii) 2.00% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Margin applicable to the relevant Type
of Loan and any Mandatory Cost) otherwise applicable to such Loan plus 2.00% per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Margin applicable to Revolving Loans plus 2% per annum.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Development Stage” means, with respect to any Excluded Project Subsidiary the
period prior to the first anniversary of the date of commencement of its
commercial operations of a Project, as indicated on a certificate executed by an
Authorized Officer of Company.

“Development Subsidiary” means, solely for the purpose of excluding such
Subsidiary from Company’s obligation to comply with Section 5.10 with respect to
such Subsidiary, a Restricted Subsidiary established by Company or any of its
Restricted Subsidiaries for the sole purpose of bidding on a prospective
Project; provided that (i) any equity Investment in such Subsidiary by Company
or another Subsidiary of Company in aggregate when taken together with all other
equity Investments in Development Subsidiaries shall not exceed $10,000,000 at
any one time outstanding; (ii) such Subsidiary shall have no assets other than
Cash pursuant to clause (i) of this definition and intercompany Indebtedness
permitted hereunder and the agreements to which it is party and which are
entered into in the ordinary course of business and are necessary for it to
develop or bid on prospective Projects and (iii) such Subsidiary’s sole business
shall be limited to those actions necessary to develop or bid on prospective
Projects. At such time, if any, as such Subsidiary shall incur any Indebtedness
(other than intercompany Indebtedness permitted hereunder), grant any Liens or
make any Investment or Restricted Junior Payment or carry on any activity other
than that expressly permitted by sub-clause (iii) above, such Subsidiary shall
cease to be a Development Subsidiary.

 

-15-



--------------------------------------------------------------------------------

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated Adjusted EBITDA of such Sold
Entity or Business (determined as if references to Company and the Restricted
Subsidiaries in the definition of Consolidated Adjusted EBITDA were references
to such Sold Entity or Business and its Restricted Subsidiaries), all as
determined on a consolidated basis for such Sold Entity or Business.

“Disqualified Lender” means each Person who is a competitor of Company or an
affiliate thereof identified on Schedule 1.1(g), unless Company shall
subsequently provide and deliver to Administrative Agent an updated list in
writing (and Administrative Agent shall provide such list of Disqualified
Lenders to the Lenders).

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by Administrative Agent or the Issuing Bank, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Restricted Subsidiary of Company organized under
the laws of the United States of America, any State thereof or the District of
Columbia other than any such Subsidiary, substantially all the assets of which
is Capital Stock in Foreign Subsidiaries.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for purposes of Section 10.6), and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans in the ordinary course; provided that in the case
of any assignee of any Revolving Commitment, such Person extends credit on a
revolving basis as one of its businesses and provided, further, that no natural
person, Disqualified Lender, Defaulting Lender nor Affiliate of Company or
Holding shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed to by, Company or any of its Subsidiaries.

“EMU” means the Economic and Monetary Union as contemplated in the EU Treaty.

“EMU Legislation” means the legislative measures of the EMU for the introduction
of, changeover to, or operation of the Euro in one or more member states.

 

-16-



--------------------------------------------------------------------------------

“Environmental Claim” means any investigation, notice of violation, claim,
action, suit, proceeding, demand, abatement order or other order or directive,
by any Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law;
(ii) in connection with any Release or threatened Release of Hazardous Material;
or (iii) in connection with any actual or alleged damage, injury, threat or harm
to health, safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, laws
(including common law), ordinances, orders, agreements, decrees, rules,
regulations, judgments, Governmental Authorizations, or any other requirements
of Governmental Authorities relating to (i) environmental matters, including
those relating to pollution or any Release or threatened Release of Hazardous
Materials; (ii) the generation, use, storage, transportation, treatment,
processing, removal, remediation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to Company or any of its Subsidiaries or any Facility.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Company or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of Company or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of Company
or any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Company or such Subsidiary and with
respect to liabilities arising after such period for which Company or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code or

 

-17-



--------------------------------------------------------------------------------

Section 302 of ERISA with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code or Section 302(c) of
ERISA) or the failure to make by its due date a required installment under
Section 430(j) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Company, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063
or 4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate
any Pension Plan, or the occurrence of any event or condition which might
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (vi) the imposition of liability on
Company, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan, if there is any potential material liability therefor,
or the receipt by Company, any of its Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the occurrence of an act or omission which could give rise to the
imposition on Company, any of its Subsidiaries or any of their respective ERISA
Affiliates of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Employee Benefit Plan; (ix) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan other than a Multiemployer Plan or the assets thereof,
or against Company, any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (x) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any Pension Plan (or any other
Employee Benefit Plan) to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; (xi) the imposition of a Lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan; or (xii) the determination that any Pension
Plan is considered an at-risk plan or a plan in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Internal Revenue Code or
Sections 303, 304 and 305 of ERISA.

“EU Treaty” means the Treaty on European Union.

“Euro” means the single currency of the Participating Member States introduced
in accordance with the provisions of Article 109(i)4 of the EU Treaty.

“Euro Denominated Loan” means each Loan denominated in Euros.

 

-18-



--------------------------------------------------------------------------------

“Eurodollar Rate” means, with respect to an Interest Period for a Eurodollar
Rate Loan, the rate per annum equal to (a) the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of BBA LIBOR then generally used by the
Administrative Agent for such purpose), determined as of approximately 11:00
a.m. (London, England time) on such Interest Rate Determination Date, for
deposits in Dollars (or, in respect of Loans or Letters of Credit denominated in
an Alternative Currency, such Alternative Currency) for delivery on the first
day of such Interest Period with a term equivalent to such Interest Period, or
(b) in the event the rate referenced in the preceding clause (a) does not appear
on such page or services or if such page or services shall cease to be
available, the rate per annum determined by Administrative Agent to be the rate
at which deposits in Dollars (or, in respect of Loans or Letters of Credit
denominated in an Alternative Currency, such Alternative Currency) for delivery
on the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted and with a
term equivalent to such Interest Period would be offered by Bank of America’s
London Branch to major banks in the London interbank eurodollar market at their
request on such Interest Rate Determination Date; provided that solely in the
case of Term Loans, the Eurodollar Rate shall be no less than 1.00% per annum at
any time.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Eurodollar Rate. Eurodollar Rate Loans may be denominated in
Dollars or in an Alternative Currency. All Loans denominated in an Alternative
Currency must be Eurodollar Rate Loans.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Excess Cash Flow” means, for any period, an amount equal to:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income (excluding any such
non-Cash item to the extent that it represents an accrual or reserve for
potential Cash items to be paid within the next twelve months or amortization of
a prepaid Cash item that was paid in a prior period),

(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than such decreases arising from acquisitions
by Company and the Restricted Subsidiaries completed during such period),

(iv) an amount equal to the aggregate net non-cash loss on Asset Sales by
Company and the Restricted Subsidiaries during such period to the extent
deducted in arriving at such Consolidated Net Income,

(v) an amount equal to the loss, if any, of any Person accrued prior to the date
it becomes a Restricted Subsidiary of Company or is merged into or consolidated
with Company or any of its Restricted Subsidiaries or that Person’s assets are
acquired by Company or any of its Restricted Subsidiaries during such period to
the extent deducted in arriving at such Consolidated Net Income,

 

-19-



--------------------------------------------------------------------------------

(vi) an amount equal to the repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash from any
Joint Venture in which Company or any of its Restricted Subsidiaries owns a
minority interest or from any Unrestricted Subsidiary, and

(vii) an amount equal to minority interest expense during such period, minus

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and extraordinary cash charges included,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior Fiscal Years, the amount of Consolidated Capital Expenditures made in cash
or accrued during such period, except to the extent that such Consolidated
Capital Expenditures were financed with the proceeds of Indebtedness of Company
or the Restricted Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of Company
and the Restricted Subsidiaries (including (A) the principal component of
payments in respect of Capital Leases and (B) the amount of any mandatory
prepayment of Term Loans pursuant to Section 2.14(a) to the extent required due
to an Asset Sale that resulted in an increase to Consolidated Net Income and not
in excess of the amount of such increase but excluding (X) all other prepayments
of Term Loans and (Y) all prepayments of Revolving Loans and Swing Line Loans)
made during such period (other than in respect of any revolving credit facility
to the extent there is not an equivalent permanent reduction in commitments
thereunder), except to the extent financed with the proceeds of other
Indebtedness of Company or the Restricted Subsidiaries,

(iv) any amount equal to the aggregate net non-cash gain on Asset Sales by
Company and the Restricted Subsidiaries during such period to the extent
included in arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital and long-term account receivables
for such period (other than any such increases arising from acquisitions by
Company and the Restricted Subsidiaries during such period),

(vi) cash payments by Company and the Restricted Subsidiaries during such period
in respect of long-term liabilities of Company and the Restricted Subsidiaries
other than Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior Fiscal Years, the amount of Investments and acquisitions made during such
period pursuant to Section 6.6 (other than Section 6.6(a)) to the extent that
such Investments and acquisitions were financed with internally generated cash
flow of Company and the Restricted Subsidiaries,

 

-20-



--------------------------------------------------------------------------------

(viii) the amount of Restricted Junior Payments paid during such period pursuant
to Section 6.4(a), 6.4(b), 6.4(c) or 6.4(d) to the extent such Restricted Junior
Payments were financed with internally generated cash flow of Company and the
Restricted Subsidiaries,

(ix) the aggregate amount of expenditures actually made by Company and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by Company and the Restricted Subsidiaries during such period that
are required to be made in connection with any prepayment of Indebtedness,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by Company or
any of the Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions or Consolidated Capital Expenditures to be consummated or
made during the period of four consecutive Fiscal Quarters of Company following
the end of such period, provided that to the extent the aggregate amount of
internally generated cash actually utilized to finance such Permitted
Acquisitions during such period of four consecutive Fiscal Quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
Fiscal Quarters,

(xii) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period,

(xiii) all amounts paid in respect of Transaction Costs and fees, costs and
expenses in connection with the Transactions, any Permitted Acquisitions,
Investments, Asset Sales or other dispositions (whether or not consummated);

(xiv) an amount equal to the income, if any, of any Person accrued prior to the
date it becomes a Restricted Subsidiary of Company or is merged into or
consolidated with Company or any of its Restricted Subsidiaries or that Person’s
assets are acquired by Company or any of its Restricted Subsidiaries during such
period to the extent included in arriving at such Consolidated Net Income;

(xv) equity income from any Joint Venture in which Company or any of its
Restricted Subsidiaries owns a minority interest to the extent included in
arriving at such Consolidated Net Income; and

(xvi) cash payments to minority interests in Subsidiaries.

 

-21-



--------------------------------------------------------------------------------

“Excess Cash Flow Period” means each Fiscal Year of Company beginning with the
Fiscal Year ending December 31, 2012.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Asset Sales” means the collective reference to (i) any sale or
discount, in each case without recourse, of notes or accounts receivable arising
in the ordinary course of business, but only in connection with the compromise
or collection thereof or to resolve disputes that occur in the ordinary course
of business, (ii) any exchange of specific items of property between Company and
any of its Subsidiaries or among any Subsidiaries of Company, so long as the
purpose of each such exchange is to acquire replacement items of property which
are the functional equivalent of the item of property so exchanged,
(iii) disposals of obsolete, worn out or surplus property in the ordinary course
of business, including, without limitation, intellectual property, (iv) the
sale, lease, license, transfer or other disposition of equipment, materials and
other tangible assets by Company or any Subsidiary of Company to any Subsidiary
of Company; provided, however, that the aggregate fair market value of all such
equipment, materials and other tangible assets sold, leased, licensed,
transferred or otherwise disposed of pursuant to this clause (iv) does not
exceed $30,000,000 in the aggregate since the Closing Date, (v) sales of other
assets for aggregate consideration of less than $2,000,000 per Fiscal Year with
respect to any transaction or series of related transactions and less than
$10,000,000 per Fiscal Year in the aggregate, (vi) any license (other than an
exclusive license) of intellectual property owned by Company or its Subsidiaries
in the ordinary course of business and (vii) the liquidation or otherwise
disposition of Cash Equivalents in the ordinary course of business.

“Excluded Assets” means (i) any fee-owned Real Estate Asset not constituting a
Material Real Estate Asset and all Real Estate Asset constituting leaseholds,
(ii) (a) any vehicles and other assets subject to certificates of title and
(b) any letter of credit rights and any commercial tort claims, (iii) any assets
the grant of a Lien in respect of which is prohibited by law or contract (but
only to the extent that such prohibition was not created in contemplation
hereof), requires third party or governmental consents or results in material
adverse tax or regulatory consequences (as determined in good faith by Company),
(iv) any Margin Stock and any Capital Stock of any Unrestricted Subsidiary,
(v) Capital Stock of any Affiliate of a Credit Party to the extent such pledge
would result in additional financial reporting requirements under Rule 3-16
under Regulation S-X, but only to the extent necessary for such Grantor not to
be subject to such reporting requirements, (vi) any assets where the cost of
obtaining a security interest in, or perfection of, such assets exceeds the
practical benefit to the Secured Parties afforded thereby (as reasonably
determined in writing and in good faith by Company and Administrative Agent),
(vii) any intellectual property if the grant of a security interest therein
shall constitute or result in the abandonment, invalidation or rendering
unenforceable any right, title or interest therein, including U.S. intent-to-use
trademark application prior to the filing and acceptance of a statement of use
or affidavit of use in connection therewith, (viii) licenses and any other
property and assets the pledge of which would require Governmental Authorization
and (ix) the Capital Stock of any Non-Guarantor Subsidiary to the extent that a
pledge of, or granting of a security interest in, such Capital Stock would
result in material adverse tax consequences to Holding and its Restricted
Subsidiaries as reasonably determined in good faith by Company and
Administrative Agent; provided that such Capital Stock shall no longer
constitute an “Excluded Asset” at the time any such material adverse tax
consequences cease to exist or apply.

 

-22-



--------------------------------------------------------------------------------

In addition, (i) no action shall be required in any jurisdiction other than the
jurisdiction of organization of the relevant Credit Party to create or perfect a
security interest in assets of such Credit Party governed by the UCC (and with
respect to intellectual property, filings in the United States Patent and
Trademark Office and/or United States Copyright Office, as applicable), (ii) no
action shall be required to be taken in order to perfect assets requiring
perfection through control agreements or by “control” (including deposit
accounts, other bank accounts or securities accounts or letter of credit rights)
(other than (x) the delivery of Certificated Securities (as defined in the
Pledge and Security Agreement) required to be pledged under the Credit Documents
and (y) to perfect security interests in Guarantors organized as limited
liability companies or partnerships); provided, that no other party (including
but not limited to the Senior Representative) has taken such action to perfect
such assets through control agreements or by “control”, (iii) the Credit Parties
shall not be required to obtain any landlord waivers, estoppels or collateral
access letters and (iv) no security agreements or pledge agreements governed by
any foreign law shall be required.

“Excluded Project Subsidiary” means, at any time, any Restricted Subsidiary that
(i) becomes a Restricted Subsidiary of Company after the Closing Date or is in
its Development Stage as of the Closing Date and is an obligor or otherwise
bound with respect to Indebtedness that constitutes Limited Recourse Debt and
that is not an obligor with respect to any other Indebtedness, and (ii) has been
designated by a certificate executed by an Authorized Officer of Company as an
Excluded Project Subsidiary dedicated to the operation of one or more Projects
that has been and is to be financed only with equity contributions in cash and
Limited Recourse Debt (and not any other Indebtedness).

The board of directors of Company or the Chief Executive Officer, the Chief
Financial Officer or the Treasurer of Company may designate any Restricted
Subsidiary that complies with the requirements above to be an Excluded Project
Subsidiary. The board of directors of Company or the Chief Executive Officer,
the Chief Financial Officer or the Treasurer of Company may designate any
Excluded Project Subsidiary to be a Restricted Subsidiary that is not an
Excluded Project Subsidiary, provided that if any existing Limited Recourse Debt
of such Excluded Project Subsidiary ceases to constitute Limited Recourse Debt
upon such designation or thereafter, such Indebtedness will be deemed incurred
at the time it ceases to be Limited Recourse Debt.

“Excluded Subsidiary” means (i) each Domestic Subsidiary of Company or of any
Subsidiary of Company for which becoming a Credit Party would constitute a
violation of (a) a Contractual Obligation existing on the Closing Date or,
thereafter, a bona fide Contractual Obligation (the prohibition contained in
which was not entered into in contemplation of this provision), in favor of a
Person (other than Company or any of its Subsidiaries or Affiliates) for which
the required consents have not been obtained (including, without limitation, any
Excluded Project Subsidiary) or (b) applicable law (including financial
assistance, fraudulent conveyance, preference, capitalization or other similar
laws and regulations) affecting such Subsidiary, provided that any such
Subsidiary of Company or of another Subsidiary shall cease to be covered under
this clause at such time as such Subsidiary’s becoming a Credit Party would no
longer

 

-23-



--------------------------------------------------------------------------------

constitute a violation of such Contractual Obligation or applicable law or
regulation, whether as a result of obtaining the required consents or otherwise
and (ii) each Domestic Subsidiary of Company identified on Schedule 1.1(b)-1.
The Excluded Subsidiaries, as of the Closing Date, by virtue of clause (i),
above, are listed on Schedule 1.1(b)-2.

“Exempt Subsidiary” means any Domestic Subsidiary that becomes a Restricted
Subsidiary of Company after the Closing Date and on the date of becoming such
Restricted Subsidiary (i) is not a Wholly Owned Subsidiary; provided that any
such Subsidiary shall cease to be covered under this clause at the time such
Subsidiary becomes a Wholly Owned Subsidiary, (ii) is an Immaterial Restricted
Subsidiary; provided that any such Subsidiary shall cease to be covered under
this clause at the time such Subsidiary is no longer an Immaterial Restricted
Subsidiary and (iii) the guaranteeing of the Obligations by which would result
in material adverse tax consequences or adverse accounting consequences to
Company and its Restricted Subsidiaries as reasonably determined in good faith
by Company; provided that any such Subsidiary shall cease to be covered under
this clause at the time any such material adverse tax consequences or adverse
accounting consequences cease to exist or apply and (iv) the guaranteeing of the
Obligations by which would result in costs that are excessive in relation to the
value afforded by such guarantee (as reasonably determined by Company and
Administrative Agent).

“Existing Indebtedness” means the Indebtedness under that certain Credit and
Guaranty Agreement, dated as of February 9, 2007, among Company, Holding, J.P.
Morgan Chase Bank, N.A., as Administrative Agent, and other parties thereto.

“Existing Letters of Credit” means those letters of credit, listed on
Schedule 1.1(c), outstanding on the Closing Date.

“Existing Holding’s Senior Notes” means Holding’s 7.25% Senior Notes due 2020,
issued on December 1, 2010 and, if applicable, any exchange notes issued in
exchange therefor, in each case pursuant to Existing Holding’s Senior Notes
Indenture.

“Existing Holding’s Senior Notes Indenture” means the Indenture, dated as of
December 1, 2010, among Holding, and Wells Fargo Bank, National Association, as
trustee, as in effect on the Closing Date and as thereafter amended, restated,
modified and/or supplemented from time to time in accordance with the terms
hereof and thereof.

“Expansion” means, with respect to any Project, additions or improvements to the
existing facilities of such Projects.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates of Company, any of its Subsidiaries, or
any such predecessors.

“Fair Share” as defined in Section 7.2.

“Fair Share Contribution Amount” as defined in Section 7.2.

 

-24-



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), and
any Treasury Regulations or official interpretations thereof.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1.00%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (ii) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average (rounded upwards, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by Administrative Agent.

“Financial Plan” as defined in Section 5.1(h).

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Company and its Restricted Subsidiaries
ending on December 31 of each calendar year.

“Flood Hazard Property” means any Material Real Estate Asset subject to a
Mortgage in favor of Collateral Agent, for the benefit of the Secured Parties,
where an improvement is located in an area designated by the Federal Emergency
Management Agency as a special flood hazard area.

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary. The Foreign Subsidiaries of Company, as of the Closing Date, are
listed on Schedule 1.1(d).

“Foreign Subsidiary Restructuring” means the transactions set forth on
Schedule 6.8-B.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations with respect to Letters of Credit
issued by such Issuing Bank other than such L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of the
Swing Line Loans other than such Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

-25-



--------------------------------------------------------------------------------

“Funding Guarantors” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality, political subdivision or any entity or officer thereof
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” as defined in the Pledge and Security Agreement.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means Holding and each Domestic Subsidiary of Company (other than
each Excluded Subsidiary, Exempt Subsidiary, Development Subsidiary and
Unrestricted Subsidiary): provided that Company may determine, in its sole
discretion, to cause any Exempt Subsidiary to become a Guarantor by causing such
Subsidiary to satisfy the requirements of Section 5.10.

“Guarantor Subsidiary” means each Guarantor other than Holding.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Guaranty Indebtedness” means with respect to all Indebtedness of the type
identified in clauses (i) through (iv) of the definition of Indebtedness, to the
extent such Indebtedness is owed to any Person other than Holding or any
Subsidiary of Company (x) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by Company or any of
its Restricted Subsidiaries of such Indebtedness and (y) any obligation of
Company or any of its Restricted Subsidiaries the primary purpose or intent of
which is to provide assurance to an obligee with respect to such Indebtedness
that the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof.

“Hazardous Materials” means any explosive, radioactive, hazardous or toxic
chemical, material or substance, or other pollutants, including petroleum or
petroleum distillates, asbestos

 

-26-



--------------------------------------------------------------------------------

or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
prohibited, limited or regulated by any Governmental Authority or which may or
could pose a hazard to the health and safety of the owners, occupants or any
Persons in the vicinity of any Facility or to the indoor or outdoor environment.

“Hedge Agreements” means all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by Company or its Subsidiaries providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies, including any forward agreement or
arrangement designed to hedge against fluctuation in electricity rates
pertaining to electricity produced by a Project, so long as the contractual
arrangements relating to such Project contemplate that Company or its
Subsidiaries shall deliver such electricity to third parties.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Holding for Fiscal Years 2009, 2010 and 2011, the
unaudited financial statements of Company for Fiscal Year 2009, 2010 and 2011,
in each case consisting of balance sheet and the related consolidated statements
of income, stockholders’ equity and cash flows for such Fiscal Years, and
(ii) the unaudited financial statements of Holding and Company as at the most
recently ended Fiscal Quarter (if any) ending after the date of the most recent
financial statements referenced in clause (i) hereof and more than forty-five
(45) days prior to the Closing Date, consisting of a balance sheet and the
related consolidated statements of income, stockholders’ equity and cash flows
for the three-, six- or nine-month period, as applicable, ending on such date.

“Holding” as defined in the preamble hereto.

“Holding Capital Contribution” means (i) any cash capital contribution or loan
made to Company by Holding on or after the Closing Date and (ii) in connection
with any Permitted Acquisition or Investment, any issuance by Holding of its
Capital Stock as consideration in whole or part therefor.

“Holding Pledge Agreement” means the Pledge Agreement executed by Holding in
favor of the Collateral Agent on the Closing Date substantially in the form of
Exhibit I-2, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Holding Senior Notes” means Existing Holding’s Senior Notes, Closing Date
Senior Notes and any other senior unsecured debt securities issued by Holding
after the Closing Date.

“Holding Tax Sharing Agreement” means the tax sharing agreement among Danielson
Holding Corporation (predecessor to Holding), Company and Covanta Power
International

 

-27-



--------------------------------------------------------------------------------

Holdings, Inc. dated as of March 10, 2004, as amended by Amendment No. 1 thereto
dated as of June 24, 2005, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time to the extent permitted
under Section 6.12.

“Honor Date” as defined in Section 2.4(c)(i).

“Immaterial Restricted Subsidiary” means any Restricted Subsidiary hereafter
acquired or formed which, on a consolidated basis for Company and all of its
Restricted Subsidiaries, (i) for the most recent Fiscal Year accounted for less
than 3.00% of the Consolidated Adjusted EBITDA of Company and its Restricted
Subsidiaries, or (ii) as at the end of such Fiscal Year, had assets with a net
book value of less than 3.00 % of the Total Tangible Assets of Company and its
Restricted Subsidiaries.

“Increased Amount Date” as defined in Section 2.24(a).

“Increased-Cost Lenders” as defined in Section 2.23.

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding trade payables incurred in the ordinary course
of business, having a term of less than twelve (12) months and payable in
accordance with customary trade practices), which purchase price is due more
than six (6) months from the date of incurrence of the obligation in respect
thereof; (v) all Indebtedness secured by any Lien on any property or asset owned
or held by that Person regardless of whether the Indebtedness secured thereby
shall have been assumed by that Person or is nonrecourse to the credit of that
Person; (vi) the face amount of any letter of credit issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (viii) any obligation of such Person the primary purpose or intent
of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto
will be complied with, or the holders thereof will be protected (in whole or in
part) against loss in respect thereof; (ix) any liability of such Person for an
obligation of another through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (ix), the primary purpose
or intent thereof is as described in clause (viii) above; and (x) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, including, without limitation, any Interest Rate
Agreement and Currency Agreement (and Hedge Agreements that protect against
fluctuations in electricity rates), whether entered into for hedging or
speculative purposes; provided, in no event shall obligations under any Interest
Rate Agreement and any Currency Agreement be deemed “Indebtedness” for any
purpose under Section 6.7.

 

-28-



--------------------------------------------------------------------------------

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), reasonable out-of-pocket costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Release or threatened Release of Hazardous
Materials), and reasonable out-of-pocket expenses of any kind or nature
whatsoever (including the reasonable fees and disbursements of counsel for
Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on or incurred by any such Indemnitee, in any manner relating to or arising out
of (i) this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby (including the Lenders’ agreement to make the
Credit Extensions or the use or intended use of the proceeds thereof, or any
enforcement of any of the Credit Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not comply with the terms of such Letter of Credit);
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by Company or any other Credit
Party, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE or (iv) any
Environmental Claim, Environmental Liability or any actual or alleged presence
or Release or threatened Release of Hazardous Materials related in any way to
Company or any of its Subsidiaries, including those arising from any past or
present activity, operation, land ownership, or practice of Company or any of
its Subsidiaries.

“Indemnitee” as defined in Section 10.3(a).

“Installment” as defined in Section 2.12.

“Installment Date” as defined in Section 2.12.

“Insurance Premium Financers” means Persons who are non-Affiliates of Company
that advance insurance premiums for Company and its Subsidiaries pursuant to
Insurance Premium Financing Arrangements.

“Insurance Premium Financing Arrangements” means, collectively, such agreements
with Insurance Premium Financers pursuant to which such Insurance Premium
Financers

 

-29-



--------------------------------------------------------------------------------

advance insurance premiums for Company and its Subsidiaries. Such Insurance
Premium Financing Arrangements (i) shall provide for the benefit of such
Insurance Premium Financers a security interest in no property of Company or any
of its Restricted Subsidiaries other than gross unearned premiums for the
insurance policies and related rights, (ii) shall not purport to prohibit any
portion of the Liens created in favor of Collateral Agent (for the benefit of
Secured Parties) pursuant to the Collateral Documents, and (iii) shall not
contain any provision or contemplate any transaction prohibited by this
Agreement and, to the extent not outstanding on the Closing Date, shall
otherwise be in form and substance reasonably satisfactory to Administrative
Agent.

“Insurance Subsidiaries” means Danielson Indemnity Company and its Subsidiaries.

“Intercompany Master Note” means a promissory note evidencing Indebtedness of
Holding, Company and each of its Restricted Subsidiaries which (a) to the extent
the Indebtedness evidenced thereby is owed to any Credit Party, is pledged
pursuant to the Collateral Documents, and (b) to the extent the Indebtedness
evidenced thereby is owed by a Subsidiary of Company, is senior Indebtedness of
such Restricted Subsidiary (except to the extent that requiring such
Indebtedness to be senior would breach a Contractual Obligation binding on such
Subsidiary), except that any such Indebtedness owed by any Credit Party to any
Restricted Subsidiary which is not a Credit Party shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of such note.

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement executed by Holding, Company and each of its Subsidiaries and
Administrative Agent on the Closing Date substantially in the form of Exhibit K,
as it may be amended, restated, supplemented or otherwise modified from time to
time.

“Intercreditor Agreement” means any intercreditor agreement executed in
connection with any transaction requiring such agreement to be executed pursuant
to the terms hereof, among Administrative Agent, Company, the Guarantors and a
Senior Representative or any other party, as the case may be, substantially on
terms set forth on Exhibit L (except to the extent otherwise reasonably agreed
by Company and Administrative Agent) or otherwise on such terms that are
reasonably satisfactory to Administrative Agent, in each case, as amended,
restated, supplemented or otherwise modified (or replaced in connection with a
Permitted Refinancing or incurrence of Indebtedness under Section 6.1) from time
to time with the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed).

“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA (excluding Consolidated Adjusted
EBITDA of any Excluded Project Subsidiary in the Development Stage) for the
four-Fiscal Quarter period ending on such date to (ii) Consolidated Interest
Expense (excluding Consolidated Interest Expense of any Excluded Project
Subsidiary in the Development Stage) for such period; provided that with respect
to any calculation period ending prior to the first anniversary of the Closing
Date, the foregoing shall be subject to adjustment as set forth in
Schedule 1.1(a).

“Interest Payment Date” means with respect to (i) any Base Rate Loan, each
March 31, June 30, September 30 and December 31 of each year, commencing on the
first such date to occur after the Closing Date and the final maturity date of
such Loan; and (ii) any Eurodollar

 

-30-



--------------------------------------------------------------------------------

Rate Loan, the last day of each Interest Period applicable to such Loan and the
final maturity date of such Loan; provided, in the case of each Interest Period
of longer than three months “Interest Payment Date” shall also include each date
that is three months, or an integral multiple thereof, after the commencement of
such Interest Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of two weeks, one-, two-, three- or six-months (or nine- or
twelve-months, if consented to by each affected Lender, such consent not to be
unreasonably withheld by any such Lender if such interest period is available to
such Lender), as selected by Company in the applicable Funding Notice or
Conversion/Continuation Notice, (a) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (b) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided (1) if an Interest Period would otherwise expire on a day that
is not a Business Day, such Interest Period shall expire on the next succeeding
Business Day unless no further Business Day occurs in such month, in which case
such Interest Period shall expire on the immediately preceding Business Day;
(2) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to clauses (3) and
(4) of this definition, end on the last Business Day of a calendar month; (3) no
Interest Period with respect to any portion of Term Loan shall extend beyond the
Term Loan Maturity Date applicable to such Term Loan, and (4) no Interest Period
with respect to any portion of the Revolving Loans shall extend beyond the
Revolving Commitment Termination Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Company’s and its
Subsidiaries’ operations and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the Closing Date and from time to time thereafter, and any successor statute.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Company or any of its Restricted Subsidiaries of, or of a beneficial interest
in, any of the Securities of any other Person (other than Company or a Guarantor
Subsidiary); (ii) any direct or indirect redemption, retirement, purchase or
other acquisition for value, by any Restricted Subsidiary or Company from any
Person (other than Company or any Guarantor Subsidiary), of any Capital Stock of
such Person; (iii) any direct or indirect loan, advance (other than advances to
employees for moving, relocation, business, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contribution by Company or any of its Restricted Subsidiaries to any
other Person (other than Company or any Guarantor Subsidiary), including all
Indebtedness and accounts receivable from that other Person but only to the
extent that the same are not current assets or did not arise from sales to that
other Person in the ordinary course of business and (iv) Commodities Agreements
not constituting Hedge Agreements. The amount of any Investment shall be the
original cost of such Investment plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write-ups, write-downs
or write-offs with respect to such Investment.

 

-31-



--------------------------------------------------------------------------------

“IRB L/C” means any Letter of Credit providing credit support for an IRB, which
may be a so-called “direct pay” Letter of Credit.

“IRB” means industrial revenue bonds, solid waste disposal bonds or similar
tax-exempt bonds issued by or at the request of Company.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuance Notice” means a notice substantially in the form of Exhibit A-3.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any Issuing Bank and Company (or any Subsidiary) or in favor of such
Issuing Bank and relating to such Letter of Credit.

“Issuing Bank” means with respect to any Letter of Credit, any Lender which, at
the request of Company, and with the consent of Administrative Agent (not to be
unreasonably withheld), agrees in such Lender’s sole discretion to become an
Issuing Bank for the purposes of issuing such Letter of Credit, together with
its permitted successors and assigns in such capacity. As of the Closing Date,
Bank of America and JPMCB shall each be an Issuing Bank.

“Joinder Agreement” means an agreement substantially in the form of Exhibit J.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in partnership or other legal form.

“JPMCB” as defined in the preamble hereto.

“JPMorgan” means JPMorgan Securities LLC.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Additional Term Loans.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share. All
L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan. All L/C Borrowings shall be denominated in
Dollars.

 

-32-



--------------------------------------------------------------------------------

“L/C Obligation” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amount. For purposes of computing the amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.7. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

“Lead Arranger” means each of MLPFS, Morgan Stanley, Barclays Capital, Crédit
Agricole and JPMorgan in its capacity as joint lead arranger and bookrunner.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or a Joinder Agreement pursuant to Section 2.24.

“Lender Counterparty” means each Person who is a Lender or any Affiliate of a
Lender at the time such Person entered into a Permitted Hedge Agreement or a
Permitted Cash Management Agreement (including any Person who is a Lender (and
any Affiliate thereof) as of the Closing Date but subsequent to entering into a
Permitted Hedge Agreement or a Permitted Cash Management Agreement ceases to be
a Lender) including, without limitation, each such Affiliate that enters into a
joinder agreement with Collateral Agent.

“Letter of Credit” means a commercial or standby letter of credit (including IRB
L/Cs) issued or to be issued by an Issuing Bank pursuant to Section 2.4(a) of
this Agreement. Letters of Credit may be issued in Dollars or in an Alternative
Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an Issuing Bank.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Revolving Commitment Termination Date.

“Letter of Credit Fees” as defined in Section 2.11(a)(ii).

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of
(i) Consolidated Adjusted Debt (excluding Indebtedness of any Excluded Project
Subsidiary in the Development Stage) as of such day to (ii) Consolidated
Adjusted EBITDA (excluding Consolidated Adjusted EBITDA of any Excluded Project
Subsidiary in the Development Stage) for the four-Fiscal Quarter period ending
on such date; provided that with respect to any calculation period ending prior
to the first anniversary of the Closing Date, the foregoing shall be subject to
adjustment as set forth in Schedule 1.1(a).

“Lien” means any lien, mortgage, pledge, collateral assignment, security
interest, charge or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing.

 

-33-



--------------------------------------------------------------------------------

“Limited Recourse Debt” means, with respect to any Restricted Subsidiary of
Company, Indebtedness of such Subsidiary with respect to which the recourse of
the holder or obligee of such Indebtedness is limited to (i) assets associated
with the Project (which in any event shall not include assets held by any
Guarantor Subsidiary other than a Guarantor Subsidiary, if any, whose sole
business is the ownership and/or operation of such Project and substantially all
of whose assets are associated with such Project) in respect of which such
Indebtedness was incurred and/or (ii) such Subsidiary or the equity interests in
such Subsidiary, but in the case of clause (ii) only if such Subsidiary’s sole
business is the ownership and/or operation of such Project and substantially all
of such Subsidiary’s assets are associated with such Project. For purposes of
this Agreement, Indebtedness of a Restricted Subsidiary of Company shall not
fail to be Limited Recourse Debt solely by virtue of the fact that the holders
of such Limited Recourse Debt have recourse to Company or another Subsidiary of
Company pursuant to a contingent obligation supporting such Limited Recourse
Debt or a Performance Guaranty, so long as such contingent obligation or
Performance Guaranty is unsecured and permitted under Section 6.1.

“Loan” means a Term Loan, a Revolving Loan and a Swing Line Loan.

“Mandatory Costs” means, with respect to any period, the percentage per annum
determined in accordance with Schedule 1.1(e).

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, assets, liabilities or financial condition of Holding and its
Subsidiaries taken as a whole; (ii) the ability of the Credit Parties (taken as
a whole) to perform their respective Obligations; and (iii) the rights, remedies
and benefits available to, or conferred upon, the Secured Parties under any
Credit Document.

“Material Real Estate Asset” means the Closing Date Material Real Estate Asset
and any fee-owned Real Estate Asset having a fair market value in excess of
$10,000,000 as of the date of the acquisition thereof.

“Material Restricted Subsidiary” means any Restricted Subsidiary now existing or
hereafter acquired or formed which, on a consolidated basis for Company and all
of its Restricted Subsidiaries, (i) for the most recent Fiscal Year accounted
for more than 5.0% of the Consolidated Adjusted EBITDA of Company and its
Restricted Subsidiaries, or (ii) as at the end of such Fiscal Year, had assets
with a net book value of more than 5.0% of the Total Tangible Assets of Company
and its Restricted Subsidiaries. Material Restricted Subsidiaries as of the
Closing Date are listed on Schedule 1.1(f).

“Maximum Incremental Facilities Amount” means, at any date of determination,
with respect to the contemplated incurrence of Additional Term Loans or
Additional Revolving Commitments pursuant to Section 2.23, the greater of (a)(i)
$500,000,000 minus the aggregate principal amount of Additional Term Loans or
Additional Revolving Commitments incurred pursuant to Section 2.24 prior to such
date and (b) a principal amount so long as, after giving effect to the
incurrence of such contemplated Additional Term Loans and/or Additional

 

-34-



--------------------------------------------------------------------------------

Revolving Commitments, as the case may be, the Leverage Ratio shall be less than
or equal to 2.75:1.00, determined on a Pro Forma Basis as of the most recently
completed four Fiscal Quarter period for which financial statements and
certificates were required to be delivered under Section 5.1(a) or (b), as the
case may be.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of Cash or Deposit Account balances, an amount equal to
the Fronting Exposure of any Issuing Bank with respect to Letters of Credit
issued and outstanding at such time and (ii) otherwise, an amount determined by
Administrative Agent and Issuing Banks in their sole discretion.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s” means Moody’s Investor Services, Inc. and any successor thereto.

“Morgan Stanley” as defined in the preamble hereto.

“Mortgage” means a mortgage or deed of trust or deed to secure debt
substantially in the form of Exhibit M, with such amendments or modifications as
may be approved by Administrative Agent and Company and as it may be otherwise
amended, supplemented or otherwise modified from time to time.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Company or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Multiple Employer Plan” means a “single employer plan” as defined in
Section 4001(a)(15) of ERISA, which has two or more contributing sponsors
(including Company or any ERISA Affiliate) at least two of whom are not under
common control, as such a plan is described in Section 4064 of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Company or any of its Restricted Subsidiaries
from such Asset Sale, minus (ii) any bona fide direct costs incurred in
connection with such Asset Sale (or if such costs have not then been incurred or
invoiced, Company’s good faith estimate thereof), including (a) income or gains
taxes payable by the seller as a result of any gain recognized in connection
with such Asset Sale, (b) payment of the outstanding principal amount of,
premium or penalty, if any, and interest on any Indebtedness (other than the
Loans) that is secured by a Lien on the stock or assets in question and that is
required to be repaid under the terms thereof as a result of such Asset Sale,
(c) other taxes actually payable upon or in connection with the closing of such
Asset Sale (including any transfer taxes or taxes on gross receipts), (d) any
taxes payable or reasonably estimated to be payable in connection with any
transactions effected (or deemed effected) to

 

-35-



--------------------------------------------------------------------------------

make prepayments (e.g., taxes payable upon repatriation of funds from
Subsidiaries), (e) actual, reasonable and documented out-of-pocket fees and
expenses (including legal fees, fees to advisors and severance costs that are
due (pursuant to a Contractual Obligation, or pursuant to a written employment
policy applicable to terminated employees generally, of Company or any of its
Restricted Subsidiaries in effect prior to such Asset Sale or pursuant to
applicable law) and payable to employees of Company and its Restricted
Subsidiaries that are terminated as a result thereof) paid to Persons other than
Company and its Restricted Subsidiaries and their respective Affiliates in
connection with such Asset Sale (including fees necessary to obtain any required
consents of such Persons to such Asset Sale), and (f) a reasonable reserve for
any indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Company or any of its Restricted Subsidiaries in
connection with such Asset Sale; provided, however, that Net Asset Sale Proceeds
shall be reduced in an amount equal to the amount of proceeds Restricted
Subsidiaries of Company are legally bound or required, pursuant to agreements in
effect on the Closing Date, or which were entered into after the Closing Date
with respect to the financing or acquisition of a Project to use for prepayment
thereunder (including any premium, penalty and interest due in connection with
such prepayment).

“Net Cash Proceeds” means, in connection with any incurrence or issuance of
Indebtedness, the cash proceeds received from any such issuance or incurrence,
net of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other bona fide fees and expenses actually
incurred in connection therewith; provided that if any such commissions, costs
or expenses have not been incurred or invoiced at such time, Company may deduct
its good faith estimate thereof to the extent subsequently paid.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Company or any of its Restricted Subsidiaries
(a) under any casualty insurance policy in respect of a covered loss thereunder
(other than payments for business interruption) occurring after the Closing Date
or (b) as a result of the taking of any assets of Company or any of its
Restricted Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, minus (ii) (a) any
actual and reasonable costs incurred by Company or any of its Restricted
Subsidiaries in connection with the adjustment or settlement of any claims of
Company or such Subsidiary in respect thereof, and (b) any bona fide direct
costs incurred in connection with any adjustment or settlement or any such sale
as referred to in clause (i)(b) of this definition, including taxes payable as a
result of any gain recognized in connection therewith and any actual, reasonable
and documented out-of-pocket fees and expenses (including legal fees, fees to
advisors and severance costs that are due (pursuant to a Contractual Obligation,
or pursuant to a written employment policy applicable to terminated employees
generally, of Company or any of its Restricted Subsidiaries in effect prior to
such event or pursuant to applicable law) and payable to employees of Company
and its Restricted Subsidiaries that are terminated as a result thereof) paid to
Persons other than Company and its Restricted Subsidiaries and their respective
Affiliates in connection with such event; provided that if any costs, fees or
expenses that may be deducted under this clause (ii) have not been incurred or
invoiced at the time of any determination of Net Insurance/Condemnation
Proceeds, Company may deduct its good faith estimate thereof to the extent
actually subsequently so paid; provided, however, that Net
Insurance/Condemnation

 

-36-



--------------------------------------------------------------------------------

Proceeds shall be reduced in an amount equal to the amount of proceeds
Restricted Subsidiaries of Company are legally bound or required, pursuant to
agreements in effect on the Closing Date, or which were entered into after the
Closing Date with respect to the financing or acquisition of a Project to use
for prepayment thereunder (including any premium, penalty and interest due in
connection with such prepayment).

“Non-Consenting Lender” as defined in Section 2.23.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Excluded Taxes” as defined in Section 2.20(a).

“Non-Guarantor Subsidiary” means any Restricted Subsidiary that is not a
Guarantor Subsidiary.

“Non-US Agent” means (a) each Agent that is a foreign person as defined in
Treasury Regulations section 1.1441-1(c)(2) or (b) each Agent that is a
wholly-owned domestic entity that is disregarded for United States federal tax
purposes under Treasury Regulations section 301.7701-2(c)(2) as an entity
separate from its owner and whose single owner is a foreign person within the
meaning of Treasury Regulations section 1.1441-1(c)(2).

“Non-US Lender” means (a) each Lender and each Issuing Bank that is a foreign
person as defined in Treasury Regulations section 1.1441-1(c)(2) or (b) each
Lender and each Issuing Bank that is a wholly-owned domestic entity that is
disregarded for United States federal tax purposes under Treasury Regulations
section 301.7701-2(c)(2) as an entity separate from its owner and whose single
owner is a foreign person within the meaning of Treasury Regulations
section 1.1441-1(c)(2).

“Non-Pledged Collateral” means the Collateral and all Excluded Assets owned by
Guarantors.

“Note” means a Term Loan Note, a Revolving Loan Note or a Swing Line Note.

“Notice” means a Funding Notice, an Issuance Notice, or a
Conversion/Continuation Notice.

“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), the Lenders or any of
them, the Issuing Banks and Lender Counterparties, under any Credit Document,
Permitted Hedge Agreement or Permitted Cash Management Agreement (including,
without limitation, with respect to a Permitted Hedge Agreement or Permitted
Cash Management Agreement, obligations owed thereunder to any person who was a
Lender or an Affiliate of a Lender at the time such Permitted Hedge Agreement or
Permitted Cash Management Agreement was entered into), whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under Letters of Credit, payments for early termination of Permitted Hedge
Agreements, fees, expenses, indemnification or otherwise.

 

-37-



--------------------------------------------------------------------------------

“Obligee Guarantor” as defined in Section 7.7.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Outstanding Amount” means (i) with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date; (ii) with respect to Swing Line Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swing Line Loans occurring on
such date; and (iii) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by Company of Unreimbursed
Amounts.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Other Taxes” as defined in Section 2.20(c).

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by Administrative Agent, the Issuing Banks, or the
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant Register” as defined in Section 10.6.(f).

“Participating Member State” means each state as described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

-38-



--------------------------------------------------------------------------------

“Pension Plan” means any employee benefit plan (including a Multiple Employer
Plan, but not including a Multiemployer Plan) which is subject to Title IV of
ERISA, Section 412 of the Internal Revenue Code or Section 302 of ERISA which is
or was sponsored, maintained or contributed to by, or required to be contributed
to by, Company, any of its Subsidiaries or any of their respective ERISA
Affiliates.

“Performance Guaranty” means any performance guaranty agreement entered into by
Company or any of its Subsidiaries under which Company or any such Subsidiary
(i) guarantees the performance of a Subsidiary of Company under a principal
lease, service, construction or operating agreement relating to a Project or
(ii) is otherwise obligated to provide support in connection with Projects.

“Permitted Acquisition” means any acquisition by Company or any of its
Restricted Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of or a business line or unit or a division of,
any Person, or all or a majority of the Capital Stock of any Person (or the
acquisition of any additional Capital Stock of a Person which is a Subsidiary of
Company (but not then a wholly-owned direct or indirect Subsidiary)); provided
that,

(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(iii) to the extent a Person that is required to become a Guarantor hereunder is
acquired, Company shall have taken, or caused to be taken, or made arrangements
to take within the prescribed time periods, as of the date such Person is
acquired, each of the actions set forth in Sections 5.10 and/or 5.11, as
applicable, unless, following a request by Company, such actions are not
required by Administrative Agent;

(iv) Company and its Restricted Subsidiaries shall be in compliance with the
financial covenants set forth in Section 6.7 on a Pro Forma Basis after giving
effect to such acquisition as of the last day of the Fiscal Quarter most
recently ended;

(v) solely to the extent that the consideration with respect to a Permitted
Acquisition exceeds $25,000,000, Company shall have delivered to Administrative
Agent at least ten (10) Business Days prior to such proposed acquisition (or
such shorter period as may be agreed by Administrative Agent), (A) a Compliance
Certificate evidencing compliance with Section 6.7 as required under clause (iv)
above and (B) all other relevant financial information with respect to such
acquired assets, including, without limitation, the aggregate consideration for
such acquisition and any other information required to demonstrate compliance
with Section 6.7; and

(vi) any Person or assets or division as acquired in accordance herewith shall
be in the same business or lines of business in which Company and/or its
Restricted Subsidiaries are engaged as of the Closing Date or in which Company
and/or its Restricted Subsidiaries are expressly permitted hereunder to engage
in.

 

-39-



--------------------------------------------------------------------------------

“Permitted Cash Management Agreement” means any Cash Management Agreement
entered into with a Lender Counterparty.

“Permitted Hedge Agreement” means any Hedge Agreement entered into with a Lender
Counterparty.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Permitted Refinancing” means, with respect to any Person, any refinancing,
replacement, renewal or extension of any Indebtedness of such Person in whole or
in part; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so refinanced, replaced, renewed or extended
except by an amount equal to any reasonable and customary transaction costs and
fees and any premium on the Indebtedness required to be paid in connection with
such refinancing, replacement, renewal or extension unless the increase in the
principal amount of such Indebtedness is permitted under Section 6.1 (provided
that such limitation shall not apply with respect to Indebtedness that a client
of a Project undertakes to service through the lease, service or operating
agreement for such Project), (b) at the time thereof, no Event of Default shall
have occurred and be continuing or would result therefrom, and (c) with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 6.1(g), 6.1(h), 6.1(i) or 6.1(n)(i) such refinancing, replacement,
renewal or extension has a final maturity date equal to or later than the Latest
Maturity Date (as determined on the date of incurrence of such Permitted
Refinancing) of, and has a Weighted Average Life to Maturity equal to or greater
than the Weighted Average Life to Maturity of, the Indebtedness being
refinanced, replaced, renewed or extended (provided that such limitation shall
not apply with respect to Indebtedness that a client of a Project undertakes to
service through the lease, service or operating agreement for such Project),
(ii) such refinancing, replacement, renewal or extension shall be at the then
prevailing market rates and the non-economic terms and conditions thereof are
not less favorable to the obligor thereof or to the Lenders than the
Indebtedness being refinanced, replaced, renewed or extended, taken as a whole
(considering the economic benefits and disadvantages to Company and its
Restricted Subsidiaries from such refinancing, replacement, renewal or
extension, as well as the economic benefits and disadvantages to Company and its
Restricted Subsidiaries of the Project (if any) to which such Indebtedness
relates), (iii) to the extent such Indebtedness being refinanced, replaced,
renewed or extended is subordinated in right of payment to the Obligations, such
refinancing, replacement, renewal or extension is subordinated in right of
payment to the Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being
refinanced, replaced, renewed or extended, and (iv) such refinancing,
replacement, renewal or extension is incurred by the Person(s) who is an obligor
under the Indebtedness being refinanced, replaced, renewed or extended and no
other Person is an obligor thereunder.

“Permitted Subordinated Indebtedness” means all unsecured Indebtedness of
Company or any Guarantor Subsidiary that shall have been subordinated to all
Indebtedness of Company or any Guarantor Subsidiary under this Agreement and
otherwise containing terms and conditions set forth in Schedule 6.1(x)(1) with
respect to Indebtedness of Company or any Guarantor Subsidiary to Affiliates
thereof or in Schedule 6.1(x)(2) with respect to Indebtedness of Company or any
Guarantor Subsidiary to non-Affiliates thereof, with such amendments or
modifications as may be approved by Administrative Agent and Company.

 

-40-



--------------------------------------------------------------------------------

“Permitted Subordinated Indebtedness Documentation” means any documentation
governing any Permitted Subordinated Indebtedness, with such amendments or
modifications as may be approved by Administrative Agent and Company.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” as defined in Section 5.1(j).

“Pledge and Security Agreement” means the Pledge and Security Agreement executed
by Company and each Guarantor Subsidiary on the Closing Date substantially in
the form of Exhibit I-1, as it may be amended, restated, supplemented or
otherwise modified from time to time.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the sixth full consecutive Fiscal Quarter immediately
following the date on which such Permitted Acquisition is consummated.

“Pounds Sterling” and “£” means freely transferable lawful money of the United
Kingdom (expressed in Pounds Sterling).

“Pricing Grid” means the table set forth below:

(i) with respect to Revolving Loans and Swing Line Loans:

 

Leverage

Ratio

   Applicable Margin for
Revolving Loans
(Eurodollar Rate
Loans)     Applicable Margin for
Revolving Loans
(Base Rate Loans) and
Swing Line Loans     Commitment Fee Rate  

> 3.25:1.00

     2.75 %      1.75 %      0.50 % 

< 3.25:1.00

> 2.50:1.00

     2.50 %      1.50 %      0.50 % 

< 2.50:1.00

> 1.75:1.00

     2.25 %      1.25 %      0.50 % 

< 1.75:1.00

     2.00 %      1.00 %      0.375 % 

 

-41-



--------------------------------------------------------------------------------

(ii) with respect to Term Loans:

 

Leverage Ratio

   Applicable Margin for
Term Loans
(Eurodollar Rate
Loans)     Applicable Margin for
Term Loans
(Base Rate Loans)  

> 1.50:1.00

     3.00 %      2.00 % 

< 1.50:1.00

     2.75 %      1.75 % 

No change in the Applicable Margin shall be effective until three (3) Business
Days after the date on which Administrative Agent shall have received the
applicable financial statements and a Compliance Certificate pursuant to
Section 5.1(c)(i) calculating the Leverage Ratio.

At any time Company has not submitted to Administrative Agent the applicable
information as and when required under Section 5.1(c)(i), the Applicable Margin
for the Revolving Loans, Swing Line Loans or Term Loans, as applicable, shall be
determined as if the Leverage Ratio were in excess of 3.25:1.00 (for Revolving
Loans and Swing Line Loans) and 1.50:1.00 (for Term Loans) until such time as
each failure is cured. Within one (1) Business Day of receipt of the applicable
information under Section 5.1(c)(i), Administrative Agent shall give each Lender
electronic, telefacsimile or telephonic notice (confirmed in writing) of the
Applicable Margin in effect from such date.

“Principal Office” means, for each of Administrative Agent, Swing Line Lender
and the Issuing Banks, such Person’s “Principal Office” as set forth on
Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to
Company, Administrative Agent and each Lender.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a Fiscal Quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or the
Consolidated Adjusted EBITDA of Company, the pro forma increase or decrease in
such Acquired EBITDA or such Consolidated Adjusted EBITDA, as the case may be,
projected by Company in good faith as a result of (a) actions taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business with the
operations of Company and the Restricted Subsidiaries; provided that so long as
such actions are taken during such Post-Acquisition Period or such costs are
incurred during such Post-Acquisition Period, as applicable, the cost savings
related to such actions or such additional costs, as applicable, it may be
assumed, for purposes of projecting such pro forma increase or decrease to such
Acquired EBITDA or such Consolidated Adjusted EBITDA, as the case may be, that
such cost savings will be realizable during the entirety of such Test Period, or
such additional costs, as applicable, will be incurred during the entirety of
such Test Period; provided further, that any such pro forma increase or decrease
to

 

-42-



--------------------------------------------------------------------------------

such Acquired EBITDA or such Consolidated Adjusted EBITDA, as the case may be,
shall be without duplication for cost savings or additional costs already
included in such Acquired EBITDA or such Consolidated Adjusted EBITDA, as the
case may be, for such Test Period; provided further, that no Pro Forma
Adjustment may be made unless a certificate executed by an Authorized Officer of
Company is delivered to Administrative Agent stating that such cost savings or
costs are based on reasonable estimates, information and assumptions and that
such Authorized Officer has no reason to believe that the projected cost savings
or costs will not be achieved.

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, that (A) to the extent applicable, the Pro Forma Adjustment shall
have been made and (B) all Specified Transactions and the following transactions
in connection therewith shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (i) in the case of a disposition
of all or substantially all Capital Stock in any Subsidiary of Company or any
division, product line, or facility used for operations of Company or any of its
Subsidiaries, shall be excluded, and (ii) in the case of a Permitted Acquisition
or Investment described in the definition of “Specified Transaction,” shall be
included, (b) any retirement of Indebtedness, and (c) any Indebtedness incurred
or assumed by Company or any of the Restricted Subsidiaries in connection
therewith and if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination; provided
that without limiting the application of the Pro Forma Adjustment pursuant to
(A) above, the foregoing pro forma adjustments may be applied to any such test
or covenant solely to the extent that such adjustments are consistent with the
definition of Consolidated Adjusted EBITDA and give effect to events (including
operation expense reductions) that are (i) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on Company or the
Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment.

“Project” means any waste-to-energy facility, waste disposal, treatment,
transfer, transportation or collection facility and facilities and operations
related or ancillary thereto, electrical generation plant, cogeneration plant,
water treatment facility, renewable energy facility or other facility for the
generation of electricity or other forms of energy (including steam) or engaged
in another line of business in which Company and its Subsidiaries are permitted
to be engaged hereunder for which a Subsidiary or Subsidiaries of Company was,
is or will be (as the case may be) an owner, operator, manager or builder,
provided, however, that a Project shall cease to be a Project of Company and its
Subsidiaries at such time that Company or any of its Subsidiaries ceases to have
any existing or future rights or obligations (whether direct or indirect,
contingent or matured) associated therewith.

“Projections” as defined in Section 4.8.

“Proposed Modification” as defined in Section 2.23.

 

-43-



--------------------------------------------------------------------------------

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loan (other than any Additional Term Loan) of any
Lender, the percentage obtained by dividing (a) the Term Loan Exposure (other
than Additional Term Loan Exposure) of that Lender by (b) the aggregate Term
Loan Exposure (other than Additional Term Loan Exposure) of all Lenders;
(ii) with respect to all payments, computations and other matters relating to
the Revolving Commitment or Revolving Loans of any Lender or any Letters of
Credit issued or participations purchased therein by any Lender or any
participations in any Swing Line Loans purchased by any Lender, the percentage
obtained by dividing (a) the Revolving Exposure of that Lender by (b) the
aggregate Revolving Exposure of all Lenders; and (iii) with respect to all
payments, computations and other matters relating to Additional Term Loans of a
particular Series, the percentage obtained by dividing (a) the Additional Term
Loan Exposure of that Lender with respect to that Series by (b) the aggregate
Additional Term Loan Exposure of all Lenders with respect to that Series. For
all other purposes with respect to each Lender, “Pro Rata Share” means the
percentage obtained by dividing (A) an amount equal to the sum of the Term Loan
Exposure, Additional Term Loan Exposure and the Revolving Exposure of that
Lender, by (B) an amount equal to the sum of the aggregate Term Loan Exposure,
the aggregate Additional Term Loan Exposure and the aggregate Revolving Exposure
of all Lenders.

“Public Lender” as defined in Section 5.1(j).

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by Company or any Guarantor Subsidiary in any
real property.

“Refinance” means, in respect of any Indebtedness, to refinance, redeem,
defease, refund, extend, renew or repay any Indebtedness with the proceeds of
other Indebtedness, or to issue other Indebtedness, in exchange or replacement
for, such Indebtedness in whole or in part; “Refinanced” and “Refinancing” shall
have correlative meanings.

“Refinancing” as defined in the second recital.

“Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).

“Register” as defined in Section 10.6(b).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous
Material through the air, soil, surface water or groundwater.

 

-44-



--------------------------------------------------------------------------------

“Remedial Action” means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the environment; (ii) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or
(iii) any response actions authorized by 42 U.S.C. 9601 et seq. or applicable
state law.

“Removal Effective Date” as defined in Section 9.6(b).

“Replacement Lender” as defined in Section 2.23.

“Repricing Transaction” means, other than in the context of a transaction
involving a Change of Control, (A) the repayment, prepayment, refinancing,
substitution or replacement of all or a portion of the Term Loans (other than
the Additional Term Loans) with the incurrence by Company or any Restricted
Subsidiary of any senior secured bank debt financing having an effective
interest cost or weighted average yield (with the comparative determinations to
be made by Company in good faith consistent with generally accepted financial
practices, after giving effect to, among other factors, margin, interest rate
floors, upfront or similar fees or original issue discount shared with all
providers of such financing, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all providers of such financing, and without taking into account
any fluctuations in the Eurodollar Rate) that is less than the effective
interest cost or weighted average yield (as determined by Company on the same
basis) of such Term Loans and (B) any amendment, waiver, consent or modification
to this Agreement relating to the interest rate for, or weighted average yield
of, the Term Loans (other than the Additional Term Loans) directed at, or the
result of which would be, the lowering of the effective interest cost or
weighted average yield applicable to the Term Loans.

“Requisite Class Lenders” means, at any time of determination, (i) for the Class
of Lenders having Term Loan Exposure (other than Additional Term Loan Exposure),
Lenders holding more than 50% of the aggregate Term Loan Exposure (other than
Additional Term Loan Exposure) of all Lenders; (ii) for the Class of Lenders
having Revolving Exposure, Lenders holding more than 50% of the aggregate
Revolving Exposure of all Lenders; and (iii) for each Class of Lenders having
Additional Term Loan Exposure, Lenders holding more than 50% of the aggregate
Additional Term Loan Exposure of that Class; provided that such sum shall be
determined with respect to any Defaulting Lender by disregarding the Term Loan
Exposure, the Revolving Exposure and Additional Term Loan Exposure of such
Defaulting Lender; provided, for purposes of this definition the outstanding
principal amount of Alternative Currency Loans and the Alternative Currency
Letter of Credit Outstandings at any time shall be determined using the Dollar
Equivalent thereof at such time.

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure (other than Additional Term Loan Exposure), Revolving Exposure and
Additional Term Loan Exposure and representing more than 50% of the sum of
(i) the aggregate Term Loan Exposure (other than Additional Term Loan Exposure)
of all Lenders, (ii) the aggregate

 

-45-



--------------------------------------------------------------------------------

Revolving Exposure of all Lenders and (iii) the aggregate Additional Term Loan
Exposure of all Lenders; provided that such sum shall be determined with respect
to any Defaulting Lender by disregarding the Term Loan Exposure, the Revolving
Exposure and Additional Term Loan Exposure of such Defaulting Lender; provided
that for purposes of this definition the outstanding principal amount of
Alternative Currency Loans and the Alternative Currency Letter of Credit
Outstandings at any time shall be determined using the Dollar Equivalent thereof
at such time.

“Resignation Effective Date” as defined in Section 9.6(a).

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Company now or
hereafter outstanding, except a dividend payable solely in shares of stock to
the holders of that class; (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of stock of Company now or hereafter outstanding;
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of
Company now or hereafter outstanding; (iv) management or similar fees payable to
Holding or any of its Affiliates (other than Company or Guarantor Subsidiary) or
(v) any payment or prepayment of principal of, premium, if any, or interest on,
or any other amount in respect of any Permitted Subordinated Indebtedness of
Company or any Restricted Subsidiary owed to Holding.

“Restricted Project Cash” means, as of any date of determination, the sum of the
amounts on deposit in each collateral account specified on Schedule 6.7(a) that
are designated to pay debt service principal or construction costs, as debt
service reserves or to redeem the Indebtedness secured thereby to the extent
excess proceeds remain in the relevant account after completion of construction
of the relevant Project and each other collateral account identified in writing
to Administrative Agent which is established after the Closing Date by a
Restricted Subsidiary which is not a Guarantor Subsidiary as a debt service
principal account, a debt service reserve fund or a reserve account (which such
reserve account secures the Limited Recourse Debt that is the source of the
amounts therein) so long as the proceeds in such reserve account are designated
to pay construction costs or debt service during construction or, if excess
proceeds remain in such account after completion of construction of the relevant
Project, to redeem the Limited Recourse Debt secured thereby.

“Restricted Subsidiary” means any Subsidiary of Company other than an
Unrestricted Subsidiary.

“Retained Excess Cash Flow Amount” means, at any date of determination, an
amount equal to (a) the sum of the amounts of Excess Cash Flow for all Excess
Cash Flow Periods ending on or prior to the date of determination, minus (b) the
sum at the time of determination of the aggregate amount of prepayments required
to be made pursuant to Section 2.14(d) through the date of determination
(whether or not such prepayments are accepted by the Lenders) calculated without
regard to any reduction in such sum that resulted from voluntary prepayments of
the Term Loans or Revolving Loans as contemplated in Section 2.14(d) (provided
that in the case of any Excess Cash Flow Period in respect of which the amount
of Excess Cash Flow shall have been calculated based on the annual financials
delivered in accordance with Section 5.1(b) but the prepayment required pursuant
to Section 2.14(d) is not yet due and payable in accordance with the provisions
of Section 2.14(d) as of the date of determination, the amount of prepayments
that will be so required to be made in respect of such Excess Cash Flow shall be
deemed to be made for purposes of this paragraph).

 

-46-



--------------------------------------------------------------------------------

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a borrowing of a Eurodollar Rate Loan denominated in an
Alternative Currency and (ii) each date of a continuation of a Eurodollar Rate
Loan denominated in an Alternative Currency pursuant to Section 2.9; and
(b) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof and (iii) each date of any payment by an Issuing
Bank under any Letter of Credit denominated in an Alternative Currency.

“Revolving Commitment” means the commitment of a Revolving Lender to make or
otherwise fund any Revolving Loan pursuant to Section 2.2(a) and/or Section 2.24
and to acquire participations in Letters of Credit and Swing Line Loans
hereunder and “Revolving Commitments” means such commitments of all Lenders in
the aggregate. The amount of each Lender’s Revolving Commitment, if any, is set
forth on Appendix A-2 or in the applicable Joinder Agreement pursuant to
Section 2.24 or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Revolving Commitments as of the Closing Date is
$900,000,000.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earliest to occur of (i) the
fifth anniversary of the Closing Date, (ii) the date the Revolving Commitments
are permanently reduced to zero pursuant to Section 2.13(b), and (iii) the date
of the termination of the Revolving Commitments pursuant to Section 8.1.

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of any Issuing Bank, the
aggregate L/C Obligation in respect of all Letters of Credit issued by that
Lender (net of any participations by Lenders in such Letters of Credit), (c) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit, (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and
(e) the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans.

“Revolving Lender” means a Lender having a Revolving Commitment.

“Revolving Loan” means a Loan made by a Lender to Company pursuant to
Section 2.2(a) or any Additional Revolving Loan.

 

-47-



--------------------------------------------------------------------------------

“Revolving Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, restated, supplemented or otherwise modified from time to time.

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant similar sanctions authority.

“S&P” means Standard & Poor’s, a Division of The McGraw Hill Companies, Inc.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of Indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Senior Representative” means, with respect to any series of Indebtedness
permitted under Section 6.1(y), the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.

“Series” as defined in Section 2.24(a).

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated Adjusted EBITDA”.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holding substantially in the form of Exhibit G.

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s and its Subsidiaries, present assets; (b) such Credit Party’s
capital is not unreasonably small in relation to its business as contemplated on
the Closing Date and reflected in the Projections or with respect to any
transaction contemplated or undertaken after the Closing Date; and (c) such
Person has not incurred and does not intend to incur, or believe that it will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (ii) such Person is “solvent” within the meaning
given that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standards No. 5).

 

-48-



--------------------------------------------------------------------------------

“Specified Transaction” means, with respect to any period, any Investment,
incurrence or repayment of Indebtedness, Restricted Junior Payment, Subsidiary
designation, Additional Term Loan or Additional Revolving Commitment that by the
terms of this Agreement requires a test or covenant hereunder to be calculated
on a “Pro Forma Basis.”

“Spot Rate” for a currency means the rate determined by Administrative Agent or
the applicable Issuing Bank, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. (New York City time) on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that Administrative Agent or the Issuing Bank may obtain such spot rate
from another financial institution designated by Administrative Agent or the
applicable Issuing Bank if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency; and
provided, further that the applicable Issuing Bank may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Alternative Currency.

“Sterling Denominated Loans” and the “£” means each Revolving Loan denominated
in Pounds Sterling at the time of the incurrence thereof.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Company.

“Swing Line Lender” means Bank of America, in its capacity as Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.

“Swing Line Loan” means a Loan made by the Swing Line Lender to Company pursuant
to Section 2.3.

“Swing Line Note” means a promissory note in the form of Exhibit B-3, as it may
be amended, restated, supplemented or otherwise modified from time to time.

“Swing Line Sublimit” means the lesser of (i) $50,000,000 and (ii) the aggregate
unused amount of Revolving Commitments then in effect.

 

-49-



--------------------------------------------------------------------------------

“Syndication Agent” as defined in the preamble hereto.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (including backup withholding) of any nature and
whatever called, by whomsoever, on whomsoever and wherever imposed, levied,
collected, withheld or assessed; provided, “Tax on the overall net income” of a
Person shall be construed as a reference to a Tax imposed on or measured by net
income, franchise Taxes and branch profits Taxes, in each case, (i) imposed as a
result of such Person being organized in, or having its applicable principal
office in (and/or, in the case of a Lender, its lending office in) the
jurisdiction imposing such Tax or (ii) imposed as a result of a present or
former connection between such Person and the jurisdiction imposing such Tax
(other than connections arising from such Person having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Loan or Credit Document).

“Term Lender” means a Lender having a Term Loan Commitment or holding a Term
Loan.

“Term Loan” means (i) a Term Loan made by a Lender to Company on the Closing
Date pursuant to Section 2.1(a) or (ii) an Additional Term Loan.

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan and the Additional Term Loan Commitment of a Lender; “Term Loan
Commitments” means such commitments of all Lenders in the aggregate. The amount
of each Lender’s Term Loan Commitment, if any, is set forth on Appendix A-1 or
in the applicable Joinder Agreement pursuant to Section 2.24 or the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The aggregate amount of the Term Loan Commitments
as of the Closing Date is $300,000,000.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.

“Term Loan Maturity Date” means the earlier of (i)(a) with respect to Term Loans
(other than Additional Term Loans) the seventh anniversary of the Closing Date
and (b) with respect to the Additional Term Loans, the Additional Term Loan
Maturity Date, and (ii) the date that all the Term Loans and the Additional Term
Loans of any Series shall become due and payable in full hereunder, whether by
acceleration or otherwise.

“Term Loan Note” means a promissory note in the form of Exhibit B-1, as it may
be amended, restated, supplemented or otherwise modified from time to time.

“Termination Date” means the first date on which (i) each Commitment has expired
or been terminated, (ii) the principal amount of all Loans and all other
Obligations then due and payable have been paid in full (other than contingent
indemnification and reimbursement obligations for which no claim has been made)
and (iii) all Letters of Credit have been cancelled or have expired or have been
Cash Collateralized in an amount equal to 105% of the face amount of such Letter
of Credit on such date or otherwise secured to the satisfaction of the Issuing
Bank thereof.

 

-50-



--------------------------------------------------------------------------------

“Test Period” means, for any determination under this Agreement, the four
consecutive Fiscal Quarters of Company then last ended.

“Title Company” as defined in Section 5.13(a)(ii).

“Title Policy” as defined in Section 5.13(a)(ii).

“Total Assets” means the total assets of Company and its Restricted Subsidiaries
on a consolidated basis determined in accordance with GAAP, as shown on the most
recent balance sheet of Company or such other Person as may be expressly stated.

“Total Tangible Assets” means Total Assets less the sum of: (i) goodwill and
other intangible assets, (ii) minority interest in consolidated Subsidiaries
held by Persons other than Company or any Restricted Subsidiary and
(iii) Investments in and assets of Unrestricted Subsidiaries, in each case as
reflected on the consolidated balance sheet of such Person and its Restricted
Subsidiaries as of the end of the most recently ended Fiscal Quarter of such
Person for which financial statements have been delivered to Administrative
Agent.

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing an Issuing Bank for any amount drawn
under any Letter of Credit, but not yet so applied) (taking the Dollar
Equivalent of any such Loans denominated in an Alternative Currency), (ii) the
aggregate principal amount of all outstanding Swing Line Loans, and (iii) the
L/C Obligation (taking the Dollar Equivalent of any such L/C Obligations
denominated in an Alternative Currency).

“Transaction Costs” means the fees, costs and expenses (including any original
issue discount and/or upfront fees) payable by Company in connection with the
Transactions.

“Transactions” means the Refinancing, entering into the Credit Documents and the
Closing Date Senior Notes Documents.

“Treasury Regulations” means the final and temporary (but not proposed) income
tax regulations promulgated under the Internal Revenue Code, as such regulations
may be amended from time to time (including corresponding provisions of
succeeding regulations).

“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan, and (ii) with respect to Swing Line
Loans, a Base Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

-51-



--------------------------------------------------------------------------------

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

“Unreimbursed Amount” as defined in Section 2.4(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of Company listed on
Schedule 4.22 and (ii) any Subsidiary of Company designated by the board of
directors of Company as an Unrestricted Subsidiary pursuant to Section 5.14
subsequent to the date hereof, and in each case, any Subsidiary formed or
acquired by an Unrestricted Subsidiary following such Unrestricted Subsidiary’s
designation pursuant to clause (i) or (ii).

“U.S. Tax Compliance Certificates” means a certificate substantially in the form
of Exhibit F.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Wholly Owned Subsidiary” means, with respect to any Person, (i) any
corporation 100% of whose Capital Stock is at the time owned by such Person
and/or by one or more Wholly Owned Subsidiaries of such Person and (ii) any
partnership, limited liability company, association, joint venture or other
entity in which such Person and/or one or more Wholly Owned Subsidiaries of such
Person has a 100% equity interest at such time (other than, in the case of a
Foreign Subsidiary of Holding with respect to the preceding clauses (i) and
(ii), director’s qualifying shares and/or other nominal amount of shares
required to be held by Persons other than Company and its Subsidiaries under
applicable law).

1.2 Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Company to Lenders pursuant to Sections 5.1(a)
and 5.1(b) shall be prepared in accordance with GAAP (subject, in the case of
Section 5.1(a), to final year-end adjustments and the absence of footnotes) as
in effect at the time of such preparation (and delivered together with the
reconciliation statements provided for in Section 5.1(d), if applicable).
Subject to the foregoing, calculations in connection with the definitions,
covenants and other provisions used in Section 6.7 hereof shall utilize
accounting principles and policies in conformity with those used to prepare the
Historical Financial Statements. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and Company or Administrative Agent shall so request, Administrative
Agent and Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of Requisite Lenders), provided that until so
amended, such ratio or requirement shall continue to be computed in accordance
with GAAP prior to such change therein and Company shall provide to
Administrative Agent and Lenders reconciliation statements provided for in
Section 5.1(d).

 

-52-



--------------------------------------------------------------------------------

1.3 Interpretation, etc. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References herein to any Section, Appendix, Schedule or Exhibit shall
be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
The use herein of the word “issue” or “issuance” with respect to any Letter of
Credit shall be deemed to include any amendment, extension or renewal thereof.
Unless otherwise specifically indicated, the term “consolidated” with respect to
any Person refers to such Person consolidated with its Restricted Subsidiaries,
and excludes from such consolidation any Unrestricted Subsidiary as if such
Unrestricted Subsidiary were not an Affiliate of such Person.

1.4 Exchange Rates; Currency Equivalents. (a) Administrative Agent or the
applicable Issuing Bank, as applicable, shall determine the Spot Rates as of
each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Credit Extensions and Outstanding Amounts denominated in Alternative Currencies.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Credit Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the
Credit Documents shall be such Dollar Equivalent amount as so determined by
Administrative Agent or the applicable Issuing Bank, as applicable.

(b) Wherever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a Eurodollar Rate Loan or the issuance, amendment
or extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such borrowing, Eurodollar Rate
Loan or Letter of Credit is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by Administrative Agent or the applicable
Issuing Bank, as the case may be.

(c) For purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness, the Dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the Spot Rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed, in the case of revolving credit debt;
provided that if such Indebtedness is incurred to Refinance other Indebtedness
denominated in a foreign currency, and such Refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
Spot Rate in effect on the date of such Refinancing such Dollar-denominated
restriction shall be deemed not to have

 

-53-



--------------------------------------------------------------------------------

been exceeded so long as the principal amount of such Indebtedness so refinanced
does not exceed the principal amount of such Indebtedness being Refinanced.
Notwithstanding the foregoing, the principal amount of any Indebtedness incurred
to Refinance other Indebtedness, if incurred in a different currency from the
Indebtedness being Refinanced, shall be calculated based on the Spot Rate that
is in effect on the date of such Refinancing.

1.5 Additional Alternative Currencies. (a) Company may from time to time request
that Eurodollar Rate Loans be made and/or Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency”; provided, that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. In the case of any such request with respect to the making of
Eurodollar Rate Loans, such request shall be subject to the reasonable approval
of Administrative Agent and the Revolving Lenders; and in the case of any such
request with respect to the issuance of Letters of Credit, such request shall be
subject to the reasonable approval of Administrative Agent and the applicable
Issuing Bank.

(b) Any such request shall be made to Administrative Agent not later than 11:00
a.m. (New York City time), ten (10) Business Days prior to the date of the
desired Credit Extension (or such other time or date as may be reasonably agreed
by Administrative Agent and, in the case of any such request pertaining to
Letters of Credit, the applicable Issuing Bank, in its or their sole
discretion). In the case of any such request pertaining to Eurodollar Rate
Loans, Administrative Agent shall promptly notify each Revolving Lender thereof;
and in the case of any such request pertaining to Letters of Credit,
Administrative Agent shall promptly notify the Issuing Banks thereof. Each
Revolving Lender (in the case of any such request pertaining to Eurodollar Rate
Loans) or the Issuing Banks (in the case of a request pertaining to Letters of
Credit) shall notify Administrative Agent, not later than 11:00 a.m. (New York
City time), two (2) Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurodollar Rate Loans or the
issuance of Letters of Credit, as the case may be, in such requested currency.

(c) Any failure by a Revolving Lender or an Issuing Bank, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving Lender or applicable
Issuing Bank, as the case may be, to permit Eurodollar Rate Loans to be made or
Letters of Credit to be issued in such requested currency. If Administrative
Agent and all the Revolving Lenders consent to making Eurodollar Rate Loans in
such requested currency, Administrative Agent shall so notify Company and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any borrowing of Eurodollar Rate Loans; and
if Administrative Agent and the Issuing Banks consent to the issuance of Letters
of Credit in such requested currency, Administrative Agent shall so notify
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.5, Administrative Agent shall promptly
so notify Company.

1.6 Change of Currency. (a) The obligation of Company to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at

 

-54-



--------------------------------------------------------------------------------

the time of such adoption. If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as Administrative Agent, in consultation with Company, may
reasonably determine are necessary and appropriate to reflect the adoption of
the Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro resulting therefrom.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as Administrative Agent, in consultation with Company,
may reasonably determine are necessary and appropriate to reflect a change in
currency of any country (other than the United States and any member state of
the European Union) and any relevant market conventions or practices relating to
such change in currency.

1.7 Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
In the event of any conflict between the terms hereof and the terms of any
Issuer Document, the terms in this Agreement shall control.

SECTION 2. LOANS AND LETTERS OF CREDIT

2.1 Term Loans.

(a) Loan Commitments. Subject to the terms and conditions hereof, each Term
Lender severally agrees to make, on the Closing Date, a Term Loan in Dollars to
Company in an amount equal to such Lender’s Term Loan Commitment.

Company may make only one borrowing under the Term Loan Commitment (other than
any Additional Term Loan Commitment) which shall be on the Closing Date. Any
amount borrowed under this Section 2.1 and subsequently repaid or prepaid may
not be reborrowed. Subject to Sections 2.13(a) and 2.14, all amounts owed
hereunder with respect to the Term Loans shall be paid in full no later than the
Term Loan Maturity Date. Each Lender’s Term Loan Commitment (other than any
Additional Term Loan Commitment) shall terminate immediately and without further
action on the Closing Date after giving effect to the funding of such Lender’s
Term Loan Commitment on such date.

 

-55-



--------------------------------------------------------------------------------

(b) Borrowing Mechanics for Term Loans. Company shall deliver to Administrative
Agent a fully executed Funding Notice no later than one (1) day prior to the
Closing Date. Promptly upon receipt by Administrative Agent of such Funding
Notice, Administrative Agent shall notify each Term Lender of the proposed
borrowing.

2.2 Revolving Loans.

(a) Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Revolving Lender severally agrees to make
Revolving Loans, which may be made in Dollars or an Alternative Currency, to
Company in an aggregate amount up to but not exceeding such Lender’s Revolving
Commitment; provided that after giving effect to the making of any Revolving
Loans in no event shall the Total Utilization of Revolving Commitments exceed
the Revolving Commitments then in effect. Amounts borrowed pursuant to this
Section 2.2(a) may be repaid and reborrowed during the Revolving Commitment
Period. Each Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than such date.

(b) Borrowing Mechanics for Revolving Loans.

(i) Except pursuant to Section 2.4(c), Revolving Loans that are Base Rate Loans
shall be made in an aggregate minimum amount of $3,000,000 and integral
multiples of $500,000 in excess of that amount, and Revolving Loans that are
Eurodollar Rate Loans shall be in an aggregate minimum amount of $3,000,000 and
integral multiples of $500,000 in excess of that amount.

(ii) Whenever Company desires that Lenders make Revolving Loans, Company shall
deliver to Administrative Agent a fully executed and delivered Funding Notice no
later than 12:00 p.m. (New York City time) at least three (3) Business Days in
advance of the proposed Credit Date in the case of a Eurodollar Rate Loan
denominated in Dollars, at least four (4) Business Days in advance of the
proposed Credit Date in the case of a Eurodollar Rate Loan denominated in an
Alternative Currency and at least one (1) Business Day in advance of the
proposed Credit Date in the case of a Revolving Loan that is a Base Rate Loan.
Except as otherwise provided herein, a Funding Notice for a Revolving Loan that
is a Eurodollar Rate Loan shall be irrevocable on and after the related Interest
Rate Determination Date, and Company shall be bound to make a borrowing in
accordance therewith.

(iii) Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile or electronic transmission
means with reasonable promptness, but (provided Administrative Agent shall have
received such notice by 12:00 p.m. (New York City time)) not later than 2:00
p.m. (New York City time) on the same day as Administrative Agent’s receipt of
such Notice from Company.

 

-56-



--------------------------------------------------------------------------------

(iv) Subject to Section 2.16(b), each Lender shall make the amount of its
Revolving Loan available to Administrative Agent not later than 1:00 p.m. (New
York City time) on the applicable Credit Date by wire transfer of same day funds
in the requested currency, at the Principal Office designated by Administrative
Agent. Except as provided herein, upon satisfaction or waiver of the conditions
precedent specified herein, Administrative Agent shall make the proceeds of such
Revolving Loans available to Company on the applicable Credit Date by causing an
amount of same day funds in the requested currency equal to the proceeds of all
such Revolving Loans received by Administrative Agent from Lenders to be
credited to the account of Company as may be designated in writing to
Administrative Agent by Company.

2.3 Swing Line Loans.

(a) Swing Line Loans Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, Swing Line Lender, in reliance upon
agreements of the other Lender set forth in this Section 2.3, hereby agrees to
make Swing Line Loans, which may be made only in Dollars, to Company in the
aggregate amount up to but not exceeding the Swing Line Sublimit; provided that
after giving effect to the making of any Swing Line Loan, in no event shall the
Total Utilization of Revolving Commitments exceed the Revolving Commitments then
in effect. Amounts borrowed pursuant to this Section 2.3 may be repaid and
reborrowed during the Revolving Commitment Period. Swing Line Lender’s Revolving
Commitment shall expire on the Revolving Commitment Termination Date and all
Swing Line Loans and all other amounts owed hereunder with respect to the Swing
Line Loans and the Revolving Commitments shall be paid in full no later than
such date.

(b) Borrowing Mechanics for Swing Line Loans.

(i) Swing Line Loans shall be made in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess of that amount.

(ii) Whenever Company desires that Swing Line Lender make a Swing Line Loan,
Company shall deliver to Administrative Agent a Funding Notice no later
than 12:00 p.m. (New York City time) on the proposed Credit Date.

(iii) Swing Line Lender shall make the amount of its Swing Line Loan available
to Administrative Agent not later than 2:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Swing Line Loans available
to Company on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Swing Line Loans received by
Administrative Agent from Swing Line Lender to be credited to the account of
Company as may be designated in writing to Administrative Agent by Company.

 

-57-



--------------------------------------------------------------------------------

(iv) With respect to any Swing Line Loans which have not been voluntarily
prepaid by Company pursuant to Section 2.13, Swing Line Lender may at any time
in its sole and absolute discretion, deliver to Administrative Agent (with a
copy to Company), no later than 11:00 a.m. (New York City time) at least one
(1) Business Day in advance of the proposed Credit Date, a notice (which shall
be deemed to be a Funding Notice given by Company) requesting that each Lender
holding a Revolving Commitment make Revolving Loans that are Base Rate Loans to
Company on such Credit Date in an amount equal to the amount of such Swing Line
Loans (the “Refunded Swing Line Loans”) outstanding on the date such notice is
given which Swing Line Lender requests Lenders to prepay. Anything contained in
this Agreement to the contrary notwithstanding, (1) the proceeds of such
Revolving Loans made by the Lenders other than Swing Line Lender shall be
immediately delivered by Administrative Agent to Swing Line Lender (and not to
Company) and applied to repay a corresponding portion of the Refunded Swing Line
Loans and (2) on the day such Revolving Loans are made, Swing Line Lender’s Pro
Rata Share of the Refunded Swing Line Loans shall be deemed to be paid with the
proceeds of a Revolving Loan made by Swing Line Lender to Company, and such
portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note of Swing Line Lender but shall instead constitute part of Swing Line
Lender’s outstanding Revolving Loans to Company and shall be due under the
Revolving Loan Note issued by Company to Swing Line Lender. Company hereby
authorizes Administrative Agent and Swing Line Lender to charge Company’s
accounts with Administrative Agent and Swing Line Lender (up to the amount
available in each such account) in order to immediately pay Swing Line Lender
the amount of the Refunded Swing Line Loans to the extent of the proceeds of
such Revolving Loans made by Lenders, including the Revolving Loans deemed to be
made by Swing Line Lender, are not sufficient to repay in full the Refunded
Swing Line Loans. If any portion of any such amount paid (or deemed to be paid)
to Swing Line Lender should be recovered by or on behalf of Company from Swing
Line Lender in bankruptcy, by assignment for the benefit of creditors or
otherwise, the loss of the amount so recovered shall be ratably shared among all
Lenders in the manner contemplated by Section 2.17.

(v) If for any reason Revolving Loans are not made pursuant to
Section 2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swing Line Loans, and in an
amount equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon. Upon one (1) Business Day’s notice from Swing Line
Lender, each Lender holding a Revolving Commitment shall deliver to Swing Line
Lender an amount equal to its respective participation in the applicable unpaid
amount in same day funds at the Principal Office of Swing Line Lender. In order
to evidence such participation each Lender holding a Revolving Commitment agrees
to enter into a participation agreement at the request of Swing Line Lender in
form and substance reasonably satisfactory to Swing Line Lender. In the event
any Lender holding a Revolving Commitment fails to make available to Swing Line
Lender the amount of such Lender’s participation as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate.

 

-58-



--------------------------------------------------------------------------------

(vi) Notwithstanding anything contained herein to the contrary, (1) each
Revolving Lender’s obligation to make Revolving Loans for the purpose of
repaying any Refunded Swing Line Loans pursuant to the second preceding
paragraph and each Revolving Lender’s obligation to purchase a participation in
any unpaid Swing Line Loans pursuant to the immediately preceding paragraph
shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against Swing Line
Lender, any Credit Party or any other Person for any reason whatsoever; (B) the
occurrence or continuation of a Default or Event of Default; (C) any adverse
change in the business, operations, properties, assets, condition (financial or
otherwise) or prospects of any Credit Party; (D) any breach of this Agreement or
any other Credit Document by any party thereto; or (E) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing;
provided that such obligations of each Revolving Lender are subject to the
condition that Swing Line Lender believed in good faith that all conditions
under Section 3.2 to the making of the applicable Refunded Swing Line Loans or
other unpaid Swing Line Loans, were satisfied at the time such Refunded Swing
Line Loans or unpaid Swing Line Loans were made, or the satisfaction of any such
condition not satisfied had been waived by the Requisite Lenders prior to or at
the time such Refunded Swing Line Loans or other unpaid Swing Line Loans were
made; and (2) Swing Line Lender shall not be obligated to make any Swing Line
Loans (A) if it has elected not to do so after the occurrence and during the
continuation of a Default or Event of Default or (B) at a time when any
Revolving Lender is a Defaulting Lender unless Swing Line Lender has entered
into arrangements satisfactory to it and Company to eliminate Swing Line
Lender’s risk with respect to the Defaulting Lender’s participation in such
Swing Line Loan, including by Cash Collateralizing such Defaulting Lender’s Pro
Rata Share of the outstanding Swing Line Loans.

2.4 Issuance of Letters of Credit and Purchase of Participations Therein

(a) Letters of Credit.

(i) Subject to the terms and conditions set forth herein, (A) each Issuing Bank
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.4, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit (including IRB L/Cs) denominated in Dollars or in one or more
Alternative Currencies for the account of Company or its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
paragraph (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Lenders severally agree to participate in Letters of Credit
issued for the account of Company or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any Credit Extension with
respect to any Letter of Credit, (x) the Total Utilization of Revolving
Commitments shall not exceed the Revolving Commitments then in effect, (y) the
Revolving Exposure of any

 

-59-



--------------------------------------------------------------------------------

Revolving Lender shall not exceed such Revolving Lender’s Revolving Commitment
then in effect, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Revolving Commitment then in effect. Each request by Company for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by Company that the Credit Extension so requested complies with
the conditions set forth in the proviso to the preceding sentence. Within the
foregoing limits, and subject to the terms and conditions hereof, Company’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
Company may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
This Agreement shall be the “Reimbursement Agreement” referred to in the IRB
L/Cs. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

(ii) No Issuing Bank shall issue any Letter of Credit, if:

(1) subject to Section 2.4(b)(iii), the expiry date of the requested Letter of
Credit (other than IRB L/Cs) would occur more than twelve (12) months after the
date of issuance or last extension, unless such Issuing Bank has approved such
expiry date; or

(2) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the Requisite Class Lenders of all
Revolving Lenders have approved such expiry date and such Issuing Bank shall be
satisfied with the arrangements with respect to the period commencing on the
Letter of Credit Expiration Date and ending on such expiry date (it being
understood and agreed that, for the avoidance of doubt, no Revolving Lender
shall be required to fund its Revolving Loan or L/C Advance pursuant to
Section 2.4(c) after the Letter of Credit Expiration Date).

(iii) No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:

(1) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
the Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it;

 

-60-



--------------------------------------------------------------------------------

(2) the issuance of the Letter of Credit would violate one or more policies of
the applicable Issuing Bank applicable to letters of credit generally;

(3) except as otherwise agreed by Administrative Agent and the applicable
Issuing Bank, the Letter of Credit is in an initial stated amount less than
$500,000, in the case of a commercial Letter of Credit, or $100,000, in the case
of a standby Letter of Credit;

(4) the applicable Issuing Bank does not as of the issuance date of the
requested Letter of Credit issue Letters of Credit in the requested currency; or

(5) any Revolving Lender is at that time a Defaulting Lender, unless the
applicable Issuing Bank is satisfied that the participations in any existing
Letters of Credit as well as the new, extended, renewed or increased Letter of
Credit has been or will be fully allocated among the Non-Defaulting Lenders in a
manner consistent with Section 2.22(a)(iii) and such Defaulting Lender shall not
participate therein except to the extent such Defaulting Lender’s participation
has been or will be fully Cash Collateralized in accordance with
Section 2.22(d).

(iv) No Issuing Bank shall amend any Letter of Credit if such Issuing Bank would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) No Issuing Bank shall be under any obligation to amend any Letter of Credit
if (1) such Issuing Bank would not have any obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (2) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(vi) Each Issuing Bank shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each Issuing Bank shall have all of the benefits and immunities (1) provided
to Administrative Agent in Section 9 with respect to any acts taken or omissions
suffered by such Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and Issuer Documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Section 9
included the Issuing Banks with respect to such acts or omissions, and (2) as
additionally provided herein with respect to the Issuing Banks.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

 

-61-



--------------------------------------------------------------------------------

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Company delivered to the applicable Issuing Bank (with a copy to
Administrative Agent) in the form of an Issuance Notice and Letter of Credit
Application, appropriately completed and signed by an Authorized Officer of
Company. Such Issuance Notice and Letter of Credit Application may be sent by
facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable Issuing Bank, by
personal delivery or by any other means acceptable to such Issuing Bank. Such
Issuance Notice and Letter of Credit Application must be received by the
applicable Issuing Bank and Administrative Agent not later than 12:00 p.m. (New
York City time) at least two (2) Business Days (or such later date and time as
Administrative Agent, such Issuing Bank and Company may agree in a particular
instance in their reasonable discretion) prior to the proposed issuance date or
date of amendment, as the case may be, and the timing of submission of the
Letter of Credit Application with respect to an IRB L/C shall be as determined
by such Issuing Bank and Company (not to exceed five (5) Business Days prior to
the proposed issuance date or date of amendment). In the case of a request for
an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable Issuing Bank:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such Issuing Bank may reasonably require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the applicable Issuing Bank (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as such Issuing
Bank may reasonably require. Additionally, Company shall furnish to the
applicable Issuing Bank and Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such Issuing Bank or Administrative Agent may
reasonably require.

(ii) Promptly after receipt of any Issuance Notice and Letter of Credit
Application, the applicable Issuing Bank will confirm with Administrative Agent
(by telephone or in writing) that Administrative Agent has received a copy of
such Issuance Notice and Letter of Credit Application from Company and, if not,
the applicable Issuing Bank will provide Administrative Agent with a copy
thereof. Unless the applicable Issuing Bank has received written notice from any
Revolving Lender, Administrative Agent or any Credit Party, at least one
(1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Section 3.2 shall not then be satisfied, then, subject to the terms and
conditions hereof, such Issuing Bank shall, on the requested date, issue a
Letter of Credit for the account of Company (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with such Issuing Bank’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such Issuing Bank a risk participation in such Letter of Credit in
an amount equal to the product of such Revolving Lender’s Pro Rata Share of the
Revolving Commitments times the amount of such Letter of Credit.

 

-62-



--------------------------------------------------------------------------------

(iii) If Company so requests in any applicable Letter of Credit Application, the
applicable Issuing Bank may, in its sole discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
such Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
such Issuing Bank, Company shall not be required to make a specific request to
such Issuing Bank for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Revolving Lenders shall be deemed to have authorized
(but may not require) such Issuing Bank to permit the extension of such Letter
of Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date (unless all the Requisite Class Lenders of Revolving Commitments
have approved such expiry date and such Issuing Bank shall be satisfied with the
arrangements with respect to the period commencing on the Letter of Credit
Expiration Date and ending on such expiry date); provided, however, that such
Issuing Bank shall not permit any such extension if (A) such Issuing Bank has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of paragraph (ii) or (iii) of
Section 2.4(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven (7) Business Days
before the Non-Extension Notice Date (1) from Administrative Agent that the
Requisite Class Lenders of Revolving Commitments have elected not to permit such
extension or (2) from Administrative Agent, any Revolving Lender or Company that
one or more of the applicable conditions specified in Section 3.2 is not then
satisfied, and in each such case directing such Issuing Bank not to permit such
extension.

(iv) If Company so requests in any applicable Letter of Credit Application, the
applicable Issuing Bank may, in its sole discretion, agree to issue an IRB L/C
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement IRB
Letter of Credit”). Unless otherwise directed by such Issuing Bank, Company
shall not be required to make a specific request to such Issuing Bank to permit
such reinstatement. Once an Auto-Reinstatement IRB Letter of Credit has been
issued, except as provided in the following sentence, the Revolving Lenders
shall be deemed to have authorized (but may not require) such Issuing Bank to
reinstate all or a portion of the stated amount thereof in accordance with the
provisions of such IRB L/C. Notwithstanding the foregoing, if such
Auto-Reinstatement IRB Letter of Credit permits such Issuing Bank to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “IRB L/C Non-Reinstatement Deadline”), such
Issuing Bank shall not permit such reinstatement if it has received a notice
(which may be by telephone

 

-63-



--------------------------------------------------------------------------------

or in writing) on or before the day that is seven (7) Business Days before the
IRB L/C Non-Reinstatement Deadline (A) from Administrative Agent that the
Requisite Class Lenders of Revolving Commitments have elected not to permit such
reinstatement or (B) from Administrative Agent, any Revolving Lender or Company
that one or more of the applicable conditions specified in Section 3.2 is not
then satisfied (treating such reinstatement as an Credit Extension for purposes
of this clause) and, in each case, directing such Issuing Bank not to permit
such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Issuing Bank will also deliver to Company and
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuing Bank shall notify
Company and Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, Company shall reimburse such Issuing
Bank in such Alternative Currency or, if mutually agreed by Company and such
Issuing Bank, in Dollars. In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, such
Issuing Bank shall notify Company of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof. Not later than 11:00 a.m.
(New York City time) (or, with respect to any IRB L/C, the time set forth
therein) on the date of any payment by the applicable Issuing Bank under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment by the applicable Issuing Bank under a Letter of Credit to be
reimbursed in an Alternative Currency (or, with respect to any IRB L/C, the time
set forth therein) (each such date, an “Honor Date”), Company shall reimburse
such Issuing Bank through Administrative Agent in an amount equal to the amount
of such drawing and in the applicable currency. If Company fails to so reimburse
such Issuing Bank by such time, Administrative Agent shall promptly notify each
Revolving Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Revolving Lender’s Pro Rata Share thereof. In
such event, Company shall be deemed to have requested a borrowing of Revolving
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.2 for
the principal amount of Revolving Loans, but subject to the amount of the
unutilized portion of the Revolving Commitments and the conditions set forth in
Section 3.2 (other than the delivery of a Funding Notice). Any notice given by
such Issuing Bank or Administrative Agent pursuant to this Section 2.4(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.4(c)(i)
make funds available (and Administrative Agent may apply Cash Collateral

 

-64-



--------------------------------------------------------------------------------

provided for this purpose) for the account of the applicable Issuing Bank, in
Dollars, at Administrative Agent’s Principal Office for Dollar-denominated
payments in an amount equal to its Pro Rata Share of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by
Administrative Agent, whereupon, subject to the provisions of
Section 2.4(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Revolving Loan to Company in such amount.
Administrative Agent shall remit the funds so received to the applicable Issuing
Bank in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
borrowing of Base Rate Loans because the conditions set forth in Section 3.2
cannot be satisfied or for any other reason, Company shall be deemed to have
incurred from the applicable Issuing Bank an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Lender’s payment to Administrative
Agent for the account of the applicable Issuing Bank pursuant to
Section 2.4(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.4.

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.4(c) to reimburse the applicable Issuing Bank for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Lender’s Pro Rata Share of such amount shall be solely for the account of such
Issuing Bank.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the applicable Issuing Bank for amounts drawn under Letters of
Credit, as contemplated by this Section 2.4(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against such Issuing Bank, Company, any Subsidiary or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a Default
or Event of Default, or (C) any other occurrence, event or condition, whether or
not similar to any of the foregoing; provided, however, that each Revolving
Lender’s obligation to make Revolving Loans pursuant to this Section 2.4(c) is
subject to the conditions set forth in Section 3.2 (other than delivery by
Company of a Funding Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of Company to reimburse the applicable Issuing
Bank for the amount of any payment made by such Issuing Bank under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Lender fails to make available to Administrative Agent for
the account of the applicable Issuing Bank any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.4(c) by the time specified in Section 2.4(c)(ii), then, without
limiting the other provisions of this Agreement, the applicable Issuing Bank
shall be entitled to recover from such Revolving Lender (acting through
Administrative Agent), on demand, such amount with interest

 

-65-



--------------------------------------------------------------------------------

thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the applicable Issuing Bank at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Issuing Bank in connection with the foregoing. If such Revolving Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Revolving Loan included in the relevant
borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the applicable Issuing Bank submitted to any Revolving
Lender (through Administrative Agent) with respect to any amounts owing under
this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the applicable Issuing Bank has made a payment under any
Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.4(c), if Administrative Agent receives for the account of the
applicable Issuing Bank any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from Company or otherwise,
including proceeds of Cash Collateral applied thereto by Administrative Agent),
Administrative Agent will distribute to such Revolving Lender its Pro Rata Share
thereof in Dollars and in the same funds as those received by Administrative
Agent.

(ii) If any payment received by Administrative Agent for the account of the
applicable Issuing Bank pursuant to Section 2.4(c)(i) is required to be returned
under any of the circumstances described in Section 10.10 (including pursuant to
any settlement entered into by such Issuing Bank in its discretion), each
Revolving Lender shall pay to Administrative Agent for the account of the
applicable Issuing Bank its Pro Rata Share thereof on demand of Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolving Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of Company to reimburse an Issuing Bank
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Credit Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Company or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such Issuing Bank or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

-66-



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by such Issuing Bank of any requirement that exists for such Issuing
Bank’s protection and not the protection of Company or any waiver by such
Issuing Bank which does not in fact materially prejudice Company;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by such Issuing Bank in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by such Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to Company or any Subsidiary or in the
relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Company or any Subsidiary.

Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Company’s instructions or other irregularity, Company will
immediately notify the applicable Issuing Bank. Company shall be conclusively
deemed to have waived any such claim against the applicable Issuing Bank and its
correspondents unless such notice is given as aforesaid.

(f) Role of Issuing Bank. Each Revolving Lender and Company agree that, in
paying any drawing under a Letter of Credit, each Issuing Bank shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.

 

-67-



--------------------------------------------------------------------------------

None of the Issuing Banks, Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Banks
shall be liable to any Revolving Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Revolving Lenders
or the Requisite Class Lenders of Revolving Commitments, as applicable; (ii) any
action taken or omitted in the absence of gross negligence, bad faith or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Company hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude Company’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the
Issuing Banks, Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the Issuing Banks shall be liable
or responsible for any of the matters described in clauses (i) through (ix) of
Section 2.4(e); provided, however, that anything in such clauses to the contrary
notwithstanding, Company may have a claim against the Issuing Banks, and the
Issuing Bank may be liable to Company, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by
Company which Company proves were caused by such Issuing Bank’s willful
misconduct or gross negligence or such Issuing Bank’s willful failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit (except to the extent such failure is required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the law or any
order of a jurisdiction where such Issuing Bank or the beneficiary is located,
the practice stated in the ISP or UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade—International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice). In furtherance and not in limitation of the foregoing, such Issuing
Bank may, in its sole discretion, accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and such Issuing Bank shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The Issuing Banks may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (known as “SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by an Issuing Bank and Company when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the Issuing Banks shall not be responsible to
Company for, and such Issuing Bank’s rights and remedies against Company shall
not be impaired by, any action or inaction of such Issuing Bank required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the law or any
order of a jurisdiction where such Issuing Bank or the

 

-68-



--------------------------------------------------------------------------------

beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and
Trade—International Financial Services Association (BAFT-IFSA), or the Institute
of International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(h) Reporting of Letter of Credit Information. For so long as any Letter of
Credit issued by an Issuing Bank other than Administrative Agent is outstanding,
such Issuing Bank shall deliver to Administrative Agent on the last Business Day
of each calendar month, and on each date that an Credit Extension occurs with
respect to any such Letter of Credit, a report in the form satisfactory to
Administrative Agent, appropriately completed with the information for every
outstanding Letter of Credit issued by such Issuing Bank. Administrative Agent
shall deliver to the Lenders on a monthly basis a report of all outstanding
Letters of Credit.

(i) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, Company shall be obligated to reimburse the
applicable Issuing Bank hereunder for any and all drawings under such Letter of
Credit. Company hereby acknowledges that the issuance of Letters of Credit for
the account of Subsidiaries inures to the benefit of Company, and that Company’s
business derives substantial benefits from the businesses of such Subsidiaries.

(j) Existing Letters of Credit. On the Closing Date, (i) each Existing Letter of
Credit, to the extent outstanding, shall automatically and without further
action by the parties thereto be deemed converted to Letters of Credit issued
pursuant to this Section 2.4 for the account of Company and subject to the
provisions hereof, and for this purpose the fees payable with respect to such
Letters of Credit issued hereunder pursuant to Section 2.11(a)(i) shall be
payable (in substitution for any fees set forth in the applicable letter of
credit reimbursement agreements or applications relating to such letters of
credit, except to the extent that such fees are of the type payable hereunder
pursuant to Section 2.11(b), in which event such fees shall be payable without
duplication) as if such Letters of Credit had been issued on the Closing Date
and (ii) each of the Issuing Banks listed on Schedule 1.1(c) with respect to its
respective Existing Letter of Credit shall be deemed to be an Issuing Bank
hereunder with respect to its Letters of Credit.

2.5 Pro Rata Shares. All Loans shall be made, and all participations purchased,
by Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Term Loan
Commitment or any Revolving Commitment of any Lender be increased or decreased
as a result of a default by any other Lender in such other Lender’s obligation
to make a Loan requested hereunder or purchase a participation required hereby.

2.6 Use of Proceeds. The proceeds of the Term Loans, together with the proceeds
of the issuance of the Closing Date Senior Notes, shall be applied by Company to
(or distributed to Holding for Holding to) fund the Refinancing, and to pay the
related fees, commissions, premiums and expenses, with any remaining proceeds to
be applied by Company for working

 

-69-



--------------------------------------------------------------------------------

capital and general corporate purposes of Company and its Subsidiaries. The
proceeds of the Revolving Loans and Swing Line Loans shall be applied by Company
for working capital and general corporate purposes of Company and its
Subsidiaries, including permitted Consolidated Capital Expenditures, Permitted
Acquisitions, Investments, Restricted Junior Payments or other purposes
expressly permitted under this Agreement. The proceeds of the Letters of Credit
shall be used by Company to support Company’s and its Subsidiaries’ obligations
under the Projects and other Contractual Obligations of Company and its
Subsidiaries and other general corporate purposes, but shall in no event be used
to make or facilitate any Investment or Restricted Junior Payment not otherwise
permitted hereunder. No portion of the proceeds of any Credit Extension shall be
used in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate Regulation U or Regulation X of the
Board of Governors of the Federal Reserve System or any other regulation thereof
or to violate the Exchange Act.

2.7 Evidence of Debt; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Company to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Company, absent manifest error; provided that the failure to make any
such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Company’s Obligations in respect of any applicable
Loans; and provided further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.

(b) Notes. If so requested by any Lender by written notice to Company (with a
copy to Administrative Agent) at least two (2) Business Days prior to the
Closing Date, or at any time thereafter, Company shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after Company’s receipt of such notice) a Note or Notes to evidence such
Lender’s Term Loan, Revolving Loan or Swing Line Loan, as the case may be.

2.8 Interest on Loans.

(a) Except as otherwise set forth herein, each Class of Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

(i) in the case of Revolving Loans that are denominated in Dollars, Swing Line
Loans and Term Loans: (1) if a Base Rate Loan, at the Base Rate plus the
Applicable Margin; or (2) if a Eurodollar Rate Loan, at the Eurodollar Rate plus
the Applicable Margin; and

(ii) in the case of Revolving Loans that are denominated in an Alternative
Currency, at the Eurodollar Rate plus the Applicable Margin plus any Mandatory
Costs (if applicable).

 

-70-



--------------------------------------------------------------------------------

(b) The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained as Base Rate Loans
only), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by Company and notified to Administrative Agent pursuant to the
applicable Funding Notice or Conversion/Continuation Notice, as the case may be.
If on any day a Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to Administrative Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Loan shall be a Base Rate Loan.

(c) In connection with Eurodollar Rate Loans there shall be no more than eight
(8) Interest Periods outstanding at any time. In the event Company fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then-current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event Company fails to specify an
Interest Period for any Eurodollar Rate Loan (including any Loan denominated in
an Alternative Currency) in the applicable Funding Notice or
Conversion/Continuation Notice, Company shall be deemed to have selected an
Interest Period of one (1) month. Administrative Agent shall promptly notify
Company and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, Administrative Agent shall notify Company
and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

(d) Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Term Loan, the last Interest Payment Date with respect to such
Term Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one (1) day’s interest shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans;
provided, however, with respect to any voluntary prepayment of a Base Rate Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date.

 

-71-



--------------------------------------------------------------------------------

(f) Company agrees to pay to each Issuing Bank, with respect to drawings honored
under any Letter of Credit issued by such Issuing Bank, interest on the amount
paid by such Issuing Bank in respect of each such honored drawing from the date
such drawing is honored to but excluding the date such amount is reimbursed by
or on behalf of Company (including any such reimbursement out of the proceeds of
any Revolving Loans), at a rate equal to (i) for the period from the date such
drawing is honored to but excluding the date such amount is reimbursed by or on
behalf of Company (including any such reimbursement out of the proceeds of any
Revolving Loans), the rate of interest otherwise payable hereunder with respect
to Revolving Loans that are Base Rate Loans, and (ii) thereafter, the Default
Rate.

(g) Interest payable pursuant to Sections 2.8(f) shall be computed on the basis
of a 365/366-day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by an Issuing Bank of any payment of interest
pursuant to Section 2.8(f), such Issuing Bank shall distribute to each Revolving
Lender, out of the interest received by such Issuing Bank in respect of the
period from the date such drawing is honored to but excluding the date on which
such Issuing Bank is reimbursed for the amount of such drawing (including any
such reimbursement out of the proceeds of any Revolving Loans), the amount that
such Revolving Lender would have been entitled to receive in respect of the
Letter of Credit Fee that would have been payable in respect of such Letter of
Credit for such period if no drawing had been honored under such Letter of
Credit.

2.9 Conversion/Continuation.

(a) Subject to Section 2.18 and (with respect to continuations of, or
conversions into, Eurodollar Rate Loans whether in Dollars or any Alternative
Currency) so long as no Event of Default shall have occurred and then be
continuing, Company shall have the option:

(i) to convert at any time all or any part of any Term Loan or Revolving Loan
equal to $3,000,000 and integral multiples of $500,000 in excess of that amount
from one Type of Loan to another Type of Loan; provided, a Eurodollar Rate Loan
may only be converted on the expiration of the Interest Period applicable to
such Eurodollar Rate Loan unless Company shall pay all amounts due under
Section 2.18 in connection with any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $3,000,000 and
integral multiples of $500,000 in excess of that amount as a Eurodollar Rate
Loan.

(b) Company shall deliver a Conversion/Continuation Notice to Administrative
Agent no later than 11:00 a.m. (New York City time) at least one (1) Business
Day in advance of the proposed conversion date (in the case of a conversion to a
Base Rate Loan), at least three (3) Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan denominated in Dollars) and at least four
(4) Business Days in advance of the proposed conversion/continuation

 

-72-



--------------------------------------------------------------------------------

date (in the case of a conversion to, or a continuation of, a Eurodollar Rate
Loan denominated in an Alternative Currency). Except as otherwise provided
herein, a Conversion/Continuation Notice for conversion to, or continuation of,
any Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and
Company shall be bound to effect a conversion or continuation in accordance
therewith.

2.10 Default Interest . The principal amount of all Loans, the Unreimbursed
Amount of any Letter of Credit and any Letter of Credit Fees (in each case) not
paid when due shall thereafter bear interest (including post-petition interest
in any proceeding under Debtor Relief Laws) payable on demand at the Default
Rate. Payment or acceptance of the increased rates of interest provided for in
this Section 2.10 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

2.11 Fees; Premium.

(a) Company agrees to pay to Administrative Agent for the ratable benefit of
each Lender having Revolving Exposure:

(i) commitment fees equal to (1) the average of the daily difference between
(A) the Revolving Commitments, and (B) the Total Utilization of Revolving
Commitments (disregarding item (ii) of the definition thereof), times (2) the
applicable Commitment Fee Rate; and

(ii) letter of credit fees (“Letter of Credit Fees”) equal to (1) the Applicable
Margin for Revolving Loans that are Eurodollar Rate Loans, times (2) the Dollar
Equivalent of the average aggregate daily maximum amount available to be drawn
under all such Letters of Credit (regardless of whether any conditions for
drawing could then be met and determined as of the close of business on any date
of determination).

(b) Company agrees to pay directly to each Issuing Bank, for its own account,
the following fees:

(i) a fronting fee equal to 0.125%, per annum, times the Dollar Equivalent of
the average aggregate daily maximum amount available to be drawn under all
Letters of Credit issued by such Issuing Bank (determined as of the close of
business on any date of determination); and

(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with such Issuing
Bank’s standard schedule for such charges and as in effect (and delivered to
Company) at the time of such issuance, amendment, transfer or payment, as the
case may be.

(c) All fees referred to in Sections 2.11(a) and (b) shall be paid to
Administrative Agent at its Principal Office and upon receipt, Administrative
Agent shall promptly distribute to each Lender its Pro Rata Share thereof.

 

-73-



--------------------------------------------------------------------------------

(d) All fees referred to in Sections 2.11(a) and (b) shall be calculated on the
basis of a 360-day year and the actual number of days elapsed. All fees referred
to in Sections 2.11(a) and (c) shall be payable by Company quarterly in arrears
on March 31, June 30, September 30 and December 31 of each year during the
Revolving Commitment Period, commencing on the first such date to occur after
the Closing Date, and on the Revolving Commitment Termination Date.

(e) In addition to any of the foregoing fees, Company agrees to pay to Agents
and Lenders such other fees in the amounts and at the times separately agreed
upon.

(f) If Company (x) repays, prepays, refinances, substitutes or replaces any Term
Loans in connection with a Repricing Transaction, or (y) effects any amendment,
waiver, consent or modification of this Agreement resulting in a Repricing
Transaction, then Company shall pay to Administrative Agent, for the ratable
account of each of the Term Lenders, (i) in the case of clause (x), a prepayment
premium of 1.00% of the aggregate principal amount of the Term Loans so repaid,
prepaid, refinanced, substituted or replaced and (ii) in the case of clause (y),
a fee equal to 1.00% of the aggregate principal amount of the applicable Term
Loans outstanding immediately prior to such amendment, waiver, consent or
modification. Such amounts shall be due and payable on the date of effectiveness
of such Repricing Transaction; provided that Company shall be subject to the
requirements of this Section 2.11(f) only until but including the date that is
the first anniversary of the Closing Date. If all or any portion of the Term
Loans held by any Lender are repaid, prepaid, refinanced, substituted or
replaced pursuant to Section 2.23 as a result of, or in connection with, such
Lender not agreeing or otherwise consenting to any waiver, consent or amendment
referred to in clause (y) above (or otherwise in connection with a Repricing
Transaction), such repayment, prepayment, refinancing, substitution or
replacement will be made at 101.0% of the principal amount so repaid, prepaid,
refinanced, substituted or replaced.

2.12 Scheduled Payments. The principal amounts of the Term Loans shall be repaid
in consecutive quarterly installments (each, an “Installment”) in the aggregate
amounts set forth below on the last day of each Fiscal Quarter (each, an
“Installment Date”), commencing June 30, 2012:

 

Installment Dates

   Installments of
Term Loans  

June 30, 2012

   $ 750,000   

September 30, 2012

   $ 750,000   

December 31, 2012

   $ 750,000   

March 31, 2013

   $ 750,000   

June 30, 2013

   $ 750,000   

September 30, 2013

   $ 750,000   

December 31, 2013

   $ 750,000   

March 31, 2014

   $ 750,000   

June 30, 2014

   $ 750,000   

 

-74-



--------------------------------------------------------------------------------

Installment Dates

   Installments of
Term Loans  

September 30, 2014

   $ 750,000   

December 31, 2014

   $ 750,000   

March 31, 2015

   $ 750,000   

June 30, 2015

   $ 750,000   

September 30, 2015

   $ 750,000   

December 31, 2015

   $ 750,000   

March 31, 2016

   $ 750,000   

June 30, 2016

   $ 750,000   

September 30, 2016

   $ 750,000   

December 31, 2016

   $ 750,000   

March 31, 2017

   $ 750,000   

June 30, 2017

   $ 750,000   

September 30, 2017

   $ 750,000   

December 31, 2017

   $ 750,000   

March 31, 2018

   $ 750,000   

June 30, 2018

   $ 750,000   

September 30, 2018

   $ 750,000   

December 31, 2018

   $ 750,000   

Term Loan Maturity Date

     Remainder   

provided that in the event any Additional Term Loans are made, such Additional
Term Loans shall be repaid on each Installment Date occurring on or after the
applicable Increased Amount Date, in an amount equal to (i) the aggregate
principal amount of such Additional Term Loans, times (ii) the ratio (expressed
as a percentage) of (y) the amount of all other Term Loans being repaid on such
date and (z) the total aggregate principal amount of all other Term Loans
outstanding on such Increased Amount Date.

Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans in
accordance with Sections 2.13, 2.14 and 2.15, as applicable; and (y) the Term
Loans, together with all other amounts owed hereunder with respect thereto,
shall, in any event, be paid in full no later than the Term Loan Maturity Date.

2.13 Voluntary Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) At any time and from time to time:

 

-75-



--------------------------------------------------------------------------------

(1) with respect to Base Rate Loans, Company may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $3,000,000
and integral multiples of $500,000 in excess of that amount;

(2) with respect to Eurodollar Rate Loans, Company may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of
$3,000,000 and integral multiples of $500,000 in excess of that amount; and

(3) with respect to Swing Line Loans, Company may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $100,000, and
in integral multiples of $100,000 in excess of that amount.

(ii) All such prepayments shall be made:

(1) upon not less than one (1) Business Day’s prior written or telephonic notice
in the case of Base Rate Loans;

(2) upon not less than three (3) Business Days’ prior written or telephonic
notice in the case of Eurodollar Rate Loans; and

(3) upon written or telephonic notice on the date of prepayment, in the case of
Swing Line Loans;

in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 12:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent (and
Administrative Agent will promptly transmit such telephonic or original notice
for Term Loans or Revolving Loans, as the case may be, by telefacsimile or
telephone to each applicable Lender) or Swing Line Lender, as the case may be.
Upon the giving of any such notice, the principal amount of the Loans specified
in such notice shall become due and payable on the prepayment date specified
therein; provided, however, that if such notice of prepayment indicates that
such prepayment is to be funded with the proceeds of a new financing that would
result in the repayment of all Obligations in connection therewith, the
termination of the Loans and Commitments under this Agreement and the release or
termination of all Liens securing the Obligations hereunder (a “New Financing”),
such notice of prepayment may be revoked if such New Financing is not
consummated. Any such voluntary prepayment shall be applied as specified in
Section 2.15(a).

(b) Voluntary Commitment Reductions.

(i) Company may, upon not less than one (1) Business Day’s prior written or
telephonic notice promptly confirmed in writing to Administrative Agent (which
original written or telephonic notice Administrative Agent will promptly
transmit by telefacsimile or telephone to each applicable Lender), at any time
and from time to time terminate in whole or permanently reduce in part, without
premium or penalty, the Revolving Commitments in an amount up to the amount by
which the Revolving

 

-76-



--------------------------------------------------------------------------------

Commitments exceed the Total Utilization of Revolving Commitments at the time of
such proposed termination or reduction; provided, any such partial reduction of
the Revolving Commitments shall be in an aggregate minimum amount of $1,000,000
and integral multiples of $1,000,000 in excess of that amount.

(ii) Company’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Company’s notice and
shall reduce the Revolving Commitment of each Lender proportionately to its Pro
Rata Share thereof.

(c) Proposed Modifications.

(i) In the event of the refusal by a Lender to consent to a Proposed
Modification with respect to such Lender’s Revolving Loans or Term Loans, as
applicable, Company may, upon five (5) Business Days’ prior written notice to
Administrative Agent (which notice Administrative Agent shall promptly transmit
to each of the Lenders), repay all such Revolving Loans or Term Loans, as
applicable (but, for the avoidance of doubt, not any other Loans (or tranches)
of such Lender that are not proposed to be modified by such Proposed
Modification), including all amounts, if any, owing pursuant to Section 2.11,
together with accrued and unpaid interest, fees and all other amounts then owing
to such Lender so long as in the case of the repayment of Revolving Loans of any
Lender pursuant to this paragraph (c), (x) the Revolving Commitment of such
Lender is terminated concurrently with such repayment pursuant to
Section 2.13(b) (at which time Annex A-2 shall be deemed modified to reflect the
changed Revolving Commitments), and (y) such Lender’s Pro Rata Share of all
outstanding Letters of Credit is Cash Collateralized in a manner satisfactory to
Administrative Agent and the respective Issuing Banks. Each prepayment of the
Term Loans pursuant to this Section 2.13(c) shall reduce the then remaining
scheduled repayments of the Term Loans on a pro rata basis (based upon the then
remaining principal amount of each such scheduled repayment of the Term Loans
after giving effect to all prior reductions thereto). Notwithstanding the above,
after giving effect to the prepayment of such Revolving Loans or Term Loans, as
applicable, the aggregate amount of the undrawn Revolving Commitments shall
exceed $125,000,000.

(ii) In the event of the refusal by a Lender to consent to a Proposed
Modification with respect to such Lender’s Revolving Commitments, Company shall
have the right upon five (5) Business Days’ prior written notice to
Administrative Agent (which notice Administrative Agent shall promptly transmit
to each of the Lenders), to terminate the entire Revolving Commitment of such
Lender (but not any other Commitments or Loans of such Lender that are not
proposed to be modified by such Proposed Modification), so long as (x) all
Revolving Loans, together with accrued and unpaid interest, fees and all other
amounts, owing to such Lender (including all amounts, if any, owing pursuant to
Section 2.18) are repaid concurrently with the effectiveness of such termination
(at which time Annex A-2 shall be deemed modified to reflect such changed
amounts), (y) the aggregate amount of the undrawn Revolving Commitment after
giving effect to such termination shall exceed $125,000,000 and (z) such
Lender’s

 

-77-



--------------------------------------------------------------------------------

Pro Rata Share of all outstanding Letters of Credit is Cash Collateralized in a
manner satisfactory to Administrative Agent and the respective Issuing Banks,
and at such time, unless the respective Lender continues to have outstanding
Loans or commitments in respect of Loans hereunder, such Lender shall no longer
constitute a “Lender” for purposes of this Agreement, except with respect to
indemnifications under this Agreement, which shall survive as to such repaid
Lender.

2.14 Mandatory Prepayments.

(a) Asset Sales. No later than the tenth Business Day following the date of
receipt by Company or any of its Restricted Subsidiaries of any Net Asset Sale
Proceeds (or, in the event such Net Asset Sale Proceeds are subject to
distribution limitations contained in any Project document or any instrument or
agreement governing the terms of any permitted refinancing thereof, no later
than the fifth Business Day after the last of such distribution limitations (as
the same relates to such Net Asset Sale Proceeds) expires), Company shall prepay
the Loans as set forth in Section 2.15(b) in an aggregate amount equal to such
Net Asset Sale Proceeds; provided, that Net Asset Sale Proceeds up to
$25,000,000 per Fiscal Year shall not be applied for prepayment under this
Section 2.14(a); provided, further, so long as no Event of Default shall have
occurred and be continuing on the date of the related Asset Sale, Company shall
have the option, directly or through one or more of its Subsidiaries, to invest
such Net Asset Sale Proceeds within 365 days of receipt thereof in capital
assets of Company and its Subsidiaries which may include the repair, restoration
or replacement of the applicable assets thereof (or to reimburse Company and its
Subsidiaries for costs incurred in respect of such loss), and as the proceeds
used to consummate Permitted Acquisitions.

(b) Insurance/Condemnation Proceeds. No later than the tenth Business Day
following the date of receipt by Company or any of its Restricted Subsidiaries,
or Collateral Agent or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds (or, in the event such Net
Insurance/Condemnation Proceeds are subject to distribution limitations
contained in any Project document or any instrument or agreement governing the
terms of any permitted refinancing thereof, no later than the fifth Business Day
after the last of such distribution limitations (as the same relates to such Net
Insurance/Condemnation Proceeds) expires), Company shall prepay the Loans as set
forth in Section 2.15(b) in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds; provided, that Net Insurance/Condemnation
Proceeds up to $25,000,000 per Fiscal Year shall not be applied for prepayment
under this Section 2.14(b); provided, further, so long as no Event of Default
shall have occurred and be continuing on the date of such receipt, Company shall
have the option, directly or through one or more of its Subsidiaries to invest
or commit to reinvest such Net Insurance/Condemnation Proceeds within 365 days
of receipt thereof in capital assets of Company and its Subsidiaries, which may
include the repair, restoration or replacement of the applicable assets thereof
(or to reimburse Company and its Subsidiaries for costs incurred in respect of
such loss), and as the proceeds used to consummate Permitted Acquisitions.

(c) Issuance of Debt. No later than the tenth Business Day following the date of
receipt by Company or any of its Restricted Subsidiaries of any Net Cash
Proceeds from the incurrence of any Indebtedness for borrowed money of Company
or any of its Restricted Subsidiaries (other than with respect to any
Indebtedness permitted to be incurred pursuant to Section 6.1), Company shall
prepay the Loans as set forth in Section 2.15(b) in an aggregate amount equal
to 100% of such proceeds.

 

-78-



--------------------------------------------------------------------------------

(d) Excess Cash Flow. In the event that there shall be Excess Cash Flow for any
Fiscal Year (commencing with Fiscal Year 2013), Company shall, no later than
120 days after the end of such Fiscal Year, prepay the Loans as set forth in
Section 2.15(b) in an aggregate amount equal to 25% of such Excess Cash Flow;
provided that during any period in which the Leverage Ratio (determined for any
such period by reference to the most recent Compliance Certificate delivered
pursuant to Section 5.1(c)(i) calculating the Leverage Ratio) shall be 3.00:1.00
or less, Company shall only be required to make the prepayments required hereby
in an amount equal to 0% of such Excess Cash Flow. In calculating amounts owing
under this clause (d), credit shall be given for any voluntary prepayments of
the Loans (excluding repayments of Revolving Loans or Swing Line Loans except to
the extent the Revolving Commitments are permanently reduced in connection with
such repayments).

(e) Revolving Loans and Swing Line Loans. Company shall from time to time prepay
first, the Swing Line Loans, and second, the Revolving Loans to the extent
necessary so that the Total Utilization of Revolving Commitments shall not at
any time exceed the Revolving Commitments then in effect.

(f) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.14(a) through 2.14(e), Company shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds or Excess Cash Flow, as
the case may be. In the event that Company shall subsequently determine that the
actual amount received exceeded the amount set forth in such certificate,
Company shall promptly make an additional prepayment of the Loans in an amount
equal to such excess, and Company shall concurrently therewith deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
derivation of such excess.

(g) Foreign Subsidiaries. Notwithstanding the foregoing, all amounts to be
applied in connection with prepayments pursuant to this Section 2.14
attributable to Foreign Subsidiaries shall be limited to the extent resulting in
material adverse tax consequences and shall be subject to permissibility under
local law of upstreaming proceeds (including financial assistance and corporate
benefit restrictions and fiduciary and statutory duties of the relevant
directors), in each case as set forth in a certificate delivered by an
Authorized Officer of Company to Administrative Agent.

(h) Right to Decline Proceeds. Company shall deliver to Administrative Agent
(who will notify each Lender) notice of each prepayment required under
Section 2.14(a), (b) or (d) not less than three (3) Business Days prior to the
date such prepayment shall be made (each such date, a “Mandatory Prepayment
Date”). Such notice shall set forth (i) the Mandatory Prepayment Date, (ii) the
principal amount of each Loan (or portion thereof) to be prepaid and (iii) the
Type of each Loan being prepaid. Company shall deliver to Administrative Agent,
at the time of each prepayment required under Section 2.14(a), (b) or (d), a
certificate signed by an Authorized Officer of Company setting forth in
reasonable detail the calculation of the amount of such prepayment.
Administrative Agent will promptly notify each Lender holding

 

-79-



--------------------------------------------------------------------------------

Term Loans of the contents of Company’s repayment notice and of such Lender’s
Pro Rata Share of any repayment. Each such Lender may reject all or a portion of
its Pro Rata Share of any mandatory repayment of Term Loans required to be made
pursuant to Section 2.14(a), (b) or (d) (such declined amounts, the “Declined
Proceeds”) by providing written notice (each, a “Rejection Notice”) to
Administrative Agent and Company no later than 5:00 p.m. (New York City time) on
the Business Day after the date of such Lender’s receipt of notice from
Administrative Agent regarding such repayment. Each Rejection Notice shall
specify the principal amount of the mandatory repayment of Term Loans to be
rejected by such Lender. If a Lender fails to deliver such Rejection Notice to
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory repayment of Term Loans to which such Lender is otherwise entitled.
Any Declined Proceeds remaining thereafter shall be retained by Company.

(i) Alternative Currency. If Administrative Agent notifies Company at any time
that the Outstanding Amount of all Revolving Loans denominated in Alternative
Currencies at such time (determined in respect of the most recent Revaluation
Date) exceeds an amount equal to 105% of the Revolving Commitment then in
effect, then, within three (3) Business Days after receipt of such notice,
Company shall prepay Revolving Loans in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Revolving Commitment then in effect.

2.15 Application of Prepayments.

(a) Application of Voluntary Prepayments by Type of Loans. Any prepayment of any
Loan pursuant to Section 2.13(a) shall be applied as specified by Company in the
applicable notice of prepayment; provided, in the event Company fails to specify
the Loans to which any such prepayment shall be applied, such prepayment shall
be applied as follows:

first, to repay outstanding Swing Line Loans to the full extent thereof, without
any permanent reduction of the Revolving Commitments;

second, to repay outstanding Revolving Loans to the full extent thereof, without
any permanent reduction of the Revolving Commitments; and

third, to reduce the Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) and shall be further applied
to prepay the remaining scheduled Installments of principal of such Term Loans
in order of maturity.

(b) Application of Mandatory Prepayments by Type of Loans. Any amount required
to be paid pursuant to Sections 2.14(a) through 2.14(d) shall be applied as
follows:

first, prepay Term Loans on a pro rata basis (in accordance with the respective
outstanding principal amounts thereof) and shall be further applied to prepay
such Term Loans on a pro rata basis to the remaining scheduled Installments of
principal of such Term Loans;

 

-80-



--------------------------------------------------------------------------------

second, to prepay the Swing Line Loans to the full extent thereof;

third, to prepay the Revolving Loans to the full extent thereof;

fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit; and

fifth, to Cash Collateralize Letters of Credit.

(c) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Considering each Class of Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case in a manner which
minimizes the amount of any payments required to be made by Company pursuant to
Section 2.18(c).

2.16 General Provisions Regarding Payments.

(a) All payments by Company of principal, interest, fees and other Obligations
shall be made in Dollars (or, in respect of Letters of Credit and Revolving
Loans denominated in an Alternative Currency, such Alternative Currency) in same
day funds, without defense, recoupment, setoff or counterclaim, free of any
restriction or condition, and delivered to Administrative Agent not later
than 2:00 p.m. (New York City time) on the date due at the Principal Office
designated by Administrative Agent for the account of Lenders; for purposes of
computing interest and fees, funds received by Administrative Agent after that
time on such due date shall be deemed to have been paid by Company on the next
succeeding Business Day. If, for any reason, Company is prohibited by any law
from making any required payment hereunder in an Alternative Currency, Company
shall make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount.

(b) Unless Administrative Agent shall have received notice from a Lender prior
to any proposed Credit Date of Eurodollar Rate Loans (or, in the case of any
borrowing of Base Rate Loans, prior to 12:00 p.m. (New York City time) on the
date of such borrowing) that such Lender will not make available to
Administrative Agent such Lender’s share of such borrowing, Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2 (or, in the case of a borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2) and may, in reliance upon such assumption, make
available to Company a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable borrowing available to Administrative
Agent, then the applicable Lender agrees to pay to Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to Company to but excluding the date of payment to Administrative
Agent, at the Overnight Rate, plus any administrative, processing or similar
fees customarily charged by Administrative Agent in connection with the
foregoing. If such Lender pays its share of the applicable borrowing to
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall

 

-81-



--------------------------------------------------------------------------------

promptly notify Company and Company shall immediately pay such corresponding
amount to Administrative Agent together with interest thereon, for each day from
such Credit Date until the date such amount is paid to Administrative Agent, at
the rate payable hereunder for Base Rate Loans for such Class of Loans. Nothing
in this Section 2.16(b) shall be deemed to relieve any Lender from its
obligation to fulfill its Term Loan Commitments and Revolving Commitments
hereunder or to prejudice any rights that Company may have against any Lender as
a result of any default by such Lender hereunder. A notice of Administrative
Agent to any Lender or Company with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.

(c) Unless Administrative Agent shall have received notice from Company prior to
the date on which any payment is due to Administrative Agent for the account of
the Lenders or the Issuing Banks hereunder that Company will not make such
payment, Administrative Agent may assume that Company has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Banks, as the case may be, the amount
due. In such event, if Company has not in fact made such payment, then each of
the Lenders or the Issuing Banks, as the case may be, severally agrees to repay
to Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Banks, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to Administrative Agent, at the
Overnight Rate.

(d) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans that are Base Rate Loans) shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid.

(e) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including, without limitation, all fees payable with
respect thereto, to the extent received by Administrative Agent.

(f) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

(g) Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.

(h) Company hereby authorizes Administrative Agent to charge Company’s accounts
with Administrative Agent in order to cause timely payment to be made to
Administrative Agent of all principal, interest, fees and expenses due hereunder
(subject to sufficient funds being available in its accounts for that purpose).

 

-82-



--------------------------------------------------------------------------------

(i) Administrative Agent shall deem any payment by or on behalf of Company
hereunder that is not made in same day funds prior to 2:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Company and each
applicable Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.10 from the date such amount was due and
payable until the date such amount is paid in full.

(j) If an Event of Default shall have occurred and not otherwise been cured or
waived, and the maturity of the Obligations shall have been accelerated pursuant
to Section 8.1 or pursuant to any sale of, any collection from, or other
realization upon all or any part of the Collateral, all payments or proceeds
received by Agents hereunder in respect of any of the Obligations, shall be
applied in accordance with the application arrangements described in Section 7.2
of the Pledge and Security Agreement.

(k) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, or to
purchase its participation.

2.17 Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as Cash Collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent and each other Lender of the receipt of such payment and (b) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that all such recoveries of Aggregate Amounts

 

-83-



--------------------------------------------------------------------------------

Due shall be shared by all Lenders in proportion to the Aggregate Amounts Due to
them; provided, if all or part of such proportionately greater payment received
by such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of Company or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. Company expressly consents to the foregoing arrangement and agrees
that any holder of a participation so purchased may exercise any and all rights
of banker’s lien, set-off or counterclaim with respect to any and all monies
owing by Company to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder. The provisions of
this Section 2.17 shall not be construed to apply to (a) any payment made by
Company pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (b) any payment obtained by any Lender as consideration for the
assignment or sale of a participation in any of its Loans or other Obligations
owed to it.

2.18 Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent (upon the written instruction of the Requisite Lenders)
shall have determined in good faith (which determination shall be final and
conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that (1) by reason
of circumstances affecting the London interbank market adequate and fair means
do not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Eurodollar Rate or (2) deposits (whether
in Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurodollar Rate Loan, Administrative Agent shall on
such date give notice (by telefacsimile or by telephone confirmed in writing) to
Company and each Lender of such determination, whereupon (i) no Loans may be
made as, or converted to, Eurodollar Rate Loans and (ii) in the event of a
determination with respect to the Eurodollar Rate component of the Base Rate,
the utilization of the Eurodollar Rate component in determining the Base Rate
shall be suspended, in each case until Administrative Agent (upon the written
instruction of the Requisite Lenders) revokes such notice. Upon receipt of such
notice, Company may revoke any pending Funding Notice or Conversion/Continuation
Notice of Eurodollar Rate Loans in the affected currency or currencies or,
failing that, will be deemed to have converted such request into a request for a
borrowing of Base Rate Loans in the amount specified therein.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined in good faith (which determination
shall be final and conclusive and binding upon all parties hereto but shall be
made only after consultation with Company and Administrative Agent) that the
making, maintaining or continuation of its Eurodollar Rate Loans (whether
denominated in Dollars or an Alternative Currency) (i) has become unlawful as a
result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the Closing Date which materially and adversely affect the

 

-84-



--------------------------------------------------------------------------------

London interbank market or the position of such Lender in that market, then, and
in any such event, such Lender shall be an “Affected Lender” and it shall on
that day give notice (by telefacsimile or by telephone confirmed in writing) to
Company and Administrative Agent of such determination (which notice
Administrative Agent shall promptly transmit to each other Lender). Thereafter
(1) the obligation of the Affected Lender to make Loans in the affected currency
or currencies as, or to convert Loans to, Eurodollar Rate Loans shall be
suspended until such notice shall be withdrawn by the Affected Lender, (2) to
the extent such determination by the Affected Lender relates to a Eurodollar
Rate Loan in Dollars then being requested by Company pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Affected Lender shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the relevant Interest Periods, then in effect with
respect to the Affected Loans or when required by law and Company shall prepay
or convert such Affected Loans together with accrued interest, (4) the Affected
Loans that are denominated in Dollars shall automatically convert into Base Rate
Loans on the date of such termination and (5) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by Administrative Agent
pursuant to such definition without reference to the Eurodollar Rate component
of the Base Rate. Notwithstanding the foregoing, to the extent a determination
by an Affected Lender as described above relates to a Eurodollar Rate Loan then
being requested by Company pursuant to a Funding Notice or a
Conversion/Continuation Notice, Company shall have the option, subject to the
provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender). If Company does not rescind
such Funding Notice or Conversion/Continuation Notice, the Affected Lender’s Pro
Rata Share of such Loan shall constitute a Base Rate Loan. Except as provided in
the immediately preceding sentence, nothing in this Section 2.18(b) shall affect
the obligation of any Lender other than an Affected Lender to make or maintain
Loans as, or to convert Loans to, Eurodollar Rate Loans in accordance with the
terms hereof. For the avoidance of doubt, nothing in this Section 2.18(b) shall
require Company to pay to any Lender any amount for which such Lender is
compensated by way of payment of Mandatory Costs.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Company
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including (x) the difference between any
interest paid by such Lender to lenders of funds borrowed by it to make or carry
its Eurodollar Rate Loans and the Eurodollar Rate such Lender would receive in
connection with the liquidation or re employment of such funds and (y) amounts
received by such Lender in connection with the liquidation or re-employment of
such funds and any expense or liability incurred in connection therewith) which
such Lender may actually sustain: (i) if for any reason (other than a default by
any such Lender) a borrowing of any Eurodollar Rate Loan (whether denominated in
Dollars or an Alternative Currency) does not occur on a date specified therefor
in a Funding Notice or a telephonic request for borrowing,

 

-85-



--------------------------------------------------------------------------------

or a conversion to or continuation of any Eurodollar Rate Loan does not occur on
a date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation; (ii) if any prepayment or other
principal payment (other than a mandatory prepayment under Section 2.14) of, or
any conversion of, any of its Eurodollar Rate Loans occurs on a date prior to
the last day of an Interest Period applicable to that Loan; and (iii) if any
prepayment of any of its Eurodollar Rate Loans is not made on any date specified
in a notice of prepayment given by Company; provided, Company shall not be
obligated to compensate any Lender for any such losses, expenses or liabilities
attributable to any such circumstance occurring prior to the date that is thirty
(30) days prior to the date on which such Lender requested such compensation
from Company.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under Section 2.18(c) shall be made as though such
Lender had actually funded each of its relevant Eurodollar Rate Loans through
the purchase of a Eurodollar deposit bearing interest at the rate obtained
pursuant to clause (i) of the definition of Eurodollar Rate in an amount equal
to the amount of such Eurodollar Rate Loan and having a maturity comparable to
the relevant Interest Period and through the transfer of such Eurodollar deposit
from an offshore office of such Lender to a domestic office of such Lender in
the United States of America; provided, however, each Lender may fund each of
its Eurodollar Rate Loans in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under Section 2.18(c).

2.19 Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.20 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender (which term shall include each Issuing
Bank for purposes of this Section 2.19(a)) shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any Change in Law: (i) subjects such Lender (or its
applicable lending office) to any additional Tax (other than any Tax addressed
by Section 2.20(b) or 2.20(c) of this Agreement or any Tax on the overall net
income of such Lender) with respect to this Agreement or any of the other Credit
Documents or any of its obligations hereunder or thereunder or any payments to
such Lender (or its applicable lending office) of principal, interest, fees or
any other amount payable hereunder; (ii) imposes, modifies or holds applicable
any reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve and the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the Issuing Banks), (iii) result in the failure of
the Mandatory Cost, as calculated hereunder, to represent the cost to any Lender
of complying with the requirements of the Bank of England and/or the Financial
Services Authority or the European Central Bank in relation to its

 

-86-



--------------------------------------------------------------------------------

making, funding or maintaining Eurodollar Rate Loans; or (iv) imposes any other
condition (other than with respect to a Tax matter) on or affecting such Lender
(or its applicable lending office) or its obligations hereunder or the London
interbank market; and the result of any of the foregoing is to increase the cost
to such Lender of agreeing to make, making or maintaining Loans hereunder or to
reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then Company shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder; provided, Company shall not be obligated to pay such Lender any
compensation attributable to any period prior to the date that is 180 days prior
to the date on which such Lender gave notice to Company of the circumstances
entitling such Lender to compensation. Such Lender shall deliver to Company
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.19(a) and in the calculation thereof, which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender (which term shall
include each Issuing Bank for purposes of this Section 2.19(b)) shall have
determined that the adoption, effectiveness, phase-in or change in applicability
after the Closing Date of any law, rule or regulation (or any provision thereof)
regarding capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans, Revolving Commitments or Letters of Credit, or
participations therein or other obligations hereunder with respect to the Loans
or the Letters of Credit to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, change in applicability, change or compliance (taking
into consideration the policies of such Lender or such controlling corporation
with regard to capital adequacy), then from time to time, within five
(5) Business Days after receipt by Company from such Lender of the statement
referred to in the next sentence, Company shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
corporation on an after-tax basis for such reduction; provided, Company shall
not be obligated to pay such Lender any compensation attributable to any period
prior to the date that is 180 days prior to the date on which such Lender gave
notice to Company of the circumstances entitling such Lender to compensation.
Such Lender shall deliver to Company (with a copy to Administrative Agent) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to Lender under this Section 2.19(b) and in the
calculation thereof, which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

(c) Additional Reserve Requirements. Company shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets

 

-87-



--------------------------------------------------------------------------------

consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”, as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator, additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive) commencing on and
as of the effective date of any change in the applicable reserve requirement,
which shall be due and payable on each date on which interest is payable on such
Loan, provided Company shall have received at least ten (10) days’ prior written
notice (with a copy to the Administrative Agent) of such additional interest
from such Lender. If a Lender fails to give notice ten (10) days’ prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice; provided, Company shall not
be obligated to pay such Lender any additional interest attributable to any
period prior to the date that is 30 days prior to the date on which such Lender
gave notice to Company of the circumstances entitling such Lender to additional
interest.

2.20 Taxes; Withholding, etc.

(a) Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Agent or any Lender imposed, levied, collected, withheld or assessed by
or within the United States of America or any political subdivision in or of the
United States of America or any other jurisdiction from or through which a
payment is made at the direction of any Credit Party) (such non-excluded Taxes,
“Non-Excluded Taxes”).

(b) Withholding of Taxes. If any applicable law (as determined in the good faith
determination of an applicable withholding agent) requires a deduction or
withholding on account of any Tax from any sum paid or payable by any Credit
Party to Administrative Agent or any Lender under any of the Credit Documents:
(i) Company shall notify Administrative Agent of any such requirement or any
change in any such requirement reasonably promptly after Company becomes aware
of it; (ii) the applicable withholding agent shall make such deduction and
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law; (iii) if such Tax is a Non-Excluded Tax, subject
to the limitations in this Section 2.20(b) and Section 2.20(e), the sum payable
by such Credit Party in respect of which the relevant deduction, withholding or
payment of Non-Excluded Taxes is required shall be increased to the extent
necessary to ensure that, after the making of that deduction, withholding or
payment of Non-Excluded Taxes, Administrative Agent or such Lender, as the case
may be, receives on the due date a net sum equal to what it would have received
had no such deduction, withholding or payment of Non-Excluded Taxes been
required or made; and (iv) within thirty (30) days after paying any sum from
which it is required by law to make any deduction or withholding, and within
thirty (30) days after the due date of payment of any Tax which it is required
by clause (ii) above to pay, Company shall deliver to Administrative Agent
evidence reasonably satisfactory to Administrative Agent of such deduction,
withholding or payment and of the remittance thereof to the relevant
Governmental Authority; provided, no such additional amount shall be required to
be paid to any Lender under clause (iii) above, except to the extent

 

-88-



--------------------------------------------------------------------------------

that any change in any applicable law, treaty or governmental rule, regulation,
or order, or any change in the interpretation, administration or application
thereof, after the Closing Date (in the case of any Lender listed on the
signature pages hereof on the Closing Date) or after the effective date of the
Assignment Agreement pursuant to which such Lender became a Lender (in the case
of each other Lender) in any such requirement for a deduction, withholding or
payment as is mentioned therein shall result in an increase in the rate of such
deduction, withholding or payment from that in effect at the Closing Date or at
the date of such Assignment Agreement, as the case may be, in respect of
payments to such Lender. Notwithstanding the above, Company shall not be
required to pay any additional amount to any Agent or any Lender under clause
(iii) above as a result of U.S. federal withholding Taxes imposed by FATCA.

(c) Other Taxes. Without limiting the provisions of Section 2.20(b), the Credit
Parties shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of Administrative Agent timely reimburse
it for the payment of, all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document (such Taxes, “Other Taxes”).

(d) Tax Indemnifications.

(i) Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify Administrative Agent and each Lender, and shall make payment in
respect thereof within ten (10) days after demand therefor, for the full amount
of any Non-Excluded Taxes or Other Taxes (including Non-Excluded Taxes imposed
or asserted on or attributable to amounts payable under this Section 2.20(d)(i))
payable or paid by such Administrative Agent or Lender or required to be
withheld or deducted from a payment to such Administrative Agent or Lender, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to a
Credit Party by a Lender (with a copy to Administrative Agent), or by
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(ii) Each Lender shall, and does hereby, severally indemnify Administrative
Agent, and shall make payment in respect thereof within ten (10) days after
demand therefor, (x) any Taxes attributable to such Lender (but only to the
extent that any Credit Party has not already indemnified Administrative Agent
for such Non-Excluded Taxes and without limiting the obligation of the Credit
Parties to do so) and (y) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.6(f) relating to the maintenance of a
Participant Register, in each case, that are payable or paid by Administrative
Agent in connection with any Credit Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by Administrative Agent shall be conclusive absent manifest error. Each
Lender

 

-89-



--------------------------------------------------------------------------------

hereby authorizes Administrative Agent to set off and apply any and all amounts
at any time owing to such Lender, as the case may be, under this Agreement or
any other Credit Document against any amount due to Administrative Agent under
this Section 2.20(d)(ii).

(e) Evidence of Exemption From Tax. To the extent it is legally entitled to do
so, each Non-US Lender and any Non-US Agent shall deliver to Administrative
Agent and Company, on or prior to the Closing Date (in the case of each Agent
and Lender), on or prior to the date a successor Non-US Agent becomes a party
under any of the Credit Documents (in the case of a successor Non-US Agent) or
on or prior to the date of the Assignment Agreement pursuant to which it becomes
a Lender (in the case of each other Lender), and at such other times as may be
necessary in the determination of Company or Administrative Agent (each in the
reasonable exercise of its discretion), (i) two original copies of Internal
Revenue Service Form W-8BEN, W-8ECI or W-8IMY (including therewith any
withholding certificates and withholding statements required under applicable
Treasury Regulations) (or any successor forms), properly completed and duly
executed by such Agent or Lender, and such other documentation required under
the Internal Revenue Code and the applicable Treasury Regulations and reasonably
requested by Company to establish that such Agent or Lender is not subject to
deduction or withholding or is subject to a reduced rate of deduction or
withholding of United States federal income tax with respect to any payments to
such Agent or Lender of principal, interest, fees or other amounts payable under
any of the Credit Documents, or (ii) in the case of a Lender claiming the
benefits of the exemption for portfolio interest, if such Lender is not a “bank”
or other Person described in Section 881(c)(3) of the Internal Revenue Code and
cannot deliver Internal Revenue Service Form W-8ECI pursuant to clause (i)
above, a U.S. Tax Compliance Certificate together with two original copies of
Internal Revenue Service Form W-8BEN (or any successor form), properly completed
and duly executed by such Lender, and such other documentation required under
the Internal Revenue Code and the applicable Treasury Regulations and reasonably
requested by Company to establish that such Lender is not subject to deduction
or withholding of Tax with respect to any payments to such Lender of interest
payable under any of the Credit Documents. Each Non-US Agent and Lender required
to deliver any forms, certificates or other evidence with respect to United
States federal income tax withholding matters pursuant to this Section 2.20(e)
hereby agrees, from time to time after the initial delivery by such Agent or
Lender of such forms, certificates or other evidence, whenever a lapse in time
or change in circumstances renders such forms, certificates or other evidence
obsolete or inaccurate in any material respect and to the extent such Agent or
Lender is legally entitled to do so, that such Agent or Lender shall promptly
deliver to Administrative Agent and Company two new original copies of Internal
Revenue Service Form W-8BEN, W-8ECI or W-8IMY (including therewith any
withholding certificates and withholding statements required under applicable
Treasury Regulations), or a U.S. Tax Compliance Certificate and two original
copies of Internal Revenue Service Form W-8BEN (or any successor form), as the
case may be, properly completed and duly executed by such Agent or Lender, and
such other documentation required under the Internal Revenue Code and the
applicable Treasury Regulations and reasonably requested by Company to confirm
or establish that such Agent or Lender is not subject to deduction or
withholding of United States federal income tax with respect to payments to such
Agent or Lender under the Credit Documents, or notify Administrative Agent and
Company of its inability to deliver any such forms, certificates or other
evidence. Each Lender that is organized under the laws of the United States or
any State or political subdivision thereof and that is not an “exempt recipient”
(as defined in Treasury Regulations section 1.6049-4(c))

 

-90-



--------------------------------------------------------------------------------

with respect to which no backup withholding is required shall, on or prior to
the Closing Date (in the case of each Lender listed on the signature pages
hereof on the Closing Date) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), to the extent such Lender is legally entitled to do so, provide
Administrative Agent and Company with two original copies of Internal Revenue
Service Form W-9 (certifying that such Person is entitled to an exemption from
United States backup withholding tax) or any successor form, and each such
Lender shall thereafter provide Administrative Agent and Company with such
supplements and amendments thereto and such additional forms, certificates,
statements or documents as may from time to time be required by applicable law.
Company shall not be required to pay any additional amount to any Non-US Agent
or Lender under Section 2.20(b)(iii) if such Agent or Lender shall have failed
to comply with this Section 2.20(e); provided, if such Agent or Lender shall
have satisfied the requirements of the first sentence or third sentence, as
applicable, of this Section 2.20(e) on the Closing Date or on or prior to the
date a successor Non-US Agent becomes a party under any of the Credit Documents
(in the case of a successor Non-US Agent) or on the date of the Assignment
Agreement pursuant to which it became a Lender, as applicable, nothing in this
sentence of this Section 2.20(e) shall relieve Company of its obligation to pay
any additional amounts pursuant to Section 2.20(b)(iii) in the event that, as a
result of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Agent or Lender is no longer legally entitled to
deliver forms, certificates or other evidence at a subsequent date establishing
the fact that such Lender is not subject to withholding as described herein;
provided, further, nothing in this sentence of this Section 2.20(e) shall
relieve Company of its obligation to pay any additional amounts pursuant to
Section 2.20(b)(iii) in the event that, in any Non-US Agent’s or Lender’s
reasonable judgment, such completion, execution or submission of such
documentation (other than such documentation set forth in the first sentence or
third sentence of this Section 2.20(e)) would subject such Agent or Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Agent or Lender.

(f) Treatment of Certain Refunds. Unless required by applicable laws, at no time
shall Administrative Agent have any obligation to file for or otherwise pursue
on behalf of a Lender, or have any obligation to pay to any Lender, any refund
of Taxes withheld or deducted from funds paid for the account of such Lender, as
the case may be. If any Lender or Agent shall become aware that it is entitled
to receive a refund in respect of Taxes paid by Company or as to which it has
received additional amounts under Section 2.20(b)(iii), it shall promptly notify
Company of the availability of such refund and shall, within ninety days after
receipt of a request by Company, apply for such refund at Company’s expense. If
any Lender or Agent actually receives a refund in respect of any Taxes paid by
Company for which it has been indemnified or as to which it has received
additional amounts under Section 2.20(b)(iii), it shall promptly notify Company
of such refund and shall, within ninety (90) days after receipt of a request by
Company (or promptly upon receipt, if Company has requested application for such
refund pursuant hereto), repay such refund to Company (to the extent of
indemnity payments made or additional amounts that have been paid by Company
under Section 2.20(b)(iii) with respect to such refund plus interest that is
received from the relevant Governmental Authority by such Lender or Agent as
part of the refund), net of all reasonable out-of-pocket expenses (including
Taxes) of such Lender or Agent and without additional interest thereon; provided
that Company, upon the request of such Lender or Agent, agrees to return such
refund to such Lender

 

-91-



--------------------------------------------------------------------------------

or Agent (plus penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event such Lender or Agent is required to repay
such refund. Notwithstanding anything to the contrary in this subsection, in no
event will Administrative Agent or any Lender be required to pay any amount to
Company pursuant to this subsection the payment of which would place
Administrative Agent or such Lender in a less favorable net after-Tax position
than such Administrative Agent or Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. Nothing contained in this Section 2.20(f) shall require any
Lender or Agent to make available any of its tax returns (or any other
information relating to its taxes that it deems to be confidential).

(g) FATCA. If a payment made to a Lender or Agent under any Credit Document
would be subject to United States federal withholding Tax imposed by FATCA if
such Lender or Agent were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), such Lender or Agent shall deliver
to Company and to Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by Company or Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by Company or Administrative Agent as may be
necessary for Company and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender or Agent has complied with such
Person’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.20(g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(h) For purposes of this Section 2.20, the term “Lender” includes any Issuing
Bank.

2.21 Obligation to Mitigate. Each Lender (which term shall include each Issuing
Bank for purposes of this Section 2.21) agrees that, as promptly as practicable
after the officer of such Lender responsible for administering its Loans or
Letters of Credit, as the case may be, becomes aware of the occurrence of an
event or the existence of a condition that would cause such Lender to become an
Affected Lender or that would entitle such Lender to receive payments under
Section 2.18, 2.19 or 2.20, it will, to the extent not inconsistent with the
internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may in good faith deem
reasonable, if as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender pursuant to
Section 2.18, 2.19 or 2.20 would be reduced and if, as determined by such Lender
in its sole discretion, the making, issuing, funding or maintaining of such
Revolving Commitments, Loans or Letters of Credit through such other office or
in accordance with such other measures, as the case may be, would not otherwise
materially adversely affect such Revolving Commitments, Loans or Letters of
Credit or the interests of such Lender; provided, such Lender will not be
obligated to utilize such other office pursuant to this Section 2.21 unless
Company agrees to pay all incremental expenses incurred by such Lender as a
result of utilizing such other office as described in clause (i) above. A

 

-92-



--------------------------------------------------------------------------------

certificate as to the amount of any such expenses payable by Company pursuant to
this Section 2.21 (setting forth in reasonable detail the basis for requesting
such amount) submitted by such Lender to Company (with a copy to Administrative
Agent) shall be conclusive absent manifest error.

2.22 Defaulting Lenders. (a) Defaulting Lender Adjustments. Anything contained
herein to the contrary notwithstanding, if any Lender becomes a Defaulting
Lender, then until such time as such Lender is no longer a Defaulting Lender, to
the extent permitted by applicable law:

(i) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 10.4 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or Swing Line Lender hereunder; third, to
Cash Collateralize each Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.22(d); fourth, as Company may
request (so long as no Default or Event of Default shall have occurred and be
continuing), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, if so determined by Administrative
Agent and Company, to be held in a Deposit Account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize each Issuing Bank’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.22(d); sixth, to the payment of any
amounts owing to the Lenders, Issuing Banks or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default shall have occurred and be
continuing, to the payment of any amounts owing to Company as a result of any
judgment of a court of competent jurisdiction obtained by Company against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
reimbursement obligations with respect to Letters of Credit in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 3.2 were satisfied and waived, such payment
shall be applied solely to pay the Loans of, and reimbursement obligations with
respect to Letters of Credit owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or reimbursement
obligations with respect to Letters of Credit owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in Letters
of

 

-93-



--------------------------------------------------------------------------------

Credit and Swing Line Loans are held by the Lenders pro rata in accordance with
the applicable Commitments without giving effect to Section 2.22(a)(iii). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.22(a)(i) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(ii) Certain Fees.

(1) No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.11(a) for any period during which such Lender is a Defaulting Lender
(and Company shall not be required to pay any such fee that otherwise would have
been required to have been paid to such Defaulting Lender); provided that such
Defaulting Lender shall be entitled to receive fees pursuant to
Section 2.11(a)(ii) for any period during which such Lender is a Defaulting
Lender only to extent allocable to its Pro Rata Share of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.22(d).

(2) With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (1) above, Company shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iii) below, (y) pay to each Issuing Bank the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
each Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(iii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares (calculated without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that (x) the
conditions set forth in Section 3.2 are satisfied at the time of such
reallocation (and, unless Company shall have otherwise notified Administrative
Agent at such time, Company shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (y) such reallocation does
not cause the aggregate Revolving Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(iv) Cash Collateral. If the reallocation described in clause (iii) above
cannot, or can only partially, be effected, Company shall, without prejudice to
any right

 

-94-



--------------------------------------------------------------------------------

or remedy available to it hereunder or under law, (x) first, prepay Swing Line
Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure and
(y) second, Cash Collateralize each Issuing Bank’s Fronting Exposure in
accordance with the procedures set forth in Section 2.22(d).

(b) Defaulting Lender Cure. If Company, Administrative Agent and each Swing Line
Lender and Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, Administrative Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
pro rata by the Lenders in accordance with the applicable Commitments (without
giving effect to Section 2.22(a)(iii), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Company while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.

(c) [Reserved]

(d) Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of Administrative
Agent or any Issuing Bank (with a copy to Administrative Agent) Company shall
Cash Collateralize such Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.22(a)(iii) and
any Cash Collateral provided by such Defaulting Lender) in an amount not less
than the Minimum Collateral Amount.

(i) Grant of Security Interest. Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to Administrative
Agent, for the benefit of each Issuing Bank, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letters of
Credit, to be applied pursuant to clause (ii) below. If at any time
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than Administrative Agent and each Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, Company will, promptly upon demand by
Administrative Agent, pay or provide to Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

-95-



--------------------------------------------------------------------------------

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.22
following (x) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender) or (y) the
determination by Administrative Agent and such Issuing Bank that there exists
excess Cash Collateral; provided that subject to the other provisions of this
Section 2.22, the Person providing Cash Collateral and such Issuing Bank may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations; provided, further, that to the extent that such
Cash Collateral was provided by Company, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Credit Documents.

(e) Lender Counterparties. So long as any Lender is a Defaulting Lender, such
Lender shall not be a Lender Counterparty with respect to any Permitted Hedge
Agreement or Permitted Cash Management Agreement entered into while such Lender
was a Defaulting Lender.

2.23 Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Company that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18 (other than Section 2.18(c)), 2.19 or 2.20, (ii) the circumstances
which have caused such Lender to be an Affected Lender or which entitle such
Lender to receive such payments shall remain in effect, and (iii) such Lender
shall fail to withdraw such notice within five (5) Business Days after Company’s
request for such withdrawal; or (b) (i) any Lender shall become and continues to
be a Defaulting Lender and (ii) such Defaulting Lender shall fail to cure the
default as a result of which it has become a Defaulting Lender, pursuant to
Section 2.22(b), within five (5) Business Days after Company’s request that it
cure such default; or (c) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 10.5(b), the consent of Requisite
Lenders shall have been obtained, but the consent of one or more of such other
Lenders (each a “Non-Consenting Lender”) whose consent is required shall not
have been obtained (a “Proposed Modification”); then, with respect to each such
Increased-Cost Lender, Defaulting Lender or Non-Consenting Lender (the
“Terminated Lender”), Company may, by giving written notice to Administrative
Agent and any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign all or any part of its outstanding Loans and its Revolving Commitments,
if any, in full to one or more Eligible Assignees (each a “Replacement Lender”)
in accordance with the provisions of Section 10.6 and Terminated Lender shall
pay any fees payable thereunder in connection with such assignment from an
Increased-Cost Lender, a Non-Consenting Lender or a Defaulting Lender; provided,
(1) on the date of such assignment, the Replacement Lender shall pay to
Terminated Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawings

 

-96-



--------------------------------------------------------------------------------

that have been funded by such Terminated Lender, together with all then unpaid
interest with respect thereto at such time and (C) an amount equal to all
accrued, but theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.11; (2) on the date of such assignment, Company shall pay any amounts
payable to such Terminated Lender pursuant to Section 2.18(c), 2.19 or 2.20;
(3) in the event such Terminated Lender is a Non-Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such Terminated Lender was a Non-Consenting Lender; (4) in
the case of any such assignment resulting from a claim for compensation under
Section 2.19 or payments required to be made pursuant to Section 2.20, such
assignment will result in reduction in such compensation or payments thereafter;
(5) Administrative Agent shall have been paid the assignment fee (if any)
specified in Section 10.6; and (6) such assignment does not conflict with
applicable laws; provided, Company may not make such election with respect to
any Terminated Lender that is also an Issuing Bank unless, prior to the
effectiveness of such election, Company shall have caused each outstanding
Letter of Credit issued thereby to be cancelled, fully Cash Collateralized or
supported by a “back-to-back” Letter of Credit reasonably satisfactory to such
Terminated Lender. In connection with any such replacement, if the replaced
Lender does not execute and deliver to Administrative Agent a duly completed
Assignment Agreement reflecting such replacement within a period of time deemed
reasonable by Administrative Agent, then such replaced Lender shall be deemed to
have executed and delivered such Assignment Agreement. Upon the prepayment of
all amounts owing to any Terminated Lender and the termination of such
Terminated Lender’s Revolving Commitments, if any, such Terminated Lender shall
no longer constitute a “Lender” for purposes hereof; provided, any rights of
such Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling Company to require such assignment and
delegation cease to apply.

2.24 Incremental Facilities.

(a) Company may by written notice to Administrative Agent elect to request
(A) prior to the Revolving Commitment Termination Date, an increase to the
existing Revolving Commitments (such increase, the “Additional Revolving
Commitments”) and/or (B) prior to the Term Loan Maturity Date the establishment
of one or more new term loan commitments (the “Additional Term Loan
Commitments”), in an amount, with respect to clauses (A) and (B) collectively,
not in excess of Maximum Incremental Facilities Amount in the aggregate and not
less than $10,000,000 individually (or such lesser amount which shall be
approved by Administrative Agent or such lesser amount that shall constitute the
difference between Maximum Incremental Facilities Amount and all such Additional
Term Loan Commitments and Additional Revolving Commitments obtained prior to
such date), and integral multiples of $10,000,000 in excess of that amount. Each
such notice shall specify (A) the date (each, an “Increased Amount Date”) on
which Company proposes that the Additional Term Loan Commitments or Additional
Revolving Commitments, as applicable, shall be effective, which shall be a date
not less than ten (10) Business Days after the date on which such notice is
delivered to Administrative Agent and (B) the identity of each Lender or other
Person that is an Eligible Assignee (each, an “Additional Term Loan Lender” or
“Additional Revolving Lender”, as applicable) to whom Company proposes any
portion of such Additional Term Loan Commitments or Additional Revolving
Commitments, as applicable, be allocated and the

 

-97-



--------------------------------------------------------------------------------

amounts of such allocations; provided that any Lender approached to provide all
or a portion of the Additional Term Loan Commitments or Additional Revolving
Commitments, as applicable, may elect or decline, in its sole discretion, to
provide such commitment. Such Additional Term Loan Commitments or Additional
Revolving Commitments shall become effective, as of such Increased Amount Date;
provided that (1) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such Additional Term Loan
Commitments or Additional Revolving Commitments, as applicable; (2) both before
and after giving effect to the making of any Additional Revolving Loan or Series
of Additional Term Loans, each of the conditions set forth in Section 3.2 shall
be satisfied; (3) with respect to any request for Additional Term Loan
Commitments or Additional Revolving Commitments, as applicable, Company and its
Restricted Subsidiaries shall be in compliance with the covenants set forth in
Section 6.7 as of the last day of the most recently ended Fiscal Quarter (after
giving effect to all Additional Term Loan Commitments and Additional Revolving
Commitments requested at such time); (4) the Additional Term Loan Commitments or
Additional Revolving Commitments, as applicable, shall be effected pursuant to
one or more Joinder Agreements executed and delivered by the relevant Additional
Term Loan Lender and/or Additional Revolving Lender, each Credit Party and
Administrative Agent, and each of which shall be recorded in the Register and
shall be subject to the requirements set forth in Sections 2.20(e) and (g);
(5) Company shall make any payments required pursuant to Section 2.18(c) in
connection with the Additional Term Loan Commitments or Additional Revolving
Commitments, as applicable; and (6) Company shall deliver or cause to be
delivered any legal opinions or other documents reasonably requested by
Administrative Agent in connection with any such transaction. Any Additional
Term Loans made on an Increased Amount Date shall be designated a separate
series (a “Series”) of Additional Term Loans, for all purposes of this
Agreement.

(b) On any Increased Amount Date on which any Additional Term Loan Commitments
of any Series are effective, subject to the satisfaction of the foregoing terms
and conditions, (i) each Additional Term Loan Lender of any Series shall make a
Loan to Company (an “Additional Term Loan”) in an amount equal to its Additional
Term Loan Commitment of such Series, and (ii) each Additional Term Loan Lender
of any Series shall become a Lender hereunder with respect to the Additional
Term Loan Commitment of such Series and the Additional Term Loans of such Series
made pursuant thereto.

(c) On any Increased Amount Date on which Additional Revolving Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(i) each of the Revolving Lenders shall assign to each of the Additional
Revolving Lenders, and each of the Additional Revolving Lenders shall purchase
from each of the Revolving Lenders, at the principal amount thereof (together
with accrued interest), such interests in the Revolving Loans outstanding on
such Increased Amount Date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Revolving Loans will be held
by the existing Revolving Lenders and Additional Revolving Lenders ratably in
accordance with their Revolving Commitments after giving effect to the addition
of such Additional Revolving Commitments to the Revolving Commitments, (ii) each
Additional Revolving Commitment shall be deemed for all purposes a Revolving
Commitment and each Loan made thereunder (an “Additional Revolving Loan”) shall
be deemed, for all purposes, a Revolving Loan and (iii) each Additional
Revolving Lender shall become a Lender with respect to the Additional Revolving
Commitment and all matters relating thereto.

 

-98-



--------------------------------------------------------------------------------

(d) Administrative Agent shall notify Lenders promptly upon receipt of Company’s
notice of each Increased Amount Date and in respect thereof (i) the Additional
Revolving Commitments and Additional Revolving Lenders, the Series of Additional
Term Loan Commitments and the Additional Term Loan Lenders of such Series, as
applicable, and (ii) in the case of each notice to any Revolving Lender, the
respective interests in such Revolving Lender’s Revolving Loans, in each case
subject to the assignments contemplated by this Section 2.24.

(e) The terms and provisions of the Additional Term Loans and Additional Term
Loan Commitments of any Series shall be, except as otherwise set forth herein or
in the Joinder Agreement, substantially consistent with the Term Loans and Term
Loan Commitments. In any event (i) the Weighted Average Life to Maturity of all
Additional Term Loans of any Series shall be no shorter than the Weighted
Average Life to Maturity of Term Loans, (ii) the applicable Additional Term Loan
Maturity Date of each Series shall be no shorter than the Latest Maturity Date
of the Term Loans (as determined on the date of incurrence of such Additional
Term Loans) and (iii) the rate of interest applicable to the Additional Term
Loans of each Series shall be determined by Company and the applicable new
Lenders and shall be set forth in each applicable Joinder Agreement; provided
that the interest rate margin (which shall be deemed to include all upfront fees
or original issue discount (“OID”) (other than customary underwriting or
arranger fees, and with respect to OID and upfront fees, determined based on an
assumed four year life to maturity) or interest rate “floors” payable to all
Additional Term Loan Lenders) in respect of any Additional Term Loan shall be
the same as that applicable to the Term Loans, except that the interest rate
margin (determined as above) in respect of any Additional Term Loan may exceed
the interest rate margin (determined as above) for the Term Loans, respectively,
by no more than 50 basis points, or if it does so exceed, such interest rate
margin (determined as above) of the Term Loans shall be increased so that the
interest rate margin (determined as above) in respect of such Additional Term
Loans, is no more than 50 basis points higher than the interest rate margin
(determined as above) of the Term Loans. The terms and provisions of the
Additional Revolving Commitments and Additional Revolving Loans shall be the
same (except for fees) with the Revolving Commitments and Revolving Loans,
except as otherwise set forth herein or in the Joinder Agreement (it being
acknowledged that Additional Revolving Commitments may be documented as an
increase of the Revolving Commitments or as a separate Class of revolving
commitments). Each Joinder Agreement may, without consent of any other Lenders,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the opinion of Administrative Agent, to effect
the provision of this Section 2.24.

2.25 Extension Option.

(a) Notwithstanding anything to the contrary set forth in this Agreement
(including without limitation, Sections 2.5 and 10.5 (which provisions shall not
be applicable to this Section 2.25 except as expressly provided below in this
Section 2.25) or any other Credit Document, Company may at any time and from
time to time request that the scheduled final maturity date of all or a portion
of the Term Loans of any Class (an “Existing Term Loan Class”) be extended (any
such Term Loans which have been so extended, “Extended Term Loans”) and to
provide for other terms consistent with this Section 2.25. In order to establish
any Extended Term Loans, Company shall provide a notice to Administrative Agent
(who shall

 

-99-



--------------------------------------------------------------------------------

provide a copy of such notice to each of the Lenders of the applicable Existing
Term Loan Class) (a “Term Loan Extension Request”) setting forth the proposed
terms of the Extended Term Loans to be established, which terms shall be
identical to the Term Loans of the Existing Term Loan Class from which they are
to be extended except (i) the scheduled final maturity date shall be extended
and all or any of the scheduled amortization payments of all or a portion of any
principal amount of such Extended Term Loans may be delayed to later dates than
the scheduled amortization of principal of the Term Loans of such Existing Term
Loan Class, (ii)(A) the interest margins with respect to the Extended Term Loans
may be higher or lower than the interest margins for the Term Loans of such
Existing Term Loan Class and (B) additional fees may be payable to the Lenders
providing such Extended Term Loans in addition to or in lieu of any increased
margins contemplated by the preceding clause (A), in each case, to the extent
provided in the applicable Extension Amendment (as defined below) and (iii) the
voluntary and mandatory prepayment rights of the Extended Term Loans shall be
subject to the provisions set forth in Section 2.13 and Section 2.14. No Lender
shall have any obligation to agree to have any of its Term Loans of any Existing
Term Loan Class converted into Extended Term Loans pursuant to any Term Loan
Extension Request. Any Extended Term Loans made pursuant to any Term Loan
Extension Request shall constitute a separate Class of Term Loans from the
Existing Term Loan Class of Term Loans from which they were extended.

(b) Company may at any time and from time to time request that the termination
date of all or a portion of the Revolving Commitments, each existing at the time
of such request (each, an “Existing Revolving Commitment”) and any related
revolving loans thereunder, “Existing Revolving Loans”) be extended and the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of any principal amount of Revolving Loans related to such Existing
Revolving Commitments (any such Existing Revolving Commitments which have been
so extended, “Future Extended Revolving Commitments” and any related Loans,
“Future Extended Revolving Loans”) and to provide for other terms consistent
with this Section 2.25. In order to establish any Future Extended Revolving
Commitments, Company shall provide a notice to Administrative Agent (who shall
provide a copy of such notice to each of the Lenders of the applicable Class of
Existing Revolving Commitments) (a “Revolving Commitment Extension Request”)
setting forth the proposed terms of the Future Extended Revolving Commitments to
be established, which terms shall be identical to those applicable to the
Existing Revolving Commitments from which they are to be extended (the
“Specified Existing Revolving Commitment”) except (x) all or any of the final
maturity dates of such Future Extended Revolving Loans and or all or any of the
termination dates of such Future Extended Revolving Commitments may be delayed
to later dates than the final termination dates of the Specified Existing
Revolving Commitments and final maturity dates of the Revolving Loans related to
such Specified Existing Revolving Commitments, (ii) (A) the interest margins
with respect to the Future Extended Revolving Loans may be higher or lower than
the interest margins for the Revolving Loans related to such Specified Existing
Revolving Commitments and/or (B) additional fees may be payable to the Lenders
providing such Future Extended Revolving Commitments in addition to or in lieu
of any increased margins contemplated by the preceding clause (A) and (iii) the
Revolving Commitment fee rate with respect to the Future Extended Revolving
Commitments may be higher or lower than the Commitment Fee Rate for the
Specified Existing Revolving Commitment, in each case, to the extent provided in
the applicable Extension Amendment; provided that notwithstanding anything to
the contrary in this Section 2.25 or otherwise, (1) the borrowing and repayment
(other than in connection with a

 

-100-



--------------------------------------------------------------------------------

permanent repayment and termination of commitments) of Loans with respect to
Revolving Commitments shall be made on a pro rata basis with all other Revolving
Commitments, and (2) assignments and participations of Future Extended Revolving
Commitments and Future Extended Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Commitments and
the Revolving Loans related to such Commitments set forth in Section 10.6. Any
Future Extended Revolving Commitments made pursuant to any Revolving Commitment
Extension Request shall constitute a separate Class of revolving commitments
from the Specified Existing Revolving Commitments and from any other Existing
Revolving Commitments (together with any other Future Extended Revolving
Commitments so established on such date).

(c) Company shall provide the applicable Extension Request at least ten
(10) Business Days prior to the date on which Lenders under the Class are
requested to respond. Any Lender (an “Extending Lender”) wishing to have all or
a portion of its Term Loans or Revolving Commitments subject to such Extension
Request converted into Extended Term Loans, Future Extended Revolving
Commitments or Future Extended Revolving Loans shall notify Administrative Agent
(an “Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans or Revolving Commitments which it has
elected to convert into Extended Term Loans, Future Extended Revolving
Commitments or Future Extended Revolving Loans. In the event that the aggregate
amount of Term Loans or Revolving Commitments subject to Extension Elections
exceeds the amount of Extended Term Loans, Future Extended Revolving Commitments
or Future Extended Revolving Loans requested pursuant to the Extension Request,
Term Loans or Revolving Commitments subject to Extension Elections shall be
converted to Term Loans, Future Extended Revolving Commitments or Future
Extended Revolving Loans on a pro rata basis based on the amount of Term Loans
or Revolving Commitments included in each such Extension Election.
Notwithstanding the conversion of any Existing Revolving Commitment into a
Future Extended Revolving Commitment, such Future Extended Revolving Commitment
shall be treated identically to all other Existing Revolving Commitments for
purposes of the obligations of a Revolving Lender in respect of Swing Line Loans
under Section 2.3 and Letters of Credit under Section 2.4, except that the
applicable Extension Amendment may provide that the Swing Line Lender’s
Revolving Commitment may be extended and/or the expiration of the Letter of
Credit may be extended and the related obligations to make Swing Line Loans and
issue Letters of Credit may be continued so long as the Swing Line Lender and/or
the applicable Issuing Bank, as applicable, have consented to such extensions
(it being understood that no consent of any other Lender shall be required in
connection with any such extension).

(d) Extended Term Loans, Future Extended Revolving Commitments, and Future
Extended Revolving Loans shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (and notwithstanding anything to
contrary set forth in Section 10.5, shall not require the consent of any Lender
other than the Extending Lenders (and to the extent provided in the last
sentence of Section 2.25(c), the Issuing Bank and Swing Line Lender) with
respect to the Extended Term Loans, Future Extended Revolving Commitments and
Future Extended Revolving Loans established thereby) executed by the Credit
Parties, Administrative Agent and Extending Lenders. In addition to any terms
and changes required or permitted by Sections 2.25(a) and (b), each Extension
Amendment in respect of Extended Term Loans shall amend the scheduled
amortization payments pursuant to

 

-101-



--------------------------------------------------------------------------------

Section 2.12 to the existing Term Loans from which the Extended Term Loans were
converted to reduce each scheduled repayment for such existing Term Loans in the
same proportion as the amount of such existing Term Loans is to be reduced
pursuant to such Extension Amendment (it being understood that the amount of any
repayment payable with respect to any Term Loan of any Lender of such existing
Term Loan that is not an Extended Term Loan shall not be reduced as a result
thereof). In connection with any Extension Amendment, Company shall deliver an
opinion of counsel reasonably acceptable to Administrative Agent (i) as to the
enforceability of such Extension Amendment, this Agreement as amended thereby,
and such of the other Credit Documents (if any) as may be amended thereby (in
the case of such other Credit Documents) and (ii) to the effect that such
Extension Amendment, including without limitation, the Extended Term Loans,
Future Extended Revolving Commitments and Future Extended Revolving Loans
provided for therein, does not conflict with or violate the terms and provisions
of Section 10.5 of this Agreement.

(e) Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Term Loan of any existing Term Loan or Revolving Commitments
of any Class of existing Revolving Commitments are converted to extend the
related scheduled maturity date(s) in accordance with paragraphs (a) or
(b) above (an “Extension Date”), (i) in the case of the existing Term Loans of
each Extending Lender, the aggregate principal amount of such existing Term
Loans shall be deemed reduced by an amount equal to the aggregate principal
amount of Extended Term Loans so converted by such Lender on such date, and the
Extended Term Loans shall be established as a separate Class of Term Loans
(together with any other Extended Term Loans so established on such date),
(ii) in the case of the specified Existing Revolving Commitments of each
Extending Lender, the aggregate principal amount of such specified Existing
Revolving Commitments shall be deemed reduced by an amount equal to the
aggregate principal amount of Future Extended Revolving Commitments so converted
by such Lender on such date, and such Future Extended Revolving Commitments
shall be established as a separate Class of Revolving Commitments from the
Specified Existing Revolving Commitments and from any other Existing Revolving
Commitments (together with any other Future Extended Revolving Commitments so
established on such date) and (iii) if, on any Extension Date, any Loans of any
Extending Lender are outstanding under the applicable Specified Existing
Revolving Commitments, such Loans (and any related participations) shall be
deemed to be allocated as Future Extended Revolving Loans (and related
participations) and Existing Revolving Loans (and related participations) in the
same proportion as such Extending Lender’s Specified Existing Revolving
Commitments to Future Extended Revolving Commitments.

SECTION 3. CONDITIONS PRECEDENT

3.1 Closing Date. The obligation of any Lender to make a Credit Extension on the
Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:

(a) Credit Documents. Administrative Agent shall have received a counterpart of
each Credit Document originally executed and delivered by Holding, Company and
each of its Guarantor Subsidiaries, as applicable.

 

-102-



--------------------------------------------------------------------------------

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) a copy of each Organizational Document of Holding, Company and each
Guarantor Subsidiary, as applicable, and, to the extent applicable, certified as
of a recent date by the appropriate governmental official, each dated the
Closing Date or a recent date prior thereto; (ii) signature and incumbency
certificates of the officers of such Person executing the Credit Documents to
which it is a party; (iii) resolutions of the board of directors or similar
governing body of Holding, Company and each Guarantor Subsidiary approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party or by which it or its assets may
be bound as of the Closing Date, certified as of the Closing Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment; and (iv) a good standing certificate from the
applicable Governmental Authority of the jurisdiction of incorporation,
organization or formation of Holding, Company and each Guarantor Subsidiary,
each dated a recent date prior to the Closing Date.

(c) Closing Date Senior Notes. Holding shall have received at least $300,000,000
in gross proceeds from the Closing Date Senior Notes and such Net Cash Proceeds
of such Closing Date Senior Notes shall be, or have been, contributed to Company
as a cash capital contribution or as a loan made to Company by Holding.

(d) Existing Indebtedness. On the Closing Date, Company and its Restricted
Subsidiaries shall have (i) repaid in full all Existing Indebtedness,
(ii) terminated any commitments to lend or make other extensions of credit under
Existing Indebtedness, (iii) delivered to Administrative Agent all documents or
instruments necessary to release all Liens securing Existing Indebtedness or
other obligations of Company and its Restricted Subsidiaries thereunder being
repaid on the Closing Date or otherwise made arrangements reasonably
satisfactory to Administrative Agent with respect thereto, and (iv) made
arrangements reasonably satisfactory to Administrative Agent with respect to the
cancellation of any letters of credit outstanding thereunder or the deemed
issuance of such letters of credit as Letters of Credit under Section 2.4(i) or
the issuance of Letters of Credit to support the obligations of Company and its
Subsidiaries with respect thereto.

(e) Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, Collateral Agent shall,
except to the extent required to be delivered after the Closing Date pursuant to
Section 5.13, have received:

(i) evidence satisfactory to Collateral Agent of the compliance by Holding with
the Holding Pledge Agreement and by Company or each Guarantor Subsidiary of
their obligations under the Pledge and Security Agreement and the other
Collateral Documents (including, without limitation, their obligations to
execute and/or deliver UCC financing statements, originals of securities,
instruments and chattel paper);

(ii) (A) the results of a recent search, by a Person reasonably satisfactory to
Collateral Agent, of the UCC filing offices in the jurisdictions specified by
Company, together with copies of all such filings disclosed by such search, and
(B) UCC termination statements (or similar documents) duly authorized by all
applicable Persons for filing in all applicable jurisdictions as may be
necessary to terminate any effective UCC financing statements (or equivalent
filings) disclosed in such search (other than any such financing statements in
respect of Permitted Liens); and

 

-103-



--------------------------------------------------------------------------------

(iii) evidence that Company or each Guarantor Subsidiary shall have taken or
caused to be taken any other action, executed and delivered or caused to be
executed and delivered any other agreement, document and instrument (including
without limitation, any intercompany notes evidencing Indebtedness permitted to
be incurred pursuant to Section 6.1(b) including, without limitation, the
Intercompany Master Note) and made or caused to be made any other filing and
recording (other than as set forth herein) reasonably required by Collateral
Agent to create or perfect a First Priority Lien on the personal property
Collateral, in each case except for matters contemplated in Section 5.13.

(f) Financial Statements; Projections. Administrative Agent shall have received
from Holding and Company (i) the Historical Financial Statements, (ii) pro forma
consolidated balance sheets of Company as at December 31, 2011, and reflecting
the consummation of the Transactions which pro forma financial statements shall
be in form and substance reasonably satisfactory to Administrative Agent, and
(iii) the Projections.

(g) Evidence of Insurance. Collateral Agent shall have received a certificate
from Company’s insurance broker or other evidence reasonably satisfactory to it
that all insurance required to be maintained pursuant to Section 5.5 is in full
force and effect, together with endorsements naming the Collateral Agent, for
the benefit of Secured Parties, as additional insured and loss payee thereunder
to the extent required under Section 5.5.

(h) Opinions of Counsel to Credit Parties. Lenders and their respective counsel
shall have received originally executed copies of the favorable written opinions
of (i) Milbank, Tweed, Hadley & McCloy LLP, counsel for Credit Parties and
(ii) Timothy Simpson as general counsel to Company, in the form of Exhibits D-1
and D-2, respectively, dated as of the Closing Date and otherwise in form and
substance reasonably satisfactory to Administrative Agent (and each Credit Party
hereby instructs such counsel to deliver such opinions to Agents and Lenders).

(i) Fees. Company shall have paid to Lead Arrangers, Administrative Agent,
Syndication Agents and Lenders, all fees and expenses payable on the Closing
Date.

(j) Solvency Certificate. On the Closing Date, Administrative Agent shall have
received a Solvency Certificate from Holding dated the Closing Date and
addressed to Administrative Agent and Lenders, and in the form of Exhibit G-2
hereto demonstrating that after giving effect to the Refinancing, and the
borrowings under this Agreement, Holding and its Subsidiaries on a consolidated
basis are Solvent.

(k) Credit Rating. The credit facilities provided for under this Agreement shall
have been assigned a credit rating by each of S&P and Moody’s.

(l) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any

 

-104-



--------------------------------------------------------------------------------

court or before any arbitrator or Governmental Authority, singly or in the
aggregate, that seeks to prohibit the Transactions, the financing thereof or any
of the other transactions contemplated by the Credit Documents or that has had
or could reasonably be expected to have a Material Adverse Effect.

(m) Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged Notes.
Except with respect to matters contemplated in Section 5.13, the Collateral
Agent shall have received (i) the certificates representing the shares of
Capital Stock pledged pursuant to the Pledge and Security Agreement and Holding
Pledge Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof, and
(ii) each promissory note pledged pursuant to the Pledge and Security Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank satisfactory to the Collateral Agent) by the pledgor thereof.

(n) Flood Insurance. Administrative Agent shall have received (i) a certificate
of insurance evidencing a policy of flood insurance that (A) covers each Flood
Hazard Property, (B) is written in an amount and in form and substance
reasonably satisfactory to Administrative Agent, and (C) has a term ending no
later than the maturity of the Indebtedness secured by such Mortgage, and (ii) a
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to the Closing Date Material Real Estate Asset
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by Company or the applicable Guarantor in the
event the Closing Date Material Real Estate Asset is a Flood Hazard Property).

(o) Patriot Act. Administrative Agent shall have received all documentation and
other information about the Credit Parties at least five (5) Business Days prior
to the Closing Date as shall have been requested by Administrative Agent (either
on its behalf or on behalf of any Lender) that Administrative Agent or any
Lender shall have reasonably determined is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the Act.

Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date unless Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

3.2 Conditions to Each Credit Extension.

(a) Conditions Precedent. The obligation of each Lender to make any Loan on any
Credit Date (except as may otherwise be agreed to by the Additional Term Loan
Lenders or Additional Revolving Lenders with respect to the incurrence of
Additional Term Loan Commitments and Additional Revolving Commitments, as
applicable), or any Issuing Bank to issue any Letter of Credit, on any Credit
Date, including the Closing Date, are subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions precedent:

 

-105-



--------------------------------------------------------------------------------

(i) Administrative Agent shall have received a fully executed and delivered
Funding Notice or Issuance Notice, as the case may be;

(ii) after making the Credit Extensions requested on such Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;

(iii) as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date;

(iv) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default; and

(v) on or before the date of issuance of any Letter of Credit, Administrative
Agent shall have received all other information required by the applicable
Issuance Notice, and such other documents or information as the Issuing Bank may
reasonably require in connection with the issuance of such Letter of Credit.

(b) Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to Administrative Agent. In lieu of delivering a Notice, Company may
give Administrative Agent telephonic notice by the required time of any proposed
borrowing, conversion/continuation or issuance of a Letter of Credit, as the
case may be; provided each such notice shall be promptly confirmed in writing by
delivery of the applicable Notice to Administrative Agent on or before the
applicable date of borrowing, continuation/conversion or issuance. Neither
Administrative Agent nor any Lender shall incur any liability to Company in
acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other
person authorized on behalf of Company or for otherwise acting in good faith.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders and Issuing Banks to enter into this Agreement and to
make each Credit Extension to be made thereby, Company represents and warrants
to each Lender and each Issuing Bank, on the Closing Date and on each Credit
Date, that the following statements are true and correct (it being understood
and agreed that the representations and warranties made on the Closing Date are
deemed to be made concurrently with the consummation of the Transactions
contemplated hereby):

4.1 Organization; Requisite Power and Authority; Qualification. Each of Holding,
Company and its Restricted Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization as
identified in Schedule 4.1, (b) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents, if any, to

 

-106-



--------------------------------------------------------------------------------

which it is a party and to carry out the transactions contemplated thereby, and
(c) is qualified to do business and in good standing in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.

4.2 Subsidiaries; Capital Stock and Ownership. The Subsidiaries listed on
Schedule 4.2 constitute all the Subsidiaries of Company at the date hereof.
Schedule 4.2 sets forth as of the Closing Date the name and jurisdiction of
incorporation of each Subsidiary and, as to each Subsidiary, the percentage of
each class of Capital Stock owned by each Credit Party. The Capital Stock of
each of Company and its Subsidiaries the shares of which are pledged under the
Pledge and Security Agreement has been duly authorized and validly issued and is
fully paid and non-assessable. Except as set forth on Schedule 4.2, as of the
date hereof, there is no existing option, warrant, call, right, commitment or
other agreement to which, Company or any of its Restricted Subsidiaries is a
party requiring, and there is no membership interest or other Capital Stock of
Company or any of its Restricted Subsidiaries outstanding which upon conversion
or exchange would require, the issuance by Company or any of its Restricted
Subsidiaries of any additional membership interests or other Capital Stock of
Company or any of its Restricted Subsidiaries or other Securities convertible
into, exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Capital Stock of Company or any of its Restricted
Subsidiaries. Schedule 4.2 correctly sets forth the ownership interest of
Holding, Company and each of its Restricted Subsidiaries in their respective
Subsidiaries as of the Closing Date. Each Domestic Subsidiary of Company which
is not identified on Schedule 1.1(b)-1, Schedule 1.1(b)-2 or Schedule 4.22 is a
Guarantor as of the Closing Date.

4.3 Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.4 No Conflict. The execution, delivery and performance by Credit Parties of
the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate any provision of any law or any governmental rule or regulation
applicable to Holding, Company or any of its Restricted Subsidiaries, any of the
Organizational Documents of Holding, Company or any of its Restricted
Subsidiaries, or any order, judgment or decree of any court or other agency of
government binding on Holding, Company or any of its Restricted Subsidiaries;
(b) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any Contractual Obligation of Holding, Company
or any of its Restricted Subsidiaries; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Holding, Company
or any of its Restricted Subsidiaries (other than any Liens created under any of
the Credit Documents in favor of Collateral Agent, on behalf of Secured
Parties); or (d) require any approval of stockholders, members or partners or
any approval or material consent of any Person under any material Contractual
Obligation of Holding, Company or any of its Restricted Subsidiaries, except for
such approvals or consents which will be obtained on or before the Closing Date
and disclosed to Administrative Agent, except in each case, (other than with
respect to Organizational Documents of Holding and Company) non-compliance,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

-107-



--------------------------------------------------------------------------------

4.5 Governmental Consents. Each of Holding, Company and its Restricted
Subsidiaries is in compliance with (a) and has obtained each Governmental
Authorization applicable to it in respect of this Agreement and the other Credit
Documents, the conduct of its business and the ownership of its property, each
of which (i) is in full force and effect, (ii) is sufficient for its purpose
without any material restraint or adverse condition and (iii) is not subject to
any waiting period, further action on the part of any Governmental Authority or
other Person, or stay or injunction, (b) all applicable laws relating to its
business and (c) each indenture, agreement or other instrument to which it is a
party or by which it or any of its property is or may be bound that is material
to the conduct of its business, except in each such case for noncompliances
which, and Governmental Authorizations the failure to possess which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

4.6 Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles (whether
enforcement is sought in equity or at law).

4.7 Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments and the absence of footnotes. As of the Closing Date, none
of Holding, Company or any of Company’s Restricted Subsidiaries has any
contingent liability or liability for taxes, long-term lease or unusual forward
or long-term commitment that is not reflected in the Historical Financial
Statements or the notes thereto and which in any such case is material in
relation to the business, operations, assets, liabilities or financial condition
of Holding, Company and its Restricted Subsidiaries taken as a whole.

4.8 Projections. On and as of the Closing Date, the projections of Holding and
its Restricted Subsidiaries for the period Fiscal Year 2012 through and
including Fiscal Year 2017 (the “Projections”) are based on good faith estimates
and assumptions made by the management of Holding believed by management to have
been reasonable at the time made; provided, the Projections are not to be viewed
as facts and that actual results during the period or periods covered by the
Projections may differ from such Projections and that the differences may be
material.

4.9 No Material Adverse Change. Since December 31, 2011, no event, circumstance
or change has occurred that has caused a Material Adverse Effect.

4.10 Adverse Proceedings, etc. There are no Adverse Proceedings, individually or
in the aggregate, that could reasonably be expected to have a Material Adverse
Effect. Neither Company nor any of its Restricted Subsidiaries (a) is in
violation of any applicable laws

 

-108-



--------------------------------------------------------------------------------

(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or (b) is subject to
or in default with respect to any final judgments, writs, injunctions, decrees,
rules or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

4.11 Payment of Taxes.

Except as otherwise permitted under Section 5.3 and except as would not
reasonably be expected to have a Material Adverse Effect, all tax returns and
reports of Holding and its Restricted Subsidiaries required to be filed by any
of them have been timely filed, and all material taxes shown on such tax returns
to be due and payable and all material assessments, fees and other governmental
charges upon Holding and its Restricted Subsidiaries and upon their respective
properties, assets, income, businesses and franchises which are due and payable
have been paid when due and payable. Holding knows of no material tax assessment
that has been proposed in writing against Holding or any of its Restricted
Subsidiaries as of the Closing Date which is not being actively contested by
Holding or such Subsidiary in good faith and by appropriate proceedings;
provided, such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.

4.12 Properties

(a) Title. Each of Company and its Restricted Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leased personal property), and
(iii) good title to or rights in (in the case of all other personal property),
all of their respective properties and assets reflected in their respective
Historical Financial Statements referred to in Section 4.7 and in the most
recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.8. Except
as permitted by this Agreement, all such properties and assets are free and
clear of Liens.

(b) Real Estate. As of the Closing Date, Schedule 4.12 contains a true, accurate
and complete list of (i) all Real Estate Assets, and (ii) all leases, subleases
or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of Company or any of its Guarantor Subsidiaries, regardless of whether
Company or such Guarantor Subsidiary is the landlord or tenant (whether directly
or as an assignee or successor in interest) under such lease, sublease or
assignment.

(c) As of the Closing Date, the only fee-owned Real Estate Asset having a fair
market value in excess of $10,000,000 as of the date of the acquisition thereof
owned by any Guarantor is 2122 South Yukon Ave. Tulsa, OK (the “Closing Date
Material Real Estate Asset”).

 

-109-



--------------------------------------------------------------------------------

4.13 Environmental Matters. Neither Company nor any of its Restricted
Subsidiaries nor any of their respective Facilities or operations are subject to
any outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Release or threatened Release of Hazardous Materials that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
Neither Company nor any of its Restricted Subsidiaries has received any letter
or request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state law, except, with respect to matters that either have been fully resolved
or matters that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect. To Company’s and its Restricted
Subsidiaries’ knowledge, there are and have been, no conditions or occurrences,
including any Release, threatened Release, use, generation, storage, treatment,
transportation, processing, disposal, removal or remediation of Hazardous
Materials, which could reasonably be expected to form the basis of an
Environmental Claim against Company or any of its Restricted Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither Holding nor any Restricted Subsidiary has been
issued or required to obtain a permit for the treatment, storage or disposal of
hazardous waste for any of its currently owned or operated Facilities, pursuant
to the federal Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et.
seq. and its implementing regulations (“RCRA”), or any equivalent State law, nor
are any such Facilities regulated as “interim status” facilities required to
undergo corrective action pursuant to RCRA, except in either case to the extent
that such Facilities’ obligations pursuant to RCRA, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Compliance with all current requirements of Environmental Law or, to Company’s
and its Restricted Subsidiaries’ knowledge reasonably likely future requirements
arising from (i) existing environmental regulations or (ii) environmental
regulations that have been formally proposed but have not been finalized could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

4.14 No Defaults. Neither Company nor any of its Restricted Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.

4.15 Governmental Regulation. Neither Company nor any of its Restricted
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. Neither
Company nor any of its Subsidiaries is a “registered investment company” or a
company “controlled” by a “registered investment company” as such terms are
defined in the Investment Company Act of 1940.

4.16 Margin Stock. Neither Company nor any of its Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the Loans made to such Credit Party will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation U or X of said
Board of Governors.

 

-110-



--------------------------------------------------------------------------------

4.17 Employee Matters. Neither Company nor any of its Subsidiaries is engaged in
any unfair labor practice that could reasonably be expected to have a Material
Adverse Effect. Except as could not reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect, there is (a) no unfair
labor practice complaint pending against Company or any of its Subsidiaries, or
to the best knowledge of Company, threatened against any of them before the
National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against Company or any of its Subsidiaries or to the best knowledge of Company,
threatened against any of them, (b) no strike, slowdown, labor dispute, lockout,
work stoppage or other work disruption is in existence or threatened involving
Company or any of its Subsidiaries, (c) to the best knowledge of Company, no
union representation question existing with respect to the employees of Company
or any of its Subsidiaries and, to the best knowledge of Company, no union
organization activity that is taking place, (d) no action, complaint, charge,
inquiry, proceeding or investigation by or on behalf of any employee,
prospective employee, former employee, labor organization or other
representative of the employees of Company or any of its Subsidiaries is pending
or, to the knowledge of Company, threatened, (e) neither Company nor any of its
Subsidiaries is a party to, or otherwise bound by, any consent decree with, or
citation by, any government agency relating to employees or employment practices
and (f) Company and its Subsidiaries are in material compliance with all
applicable laws, agreements, contracts, policies, plans, and programs relating
to employment, employment practices, compensation, benefits, hours, terms and
conditions of employment, and the termination of employment, including but not
limited to any obligations pursuant to the Worker Adjustment and Retraining
Notification Act of 1988, the payment of wages to employees in accordance with
the Fair Labor Standards Act and similar laws and rules, and the appropriate
classification of persons as employees or contractors in accordance with
applicable law.

4.18 Employee Benefit Plans.

(a) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) Company and each of its
Subsidiaries (and in the case of a Pension Plan or a Multiemployer Plan, each of
their respective ERISA Affiliates) are in compliance with all provisions and
requirements of ERISA and the Internal Revenue Code and other applicable federal
and state laws and the regulations and published interpretations thereunder,
applicable to such entities, with respect to each Employee Benefit Plan and
Pension Plan and have performed all their obligations under each Employee
Benefit Plan and Pension Plan, (ii) each Employee Benefit Plan which is intended
to qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the Internal Revenue Service indicating that
such Employee Benefit Plan is so qualified and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Internal Revenue Code or an application for such
a letter is currently pending before the Internal Revenue Service and, to the
knowledge of Company, nothing has occurred subsequent to the issuance of the
determination letter which would cause such Employee Benefit Plan or Pension
Plan to lose its qualified status, (iii) no liability to the PBGC

 

-111-



--------------------------------------------------------------------------------

(other than required premium payments), the Internal Revenue Service, any
Employee Benefit Plan and Pension Plan or any trust established under Title IV
of ERISA has been or is expected to be incurred by Company, any of its
Subsidiaries or any of their ERISA Affiliates, (iv) no ERISA Event has occurred
and neither Company nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event, and each of their ERISA Affiliates have complied with the
requirements of Section 515 of ERISA with respect to each Multiemployer Plan and
are not in “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan, (v) the present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
Holding, any of its Subsidiaries or any of their ERISA Affiliates, (determined
as of the end of the most recent plan year on the basis of the actuarial
assumptions specified for funding purposes in the most recent actuarial
valuation for such Pension Plan), did not exceed the aggregate current value of
the assets of such Pension Plan, (vi) as of the most recent valuation date for
each Multiemployer Plan for which the actuarial report is available, none of
Holding, its Subsidiaries or their respective ERISA Affiliates has any potential
liability for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 of ERISA), when aggregated with such potential liability
for a complete withdrawal from all Multiemployer Plans, based on information
available pursuant to Section 4221(e) of ERISA.

(b) There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Employee Benefit Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

4.19 Solvency. The Credit Parties and their Subsidiaries on a consolidated
basis, are Solvent on the Closing Date.

4.20 Disclosure. No representation or warranty of any Credit Party contained in
any Credit Document or in any other documents, certificates or written
statements furnished to Lenders by or on behalf of any Credit Party for use in
connection with the transactions contemplated hereby contains, when taken as a
whole with other representations, warranties, documents, certificates and
statements, any untrue statement of a material fact or omits to state a material
fact (known to the Credit Parties, in the case of any document not furnished by
either of them) necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by the
Credit Parties to be reasonable at the time made, it being recognized by Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results and that such differences may be material.

4.21 Patriot Act. To the extent applicable, each Credit Party is in compliance,
in all material respects, with the (i) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”). No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or

 

-112-



--------------------------------------------------------------------------------

employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

4.22 Unrestricted Subsidiaries. All Unrestricted Subsidiaries designated as such
on the Closing Date are identified on Schedule 4.22.

4.23 OFAC. No Credit Party (a) is currently the subject of any Sanctions, (b) is
located, organized or residing in any Designated Jurisdiction, or (c) is or has
been (within the previous five (5) years) engaged in any transaction with any
Person who is now or was then the subject of Sanctions or who is located,
organized or residing in any Designated Jurisdiction, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect. No Loan, nor the proceeds from any Loan, has been used, directly or
indirectly, by any Credit Party to lend, contribute, provide or has otherwise
made available to fund any activity or business in any Designated Jurisdiction
or, to the knowledge of any Credit Party, to fund any activity or business of
any Person located, organized or residing in any Designated Jurisdiction or who
is the subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, Administrative Agent, Issuing
Bank or the Swing Line Lender) of Sanctions, which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

SECTION 5. AFFIRMATIVE COVENANTS

Each of Company and each Guarantor Subsidiary covenants and agrees that until
the Termination Date each of Company and each Guarantor Subsidiary shall
perform, and shall cause each of its Restricted Subsidiaries (and, to the extent
expressly required pursuant to this Section 5, its Unrestricted Subsidiaries) to
perform, all covenants in this Section.

5.1 Financial Statements and Other Reports. Company will deliver to
Administrative Agent and Lenders (which delivery to Lenders may be satisfied by
the posting of relevant documents to Intralinks or other similar service
reasonably satisfactory to Administrative Agent):

(a) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each of the first three (3) Fiscal
Quarters of each Fiscal Year (commencing in respect of the first Fiscal Quarter
of 2012), the unaudited consolidated balance sheets of Company and its
Restricted Subsidiaries as at the end of such Fiscal Quarter and the related
unaudited consolidated statements of income and cash flows of Company and its
Restricted Subsidiaries for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter, (in
each case, without footnotes) setting forth in each case, in comparative form
the corresponding figures for the corresponding periods of the previous Fiscal
Year all in reasonable detail, together with a copy of Holding’s Form 10-Q for
such period;

(b) Annual Financial Statements. As soon as available, and in any event within
one hundred twenty (120) days after the end of each Fiscal Year, (i) the
consolidated

 

-113-



--------------------------------------------------------------------------------

balance sheets of Company and its Restricted Subsidiaries as at the end of such
Fiscal Year and the related consolidated statements of income and cash flows of
Company and its Restricted Subsidiaries for such Fiscal Year, setting forth in
each case, in comparative form the corresponding figures for the previous Fiscal
Year in reasonable detail; and (ii) a copy of Holding’s Form 10-K for such
Fiscal Year, which shall include the audited consolidated balance sheets of
Holding as at the end of such Fiscal Year and the related consolidated
statements of income and cash flows of Holding for such Fiscal Year, setting
forth in each case, the corresponding figures for the previous Fiscal Year in
reasonable detail, and a report thereon of Ernst & Young LLP or other
independent certified public accountants of recognized national standing
selected by Company or Holding, and reasonably satisfactory to Administrative
Agent (which report shall be unqualified as to going concern and scope of audit)
with a written statement by the independent certified public accountants stating
that in connection with their audit of Holding, nothing came to their attention
that caused them to believe that Company failed to comply with the terms and
provisions of Section 6.7, insofar as they relate to accounting matters, or, if
such a failure to comply has come to their attention, specifying the nature and,
if readily discernable from the information gathered during the audit, period of
existence thereof (it being understood that their audit is not directed
primarily toward obtaining knowledge of non-compliance and that such accountants
shall not be liable by reason of any failure to obtain knowledge of any such
non-compliance that would not be disclosed in the course of their audit);

(c) Compliance Certificate and Other Information. (i) Together with each
delivery of financial statements of Holding or Company pursuant to
Sections 5.1(a) and 5.1(b), a duly executed and completed Compliance
Certificate;

(ii) Together with the delivery of each Compliance Certificate pursuant to
clause (i) above, (A) a description of each event, condition or circumstance
during the last Fiscal Quarter covered by such Compliance Certificate requiring
a mandatory prepayment under Section 2.14(a), 2.14(b) or 2.14(c), and (B) a list
of each Subsidiary that identifies such Subsidiary as a Restricted Subsidiary or
an Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate;

(d) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Holding delivered pursuant to Section 5.1(a) or 5.1(b)
will differ in any material respect from the consolidated financial statements
that would have been delivered pursuant to such subdivisions had no such change
in accounting principles and policies been made, then, together with the first
delivery of such financial statement after such change, one or more statements
of reconciliation for all such prior financial statements in form and substance
satisfactory to Administrative Agent;

(e) Notice of Default. Promptly upon any Authorized Officer of Company obtaining
knowledge (i) of any condition or event that constitutes a Default or an Event
of Default or that notice has been given to Company with respect thereto;
(ii) that any Person has given any notice to Company or any of its Restricted
Subsidiaries or taken any other action with respect to any event or condition
set forth in Section 8.1(b); or (iii) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of its Authorized Officers specifying the nature
and period of

 

-114-



--------------------------------------------------------------------------------

existence of such condition, event or change, or specifying the notice given and
action taken by any such Person and the nature of such claimed Event of Default,
Default, default, event or condition, and what action Company has taken, is
taking and proposes to take with respect thereto;

(f) Notice of Litigation. Promptly upon any Authorized Officer of Company
obtaining knowledge of (i) the institution of, or non-frivolous threat of, any
Adverse Proceeding not previously disclosed in writing by Company to Lenders, or
(ii) any material development in any Adverse Proceeding that, in the case of
either (i) or (ii) could be reasonably expected to have a Material Adverse
Effect, or seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other
non-privileged information as may be reasonably available to Company to enable
Lenders and their counsel to evaluate such matters;

(g) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action Company, any of its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; and (ii) with reasonable
promptness, upon Administrative Agent’s request, copies of (1) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by
Company, any of its Subsidiaries or any of their respective ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (2) all
notices received by Company, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
and (3) such other documents or governmental reports or filings relating to any
Employee Benefit Plan or Pension Plan as Administrative Agent shall reasonably
request;

(h) Financial Plan. As soon as practicable and in any event no later than thirty
(30) days after the beginning of each Fiscal Year after the Closing Date, the
following projections (the “Financial Plan”) a consolidated plan and financial
forecast consisting of (i) a forecasted consolidated balance sheet and
forecasted consolidated statements of income and cash flows of Company and its
Restricted Subsidiaries for the then current Fiscal Year, together with an
explanation of the assumptions on which such forecasts are based, (ii) a
forecasted consolidated statement of income of Company and its Restricted
Subsidiaries for each quarter of such Fiscal Year, and (iii) forecasted
consolidated annual statements of income and cash flows of Company and its
Restricted Subsidiaries for each Fiscal Year (or portion thereof) after the
current Fiscal Year through the Latest Maturity Date of the Loans (as in effect
on the first day of such Fiscal Year), which information shall be accompanied by
a certificate from the chief financial officer of Company certifying that the
projections contained therein are based upon good faith estimates and
assumptions believed by Company to be reasonable at the time made; and

(i) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Holding to its security holders acting in such capacity
or by any Restricted

 

-115-



--------------------------------------------------------------------------------

Subsidiary of Holding to its security holders other than Holding or another
Subsidiary of Holding (other than Project specific information delivered to
holders of Limited Recourse Debt or other Project participants), (ii) all
regular and periodic reports and all registration statements (other than on
Form S-8 or similar forms) and prospectuses, if any, filed by Holding or any of
its Subsidiaries (other than Project specific information) with any securities
exchange or with the Securities and Exchange Commission or any governmental or
private regulatory authority, (iii) all press releases and other statements made
available generally by Holding or any of its Subsidiaries to the public
concerning material developments in the business of Holding or any of its
Subsidiaries, and (B) promptly upon request, such other non-privileged
information regarding the operations, business affairs and financial condition
of Holding, Company or any Restricted Subsidiary of Company or for compliance
with the terms of any Credit Document, as from time to time may be reasonably
requested by Administrative Agent (on behalf of any Lender).

(j) Certification of Public Information. Company hereby acknowledges that
(a) Administrative Agent and its Affiliates may, but shall not be obligated to
(except to the extent expressly provided in this Agreement and the other Credit
Documents and subject to the confidentiality provisions of the Credit Documents)
make available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of Company hereunder (collectively, “Company
Materials”) by posting Company Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information (within the meaning of the United States federal or state
securities laws) with respect to Holding, Company or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Company hereby agrees that so long as Company or Holding is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities, (w) all Company Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Company Materials “PUBLIC,” Company shall be deemed
to have authorized Administrative Agent and its Affiliates, the Issuing Banks
and the Lenders to treat such Company Materials as not containing any material
non-public information with respect to Company or its securities for purposes of
United States federal and state securities laws; (y) all Company Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) Administrative Agent and
its Affiliates shall be entitled to treat any Company Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”

Notwithstanding anything to the contrary in this Section 5.1, (i) none of
Company or any of its Restricted Subsidiaries will be required to make any
disclosure to Administrative Agent, Issuing Banks or any Lender that (a) is
prohibited by law or any bona fide confidentiality agreement in favor of a
Person (other than Company or any of its Subsidiaries or Affiliates) (the
prohibition contained in which was not entered into in contemplation of this
provision), (b) is subject to attorney-client or similar privilege or
constitutes attorney work product or (c) in the case of Section 5.1(i)(B) only,
creates an unreasonably excessive expense or burden on Company or any of its
Restricted Subsidiaries to produce or otherwise disclose and (ii) filing with
the Securities and Exchange Commission the financial statements of Holding
required by Sections 5.1(a) and (b) and the other information required by
Section 5.1(i)(A) shall satisfy the delivery requirements of Sections 5.1(a),
(b) and (i).

 

-116-



--------------------------------------------------------------------------------

5.2 Existence. Except as otherwise permitted under Section 6.8, each of Holding,
Company and its Restricted Subsidiaries will at all times preserve and keep in
full force and effect its existence and all rights and franchises, licenses and
permits material to its business; provided, neither Company nor any Subsidiary
of Company shall be required to preserve (a) any such existence of any
Subsidiary of Company if such Persons board of directors (or similar governing
body) shall determine that the preservation thereof is no longer desirable in
the conduct of the business of such Person, and that the loss thereof is not
disadvantageous in any material respect to such Person or to Lenders or (b) any
such rights franchises, licenses or permits except to the extent that failure to
do so could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.

5.3 Payment of Taxes and Claims. Each Credit Party will, and will cause each of
its Restricted Subsidiaries to pay all income and other material Taxes imposed
upon it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for
material sums that have become due and payable and that by law have or may
become a Lien (other than a Permitted Lien) upon any of its properties or
assets, prior to the time when any penalty or fine shall be incurred with
respect thereto except, in each case, where such Tax or claim is being contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as adequate reserve or other appropriate provision, as shall
be required in conformity with GAAP, shall have been made therefor, or where the
failure to make such payment could not reasonably be expected to have a Material
Adverse Effect. No Credit Party will, nor will it permit any of its Restricted
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than Holding or any of its Restricted
Subsidiaries).

5.4 Maintenance of Properties and Assets. Each of Company and its Restricted
Subsidiaries will, and will cause each of their Restricted Subsidiaries to
maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear excepted, all material properties used or useful in the
business of Company and its Restricted Subsidiaries and from time to time will
make or cause to be made all appropriate repairs, renewals and replacements
thereof except that Company and its Subsidiaries shall not be required to
perform the foregoing obligations (i) with respect to Subsidiaries or assets to
which Persons other than Company and its Restricted Subsidiaries have recourse
under Limited Recourse Debt owed to such Persons where the amount of such
Limited Recourse Debt exceeds the fair market value of such property and (ii) to
the extent that failure to perform such obligations, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Each of Company and its Restricted Subsidiaries will preserve or renew all of
its registered patents, trademarks, trade names, domain names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

5.5 Insurance. Company will maintain or cause to be maintained, with financially
sound and reputable insurers, such public liability insurance, third party
property damage

 

-117-



--------------------------------------------------------------------------------

insurance, business interruption insurance and casualty insurance with respect
to liabilities, losses or damage in respect of the assets, properties and
businesses of Company and its Restricted Subsidiaries as may customarily be
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks and
otherwise on such terms and conditions as shall be customary for such Persons
except, in the case of Projects owned by Foreign Subsidiaries, to the extent not
commercially available at a reasonable cost. Each such policy of insurance
(other than business interruption insurance) shall with respect to Company and
each Guarantor Subsidiary (i) in the case of liability insurance name Collateral
Agent, for the benefit of the Secured Parties as an additional insured
thereunder as its interests may appear, (ii) in the case of each casualty
insurance policy, contain a customary loss payable clause or endorsement,
reasonably satisfactory in form and substance to Collateral Agent, that names
Collateral Agent, for the benefit of the Secured Parties as the loss payee
thereunder, and (iii) provides that if any of the described policies are
cancelled before the expiration date thereof, notice will be delivered to the
Collateral Agent in accordance with the policy provisions.

5.6 Inspections. Each of Company and its Restricted Subsidiaries will, and will
cause each of their Restricted Subsidiaries to permit any authorized
representatives designated by (i) Administrative Agent (prior to an Event of
Default at Administrative Agent’s expense to the extent Administrative Agent
visits more than once per year) or (ii) any Lender coordinated through
Administrative Agent (at such Lender’s expense) to visit and inspect any of the
properties of any of Company and its Restricted Subsidiaries and any of its
respective Restricted Subsidiaries, to inspect, copy and take extracts from its
and their financial and accounting records, and to discuss its and their
affairs, finances and accounts with its and their officers and independent
public accountants (provided that Company may, if it so chooses, be present and
participate in any such discussion), in each case all upon reasonable notice and
at such reasonable times during normal business hours and as often as may
reasonably be requested and, with respect to any Lender, provided that it
coordinates its efforts with Administrative Agent and so long as no Event of
Default has occurred and is continuing, such visit by such Lender shall be
limited to once per year.

5.7 Lenders Meetings. Company will, upon the request of Administrative Agent or
Requisite Lenders, participate in a meeting of Administrative Agent and Lenders
once during each Fiscal Year to be held telephonically or at Company’s corporate
offices (or at such other location as may be agreed to by Company and
Administrative Agent) at such time as may be reasonably agreed to by Company and
Administrative Agent.

5.8 Compliance with Laws. Each Credit Party will comply, and shall use all
reasonable efforts to cause each of its Subsidiaries to comply, with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including all Environmental Laws), noncompliance with
which could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

5.9 Environmental

(a) Hazardous Materials Activities, Etc. Each of Company and its Restricted
Subsidiaries shall promptly take, and shall cause each of its Restricted
Subsidiaries

 

-118-



--------------------------------------------------------------------------------

promptly to take, any and all actions necessary to (i) cure any violation of
applicable Environmental Laws by Company or its Restricted Subsidiaries that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (ii) make an appropriate response to any
Environmental Claim against Company or any of its Restricted Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b) Environmental Disclosure. Company will deliver to Administrative Agent on
behalf of each Lender:

(i) Promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release that individually could reasonably be expected
to require a Remedial Action or give rise to Environmental Claims resulting in
Company or its Restricted Subsidiaries incurring liability or expenses in excess
of $5,000,000 or that Company has determined could, in aggregate with all other
Releases, reasonably be expected to result in a Material Adverse Effect, (2) any
Remedial Action taken by Company, its Restricted Subsidiaries or any other
Person in response to any Release or threatened Release of Hazardous Materials
that individually could reasonably be expected to result in liability of Company
or its Restricted Subsidiaries in excess of $5,000,000 or that Company has
determined could, in aggregate with all other Remedial Actions, reasonably be
expected to result in a Material Adverse Effect, (3) any Environmental Claim
(including any request for information by a Governmental Authority) that
individually could reasonably be expected to result in liability of Company or
its Restricted Subsidiaries in excess of $5,000,000 or that Company has
determined could, in aggregate with all other Environmental Claims, reasonably
be expected to result in a Material Adverse Effect, (4) Company’s or its
Restricted Subsidiaries’ discovery of any occurrence or condition at any
Facility, or on any real property adjoining or in the vicinity of any Facility,
that could reasonably be expected to cause such Facility or any part thereof to
be subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws, (5) any proposed
acquisition of stock, assets, or property by Company or any of its Restricted
Subsidiaries that could reasonably be expected to expose Company or any of its
Restricted Subsidiaries to, or result in, Environmental Claims that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and (6) any proposed action to be taken by Company or any of its
Restricted Subsidiaries to modify current operations in a manner that could
reasonably be expected to subject Company or any of its Restricted Subsidiaries
to any additional obligations or requirements under Environmental Laws that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

5.10 Subsidiaries. In the event that any Person becomes a Domestic Subsidiary of
Company (other than a Development Subsidiary, an Excluded Subsidiary, an Exempt
Subsidiary or an Unrestricted Subsidiary) or any Domestic Subsidiary of Company
ceases to be a Development Subsidiary, an Excluded Subsidiary, an Exempt
Subsidiary or an Unrestricted Subsidiary, then in each case, Company shall,
within 45 days (or such longer period as may be agreed by Administrative Agent)
of such (a) cause such Domestic Subsidiary to become a

 

-119-



--------------------------------------------------------------------------------

Guarantor hereunder and a Grantor under the Pledge and Security Agreement by
executing and delivering to Administrative Agent and Collateral Agent a
Counterpart Agreement, and (b) take all reasonable and customary actions and
execute and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, and certificates as are similar to those described in
Sections 3.1(b), 3.1(e), 3.1(h) and 3.1(m) (provided that in no event shall any
opinions of local counsel be required). In the event that any Person becomes a
Foreign Subsidiary of Company (other than an Unrestricted Subsidiary), and the
ownership interests of such Foreign Subsidiary are directly owned by Company or
by any Domestic Subsidiary thereof (other than a Non-Guarantor Subsidiary),
Company shall or shall cause such Domestic Subsidiary to, deliver all such
documents, instruments, agreements, and certificates as are similar to those
described in Section 3.1(b), and Company shall take, or shall cause such
Domestic Subsidiary to take, all reasonable and customary actions referred to in
Section 3.1(e) and 3.1(o) necessary to grant and to perfect a First Priority
Lien in favor of Collateral Agent, for the benefit of Secured Parties, under the
Pledge and Security Agreement in 65% of such ownership interests. With respect
to each such Subsidiary, Company shall promptly send to Administrative Agent
written notice setting forth with respect to such Person (i) the date on which
such Person became a Subsidiary of Company, and (ii) all of the data required to
be set forth in Schedule 4.1 and Schedule 4.2 with respect to all Subsidiaries
of Company; provided, such written notice shall be deemed to supplement
Schedule 4.1 and Schedule 4.2 for all purposes hereof. Any Person that becomes a
Subsidiary of Company or any Subsidiary thereof and becomes a party to the
Intercompany Master Note shall execute and deliver its counterpart signature
page to the Intercompany Subordination Agreement. Notwithstanding the foregoing,
no Guarantor shall be required to pledge any Excluded Asset.

5.11 Additional Material Real Estate Assets. In the event that Company or any
Guarantor Subsidiary acquires a Material Real Estate Asset and such interest has
not otherwise been made subject to the Lien of the Collateral Documents in favor
of Collateral Agent, for the benefit of Secured Parties, then Company or such
Guarantor Subsidiary, within forty-five (45) days (or such longer period as may
be agreed by Administrative Agent) after acquiring such Material Real Estate
Asset, shall take reasonable and customary actions and execute and deliver, or
cause to be executed and delivered, all such mortgages, documents, instruments,
agreements, opinions, flood insurance and certificates that are required by
Section 3.1(n) and Section 5.13(a) with respect to each such Material Real
Estate Asset to create in favor of Collateral Agent, for the benefit of Secured
Parties, a valid and, subject to any filing and/or recording referred to herein,
First Priority Lien in such Material Real Estate Assets (subject to any
Permitted Liens). In addition to the foregoing, Company shall, at the request of
Requisite Lenders, deliver, from time to time, to Administrative Agent such
appraisals as are required by law or regulation of Real Estate Assets with
respect to which Collateral Agent has been granted a lien.

5.12 Further Assurances. At any time or from time to time at the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and
things, as Administrative Agent or Collateral Agent may reasonably request in
order to effect fully the purposes of the Credit Documents that do not involve
material expansion of any Credit Party’s obligations or duties under the Credit
Documents from those originally mutually intended or contemplated. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Administrative Agent or Collateral Agent may reasonably request
from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by the Collateral (subject to limitations contained
in the Credit Documents); provided that, no Guarantor shall be required to
pledge any Excluded Asset.

 

-120-



--------------------------------------------------------------------------------

5.13 Post-Closing Matters.

(a) No later than ninety (90) days after the Closing Date (or such longer period
as may be agreed by Administrative Agent), Collateral Agent shall have received
from the applicable Guarantor:

(i) a fully executed and notarized Mortgage (together with UCC-1 fixture filings
if requested by Administrative Agent), in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering the Closing Date
Material Real Estate Asset, which Mortgage shall effectively create in favor of
Collateral Agent for the benefit of the Secured Parties, a first-priority
mortgage Lien on the Closing Date Material Real Estate Asset, subject only to
Permitted Liens;

(ii) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to
Collateral Agent (a “Title Company”) with respect to the Closing Date Material
Real Estate Asset (a “Title Policy”), in amounts not less than the fair market
value of the Closing Date Material Real Estate Asset, in form and substance
reasonably satisfactory to Collateral Agent and (B) evidence reasonably
satisfactory to Collateral Agent that of payment of all expenses and premiums of
the Title Company and all other sums required in connection with the issuance of
the Title Policy and all recording and stamp taxes (including mortgage recording
and intangible taxes) payable in connection with recording the Mortgage for the
Closing Date Material Real Estate Asset in the appropriate real estate records;

(iii) with respect to the Mortgage, opinions, addressed to Administrative Agent,
Collateral Agent and the other Secured Parties of (A) outside counsel or
in-house counsel (consistent with those required by Section 3.1(h)), as to the
due authorization, execution and delivery of the Mortgage by Company or any
Guarantor, as applicable, and (B) local counsel in each jurisdiction the Closing
Date Material Real Estate Asset is located as to other customary opinions
relating to the Mortgage;

(iv) with respect to the Closing Date Material Real Estate Asset, such
affidavits, certificates, instruments of indemnification and other items
(including a so-called “gap” indemnification) as shall be reasonably required to
induce the Title Company to issue the Title Policies contemplated above; and

(v) to the extent in the possession of Company or the applicable Guarantor, an
ALTA survey for the Closing Date Material Real Estate Asset, together with an
affidavit of no change in favor of the Title Company.

(b) Holding and Company shall, and shall cause each of its Restricted
Subsidiaries to, satisfy the requirements set forth on Schedule 5.13 on or
before the date specified for such requirement or such later date to be
determined by Administrative Agent.

 

-121-



--------------------------------------------------------------------------------

5.14 Designation of Subsidiaries. Company may at any time designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Default or Event of Default shall have occurred and
be continuing or shall be caused thereby, (ii) immediately after giving effect
to such designation, Company and the Restricted Subsidiaries shall be in
compliance with the financial covenants set forth in Section 6.7 on a Pro Forma
Basis, (iii) with respect to any Subsidiary to be designated as an Unrestricted
Subsidiary, such Subsidiary or any of its Subsidiaries does not own any Capital
Stock or Indebtedness of or have any Investment in, or own or hold any Lien on
any property of, any other Subsidiary of Company which is not a Subsidiary of
the Subsidiary to be so designated or otherwise an Unrestricted Subsidiary, and
(iv) no Restricted Subsidiary may be designated as an Unrestricted Subsidiary if
it was previously designated as an Unrestricted Subsidiary except any
acquisition vehicle formed for the purpose of making acquisitions and initially
designated as an Unrestricted Subsidiary.

SECTION 6. NEGATIVE COVENANTS

Each of Company and Guarantor Subsidiaries covenants and agrees that, until the
Termination Date, Company and its Guarantor Subsidiaries shall perform, and
shall cause each of its Restricted Subsidiaries to perform, all covenants in
this Section 6.

6.1 Indebtedness. Neither Company nor any Guarantor Subsidiary shall, nor shall
it permit any of its Restricted Subsidiaries to, directly or indirectly, create,
incur, assume or guaranty, or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness, except:

(a) the Obligations;

(b) (i) Indebtedness of any Guarantor Subsidiary to Company or to any other
Guarantor Subsidiary, or of Company to any Guarantor Subsidiary; provided, all
such Indebtedness shall be evidenced by the Intercompany Master Note; and
(ii) Indebtedness of Company or any Guarantor Subsidiary to any Restricted
Subsidiary; provided, all such Indebtedness shall be evidenced by the
Intercompany Master Note;

(c) Indebtedness of any Restricted Subsidiary of Company (other than any
Guarantor Subsidiary) to Company or any Guarantor Subsidiary so long as the
proceeds of such Indebtedness are applied (i) to current requirements in respect
of working capital, maintenance capital expenditures, operation or payroll in
the ordinary course of business of such Subsidiary incurring such Indebtedness
or (ii) to make lease payments of such Subsidiary, in each case to the extent
that the obligor with respect to such debt service or lease payments is required
to make such payments; provided that following the occurrence of and continuance
of an Event of Default (without prejudicing or impairing any of the Secured
Parties’ rights, privileges, powers and remedies with respect thereto, which
rights, privileges, powers and remedies are reserved in full) no such
Indebtedness may be incurred to make maintenance capital expenditures other than
those that, if not made, would materially compromise the ability of a Subsidiary
to operate and maintain one or more of the Projects in compliance with law or
good industry practice, all such Indebtedness permitted under this clause (c)
shall be evidenced by the Intercompany Master Note;

 

-122-



--------------------------------------------------------------------------------

(d) (i) Indebtedness of any Restricted Subsidiary of Company (other than any
Guarantor Subsidiary) to Company or any other Restricted Subsidiary of Company,
so long as the proceeds are used to fund capital expenditures relating to the
modifications to Projects, to the extent required by applicable legal
requirements; provided that (x) if and to the extent that such additional
capital expenditures are estimated by Company to exceed $500,000,000 in the
aggregate during the term of this Agreement, and are not otherwise reimbursable
by third parties, Company shall provide such estimate to Administrative Agent
for its review, and shall not incur such capital expenditures in an individual
amount of more than $50,000,000 or in the aggregate in excess of $250,000,000
until Administrative Agent has had an opportunity to review and provide its
comments, except to the extent failure to incur such capital expenditures would
in Company’s reasonable judgment either (i) materially compromise its present
ability to continue to operate and maintain one or more of its Projects in
compliance with law or (ii) expose it or its Affiliates to material liability
and (y) all Indebtedness under this clause (d) shall be evidenced by the
Intercompany Master Note;

(ii) Permitted Subordinated Indebtedness owed to Holding or any Unrestricted
Subsidiary; provided that (i) the maturity date of such Permitted Subordinated
Indebtedness shall be later by at least ninety-one (91) days than the then
Latest Maturity Date of the Term Loans (as determined on the date of incurrence
of such Permitted Subordinated Indebtedness) and (ii) all such Indebtedness
shall be evidenced by the Intercompany Master Note;

(e) Indebtedness of any Restricted Subsidiary of Company (other than any
Guarantor Subsidiary) to Company or any Guarantor Subsidiary, the proceeds of
which are used solely to fund Investments by such Restricted Subsidiary but only
to the extent the proceeds of each such Investment are used by the Restricted
Subsidiary ultimately receiving the proceeds of such Investments to make further
Investments which are expressly permitted under Section 6.6(e), (f), (j), (m),
(n) or (u); provided that such Indebtedness shall be evidenced by the
Intercompany Master Note;

(f) Indebtedness of Foreign Subsidiaries of Company to Company or any Guarantor
Subsidiary in an amount not to exceed (A) $50,000,000 in the aggregate incurred
in any Fiscal Year (with any unused amounts accumulating on a cumulative basis
to each subsequent Fiscal Year) or (B) $150,000,000 in the aggregate at any one
time outstanding which is incurred after the Closing Date (plus the principal
amount of any Indebtedness repaid by a Foreign Subsidiary to Company or any
Guarantor Subsidiary after the Closing Date), provided that all such
Indebtedness permitted under this clause (f) shall be evidenced by the
Intercompany Master Note;

(g) Indebtedness of Foreign Subsidiaries or Domestic Subsidiaries that are not
Guarantor Subsidiaries (i) assumed in connection with any Permitted Acquisition
or (ii) incurred to finance any Permitted Acquisitions, in each case under
clauses (i) and (ii), that is secured only by the assets or business acquired in
the applicable Permitted Acquisition (including any acquired Capital Stock) and
so long as both immediately prior to and after giving effect thereto, (A) no
Event of Default shall have occurred and be continuing or would result
therefrom, and (B) Company will be in compliance with the financial maintenance
covenants set forth in Section 6.7 on a Pro Forma Basis after giving effect to
such Permitted Acquisition and to

 

-123-



--------------------------------------------------------------------------------

such Indebtedness as of the last day of the Fiscal Quarter most recently ended,
(iii) for current requirements in respect of working capital, maintenance
capital expenditures, operation or payroll in the ordinary course of business of
such Subsidiary incurring such Indebtedness in an aggregate amount not to exceed
$50,000,000 at any time outstanding or (iv) any Permitted Refinancing of
Indebtedness referred to in clause (i) or (ii) of this Section 6.1(g);

(h) (i) Indebtedness of Company and the Guarantor Subsidiaries (A) assumed in
connection with any Permitted Acquisition; provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition or (B) incurred to
finance a Permitted Acquisition and (ii) any Permitted Refinancing of the
foregoing; provided that in each case of clause (i) and (ii), both immediately
before and after giving effect to incurrence of such Indebtedness and, with
respect to clause (i), both immediately before and after the consummation of the
relevant Permitted Acquisition (x) no Event of Default shall have occurred and
be continuing or would result therefrom and (y) Company will be in compliance
with the financial maintenance covenants set forth in Section 6.7 on a Pro Forma
Basis after giving effect to such Permitted Acquisition and to such Indebtedness
as of the last day of the Fiscal Quarter most recently ended;

(i) (i) Limited Recourse Debt of any Restricted Subsidiary of Company so long as
the proceeds of which are applied to (1) make Expansions after the Closing Date,
(2) develop or construct any new Project or (3) refinance or replace the equity
capitalization in connection with the development or construction of any Project
achieving commercial operation after the Closing Date, in whole or in part and
(ii) any Permitted Refinancing of the foregoing; provided that in each case,
both immediately prior to and after giving effect thereto, (x) no Event of
Default shall have occurred and be continuing or would result therefrom, and
(y) Company will be in compliance with the covenants set forth in Section 6.7 on
a Pro Forma Basis after giving effect to such Indebtedness (to the extent
included in the calculation thereof) as of the last day of the Fiscal Quarter
most recently ended;

(j) Indebtedness of any Excluded Subsidiary to another Excluded Subsidiary and
Indebtedness of any Foreign Subsidiary to another Foreign Subsidiary; provided
that all such Indebtedness shall be evidenced by the Intercompany Master Note;

(k) Indebtedness incurred by Company or any of its Restricted Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations incurred in connection with Permitted Acquisitions;

(l) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal, bid, payment (other than payment of
Indebtedness) or similar obligations (including any bonds or Letters of Credit
issued with respect thereto and all reimbursement and indemnity agreements
entered into in connection therewith) incurred in the ordinary course of
business;

(m) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

 

-124-



--------------------------------------------------------------------------------

(n) (i) Indebtedness outstanding on the date hereof and listed on Schedule 6.1
and any Permitted Refinancing thereof and (ii) Indebtedness of any Restricted
Subsidiary which was previously an Unrestricted Subsidiary, to the extent
outstanding on its date of redesignation as a Restricted Subsidiary in
compliance with Section 5.14; provided that the recourse of the holder or
obligee of such Indebtedness is limited to the assets and Capital Stock of such
Restricted Subsidiary and its Subsidiaries;

(o) (i) Indebtedness of Company or its Restricted Subsidiaries with respect to
Capital Leases and (ii) purchase money Indebtedness of Restricted Subsidiaries
of Company (excluding any Indebtedness acquired in connection with a Permitted
Acquisition) in an aggregate amount in the case of (i) and (ii) together not to
exceed the greater of (x) $200,000,000 and (y) 6.0% of Total Tangible Assets at
any time outstanding; provided, in each case, that any purchase money
Indebtedness (A) shall be secured only by the asset acquired in connection with
the incurrence of such Indebtedness and (B) shall constitute not less than 75%
of the aggregate consideration paid with respect to such asset; provided,
further, that if changes to GAAP for Capital Leases result in operating leases
being reclassified as Capital Leases, then aggregate amount of Indebtedness in
the case of (i) and (ii) together shall be increased by an amount of
Indebtedness in the case of (i) and(ii) together shall be increased by an amount
equal to the Indebtedness resulting from such reclassification.

(p) Company and its Restricted Subsidiaries may become and remain liable with
respect to their obligations to pay for services rendered by Holding to them
under and in accordance with the Corporate Services Reimbursement Agreement;

(q) Company and its Restricted Subsidiaries may become and remain liable with
respect to usual and customary contingent obligations incurred in connection
with insurance deductibles or self-insurance retentions required by third party
insurers in connection with insurance arrangements entered into by Company and
its Restricted Subsidiaries with such insurers in compliance with Section 5.5;

(r) Company and its Restricted Subsidiaries may become and remain liable with
respect to Performance Guaranties supporting Projects, provided that (a) the
terms of any such Performance Guaranty shall be generally consistent with past
practice of Company and its Restricted Subsidiaries, and (b) in no event shall
any such Performance Guaranty be secured by collateral;

(s) Company may become and remain liable with respect to Indebtedness consisting
solely of its obligations under Insurance Premium Financing Arrangements, which
obligations shall not exceed at any time $50,000,000 in the aggregate;

(t) Company and its Restricted Subsidiaries may become and remain liable with
respect to Permitted Hedge Agreements and with respect to long-term or forward
purchase contracts and option contracts to buy, sell or exchange commodities and
similar agreements or arrangements;

(u) Company and its Restricted Subsidiaries may become and remain liable with
respect to contingent obligations incurred in exchange (or in consideration) for
(i) the release of cash collateral pledged by Company or its Restricted
Subsidiaries or (ii) the return and cancellation of undrawn letters of credit
for which Company or its Restricted Subsidiaries are liable for reimbursement;

 

-125-



--------------------------------------------------------------------------------

(v) Indebtedness of any Restricted Subsidiary of Company to Company reflecting
non-cash intercompany allocations of overhead and other parent-level costs in
accordance with its customary allocation practices;

(w) (i) Permitted Subordinated Indebtedness (other than to Holding or any
Unrestricted Subsidiary), provided that (x) both immediately prior to and after
giving effect thereto, (1) no Event of Default shall have occurred and be
continuing or would result therefrom, and (2) Company will be in compliance with
the covenants set forth in Section 6.7 on a Pro Forma Basis after giving effect
to such Indebtedness as of the last day of the Fiscal Quarter most recently
ended, (y) the Weighted Average Life to Maturity of such Permitted Subordinated
Indebtedness shall be no shorter than the Weighted Average Life to Maturity of
the Term Loans (as determined on the date of incurrence of such Permitted
Subordinated Indebtedness), and (z) the maturity date of such Permitted
Subordinated Indebtedness shall be later by at least ninety-one (91) days than
the Latest Maturity Date of the Term Loans (as determined on the date of
incurrence of such Permitted Subordinated Indebtedness) and (ii) any Permitted
Refinancing of clause (i) (so long as (x) the Weighted Average Life to Maturity
of such Permitted Refinancing shall be no shorter than the Weighted Average Life
to Maturity of the Term Loans (as determined on the date of incurrence of such
Permitted Refinancing), and (y) the maturity date of such Permitted Refinancing
shall be later by at least ninety-one (91) days than the Latest Maturity Date of
the Term Loans (as determined on the date of incurrence of such Permitted
Refinancing));

(x) (i) Additional unsecured Indebtedness of Company or any Guarantor
Subsidiary, provided that (x) both immediately prior to and after giving effect
thereto, (1) no Event of Default shall have occurred and be continuing or would
result therefrom, and (2) Company will be in compliance with the covenants set
forth in Section 6.7 on a Pro Forma Basis after giving effect to such
Indebtedness as of the last day of the Fiscal Quarter most recently ended,
(y) the Weighted Average Life to Maturity of such additional Indebtedness shall
be no shorter than the Weighted Average Life to Maturity of the Term Loans (as
determined on the date of incurrence of such additional unsecured Indebtedness),
and (z) the maturity date of such additional Indebtedness shall be later by at
least ninety-one (91) days than the Latest Maturity Date of the Term Loans (as
determined on the date of incurrence of such additional unsecured Indebtedness)
and (ii) any Permitted Refinancing of clause (i) (so long as (x) the Weighted
Average Life to Maturity of such Permitted Refinancing shall be no shorter than
the Weighted Average Life to Maturity of the Term Loans (as determined on the
date of incurrence of such Permitted Refinancing), and (y) the maturity date of
such Permitted Refinancing shall be later by at least ninety-one (91) days than
the Latest Maturity Date of the Term Loans (as determined on the date of
incurrence of such Permitted Refinancing));

(y) Indebtedness of the Credit Parties so long as:

(i) the principal amount or accreted value, if applicable (in the case of any
such Indebtedness consisting of term loans) or maximum commitment amount (in the

 

-126-



--------------------------------------------------------------------------------

case of any such Indebtedness consisting of revolving Indebtedness) of any
Indebtedness incurred pursuant to this Section 6.1(y) shall not exceed the
principal amount (or accreted value, if applicable) of the Term Loans so
refinanced or exchanged except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, including fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, extension or exchange;

(ii) such Indebtedness is unsecured or secured on a junior-lien basis by
Collateral securing the Obligations, and if secured on a junior lien basis a
Senior Representative acting on behalf of the holders of such Indebtedness shall
have become party to an Intercreditor Agreement (or any Intercreditor Agreement
shall have been amended or replaced in a manner reasonably acceptable to
Administrative Agent, which results in such Senior Representative having rights
to share in the Collateral on a junior-lien basis, as applicable);

(iii) such Indebtedness has a Weighted Average Life to Maturity not shorter than
that for existing Term Loans (including Additional Term Loans, if any) having
the Latest Maturity Date (as determined on the date of incurrence of such
Indebtedness); provided that no scheduled principal payments (other than
amortization payments consistent with such Indebtedness’ amortization schedule)
shall be required under such Indebtedness after the Latest Maturity Date and
prior to the date that is ninety-one (91) days after the Latest Maturity Date
(in each case, as determined on the date of incurrence of such Indebtedness);

(iv) no Event of Default shall have occurred and be continuing or would
otherwise result therefrom;

(v) the stated final maturity of any such Indebtedness is not earlier than
ninety-one (91) days outside the Latest Maturity Date (as determined on the date
of incurrence of such Indebtedness);

(vi) all terms and conditions (other than terms that apply after the Latest
Maturity Date and with respect to interest rates (including original issue
discount and upfront fees and prepayment and redemption terms)) with respect to
such Indebtedness will be on terms not materially more restrictive (taken as a
whole) to Company and its Restricted Subsidiaries than those with respect to the
existing Term Loans; provided that (x) such Indebtedness shall not contain
maintenance-based financial covenants and (y) if such Indebtedness contains
incurrence-based financial covenants, such incurrence-based financial covenants
(and related definitions) will be consistent with prevailing market conditions;
provided, further, that a certificate of an Authorized Officer of the applicable
Credit Party delivered to Administrative Agent at least five (5) Business Days
(or such shorter period as Administrative Agent may reasonably agree) prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, certifying that the applicable Credit
Party has determined in good faith that the terms of such Indebtedness satisfy
the requirements of this clause (vi) shall be conclusive evidence that such
terms satisfy such requirements unless Administrative Agent notifies such
applicable Credit Party within such period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees);

 

-127-



--------------------------------------------------------------------------------

(vii) no Person shall be an obligor in respect of such Indebtedness that is not
a Credit Party with respect to all Loans and Commitments; and

(viii) the Net Cash Proceeds of such Indebtedness are used substantially
concurrently with the incurrence of such Indebtedness to refinance the Term
Loans or shall be issued in exchange for Term Loans, in each case, in full on a
dollar-for-dollar basis; provided that any Term Loans that are so refinanced or
exchanged shall be immediately cancelled in full;

(z) Additional Indebtedness of Company and its Restricted Subsidiaries in an
amount not to exceed $200,000,000 in the aggregate at any time outstanding; and

(aa) Indebtedness of the Credit Parties pursuant to the Closing Date Senior
Notes Documents and any Permitted Refinancing thereof.

To the extent that the creation, incurrence or assumption of any Indebtedness
could be attributable to more than one subsection of this Section 6.1, Company
may allocate such Indebtedness to any one or more of such subsections and in no
event shall the same portion of Indebtedness be deemed to utilize or be
attributable to more than one item.

6.2 Liens. Neither Company nor any Guarantor Subsidiary shall, and shall not
permit any of its Restricted Subsidiaries to, directly or indirectly, create,
incur, assume or permit to exist any Lien on or with respect to any property or
asset of any kind (including any document or instrument in respect of goods or
accounts receivable) of Company or any of its Restricted Subsidiaries, whether
now owned or hereafter acquired, or any income or profits therefrom, except:

(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;

(b) Liens for Taxes not yet due and payable or Taxes if obligations with respect
to such Taxes are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted;

(c) statutory Liens of landlords, banks (and rights of set-off), carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or 303(k) of ERISA), in each case incurred in the
ordinary course of business (i) for amounts not yet overdue or (ii) for amounts
that are overdue and that (in the case of any such amounts overdue for a period
in excess of ten (10) days) are being diligently contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

 

-128-



--------------------------------------------------------------------------------

(d) Liens incurred and deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety, performance, bid, payment and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
so long as no foreclosure, sale or similar proceedings have been commenced with
respect to any portion of the Collateral on account thereof and Liens securing,
or arising in connection with the establishment of, required debt service
reserve funds, provided that in the case of Liens securing debt service reserve
funds, completion obligations and similar accounts and obligations (other than
Indebtedness) of Restricted Subsidiaries of Company to Persons other than
Company and its Restricted Subsidiaries and their respective Affiliates, so long
as (a) each such obligation is associated with a Project, (b) such Lien is
limited to (1) assets associated with such Project (which in any event shall not
include assets held by Company or any of its Restricted Subsidiaries other than
a Subsidiary whose sole business is the ownership and/or operation of such
Project and substantially all of whose assets are associated with such Project)
and/or (2) the equity interests in such Subsidiary, but in the case of
clause (2) only if such Subsidiary’s sole business is the ownership and/or
operation of such Project and substantially all of such Subsidiary’s assets are
associated with such Project, and (c) such obligation is otherwise permitted
under this Agreement;

(e) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere with the ordinary conduct of the business of Company or any of its
Restricted Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(g) Liens solely on any cash earnest money deposits made by Company or any of
its Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i) Lien on Cash or Cash Equivalents to the extent used to secure principal and
interest payments to the extent required pursuant to indentures otherwise
permitted hereunder and funded with the proceeds of the issuance of notes
thereunder;

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(k) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property, in each
case which do not and will not interfere with or affect in any material respect
the use, value or operations of any Material Real Estate Asset or the ordinary
conduct of the business of Company or any of its Restricted Subsidiaries;

 

-129-



--------------------------------------------------------------------------------

(l) licenses of patents, trademarks and other intellectual property rights
granted by Company or any of its Restricted Subsidiaries in the ordinary course
of business;

(m) Liens described in Schedule 6.2 or on the Title Policies;

(n) Liens arising under Capital Leases and purchase money Indebtedness permitted
under Section 6.1(o); provided, in each case, any such Lien shall encumber only
the asset acquired in connection with the incurrence of such Indebtedness;

(o) Liens on assets of any Restricted Subsidiary of Company and/or on the stock
or other equity interests of such Subsidiary, in each case to the extent such
Liens secure Limited Recourse Debt of such Subsidiary permitted by
Section 6.1(i) and Liens on assets of any Foreign Subsidiary of Company
constituting equity interests in a Joint Venture to the extent such Liens secure
Indebtedness of such Joint Venture in respect of a Project;

(p) Liens created pursuant to Insurance Premium Financing Arrangements otherwise
permitted under this Agreement, so long as such Liens attach only to gross
unearned premiums for the insurance policies and related rights;

(q) Liens securing Indebtedness permitted by Section 6.1(n), provided that in
each case the Liens securing any refinancing Indebtedness shall attach only to
the assets that were subject to Liens securing the Indebtedness so refinanced;

(r) Liens securing Indebtedness permitted by Section 6.1(g) but only to the
extent such Liens are contemplated by Section 6.1(g);

(s) rights and claims of creditors of Company and its Restricted Subsidiaries to
the bankruptcy reserve funds established in connection with the plan of
reorganization in the bankruptcy cases of Company and its Restricted
Subsidiaries that became effective on March 10, 2004 and held in a designated
account and paid into such account prior to the Closing Date pursuant to such
plan of reorganizations;

(t) Liens on cash collateral of Company and its Restricted Subsidiaries securing
insurance deductibles or self-insurance retentions required by third party
insurers in connection with (i) workers’ compensation insurance arrangements
entered into by Company and its Restricted Subsidiaries with such insurers and
(ii) other insurance arrangements entered into by Company and its Restricted
Subsidiaries with such insurers in an amount not to exceed $20,000,000 in the
aggregate;

(u) Liens securing Indebtedness permitted by Section 6.1(h) on assets acquired
(or on the assets of Persons acquired) in the Permitted Acquisition financed
with such Indebtedness but only if such Liens existed at the time of such
acquisition and were not created in contemplation of such acquisition;

(v) Liens securing Indebtedness permitted by Section 6.1(y);

(w) Liens of landlords and mortgagees of landlords (i) arising by statute or
under any lease or related contractual obligation entered into in the ordinary
course of business,

 

-130-



--------------------------------------------------------------------------------

(ii) on fixtures and movable tangible property located on the real property
leased or subleased from such landlord, (iii) for amounts not yet due or that
are being contested in good faith by appropriate proceedings diligently
conducted and (iv) for which adequate reserves or other appropriate provisions
are maintained on the books of such Person in accordance with GAAP;

(x) non-consensual statutory Liens and rights of setoff of financial
institutions over deposit accounts held at such financial institutions to the
extent such Liens or rights of setoff secure or allow setoff against amounts
owing for fees and expenses relating to the applicable deposit account;

(y) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments; provided that such Liens
(i) attach only to such Investments and (ii) secure only obligations incurred in
the ordinary course and arising in connection with the acquisition or
disposition of such Investments and not any obligation in connection with margin
financing or otherwise;

(z) trustees’ Liens granted pursuant to any indenture governing any Indebtedness
not otherwise prohibited by this Agreement in favor of the trustee under such
indenture and securing only obligations to pay compensation to such trustee, to
reimburse its expenses and to indemnify it under the terms thereof; and

(aa) other Liens on assets other than the Non-Pledged Collateral securing
Indebtedness in an aggregate amount not to exceed $100,000,000 at any time
outstanding and other Liens securing Indebtedness in an aggregate amount not to
exceed $5,000,000 at any time outstanding.

6.3 No Further Negative Pledges. Neither Company nor any Guarantor Subsidiary
shall, nor shall it permit any of their Restricted Subsidiaries to, enter into
any agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, except with
respect to:

(a) property encumbered to secure payment of particular Indebtedness or to be
sold pursuant to an executed agreement with respect to an asset sale permitted
hereunder,

(b) restrictions contained in leases and licenses that relate only to the
property or rights leased or licensed thereunder,

(c) restrictions contained in any instrument, document or agreement to which any
Person acquired by Company or a Restricted Subsidiary in a Permitted Acquisition
is a party, provided that such restrictions (A) were not created in
contemplation of such acquisition and (B) are not applicable to any Person,
property or assets other than the Persons so acquired (and its Subsidiaries),

(d) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be),

 

-131-



--------------------------------------------------------------------------------

(e) restrictions that are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
restrictions were not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary,

(f) restrictions in agreements evidencing Indebtedness permitted by
Section 6.1(g), 6.1(h), 6.1(i), 6.1(n), 6.1(o), 6.1(w), 6.1(x), 6.1(y), 6.1(z)
or 6.1(aa) to the extent such restrictions are usual or customary in agreements
evidencing Indebtedness of such types and do not impair the Lien granted
pursuant to the Credit Documents and the provisions of Sections 5.10, 5.11
and 5.12 of this Agreement and Section 5 of the Pledge and Security Agreement
and the Holding Pledge Agreement, and

(g) provisions in the principal lease, service and operating agreements
pertaining to Projects or the partnership and financing agreements relating to
Projects, or any extension, renewal or replacement thereof so long as in each
case such lease, service, operating, partnership or financing agreement is in
effect as of the Closing Date, is otherwise permitted to be entered into
hereunder and, in the case of any extension, renewal or replacement, such
agreement contains no more restrictive provisions relating to prohibiting the
creation or assumption of any Lien upon the properties or assets of the relevant
Subsidiary than the lease, service, operating, partnership or financing
agreement so extended, renewed or replaced.

6.4 Restricted Junior Payments. Neither Company nor any Guarantor Subsidiary
shall, nor shall it permit any of its Restricted Subsidiaries to, directly or
indirectly, declare or make any Restricted Junior Payment except that:

(a) so long as no Event of Default pursuant to Section 8.1(a) shall have
occurred and be continuing, Company may make payments to Holding to the extent
required under the Corporate Services Reimbursement Agreement and Company may
reimburse Holding for the fees and reasonable costs and expenses paid or payable
by Holding within 180 days of the Closing Date in connection with the
Transactions and Company may reimburse Holding for the fees and reasonable costs
and expenses paid or payable by Holding related to any unsuccessful equity or
debt offering of Holding or unsuccessful proposed Permitted Acquisition or
Investment;

(b) Company and its Restricted Subsidiaries may make payments required under the
Holding Tax Sharing Agreement; provided that in no event shall the amount paid
by Company and its Subsidiaries exceed the consolidated tax liabilities that
would be payable if Company and its Subsidiaries filed a consolidated tax return
with Company as the parent company;

(c) Company may make Restricted Junior Payments to Holding in order to allow
Holding to (i) make regularly scheduled payments of interest in respect of
(A) the Convertible Debentures and the Holding Senior Notes and (B) Indebtedness
of Holding incurred after the Closing Date the proceeds of which are used to
make a Holding Capital Contribution, and (ii) make mandatory prepayments or
redemptions (including payment of premium) of, make payments in connection with
the exercise by holders of conversion rights with respect to, or repay at
maturity the Convertible Debentures or any Indebtedness referred to in clause
(i)(B) above; provided that the amounts used to make such payments referred to
in this Section

 

-132-



--------------------------------------------------------------------------------

6.4(c)(ii) are paid from (x) the proceeds of Indebtedness incurred pursuant to
Section 6.1(w) or 6.1(x) or Additional Term Loans or (y) any other source of
proceeds to the extent that after giving effect to such Restricted Junior
Payment, the aggregate amount of the undrawn Revolving Commitments shall exceed
$125,000,000;

(d) so long as no Event of Default shall have occurred and be continuing,
Company may make Restricted Junior Payments to Holding in order to allow Holding
to fund regulatory capital or other requirements relating to the Insurance
Subsidiaries of Holding in an aggregate amount not to exceed $40,000,000 at any
time after the Closing Date;

(e) so long as no Event of Default shall have occurred and be continuing or
would be caused thereby, Company may make additional Restricted Junior Payments
to Holding, the proceeds of which may be utilized by Holding to make additional
Restricted Junior Payments or otherwise, in an aggregate amount not to exceed
the sum of (i) $200,000,000 in any Fiscal Year (with any unused amounts
accumulating on a cumulative basis to each subsequent Fiscal Year) and (ii) the
Available Amount at such time;

(f) so long as no Event of Default shall have occurred and be continuing or
would be caused thereby, Company may make Restricted Junior Payments in respect
of withholding or similar Taxes payable by any future, present or former
employee, director, manager or consultant (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributes of any of
the foregoing) relating to their acquisition of, or exercise of options relating
to, Capital Stock of Holding;

(g) Company may make Restricted Junior Payments within sixty (60) days after
date of declaration of any such Restricted Junior Payment if such Restricted
Junior Payment was permitted pursuant to this Section 6.4 on the date of
declaration thereof;

(h) so long as no Event of Default shall have occurred and be continuing or
would be caused thereby, Company may make Restricted Junior Payments to
repurchase, redeem or otherwise acquire for value any Capital Stock of Holding
or Company representing fractional shares of such Capital Stock in connection
with a stock dividend, split or combination or any merger, consolidation,
amalgamation or other combination involving Holding or Company;

(i) so long as no Event of Default shall have occurred and be continuing or
would be caused thereby, Company may make Restricted Junior Payments to redeem,
repurchase, retire or otherwise acquire, in each case for nominal value per
right, of any rights granted to all holders of Capital Stock of Holding or
Company pursuant to any stockholders’ rights plan adopted for the purpose of
protecting stockholders from unfair takeover tactics;

(j) so long as no Event of Default shall have occurred and be continuing or
would be caused thereby, Company may make Restricted Junior Payments to
dissenting stockholders pursuant to applicable law in connection with any
merger, consolidation or transfer of all or substantially all of Holding’s,
Company’s and its Restricted Subsidiaries’ assets that is permitted under the
terms of this Agreement;

(k) so long as no Event of Default shall have occurred and be continuing or
would be caused thereby, Company may make Restricted Junior Payments that
constitute a refinancing, refunding, extension, defeasance, discharge, renewal
or replacement of Indebtedness permitted by Section 6.1 solely to the extent
such Restricted Junior Payments are made with the proceeds of any Indebtedness
permitted to be incurred by Section 6.1; and

 

-133-



--------------------------------------------------------------------------------

(l) so long as no Event of Default shall have occurred and be continuing or
would be caused thereby, Company may make Restricted Junior Payments to Holding
in cash so long as the Leverage Ratio as of the end of Fiscal Quarter
immediately preceding the date of such Restricted Junior Payment on a Pro Forma
Basis is less than 2.00:1.00.

To the extent that any Restricted Junior Payment could be attributable to more
than one subsection of this Section 6.4, Company may allocate such Restricted
Junior Payment to any one or more of such subsections and in no event shall the
same portion of Restricted Junior Payment be deemed to utilize or be
attributable to more than one item.

6.5 Restrictions on Subsidiary Distributions. Except as provided herein or any
document, instrument or agreement entered into in connection with a replacement
or refinancing of any of the foregoing permitted hereunder, neither Company nor
any Guarantor Subsidiary shall, nor shall it permit any of its Restricted
Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Restricted Subsidiary of Company to (i) pay dividends or make any other
distributions on any of such Subsidiary’s Capital Stock owned by Company or any
other Restricted Subsidiary of Company, (ii) repay or prepay any Indebtedness
owed by such Subsidiary to Company or any other Restricted Subsidiary of
Company, (iii) make loans or advances to Company or any other Restricted
Subsidiary of Company, or (iv) transfer any of its property or assets to Company
or any other Restricted Subsidiary of Company other than restrictions that are
of the type set forth in clauses (i) through (iv) above

(a) in the Closing Date Senior Notes Documents and in agreements evidencing
Indebtedness (A) solely with respect to Indebtedness incurred by Company,
permitted by Sections 6.1(w) through 6.1(aa) to the extent such restrictions are
usual or customary in agreements evidencing Indebtedness of such type or
(B) permitted by Section 6.1(g), 6.1(h), 6.1(i), 6.1(n) or 6.1(o) that impose
restrictions on the property so acquired,

(b) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, licenses, joint venture agreements and
similar agreements,

(c) by reason of provisions in the principal lease, service or operating
agreements, partnership agreements and financing agreements pertaining to
Projects, so long as such lease, service or operating agreements, partnership
agreements and financing agreements are extensions, renewals or replacements of
such agreements are in effect as of the Closing Date, are otherwise permitted to
be entered into hereunder and, in each case of any extensions, renewals or
replacements, contain no more restrictive provisions relating to the ability of
the relevant Subsidiary to take the actions described in clauses (a) through
(d) than the agreement so extended, renewed or replaced,

 

-134-



--------------------------------------------------------------------------------

(d) that are or were created by virtue of any transfer of, agreement to transfer
or option or right with respect to any property, assets or Capital Stock not
otherwise prohibited under this Agreement,

(e) contained in agreements relating to an asset sale permitted hereunder (or to
which Requisite Lenders have consented) (provided that such restrictions only
apply to the assets that are the subject of such a sale),

(f) contained in agreements relating to the sale or disposition of all of the
equity interests of a Subsidiary permitted hereunder (or to which the Requisite
Lenders have consented) (provided that such restrictions only apply to the
Subsidiary being sold or disposed of and its Subsidiaries),

(g) that are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such restrictions
were not entered into solely in contemplation of such Person becoming a
Restricted Subsidiary, or

(h) by reason of provisions in any instrument, document or agreement to which
any Person acquired by Company or a Restricted Subsidiary in a Permitted
Acquisition is a party, provided that such restrictions (A) were not created in
contemplation of such acquisition and (B) are not applicable to any Person,
property or assets other than the Person (and such Person’s Subsidiaries) so
acquired and their respective properties and assets.

6.6 Investments. Neither Company nor any Guarantor Subsidiary shall, nor shall
it permit any of its Restricted Subsidiaries to, directly or indirectly, make or
own any Investment in any Person, including without limitation any Joint
Venture, except:

(a) Investments in Cash and Cash Equivalents (determined when such Investment
was made) and, to the extent made in connection therewith, Investments permitted
or imposed under the terms of any cash collateral or debt service reserve
agreement (including pursuant to the terms of any Project bond indenture)
permitted hereunder;

(b) equity Investments owned as of the Closing Date in any Restricted Subsidiary
(and any modification, renewal, reinvestment or extension thereof; provided that
the amount of the original Investment is not increased except pursuant to the
terms of such original Investment) and Investments made after the Closing Date
in any Guarantor Subsidiaries of Company;

(c) Investments (i) in any Securities or instruments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors,
(ii) received in settlement of disputes or as consideration in any asset sale or
other disposition permitted hereunder, (iii) constituting deposits, prepayments
and other credits to suppliers made in the ordinary course of business
consistent with the past practices of Company and its Restricted Subsidiaries,
and (iv) securities of trade creditors or customers that are received in
settlement of bona fide disputes;

(d) intercompany loans and advances to the extent permitted under
Section 6.1(b), 6.1(c), 6.1(d)(i), 6.1(f) or 6.1(j);

 

-135-



--------------------------------------------------------------------------------

(e) (i) Investments by a Restricted Subsidiary of Company constituting
Consolidated Capital Expenditures by such Subsidiary and (ii) Investments by
Company or any Guarantor Subsidiary in any Restricted Subsidiary (other than any
Guarantor Subsidiary), which are used solely to fund Investments by such
Restricted Subsidiary, but only to the extent the proceeds of each such
Investment are used by the Restricted Subsidiary ultimately receiving the
proceeds of such Investments to make further Investments which are expressly
permitted under clause (e), (f), (j), (m) or (u) of this Section 6.6;

(f) Investments made in connection with Permitted Acquisitions permitted
pursuant to Section 6.8;

(g) (i) Investments described in Schedule 6.6(g) (and any modification, renewal,
reinvestment or extension thereof; provided that the amount of the original
Investment is not increased except pursuant to the terms of such original
Investment) and (ii) Investments by a Restricted Subsidiary which was formerly
an Unrestricted Subsidiary to the extent owned by it as of its date of
redesignation in compliance with Section 5.14;

(h) Company and its Restricted Subsidiaries may become and remain liable with
respect to contingent obligations consisting of long-term or forward purchase
contracts and option contracts to buy, sell or exchange commodities and similar
agreements or arrangements, so long as such contracts, agreements or
arrangements do not constitute Commodities Agreements;

(i) Foreign Subsidiaries may make Investments in other Foreign Subsidiaries and
Excluded Subsidiaries may make Investments in other Excluded Subsidiaries which
are their direct or indirect Subsidiaries;

(j) to the extent no Event of Default shall have occurred and be continuing at
the time the same are made or shall be caused thereby, (i) equity Investments in
Foreign Subsidiaries and Excluded Subsidiaries by Company or any Guarantor
Subsidiary to provide such Subsidiary with equity capitalization necessary or
advisable in connection with a Project (or any Expansion thereof) of such
Subsidiary, (ii) equity Investments in Restricted Subsidiaries by Company or any
Subsidiary to provide such Subsidiary with equity capitalization necessary or
advisable in connection with the making of Permitted Acquisitions,
(iii) Investments in any Restricted Subsidiary that is not a Guarantor
Subsidiary and (iv) equity Investments in Unrestricted Subsidiaries by Company
or any Restricted Subsidiary in an aggregate amount not to exceed $50,000,000 in
any Fiscal Year (with any unused amounts accumulating on a cumulative basis to
each subsequent Fiscal Year);

(k) Investments of Persons acquired in a Permitted Acquisition that existed at
the time of such acquisition;

(l) Investments in any Restricted Subsidiary that is not a Guarantor Subsidiary
not to exceed $50,000,000 at any time outstanding;

(m) Investments in any Joint Venture (in its Capital Stock or otherwise) not to
exceed $250,000,000 at any time outstanding; provided that if any Investment
pursuant to this clause (m) is made in any Person that is not a Subsidiary of
Company at the date of the making

 

-136-



--------------------------------------------------------------------------------

of such Investment and such Person becomes a Subsidiary of Company after such
date, such Investment shall, only to the extent such Investment may be made
pursuant to clause (f) of this Section 6.6 at the time such Person becomes a
Subsidiary, thereafter be deemed to have been made pursuant to clause (f) of
this Section 6.6 and shall cease to have been made pursuant to this clause (m)
for so long as such Person continues to be a Subsidiary of Company;

(n) Investments described on Schedule 6.6(n) (and any modification, renewal,
reinvestment or extension thereof; provided that the amount of the original
Investment is not increased except pursuant to the terms of such original
Investment or in accordance with the other provisions of this Section 6.6);

(o) the transactions contemplated by the Foreign Subsidiary Restructuring;

(p) de minimis Investments made in connection with the incorporation or
formation of any newly created Subsidiary of Company;

(q) Investments in respect of lease, utility and other similar deposits in the
ordinary course of business;

(r) Investments resulting from the receipt of non-cash consideration received in
connection with Asset Sales permitted by Section 6.8;

(s) advances of payroll payments to employees in the ordinary course of business
and Investments made pursuant to employment and severance arrangements of
officers and employees in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and arrangements in
the ordinary course of business;

(t) (i) guarantees of the obligations of Company or any Restricted Subsidiary of
Company of leases (other than Capital Leases) or of other obligations that do
not constitute Indebtedness, in each case entered into in the ordinary course of
business and (ii) guarantees permitted by this Agreement; and

(u) other Investments in an aggregate amount not to exceed (net of any cash
return of capital received by Company or Restricted Subsidiary in respect of any
such Investments) in any Fiscal Year $100,000,000 plus the aggregate amount of
Available Amount at such time; provided that such amount for any Fiscal Year
shall be increased by an amount equal to the excess, if any, of such amount for
the previous Fiscal Year (after giving effect to any adjustment in accordance
with this proviso for such Fiscal Year) over the actual amount of Investments
made during such previous Fiscal Year pursuant to this clause (u).

Notwithstanding the foregoing, in no event shall any of Company or any of its
Restricted Subsidiaries make any Investment which results in or facilitates in
any manner any Restricted Junior Payment not otherwise permitted under the terms
of Section 6.4.

To the extent that the making of any Investment could be deemed a use of more
than one subsection of this Section 6.6, Company may select the subsection to
which such Investment will be deemed a use and in no event shall the same
portion of an Investment be deemed a use of more than one subsection.

 

-137-



--------------------------------------------------------------------------------

6.7 Financial Covenants.

(a) Leverage Ratio. Company shall not permit the Leverage Ratio as of the last
day of any Fiscal Quarter, beginning with the Fiscal Quarter ending March 31,
2012, to exceed 4.00:1.00:

(b) Interest Coverage Ratio. Company shall not permit the Interest Coverage
Ratio as of the last day of any Fiscal Quarter, beginning with the Fiscal
Quarter ending March 31, 2012, to be less than 3.00:1.00.

6.8 Fundamental Changes; Disposition of Assets; Acquisitions. Neither Company
nor any Guarantor Subsidiary shall, nor shall it permit any of its Restricted
Subsidiaries to, enter into any transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or sub-lease (as lessor or sublessor),
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, or acquire by purchase or otherwise
(other than purchases or other acquisitions of inventory, materials and
equipment and Consolidated Capital Expenditures in the ordinary course of
business) the business, or stock or other evidence of beneficial ownership of,
any Person or business unit of any Person, except:

(a) any Restricted Subsidiary of Company may be merged with or into Company or
any Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any Guarantor Subsidiary; provided, in the case of
such a merger, Company or such Guarantor Subsidiary, as applicable shall be the
continuing or surviving Person. In addition, any Restricted Subsidiary of
Company that is not a Guarantor may be merged with or into any other Restricted
Subsidiary of Company that is not a Guarantor which is its direct parent or
Subsidiary, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to any other Restricted Subsidiary of Company that
is not a Guarantor and which is its direct parent or Subsidiary;

(b) sales or other dispositions of assets that do not constitute Asset Sales;
and

(c) Asset Sales, the Net Asset Sale Proceeds of which when aggregated with the
proceeds of all other Asset Sales made within the same Fiscal Year, do not
exceed the greater of (x) $100,000,000 and (y) 3.0% of Total Tangible Assets;
provided (1) the consideration received for such assets shall be in an amount at
least equal to the fair market value thereof, (2) no less than 75% thereof shall
be paid in Cash and Cash Equivalents, and (3) the Net Asset Sale Proceeds
thereof shall be applied as required by Section 2.14(a) to the extent required
thereby;

(d) the sale or other dispositions of those assets identified on Schedule 6.8-A;

 

-138-



--------------------------------------------------------------------------------

(e) Asset Sales of non-core assets (as determined by Company in good faith)
acquired in any Permitted Acquisition by Company and any of its Restricted
Subsidiaries; provided that (i) such Asset Sales are commenced within eighteen
(18) months of such Permitted Acquisition, (ii) not less than 75% of the
consideration received by Company and its Restricted Subsidiaries in connection
with any such Asset Sales is in the form of Cash and Cash Equivalents; (iii) the
consideration received by Company and its Restricted Subsidiaries in connection
with any such Asset Sales is equal to the fair market value of such assets (as
determined by Company in good faith); and (iv) the Net Asset Sale Proceeds from
such Asset Sales shall be applied as required by Section 2.14(a) to the extent
required thereby;

(f) Excluded Asset Sales;

(g) Permitted Acquisitions by Company or by any Guarantor Subsidiary of a Person
which becomes a Guarantor Subsidiary; (ii) Permitted Acquisitions by Company or
by any Restricted Subsidiary of a Person which does not become a Guarantor
Subsidiary to the extent the consideration does not exceed the greater of
(x) $500,000,000 and (y) 15.0% of Total Tangible Assets in the aggregate plus
the Available Amount at such time and (iii) acquisitions by Company of assets
contributed to it by Holding as equity capital contributions;

(h) acquisitions of real property that is contiguous to real property owned by
Company or its Restricted Subsidiaries at such time; so long as such acquisition
is either (i) by Company or any Guarantor Subsidiary, or (ii) if not within
clause (i) of this provision, is either (A) financed with the proceeds of
Limited Recourse Debt and/or the proceeds of an Investment pursuant to
Section 6.6(j) or (B) consummated for consideration in an aggregate amount
(together with any other acquisitions made in reliance on this
Section 6.8(h)(ii)(B) following the Closing Date) not to exceed $90,000,000;

(i) the transactions contemplated by the Foreign Subsidiary Restructuring;

(j) either Company or any Subsidiary may merge with any other Person in order to
effect the designation of a Restricted Subsidiary as an Unrestricted Subsidiary
or an Unrestricted Subsidiary as a Restricted Subsidiary in accordance with
Section 5.14;

(k) (i) any Restricted Subsidiary that is not a Credit Party may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Credit Party and (ii) any Restricted Subsidiary (other than Company) may
liquidate or dissolve, or any of Company or any Restricted Subsidiary may (if
the validity, perfection and priority of the Liens securing the Obligations is
not adversely affected thereby) change its legal form if Company determines in
good faith that such action is in the best interest of Company and its
Subsidiaries and is not disadvantageous to the Lenders in any material respect
(it being understood that in the case of any dissolution of a Restricted
Subsidiary that is a Guarantor, such Subsidiary shall at or before the time of
such dissolution transfer its assets to another Restricted Subsidiary that is a
Guarantor unless such disposition of assets is permitted hereunder; and in the
case of any change in legal form, a Restricted Subsidiary that is a Guarantor
will remain a Guarantor unless such Guarantor is otherwise permitted to cease
being a Guarantor hereunder);

(l) the unwinding of any Hedge Agreement;

 

-139-



--------------------------------------------------------------------------------

(m) dispositions of Investments in joint ventures that are permitted under
Section 6.6 to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

(n) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset; and

(o) Investments permitted under Section 6.6 and Restricted Junior Payments
permitted under Section 6.4.

6.9 Disposal of Subsidiary Interests. Except in compliance with the provisions
of Section 6.8, neither Company nor any Guarantor Subsidiary shall, nor shall it
permit any of its Restricted Subsidiaries to, (a) directly or indirectly sell,
assign, pledge or otherwise encumber or dispose of any Capital Stock of any of
its Guarantor Subsidiaries, except to qualify directors if required by
applicable law; or (b) directly or indirectly to sell or otherwise dispose of
any Capital Stock of any of its Restricted Subsidiaries, except to Company or
Guarantor Subsidiary (subject to the restrictions on such disposition otherwise
imposed hereunder), or to qualify directors if required by applicable law.
Notwithstanding the foregoing, (a) Excluded Subsidiaries may transfer Capital
Stock in any of its Subsidiaries to other wholly-owned Excluded Subsidiaries and
(b) Foreign Subsidiaries may transfer Capital Stock in any of its Subsidiaries
to other wholly-owned Foreign Subsidiaries.

6.10 Transactions with Shareholders and Affiliates. Neither Company nor any
Guarantor Subsidiary shall, nor shall it permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, on terms that are less
favorable to Company or such Restricted Subsidiary, as the case may be, than
those that might be obtained at the time from a Person who is not an Affiliate;
provided, the foregoing restriction shall not apply to (a) any transaction among
Credit Parties or any Restricted Subsidiary or any entity that becomes a
Restricted Subsidiary as a result of such transaction; (b) reasonable and
customary fees paid to members of the board of directors (or similar governing
body) of Company and its Restricted Subsidiaries; (c) compensation arrangements
for officers and other employees of Company and its Subsidiaries entered into in
the ordinary course of business; (d) payments (and other transactions) (i) made
in accordance with the terms of the Holding Tax Sharing Agreement, and the
Corporate Services Reimbursement Agreement or (ii) otherwise expressly permitted
under this Section 6; (e) the Transactions and the transactions described in
Schedule 6.10; and (f) reasonable and customary indemnifications and insurance
arrangements for the benefit of Persons that are officers or members of the
boards of directors (or similar governing bodies) of Company and its Restricted
Subsidiaries, whether such Persons are current or former officers or members at
the time such indemnifications or arrangements are entered into, provided that
such indemnifications and arrangements are entered into at arms’ length and on
terms that are no less favorable to Company or such Subsidiary, as the case may
be, than those that would have been obtained at the relevant time from Persons
who are not Affiliates.

 

-140-



--------------------------------------------------------------------------------

6.11 Conduct of Business. From and after the Closing Date, neither Holding nor
Company nor any Guarantor Subsidiary shall, nor shall it permit any of its
Restricted Subsidiaries to, engage in any business other than (i) the businesses
engaged in by Holding, Company or any Restricted Subsidiary on the Closing Date
and similar, related, incidental, ancillary or complimentary businesses
(including the establishment, construction, acquisition and operation of
Projects and ash recycling, scrap metal processing, waste haulings,
transportation, collection and landfills) and (ii) such other lines of business
as may be consented to by Requisite Lenders.

6.12 Amendments or Waivers of Certain Agreements. (a) Neither Company nor any
Guarantor Subsidiary shall, nor shall it permit any of its Restricted
Subsidiaries to, agree to any material amendment, restatement, supplement or
other modification to, or waiver of, any of its material rights under any of the
principal documents relating to Limited Recourse Debt with respect to a Project
after the Closing Date if such amendment, restatement, modification or waiver,
together with all other amendments, restatements, modifications and waivers
made, would reasonably be expected to have a Material Adverse Effect; without
obtaining the prior written consent of Requisite Lenders to such amendment,
restatement, supplement or other modification or waiver.

(b) Holding shall not amend or otherwise change the terms of the Convertible
Debentures if the effect of such amendment or change is to increase the interest
rate on such Convertible Debentures, change (to earlier dates) any dates upon
which payments in respect of principal or interest are due thereon, change the
redemption, prepayment or defeasance provisions thereof (including changing the
cash settled portion, but expressly not any net share settled portion), change
any event of default or condition to an event of default with respect thereto
(other than to eliminate any such event of default, increase any grace period
related thereto or otherwise make such event of default or condition less
restrictive or burdensome on Holding) or if the effect of such amendment or
change, together with all other amendments or changes made, is to increase
materially the obligations of Holding thereunder or to confer any additional
rights on the holders of such Convertible Debentures (or a trustee or other
representative on their behalf) which would be materially adverse to Lenders;
provided however, that for the avoidance of doubt this Section 6.12 shall not
prohibit any payment of the Convertible Debentures permitted by Section 6.4(c).

(c) Neither Company nor any Guarantor Subsidiary shall amend, modify or change
in any manner materially adverse to the interests of the Lenders any term or
condition of the Holding Tax Sharing Agreement and the Corporate Services
Reimbursement Agreement without obtaining the prior written consent of Requisite
Lenders.

6.13 Fiscal Year. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to change its Fiscal Year-end from December 31.

6.14 Hedge Agreements. Neither Company nor any Guarantor Subsidiary shall, nor
shall it permit any of its Restricted Subsidiaries to, enter into any Hedge
Agreement other than Hedge Agreements constituting Indebtedness permitted by
Section 6.1(t) entered into in the ordinary course of business, and not for
speculative purposes, to protect against changes in interest rates, commodity
prices or foreign exchange rates.

 

-141-



--------------------------------------------------------------------------------

6.15 Sanctions. No Credit Party shall, not shall it permit any of its
Subsidiaries to permit any Loan or the proceeds of any Loan, directly or
indirectly, (a) to be knowingly lent, contributed or otherwise made available to
fund any activity or business in any Designated Jurisdiction that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; (b) to knowingly fund any activity or business of any Person
located, organized or residing in any Designated Jurisdiction or who is the
subject of any Sanctions that could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect; or (c) in any other manner that,
to the knowledge of such Credit Party, will result in any violation by any
Person (including any Lender, Lead Arranger, Administrative Agent, Issuing Bank
or Swing Line Lender) of any Sanctions that could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 7. GUARANTY

7.1 Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

7.2 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including,
without

 

-142-



--------------------------------------------------------------------------------

limitation, in respect of this Section 7.2), minus (2) the aggregate amount of
all payments received on or before such date by such Contributing Guarantor from
the other Contributing Guarantors as contributions under this Section 7.2. The
amounts payable as contributions hereunder shall be determined as of the date on
which the related payment or distribution is made by the applicable Funding
Guarantor. The allocation among Contributing Guarantors of their obligations as
set forth in this Section 7.2 shall not be construed in any way to limit the
liability of any Contributing Guarantor hereunder. Each Guarantor is a third
party beneficiary to the contribution agreement set forth in this Section 7.2.

7.3 Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly and
severally agree, in furtherance of the foregoing and not in limitation of any
other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Company to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Company’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Company for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

7.4 Liability of Guarantors Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectibility.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) Administrative Agent may enforce this Guaranty upon the occurrence and
during the continuance of an Event of Default notwithstanding the existence of
any dispute between Company and any Beneficiary with respect to the existence of
such Event of Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Company and the obligations of any other guarantor (including any
other Guarantor) of the obligations of Company, and a separate action or actions
may be brought and prosecuted against such Guarantor whether or not any action
is brought against Company or any of such other guarantors and whether or not
Company is joined in any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality

 

-143-



--------------------------------------------------------------------------------

of the foregoing, if Administrative Agent is awarded a judgment in any suit
brought to enforce any Guarantor’s covenant to pay a portion of the Guaranteed
Obligations, such judgment shall not be deemed to release such Guarantor from
its covenant to pay the portion of the Guaranteed Obligations that is not the
subject of such suit, and such judgment shall not, except to the extent
satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the Guaranteed Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith, the
applicable Permitted Hedge Agreement or the applicable Permitted Cash Management
Agreement and any applicable security agreement, including foreclosure on any
such security pursuant to one or more judicial or nonjudicial sales, whether or
not every aspect of any such sale is commercially reasonable, and even though
such action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against Company or any
security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Credit Documents, the Permitted Hedge Agreements or
the Permitted Cash Management Agreements; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents, the
Permitted Hedge Agreements or the Permitted Cash Management Agreements, at law,
in equity or otherwise) with respect to the Guaranteed Obligations or any
agreement relating thereto, or with respect to any other guaranty of or security
for the payment of the Guaranteed Obligations; (ii) any rescission, waiver,
amendment or modification of, or any consent to departure from, any of the terms
or provisions (including provisions relating to events of default) hereof, any
of the other Credit Documents, any of the Permitted Hedge Agreements, any of the
Permitted Cash Management Agreements or any

 

-144-



--------------------------------------------------------------------------------

agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Credit Document, such Permitted Hedge
Agreement, such Permitted Cash Management Agreement or any agreement relating to
such other guaranty or security; (iii) the Guaranteed Obligations, or any
agreement relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the Credit Documents, any of
the Permitted Hedge Agreements, any of the Permitted Cash Management Agreements
or from the proceeds of any security for the Guaranteed Obligations, except to
the extent such security also serves as collateral for Indebtedness other than
the Guaranteed Obligations) to the payment of Indebtedness other than the
Guaranteed Obligations, even though any Beneficiary might have elected to apply
such payment to any part or all of the Guaranteed Obligations; (v) any
Beneficiary’s consent to the change, reorganization or termination of the
corporate structure or existence of Holding or any of its Subsidiaries and to
any corresponding restructuring of the Guaranteed Obligations; (vi) any failure
to perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which Company may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

7.5 Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Company, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Company, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of Company or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Company or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Company or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, the Permitted Hedge
Agreements, the Permitted Cash Management Agreements or any agreement or
instrument

 

-145-



--------------------------------------------------------------------------------

related thereto, notices of any renewal, extension or modification of the
Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Company and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

7.6 Guarantors’ Rights of Subrogation, Contribution, etc. Until the Termination
Date, each Guarantor hereby waives any claim, right or remedy, direct or
indirect, that such Guarantor now has or may hereafter have against Company or
any other Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against Company with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against Company, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been indefeasibly paid in full and the Revolving Commitments shall
have terminated and all Letters of Credit shall have expired or been cancelled,
each Guarantor shall withhold exercise of any right of contribution such
Guarantor may have against any other guarantor (including any other Guarantor)
of the Guaranteed Obligations, including, without limitation, any such right of
contribution as contemplated by Section 7.2. Each Guarantor further agrees that,
to the extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against Company or against any collateral or security, and
any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights any Beneficiary may
have against Company, to all right, title and interest any Beneficiary may have
in any such collateral or security, and to any right any Beneficiary may have
against such other guarantor. If any amount shall be paid to any Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time when all Guaranteed Obligations shall not have been finally
and indefeasibly paid in full, such amount shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

7.7 Subordination of Other Obligations. Any Indebtedness of Company or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after receipt
of notice of an Event of Default (which has occurred and is continuing) by
Administrative Agent shall be held in trust for Administrative Agent on behalf
of Beneficiaries and shall forthwith be paid over to Administrative Agent for
the benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof.

 

-146-



--------------------------------------------------------------------------------

7.8 Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain
in effect until all of the Guaranteed Obligations shall have been paid in full
and the Revolving Commitments shall have terminated and all Letters of Credit
shall have expired or been cancelled. Each Guarantor hereby irrevocably waives
any right to revoke this Guaranty as to future transactions giving rise to any
Guaranteed Obligations.

7.9 Authority of Guarantors or Company. It is not necessary for any Beneficiary
to inquire into the capacity or powers of any Guarantor or Company or the
officers, directors or any agents acting or purporting to act on behalf of any
of them.

7.10 Financial Condition of Company. Any Credit Extension may be made to Company
or continued from time to time, any Permitted Hedge Agreements may be entered
into from time to time and any Permitted Cash Management Agreements may be
entered into from time to time, in each case without notice to or authorization
from any Guarantor regardless of the financial or other condition of Company at
the time of any such grant or continuation or at the time such Permitted Hedge
Agreement or such Permitted Cash Management Agreement is entered into, as the
case may be. No Beneficiary shall have any obligation to disclose or discuss
with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of Company. Each Guarantor has adequate means to obtain
information from Company on a continuing basis concerning the financial
condition of Company and its ability to perform its obligations under the Credit
Documents, the Permitted Hedge Agreements, the Permitted Cash Management
Agreements and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of Company and of all circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby
waives and relinquishes any duty on the part of any Beneficiary to disclose any
matter, fact or thing relating to the business, operations or conditions of
Company now known or hereafter known by any Beneficiary.

7.11 Bankruptcy, etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Requisite Lenders, commence or join with any other Person
in commencing any involuntary bankruptcy, reorganization or insolvency case or
proceeding of or against Company or any other Guarantor. The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of Company or any other Guarantor or by any defense
which Company or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above against Company (or, if interest on
any portion of the Guaranteed Obligations ceases to accrue by operation of law
by reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the

 

-147-



--------------------------------------------------------------------------------

Guaranteed Obligations because it is the intention of Guarantors and
Beneficiaries that the Guaranteed Obligations which are guaranteed by Guarantors
pursuant hereto should be determined without regard to any rule of law or order
which may relieve Company of any portion of such Guaranteed Obligations.
Guarantors will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar person to pay
Administrative Agent, or allow the claim of Administrative Agent in respect of,
any such interest accruing after the date on which such case or proceeding is
commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Company, the obligations of Guarantors hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.12 Discharge of Guaranty. If all of the Capital Stock of any Guarantor or any
of its successors in interest hereunder shall be sold or otherwise disposed of
(including by merger or consolidation) in accordance with the terms and
conditions hereof or any Guarantor has been designated as an Unrestricted
Subsidiary pursuant to Section 5.14, the Guaranty of such Guarantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such sale or disposition.

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by Company to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to an Issuing Bank in reimbursement
of any drawing under a Letter of Credit; or (iii) any interest on any Loan or
any fee or any other amount due hereunder within five (5) days after the date
due; or

(b) Default in Other Agreements. (i) Failure of any of Company or its Restricted
Subsidiaries or Holding to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1(a) and other than Limited Recourse Debt
permitted to be incurred hereunder and incurred in connection with one or more
Projects to which less than $50,000,000 in the aggregate of the operating income
of Company and its Restricted Subsidiaries (on a consolidated basis) is
attributable for the 12-month period immediately preceding the failure to pay
such interest, principal or other amounts) in an individual principal amount or
with an aggregate principal amount of $50,000,000 or more, in each case beyond
the grace period, if any, provided therefor; or (ii) breach or default by any of
Company or its Restricted Subsidiaries with respect to any other material term
of (1) one or more items of Indebtedness in the individual or aggregate
principal amounts referred to in clause (i) above, or (2) any loan agreement,
mortgage, indenture or other agreement relating to such item(s) of Indebtedness,
in each case beyond the

 

-148-



--------------------------------------------------------------------------------

grace period, if any, provided therefor, if the effect of such breach or default
is to cause, or to permit the holder or holders of that Indebtedness (or a
trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or redeemable), or to require the
prepayment, redemption, repurchase or defeasance of, or to cause Company or any
of its Restricted Subsidiaries to make any offer to prepay, redeem, repurchase
or defease that Indebtedness prior to its stated maturity or the stated maturity
of any underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.6, Section 5.2 (with
respect to Holding and Company) or Section 6; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Restricted Subsidiaries in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false in any material
respect as of the date made or deemed made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other provision of
this Section 8.1, and such default shall not have been remedied or waived within
thirty (30) days after receipt by Company of notice from Administrative Agent or
any Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Holding, Company, any Aggregatable Restricted Subsidiaries or any Material
Restricted Subsidiary in an involuntary case under any Debtor Relief Laws now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Holding, Company, any Aggregatable
Restricted Subsidiaries or any Material Restricted Subsidiary under any Debtor
Relief Laws now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
Holding, Company, any Aggregatable Restricted Subsidiaries or any Material
Restricted Subsidiary, or over all or a substantial part of its property, shall
have been entered; or there shall have occurred the involuntary appointment of
an interim receiver, trustee or other custodian of Holding, Company, any
Aggregatable Restricted Subsidiaries or any Material Restricted Subsidiary for
all or a substantial part of its property; or a warrant of attachment, execution
or similar process shall have been issued against any substantial part of the
property of Holding, Company, any Aggregatable Restricted Subsidiaries or any
Material Restricted Subsidiary, and any such event described in this clause (ii)
shall continue for sixty (60) days without having been dismissed, bonded or
discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Holding, Company,
any Aggregatable Restricted Subsidiaries or any Material Restricted Subsidiary
shall have an order for relief entered with respect to it or shall commence a
voluntary case under any Debtor Relief Laws now or hereafter in effect, or shall
consent to the entry of an order for relief

 

-149-



--------------------------------------------------------------------------------

in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or Holding, Company, any Aggregatable
Restricted Subsidiaries or any Material Restricted Subsidiary shall make any
assignment for the benefit of creditors; or (ii) Holding, Company, any
Aggregatable Restricted Subsidiaries or any Material Restricted Subsidiary shall
be unable, or shall fail generally, or shall admit in writing its inability, to
pay its debts as such debts become due; or the board of directors (or similar
governing body of Holding, Company, any Aggregatable Restricted Subsidiaries or
any Material Restricted Subsidiary (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.1(f); or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in any individual case or in the aggregate at any
time an amount in excess of $50,000,000 (in either case to the extent not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has not denied coverage) shall be entered or filed against Company or
any of its Restricted Subsidiaries or any of their respective assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of sixty
(60) days (or in any event later than five (5) days prior to the date of any
proposed sale thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Aggregatable Restricted Subsidiaries or any Material Restricted Subsidiary of
Company decreeing the dissolution or split up of such Aggregatable Restricted
Subsidiaries or Material Restricted Subsidiary, as the case may be, and such
order shall remain undischarged or unstayed for a period in excess of thirty
(30) days; or

(j) Employee Benefit Plans. There shall occur one or more ERISA Events which
individually or in the aggregate results in or could reasonably be expected to
result in a Material Adverse Effect during the term hereof; or

(k) Change of Control. A Change of Control shall occur; or

(l) Failure of Subordination. (i) Any of the Obligations of the Credit Parties
under the Credit Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Permitted Subordinated
Indebtedness Documentation or (ii) the subordination provisions set forth in any
Permitted Subordinated Indebtedness Documentation shall, in whole or in part,
cease to be effective or cease to be legally valid, binding and enforceable
against the holders of any Permitted Subordinated Indebtedness, if applicable;
or

(m) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the

 

-150-



--------------------------------------------------------------------------------

terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any portion of the Collateral purported to be covered and to the extent
required by the Collateral Documents with the priority required by the relevant
Collateral Document, in each case for any reason other than the failure of
Collateral Agent or any Secured Party to take any action within its control, or
(iii) any Credit Party shall contest the validity or enforceability of any
Credit Document in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Credit Document
to which it is a party;

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and
continuance of any other Event of Default, at the request of (or with the
consent of) the Requisite Lenders, upon notice to Company by Administrative
Agent, (A) the Revolving Commitments, if any, of each Lender having such
Revolving Commitments, the obligation of an Issuing Bank to issue any Letter of
Credit shall immediately terminate; (B) each of the following shall immediately
become due and payable, in each case without presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by each
Credit Party: (I) the unpaid principal amount of and accrued interest on the
Loans, (II) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (regardless of whether any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letters of Credit), and (III) all other Obligations;
provided, the foregoing shall not affect in any way the obligations of Lenders
under Section 2.3(b)(iv) or Section 2.4(c); (C) Administrative Agent may cause
Collateral Agent to enforce any and all Liens and security interests created
pursuant to Collateral Documents; and (D) Administrative Agent shall direct
Company to pay (and Company hereby agrees upon receipt of such notice, or upon
the occurrence and continuance of any Event of Default specified in
Section 8.1(f) or (g) to pay) to Administrative Agent such additional amounts of
cash, to be held as security for Company’s reimbursement obligations in respect
of Letters of Credit then outstanding, equal to the L/C Obligation at such time.

SECTION 9. AGENTS

9.1 Appointment of Agents. Morgan Stanley is hereby appointed as Syndication
Agent, and each Lender and Issuing Bank hereby authorizes the Syndication Agent
to act as its agents in accordance with the terms hereof and the other Credit
Documents. Barclays Bank, Crédit Agricole and JPMCB are hereby appointed as
Co-Documentation Agents, and each Lender and Issuing Bank hereby authorizes the
Co-Documentation Agents to act as its agents in accordance with the terms hereof
and the other Credit Documents. Each of the Lenders and the Issuing Bank and, by
their acceptance of the benefits hereof and the other Credit Documents, the
other Secured Parties, hereby irrevocably appoints Bank of America to act on its
behalf as Administrative Agent and Collateral Agent hereunder and under the
other Credit Documents and authorizes Administrative Agent and Collateral Agent,
as applicable, to take such actions on its behalf and to exercise such powers as
are delegated to Administrative Agent and Collateral Agent, as applicable by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section 9 are solely for the benefit
of Administrative Agent, Collateral Agent, the Lenders and the Issuing Banks,
and neither

 

-151-



--------------------------------------------------------------------------------

Company nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Credit Documents (or any other
similar term) with reference to Administrative Agent or Collateral Agent, as
applicable, is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. The Syndication Agents and the Co-Documentation Agents, without consent
of or notice to any party hereto, may assign any and all of its rights or
obligations hereunder to any of its Affiliates. As of the Closing Date, Morgan
Stanley, in its capacity as Syndication Agent and each of Barclays Bank, Credit
Agricole and JPMCB, in their capacities as Co-Documentation Agents, shall not
have any obligations but shall be entitled to all benefits of this Section 9.

9.2 Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein regardless of whether a Default or Event of Default has occurred and
is continuing.

9.3 General Immunity.

(a) Reliance by Agents. Agents shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Agents also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, Agents may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless Agents shall
have received notice to the contrary from such Lender or the Issuing Bank prior
to the making of such Loan or the issuance of such Letter of Credit. Agents may
consult with legal counsel (who may be counsel for Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by

 

-152-



--------------------------------------------------------------------------------

such Agent’s gross negligence, bad faith or willful misconduct as determined by
a court of competent jurisdiction by final and nonappealable judgment. Each
Agent shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection herewith or any of the
other Credit Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until such Agent, in
the case of any Agent other than Collateral Agent, shall have received
instructions in respect thereof from Requisite Lenders (or such other Lenders as
may be required to give such instructions under Section 10.5) or, in the case of
Collateral Agent, in accordance with the Pledge and Security Agreement or other
applicable Collateral Documents, and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be); provided that no
Agent shall be required to take any action that in its opinion or the opinion of
its counsel, may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law. Without prejudice to
the generality of the foregoing, no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Credit
Documents, in the case of any Agent other than Collateral Agent, in accordance
with the instructions of Requisite Lenders (or such other Lenders as may be
required to give such instructions under Section 10.5) or, in the case of the
Collateral Agent, in accordance with the Pledge and Security Agreement or other
applicable Collateral Document. No Agent shall, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose and shall
not be liable for the failure to disclose, any information relating to Company
or any of its Affiliates that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity.

The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Credit Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 3 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Administrative
Agent.

(c) Delegation of Duties. Each of Administrative Agent and Collateral Agent may
perform any and all of its duties and exercise its rights and powers under this
Agreement or under any other Credit Document by or through any one or more
sub-agents appointed by it. Each of Administrative Agent, Collateral Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory,
indemnification and other provisions of this Section 9.3 shall apply to any of
the Related Parties of Administrative Agent or Collateral Agent and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
Collateral Agent. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this Section 9.3 shall apply to
any such sub-agent and to the Affiliates of any such sub-agent, and shall apply
to their respective activities as sub-agent as if such sub-agent and Affiliates
were

 

-153-



--------------------------------------------------------------------------------

named herein. Notwithstanding anything herein to the contrary, with respect to
each sub-agent appointed by Administrative Agent or Collateral Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent or Collateral Agent, as the case maybe, and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

9.4 Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with the Credit Parties or any of their Affiliates as if it were
not performing the duties specified herein, and may accept fees and other
consideration from Company for services in connection herewith and otherwise
without having to account for the same to Lenders.

9.5 Lenders’ Representations, Warranties and Acknowledgment. Each Lender
represents and warrants that, without reliance upon Administrative Agent or any
other Lender or any of their Related Parties, it has made its own independent
investigation of the financial condition and affairs of the Credit Parties in
connection with Credit Extensions hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of the Credit
Parties. No Agent shall have any duty or responsibility, either initially or on
a continuing basis, to make any such investigation or any such appraisal on
behalf of Lenders or to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Loans or at any time or times thereafter, and no Agent shall have any
responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

9.6 Resignation of Administrative Agent. (a) Administrative Agent or Collateral
Agent may at any time give notice of its resignation to the Lenders, the Issuing
Banks and Company. Upon receipt of any such notice of resignation, the Requisite
Lenders shall have the right, with the consent of Company (such consent not to
be unreasonably withheld or delayed), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent or the
Collateral Agent, as applicable, gives

 

-154-



--------------------------------------------------------------------------------

notice of its resignation (or such earlier day as shall be agreed by the
Requisite Lenders and Company) (the “Resignation Effective Date”), then the
retiring Administrative Agent or Collateral Agent, as applicable, may (but shall
not be obligated to) on behalf of the Lenders and the Issuing Banks, appoint a
successor Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above and accepting such appointment. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent or Collateral Agent, as
applicable, is a Defaulting Lender pursuant to clause (d) of the definition
thereof, the Requisite Lenders may, to the extent permitted by applicable law,
by notice in writing to Company and such Person remove such Person as
Administrative Agent or Collateral Agent, as applicable, and, with the consent
of Company (such consent not to be unreasonably withheld or delayed), appoint a
successor. If no such successor shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within thirty (30) days (or
such earlier day as shall be agreed by the Requisite Lenders and Company) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent or
Collateral Agent, as applicable, shall be discharged from its duties and
obligations hereunder and under the other Credit Documents (except that in the
case of any collateral security held by Administrative Agent or Collateral
Agent, as applicable, on behalf of the Lenders or the Issuing Banks under any of
the Credit Documents, the retiring or removed Administrative Agent or Collateral
Agent, as applicable, shall continue to hold such collateral security until such
time as a successor Administrative Agent or Collateral Agent, as applicable, is
appointed) and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent or Collateral Agent, as
applicable, all payments, communications and determinations provided to be made
by, to or through Administrative Agent or Collateral Agent, as applicable, shall
instead be made by or to each Lender and Issuing Banks directly, until such
time, if any, as the Requisite Lenders appoint a successor Administrative Agent
or Collateral Agent, as applicable, as provided for above. Upon the acceptance
of a successor’s appointment as Administrative Agent or Collateral Agent, as
applicable, hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent or Collateral Agent, as applicable (other than any rights
to indemnity payments or other amounts owed to the retiring or removed
Administrative Agent or Collateral Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent or Collateral Agent shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by Company to a successor Administrative Agent or Collateral Agent, as
applicable, shall be the same as those payable to its predecessor unless
otherwise agreed between Company and such successor. After the retiring or
removed Administrative Agent or Collateral Agent’s resignation or removal
hereunder and under the other Credit Documents, the provisions of this
Sections 9, and Sections 10.2 and 10.3 shall continue in effect for the benefit
of such retiring or removed Administrative Agent or Collateral Agent, as
applicable, its sub agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent or Collateral Agent was acting as Administrative
Agent or Collateral Agent, as applicable.

 

-155-



--------------------------------------------------------------------------------

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank and Swing Line
Lender. If Bank of America resigns as an Issuing Bank, it shall retain all the
rights, powers, privileges and duties of an Issuing Bank hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as Issuing Bank and all obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amount pursuant to Section 2.4(d). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.3(b). Upon the appointment by
Company of a successor Issuing Bank or Swing Line Lender hereunder (which
successor shall in all cases (x) be a Lender other than a Defaulting Lender and
(y) accepting such appointment), (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank or Swing Line Lender, as applicable, (ii) the retiring Issuing Bank
and Swing Line Lender shall be discharged from all of their respective duties
and obligations hereunder or under the other Credit Documents, and (iii) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

9.7 Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Lender hereby further
authorizes Administrative Agent or Collateral Agent, as applicable, on behalf of
and for the benefit of Lenders, to be the agent for and representative of
Lenders with respect to the Guaranty, the Collateral and the Collateral
Documents. Subject to Section 10.5, without further written consent or
authorization from Lenders, Administrative Agent or Collateral Agent, as
applicable may execute any documents or instruments necessary to (i) release any
Lien encumbering any item of Collateral (w) that is the subject of a sale or
other disposition of assets permitted hereby, (x) in connection with the
designation of an Unrestricted Subsidiary pursuant to Section 5.14 , (y) to
which Requisite Lenders (or such other Lenders as may be required to give such
consent under Section 10.5) have otherwise consented or (z) upon termination of
the Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to Administrative Agent and the Issuing Bank shall have been made) or
(ii) release any Guarantor from the Guaranty pursuant to Section 7.12 or with
respect to which Requisite Lenders (or such other Lenders as may be required to
give such consent under Section 10.5) have otherwise consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Company,
Administrative Agent, Collateral Agent and each Lender hereby agree that (i) no
Lender shall

 

-156-



--------------------------------------------------------------------------------

have any right individually to realize upon any of the Collateral or to enforce
the Guaranty, it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by Administrative Agent, on behalf of
Lenders in accordance with the terms hereof and all powers, rights and remedies
under the Collateral Documents may be exercised solely by Collateral Agent, and
(ii) in the event of a foreclosure by Collateral Agent on any of the Collateral
pursuant to a public or private sale, Collateral Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and Collateral
Agent, as agent for and representative of Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless Requisite
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by Collateral Agent at such sale.

9.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of Lead Arrangers, the Syndication Agent, or the Co-Documentation Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as Administrative Agent, a Lender or an Issuing Bank hereunder.

SECTION 10. MISCELLANEOUS

10.1 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to Company or any other Credit Party, Administrative Agent, the Issuing
Banks or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Appendix B; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its administrative questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its administrative questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received or five (5) Business Days after depositing it in the United States mail
with postage prepaid and properly addressed; notices and other communications
sent by facsimile shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

 

-157-



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent and the Issuing Banks, provided that
the foregoing shall not apply to notices to any Lender or the Issuing Banks
pursuant to Section 2 if such Lender or the Issuing Banks, as applicable, has
notified Administrative Agent that it is incapable of receiving notices under
such Section by electronic communication. Administrative Agent or Company may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM COMPANY MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH COMPANY MATERIALS OR THE PLATFORM. In no event shall
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Company, any Lender, the Issuing Bank or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of Company’s, any Credit
Party’s or Administrative Agent’s transmission of Company Materials through the
Internet except to the extent such Agent Parties are found by a final,
non-appealable judgment of a court to arise from the gross negligence, bad faith
or willful misconduct of such Agent Party.

(d) Change of Address, Etc. Each of Company, Administrative Agent, the Issuing
Bank and the Swing Line Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to Company,
Administrative Agent, the Issuing Bank and the Swing Line Lender. In addition,
each Lender agrees to notify Administrative Agent from

 

-158-



--------------------------------------------------------------------------------

time to time to ensure that Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States Federal and state securities laws,
to make reference to Company Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Company or its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Administrative Agent, Issuing Bank and Lenders. Administrative
Agent, the Issuing Bank and the Lenders shall be entitled to rely and act upon
any notices (including telephonic or electronic Funding Notices or Letter of
Credit Applications) purportedly given by or on behalf of Company even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. All telephonic notices to and other telephonic
communications with Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording.

10.2 Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Company agrees to pay promptly upon demand (a) all the actual and
reasonable costs and expenses incurred by each Agent of preparation of the
Credit Documents and any consents, amendments, waivers or other modifications
thereto; (b) all the costs of furnishing all opinions by counsel for Company and
the other Credit Parties; (c) the reasonable fees, expenses and disbursements of
one counsel to Administrative Agent and Collateral Agent, in connection with the
negotiation, preparation, execution and administration of the Credit Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by Company; (d) all the actual costs and
reasonable expenses of creating and perfecting Liens in favor of Collateral
Agent, for the benefit of Secured Parties, including filing and recording fees,
expenses and taxes, stamp or documentary taxes, search fees, title insurance
premiums and reasonable fees, expenses and disbursements of one counsel to
Administrative Agent and Collateral Agent; (e) all the actual costs and
reasonable fees, expenses and disbursements of any auditors, accountants,
consultants or appraisers (prior to any Default or Event of Default subject to
the consent of Company); (f) all other actual and reasonable costs and expenses
(other than counsel’s fees) incurred by each Agent in connection with the
syndication of the Loans and Commitments; (g) all reasonable out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (h) after the occurrence of an Event of Default and
during its continuance, all costs and out-of-pocket expenses, including
reasonable attorneys’ fees of a single counsel to the Agents and the Lenders
taken as a whole (and in the case of a conflict of interest, one additional
counsel for the affected Agents or Lenders, taken as a whole), provided that the
Agents and the Lenders taken as a whole may engage one local counsel in each
jurisdiction where any action to realize upon any part of the Collateral is
necessary, and costs of settlement, incurred by Administrative Agent and
Collateral Agent and any Lender in enforcing

 

-159-



--------------------------------------------------------------------------------

any Obligations of or in collecting any payments due from any Credit Party
hereunder or under the other Credit Documents by reason of such Event of Default
(including in connection with the sale of, collection from, or other realization
upon any of the Collateral or the enforcement of the Guaranty) or in connection
with any negotiations, refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or pursuant to any insolvency
or bankruptcy cases or proceedings. The agreements in this Section 10.2 shall
survive repayment of the Loans and all other amounts payable hereunder.

10.3 Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of a single counsel to the
Indemnitees taken as a whole (and, in the case of a conflict of interest, one
additional counsel for the affected Indemnitees, taken as a whole)), indemnify,
pay promptly upon demand and hold harmless, each Agent, Lender and Issuing Bank
and the officers, partners, directors, trustees, employees, agents, sub-agents
and Affiliates of each Agent, each Lender and each Issuing Bank (each, an
“Indemnitee”), from and against any and all Indemnified Liabilities; provided,
no Credit Party shall have any obligation to any Indemnitee hereunder with
respect to any Indemnified Liabilities to the extent (i) such Indemnified
Liabilities are found by a final, non-appealable judgment of a court to arise
from the gross negligence, bad faith or willful misconduct of that Indemnitee,
(ii) such Indemnified Liabilities are found by a final, non-appealable judgment
of a court to arise out of a breach in bad faith of any obligation of such
Indemnitee under this Agreement and the other Credit Documents, including but
not limited to the wrongful dishonor by an Issuing Bank of a proper demand for
payment made under any Letter of Credit issued by it or (iii) such Indemnified
Liabilities arise out of any dispute solely among Indemnitees (other than claims
against any Indemnitee in its capacity or in fulfilling its role as Agent and
the other Credit Documents and other than any claims involving any act or
omission on the part of Holding, Company or its Subsidiaries). To the extent
that the undertakings to defend, indemnify, pay and hold harmless set forth in
this Section 10.3 may be unenforceable in whole or in part because they are
violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them. Without limiting the provisions of
Section 2.20(d), this Section 10.3(a) shall not apply with respect to Taxes
other than Taxes that represent losses, claims, damaged, etc. arising from any
non-Tax claim.

(b) To the extent that Company for any reason fails to indefeasibly pay any
amount required under Sections 10.2 and 10.3(a) to be paid by it to
Administrative Agent (or any sub-agent thereof), the Issuing Banks, the Swing
Line Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to Administrative Agent (or any such sub-agent), the Issuing
Banks, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s Pro Rata Share of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against Administrative Agent (or any
such sub-agent), the Issuing Banks or the Swing Line Lender in its respective
capacity as such, or against any Related Party of any of the foregoing acting
for Administrative Agent (or any such sub-agent), the Issuing Banks or the Swing
Line Lender in connection with such capacity. The obligations of the Lenders
under this subsection (b) are subject to the provisions of Section 2.16.

 

-160-



--------------------------------------------------------------------------------

(c) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, arising out of, as a result of, or in any way
related to, this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
each Credit Party hereby waives, releases and agrees not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor. No Indemnitee above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence, bad faith or willful misconduct of
such Indemnitee as determined by a final and nonappealable judgment of a court
of competent jurisdiction.

(d) To the extent permitted by applicable law, no Indemnitee shall assert, and
each Indemnitee hereby waives, any claim against the Credit Parties and their
respective Subsidiaries and Affiliates, directors, employees, attorneys, agents
or sub-agents, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, arising out of, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and each Indemnitee hereby waives, releases and agrees not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor; provided that nothing contained in
this sentence shall limit the Credit Parties’ indemnity obligations under the
Credit Documents to the extent such special, indirect, consequential or punitive
damages are included in any third party claim in connection with which such
Indemnitee is entitled to indemnification hereunder.

The agreements in this Section 10.3 shall survive the resignation of
Administrative Agent, the Issuing Bank and the Swing Line Lender, the
replacement of any Lender, the termination of Commitments and the repayment of
the Loans and all other amounts payable hereunder.

10.4 Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender and
each Issuing Bank is hereby authorized by each Credit Party at any time or from
time to time subject to the consent of Administrative Agent (such

 

-161-



--------------------------------------------------------------------------------

consent not to be unreasonably withheld or delayed), without notice to any
Credit Party or to any other Person (other than Administrative Agent), any such
notice being hereby expressly waived, to set off and to appropriate and to apply
any and all deposits (general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other Indebtedness at any time held or owing by such Lender or
such Issuing Bank to or for the credit or the account of any Credit Party (other
than Holding) against and on account of the obligations and liabilities of any
Credit Party to such Lender or such Issuing Bank hereunder, the Letters of
Credit and participations therein and under the other Credit Documents,
including all claims of any nature or description arising out of or connected
hereto, the Letters of Credit and participations therein or with any other
Credit Document, irrespective of whether or not (a) such Lender shall have made
any demand hereunder or (b) the principal of or the interest on the Loans or any
amounts in respect of the Letters of Credit or any other amounts due hereunder
shall have become due and payable pursuant to Section 2 and although such
obligations and liabilities, or any of them, may be contingent or unmatured;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
Administrative Agent for further application in accordance with the provisions
of Sections 2.17 and 2.22 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of Administrative Agent, Issuing Banks, and Lenders, and (y) Defaulting Lender
shall provide promptly to Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section 10.4 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Issuing Bank or their respective Affiliates may have.

10.5 Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to Section 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Requisite Lenders;
provided that any term of the Credit Documents may be amended or waived by
Company and Administrative Agent (or if applicable, Collateral Agent) without
the consent of any other party if that amendment or waiver is to cure defects or
omissions, resolve ambiguities or inconsistencies or reflect changes of a minor,
technical or administrative nature; or otherwise for the benefit of all or any
of the Secured Parties.

(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) that would be directly affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

(i) except as permitted by Section 2.25, extend the scheduled final maturity of
any Loan or Note of such Lender;

(ii) waive, reduce or postpone any scheduled repayment of principal on the Term
Loans under Section 2.12 due such Lender (but not prepayment);

 

-162-



--------------------------------------------------------------------------------

(iii) reduce the rate of interest on any Loan of such Lender (other than any
waiver of any increase in the interest rate applicable to any Loan pursuant to
Section 2.10) or any fee or other payment obligations payable hereunder to such
Lender; provided that any amendment or other modification of any financial
covenant definition in this Agreement shall not constitute a reduction in the
rate of interest for the purpose of this clause (iii);

(iv) extend the time for payment of any such interest or fees payable to a
Lender under this Agreement without the written consent of the Lender to which
such interest or fee is payable (it being understood that the waiver of any
mandatory prepayment shall not constitute an extension of any time for payment
of interest or fees);

(v) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit due to such Lender;

(vi) amend, modify, terminate or waive any provision of this Section 10.5(b) or
Section 10.5(c);

(vii) amend the definition of “Requisite Lenders” or “Pro Rata Share”; provided,
with the consent of Requisite Lenders additional extensions of credit pursuant
hereto may be included in the determination of “Requisite Lenders” or “Pro Rata
Share” on substantially the same basis as the Term Loan Commitments, the Term
Loan, the Revolving Commitments and the Revolving Loans are included on the
Closing Date;

(viii) release (x) all or substantially all of the Collateral or (y) Holding,
all, or substantially all of the Guarantors from the Guaranty except as
expressly provided in the Credit Documents; or

(ix) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document.

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) increase any Commitment of any Lender over the amount thereof then in effect
without the consent of such Lender; provided, no amendment, modification or
waiver of any condition precedent, covenant, Default or Event of Default shall
constitute an increase in any Commitment of any Lender;

(ii) amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of Swing Line
Lender;

(iii) amend the definition of “Requisite Class Lenders” without the consent of
Requisite Class Lenders of each Class; provided, with the consent of the
Requisite Lenders, additional extensions of credit pursuant hereto may be
included in the determination of such “Requisite Class Lenders” on substantially
the same basis as the Term Loan Commitments, the Term Loans, the Revolving
Commitments and the Revolving Loans are included on the Closing Date;

 

-163-



--------------------------------------------------------------------------------

(iv) alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.15 without the consent of Requisite Class Lenders
of each Class which is being allocated a lesser repayment or prepayment as a
result thereof; provided, Requisite Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment which is still required to be made is not altered;

(v) amend Section 7.2 of the Pledge and Security Agreement or the Holding Pledge
Agreement in a manner that would alter the pro rata sharing of payments required
thereby, without the consent of Requisite Class Lenders of each Class which is
being allocated a lesser payment as a result thereof;

(vi) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent; or

(vii) amend, modify, terminate or waive any provision hereof relating to the
Letters of Credit without the consent of each Issuing Bank (but, for the
avoidance of doubt, Company may amend, modify, terminate or waive any Letter of
Credit or any Issuer Document issued or to be issued by an Issuing Bank with
only the consent of such Issuing Bank);

(viii) amend Section 1.5 or the definition of “Alternative Currency”, without
the consent of each Revolving Lender.

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) in accordance with Section 2.24 and 2.25.

(e) Additional Amendments Provisions. Nothing herein shall be deemed to prohibit
an amendment and/or amendment and restatement of this Agreement consented to by
the Requisite Lenders, Company and Administrative Agent (i) to add one or more
additional credit facilities to this Agreement (it being understood that no
Lender shall have any obligation to provide or to commit to provide all or any
portion of any such additional credit facility) and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Credit

 

-164-



--------------------------------------------------------------------------------

Documents with the Term Loans and Revolving Loans and the accrued interest and
fees in respect thereof and (ii) to effect the amendments contemplated by the
proviso in Section 10.5(b)(iii) and such other amendments to this Agreement and
the other Credit Documents as may be necessary or appropriate, in the opinion of
Administrative Agent to provide for such additional credit facility.

10.6 Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of Administrative Agent and
all Lenders. No Lender may assign, sell, participate or otherwise transfer any
of its rights under the Credit Documents except as set forth in this
Section 10.6 and the penultimate sentence of Section 2.23. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, participants to the extent provided in paragraph (g) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Register. Administrative Agent, acting solely for this purpose as an agent
of Company (and such agency being solely for tax purposes), shall maintain at
Administrative Agent’s Principal Office a copy of each Assignment Agreement
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and Company, Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by Company and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Commitment or
Loans (including participations in L/C Obligations and in Swing Line Loans) or
other Obligation owing to it (provided, however, that each such assignment shall
be of a uniform, and not varying, percentage of all rights and obligations under
and in respect of any Loan and any related Commitments) to any Person meeting
the criteria of “Eligible Assignee” (subject to paragraph (h) of this Section)
consented to by each of the Persons specified below (each such consent not to
be unreasonably withheld or delayed):

(i) Company; provided that no consent of Company shall be required (x) in the
case of any Lender, for an assignment of any Term Loan and any Term Loan
Commitment to a Lender, an Affiliate of a Lender or a Related Fund, (y) if an
Event of Default pursuant to Section 8.1(a), (f) or (g) has occurred and is
continuing or (z) in the

 

-165-



--------------------------------------------------------------------------------

case of any Revolving Lender, for an assignment of any Revolving Loan and any
Revolving Commitment to a Revolving Lender; provided that, Company shall be
deemed to have consented to such assignment unless it shall object thereto by
written notice to Administrative Agent within five (5) Business Days after
having received notice thereof;

(ii) Administrative Agent, except with respect to (x) an assignment of any Term
Loan and any Term Loan Commitment to a Lender, an Affiliate of a Lender or a
Related Fund and (y) an assignment of any Revolving Loan and any Revolving
Commitment to a Revolving Lender;

(iii) with respect to any proposed assignment of all or a portion of any
Revolving Loan or Revolving Commitment, the Swing Line Lender; and

(iv) with respect to any proposed assignment of all or a portion of any
Revolving Loan or Revolving Commitment which increases the obligation of the
assignee to participate in exposure under one or more Letters of Credit (whether
or not then outstanding), the Issuing Banks;

provided, further, each such assignment pursuant to this Section 10.6(c) shall
be in an aggregate amount of not less than (A) $5,000,000 (or such lesser amount
as may be agreed to by Company and Administrative Agent or as shall constitute
the aggregate amount of the Revolving Commitments and Revolving Loans of the
assigning Lender) with respect to the assignment of the Revolving Commitments
and Revolving Loans and (B) $1,000,000 (or such lesser amount as may be agreed
to by Company and Administrative Agent or as shall constitute the aggregate
amount of the Term Loan of the assigning Lender) with respect to the assignment
of Term Loans.

(d) Mechanics.

(i) Assignments and assumptions of Loans and Commitments shall only be effected
by execution and delivery to Administrative Agent of an Assignment Agreement
together with a processing and recordation fee in the amount of $3,500;
provided, however, that Administrative Agent may, in its sole discretion, elect
to waive such processing and recordation fee in the case of any assignment.
Assignments made pursuant to the foregoing provision shall be effective as of
the effective date specified in each Assignment Agreement (the “Assignment
Effective Date”). Any assignee of any Lender under Section 10.6(c) (an
“Assignee”) shall, if not already a Lender, deliver to Administrative Agent an
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about Company and its Affiliates and their related
parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws. In connection
with all assignments there shall also be delivered to Administrative Agent and
Company such forms, certificates or other evidence, if any, with respect to
United States federal tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver pursuant to Section 2.20(e)
and 2.20(g).

 

-166-



--------------------------------------------------------------------------------

(ii) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Company and Administrative Agent, the applicable Pro Rata Share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Administrative Agent, Issuing Banks, Swing Line Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans and participations in Letters
of Credit and Swing Line Loans. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(e) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, (y) an assigning Issuing Bank shall
continue to have all rights and obligations thereof with respect to such Letters
of Credit until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder to the extent provided hereunder);
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender; (iii) the Commitments shall be modified to reflect the
Commitment of such assignee and any Revolving Commitment of such assigning
Lender, if any; and (iv) if any such assignment occurs after the issuance of any
Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon Company, at its
expense, shall issue and deliver new Notes, if so requested by the assignee
and/or assigning Lender, to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new Revolving Commitments and/or
outstanding Loans of the assignee and/or the assigning Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with paragraph (c) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (f) of this Section.

 

-167-



--------------------------------------------------------------------------------

(f) Participations. Each Lender shall have the right at any time to sell one or
more participations to any Eligible Assignee (subject to paragraph (h) of this
Section) in all or any part of its Commitments, Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) or in any other
Obligation. The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (i) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Revolving Commitment Termination Date) in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof),
(ii) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement or (iii) release all or
substantially all of the Collateral under the Collateral Documents (except as
expressly provided in the Credit Documents) supporting the Loans hereunder in
which such participant is participating. Company agrees that each participant
shall be entitled to the benefits of Sections 2.18(c), 2.19 and 2.20 (it being
understood that the documentation required under Sections 2.20(e) and 2.20(g)
shall be delivered to the Lender who sells the participation) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (c) of this Section; provided, (1) a participant shall not be entitled
to receive any greater payment under Sections 2.18(c), 2.19 or 2.20 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of the participation to
such participant is made with Company’s prior written consent or such
entitlement to receive a greater payment results from a change in any applicable
law, treaty or governmental rule, regulation, or order, or any change in the
interpretation, administration or application thereof, that occurs after the
participant acquired the applicable participation, (2) a participant shall not
be entitled to the benefits of Section 2.20 unless such participant complies
with Section 2.20 as though it were a Lender and (3) a participant agrees to be
subject to the provisions of Sections 2.21 and 2.23 as if it were an assignee
under paragraph (c) of this Section. Each Lender that sells a participation
agrees, at Company’s request and expense, to use reasonable efforts to cooperate
with Company to effectuate the provisions of Section 2.21 with respect to any
participant. To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 10.4 as though it were a Lender, provided,
such participant agrees to be subject to Section 2.17 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of Company, maintain a register on which it enters the name
and address of each participant and the principal amounts (and stated interest)
of each participant’s interest in the Loans or other obligations under the
Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans, letters of credit or its other

 

-168-



--------------------------------------------------------------------------------

obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Treasury Regulations
section 5f.103-1(c). The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

(g) Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender may assign and/or pledge all or any
portion of its Loans, the other Obligations owed by or to such Lender, and its
Notes, if any, to secure obligations of such Lender including, without
limitation, any Federal Reserve Bank or any pledge or assignment to any holders
of obligations owed, or securities issued, by such Lender as collateral security
for such obligations or securities, or to any trustee for, or any other
representative of, such holders as collateral security pursuant to Regulation A
of the Board of Governors of the Federal Reserve System and any operating
circular issued by such Federal Reserve Bank; provided, no Lender, as between
Company and such Lender, shall be relieved of any of its obligations hereunder
as a result of any such assignment and pledge, and provided further, in no event
shall the applicable Federal Reserve Bank, pledgee or trustee be considered to
be a “Lender” or be entitled to require the assigning Lender to take or omit to
take any action hereunder.

(h) Resignation as Issuing Bank or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time an
Issuing Bank or Swing Line Lender, as applicable, assigns all of its Revolving
Commitment and Revolving Loans pursuant to paragraph (c) above, such Issuing
Bank may, (i) upon sixty (60) days’ notice to Company and the Lenders, resign as
Issuing Bank and/or (ii) upon thirty (30) days’ notice to Company, resign as
Swing Line Lender. In the event of any such resignation as Issuing Bank or Swing
Line Lender, Company shall be entitled to appoint from among the Lenders a
successor Issuing Bank or Swing Line Lender which accepts such appointment
hereunder; provided, however, that no failure by Company to appoint any such
successor shall affect the resignation of such Issuing Bank or Swing Line
Lender. The retiring Issuing Bank shall retain all the rights, powers,
privileges and duties of the Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as Issuing
Bank and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations with
respect to L/C Borrowings pursuant to Section 2.4(c)). The retiring Swing Line
Lender shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.3(b). Upon the appointment of and acceptance by a
successor Issuing Bank and/or Swing Line Lender, (x) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Bank or Swing Line Lender, as the case may be and
(y) the successor Issuing Bank shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuing Bank to effectively
assume the obligations of such retiring Issuing Bank with respect to such
Letters of Credit.

 

-169-



--------------------------------------------------------------------------------

(i) Disqualified Lender. Any assignments and participations to Disqualified
Lenders are void ab initio unless such assignment or participation, as the case
may be, has been approved by Company, in which case such assignee or participant
shall not be considered a Disqualified Lender solely for such particular
assignment or participation, as the case may be. In case of such assignments not
approved by Company, the assignee who is a Disqualified Lender shall be deleted
from the Register upon written notification from Company. Except for notifying
the Lenders with a list of Disqualified Lenders, Administrative Agent shall have
no responsibility or liability to monitor or enforce such list of Disqualified
Lenders.

10.7 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and the
making of any Credit Extension. Such representations and warranties have been or
will be relied upon by Administrative Agent and each Lender, regardless of any
investigation made by Administrative Agent or any Lender or on their behalf and
notwithstanding that Administrative Agent or any Lender may have had notice or
knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding. Notwithstanding anything herein or implied
by law to the contrary, the agreements of each Credit Party set forth in
Sections 2.18(c), 2.19, 2.20, 10.2, 10.3 and 10.4 and the agreements of Lenders
set forth in Sections 2.17, 2.20, 9.3(b) and 10.10 shall survive the payment of
the Loans, the cancellation or expiration of the Letters of Credit, the
reimbursement of any amounts drawn thereunder, and the termination hereof.

 

-170-



--------------------------------------------------------------------------------

10.9 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 8.1 for the benefit of all the Lenders and the
Issuing Banks; provided, however, that the foregoing shall not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Credit Documents, (b) the Issuing Banks or
the Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Banks or Swing Line Lender, as the
case may be) hereunder and under the other Credit Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.4 (subject to the terms
of Section 2.17), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Credit Documents, then (i) the Requisite Lenders shall have the
rights otherwise ascribed to Administrative Agent pursuant to Section 8.1 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.17, any Lender may, with the consent
of the Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.

10.10 Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall be
under any obligation to marshal any assets in favor of any Credit Party or any
other Person or against or in payment of any or all of the Obligations. To the
extent that any Credit Party makes a payment or payments to Administrative Agent
or Lenders (or to Administrative Agent, on behalf of Lenders), or Administrative
Agent or Lenders enforce any security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred. Each Lender and Issuing
Bank severally agrees to pay to Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or

 

-171-



--------------------------------------------------------------------------------

repaid by Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and Issuing
Banks under the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

10.11 Severability. In case any provision in or obligation hereunder or any Note
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

10.12 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and not joint and no Lender shall
be responsible for the obligations or Commitment of any other Lender hereunder
or to make payments pursuant to Section 10.3(b). Nothing contained herein or in
any other Credit Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 10.3(b) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.3(b). The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 9.7(b), each Lender shall be entitled
to protect and enforce its rights arising out hereof and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

10.13 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
Company and each other Credit Party acknowledges and agrees that: (i) (A) the
services regarding this Agreement provided by Administrative Agent, Lead
Arrangers, and the Lenders are arm’s-length commercial transactions between
Company, each other Credit Party and their respective Affiliates, on the one
hand, and Administrative Agent, Lead Arrangers and the Lenders, on the other
hand, (B) each of Company and each other Credit Party has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) Company and each other Credit Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the Credit Documents;
(ii) (A) Administrative Agent, Lead Arrangers and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for Company, any other Credit Party or any of their
respective Affiliates, or any other Person and (B) neither Administrative Agent,
Lead Arrangers nor any Lender has any obligation to Company, any other Credit
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; and (iii) Administrative Agent, Lead Arrangers and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Company, the other
Credit Parties and their respective Affiliates, and neither Administrative
Agent, Lead Arrangers nor any

 

-172-



--------------------------------------------------------------------------------

Lender has any obligation to disclose any of such interests to Company, any
other Credit Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of Company and each other Credit Party hereby waives and
releases any claims that it may have against Administrative Agent, Lead
Arrangers or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

10.14 Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.15 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

10.16 CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO
ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY COLLATERAL DOCUMENT GOVERNED
BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY
COLLATERAL SUBJECT THERETO); (b) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
(c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1;
(d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (c) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND (e) AGREES AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT
PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

10.17 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY HEREBY AGREES
TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR DIRECTLY OR
INDIRECTLY ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE

 

-173-



--------------------------------------------------------------------------------

SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT
IS BEING ESTABLISHED (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 10.17 AND EXECUTED BY THE PARTY AGAINST WHICH ENFORCEMENT IS SOUGHT),
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT. EACH PARTY HERETO CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OR
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.

10.18 Confidentiality. Each Agent, Issuing Bank and Lender shall hold all
non-public information regarding Company and its Subsidiaries and their
businesses identified as such by Company and obtained by such Lender pursuant to
the requirements hereof in accordance with such Agent’s, Issuing Bank’s or
Lender’s customary procedures for handling confidential information of such
nature and in accordance with sound industry practice, it being understood and
agreed by Company that, in any event, an Agent, an Issuing Bank or a Lender may
make (i) disclosures of such information to Affiliates of such Agent, Issuing
Bank or Lender and to its Related Parties (and to other persons authorized by a
Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this
Section 10.18), (ii) disclosures of such information reasonably required by any
bona fide or potential assignee, transferee or participant in connection with
the contemplated assignment, transfer or participation by such Lender of any
Loans or any participations therein or by any direct or indirect contractual
counterparties (or the professional advisors thereto) in Permitted Hedge
Agreements and Permitted Cash Management Agreements (provided, such bona fide or
potential assignee, transferee or participant and counterparties and advisors
are advised of and agree to be bound by the provisions of this Section 10.18),
(iii) disclosure to any rating agency when required by it, provided that prior
to any disclosure, such rating agency shall undertake in

 

-174-



--------------------------------------------------------------------------------

writing to preserve the confidentiality of any confidential information relating
to the Credit Parties received by it from any of the Agents or any Lender,
(iv) disclosures required or requested by any governmental agency or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, to the extent practicable and not prohibited by law, court order or
regulation, each Lender shall make reasonable efforts to notify Company of any
request by any governmental agency or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information, (v) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder and (vi) with the consent of Company or (vii) to the extent such
information (x) becomes publicly available other than as a result of a breach of
this Section 10.18 or (y) becomes available to Administrative Agent, any Lender,
any Issuing Bank or any of their respective Affiliates on a nonconfidential
basis from a source other than Company. Nothing herein shall permit the
disclosure of such confidential information to Disqualified Lenders by any party
under the Agreement (or any Person receiving information under this
Section 10.18) unless agreed to by Company. Any Person required to maintain the
confidentiality of information as provided in this Section 10.18 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord to its own confidential information.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Credit Documents may include material non-public
information concerning Company and its Affiliates and their Related Parties or
their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws. All
information, including requests for waivers and amendments, furnished by Company
or Administrative Agent pursuant to, or in the course of administering, this
Agreement or the other Credit Documents will be syndicate-level information,
which may contain material non-public information about Company and its
Affiliates and their Related Parties or their respective securities.
Accordingly, each Lender represents to Company and Administrative Agent that it
has identified in its administrative questionnaire a credit contact who may
receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law, including Federal
and state securities laws.

10.19 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of

 

-175-



--------------------------------------------------------------------------------

interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect, then to the extent
permitted by law, Company shall pay to Administrative Agent an amount equal to
the difference between the amount of interest paid and the amount of interest
which would have been paid if the Highest Lawful Rate had at all times been in
effect. Notwithstanding the foregoing, it is the intention of Lenders and
Company to conform strictly to any applicable usury laws. Accordingly, if any
Lender contracts for, charges, or receives any consideration which constitutes
interest in excess of the Highest Lawful Rate, then any such excess shall be
cancelled automatically and, if previously paid, shall at such Lender’s option
be applied to the outstanding amount of the Loans made hereunder or be refunded
to Company.

10.20 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif” shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.21 Effectiveness. This Agreement shall become effective upon the execution of
a counterpart hereof by each of the parties hereto and receipt by Company and
Administrative Agent of written, electronic or telephonic notification of such
execution and authorization of delivery thereof.

10.22 Patriot Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Company that pursuant to the requirements
of the Act, it is required to obtain, verify and record information that
identifies Company, which information includes the name and address of Company
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Company in accordance with the Act.

10.23 Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.24 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of Company
in respect of any such sum due from it to Administrative Agent, any Issuing Bank
or any Lender hereunder or under the other Credit Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by

 

-176-



--------------------------------------------------------------------------------

Administrative Agent, such Issuing Bank or such Lender, as the case may be, of
any sum adjudged to be so due in the Judgment Currency, Administrative Agent,
such Issuing Bank or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to Administrative Agent, any Issuing Bank or any Lender from
Company in the Agreement Currency, Company agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify Administrative Agent, such
Issuing Bank or such Lender, as the case may be, against such loss. If the
amount of the Agreement Currency so purchased is greater than the sum originally
due to Administrative Agent, any Issuing Bank or any Lender in such currency,
Administrative Agent, such Issuing Bank or such Lender, as the case may be,
agrees to return the amount of any excess to Company (or to any other Person who
may be entitled thereto under applicable law).

10.25 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of page intentionally left blank]

 

-177-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

COVANTA ENERGY CORPORATION, A DELAWARE CORPORATION, AND EACH OF ITS SUBSIDIARIES
LISTED ON ANNEX A HERETO

 

By: 

 

/s/ Bradford J. Helgeson

  Name: Bradford J. Helgeson   Title: Vice President and Treasurer  

COVANTA HOLDING CORPORATION, A DELAWARE CORPORATION

 

By: 

 

/s/ Bradford J. Helgeson

  Name: Bradford J. Helgeson   Title: Vice President and Treasurer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent, Swing Line Lender, Issuing Bank and a
Lender

 

By: 

 

/s/ Maria F. Maia

  Name: Maria F. Maia   Title: Managing Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as Issuing Bank and a Lender

 

By:

 

/s/ Juan J. Javellana

  Name: Juan J. Javellana   Title: Executive Director



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

 

By:  

/s/ Ann E. Sutton

  Name: Ann E. Sutton   Title: Director



--------------------------------------------------------------------------------

Branch Banking and Trust Company, as a Lender

 

By:  

/s/ Eric Searls

  Name: Eric Searls   Title: Vice President



--------------------------------------------------------------------------------

Citibank, N.A., as a Lender

 

By:  

/s/ Anita J. Brickell

  Name: Anita J. Brickell   Title: Vice President



--------------------------------------------------------------------------------

Crédit Agricole Corporate & Investment Bank,

as a Lender

 

By:  

/s/ Michael Madnick

  Name: Michael Madnick  

Title: Managing Director

 

By:

 

/s/ Yuri Muzichenko

  Name: Yuri Muzichenko   Title: Director



--------------------------------------------------------------------------------

HSBC Bank USA, N.A., as a Lender

 

By:  

/s/ Robert Moravec

  Name: Robert Moravec   Title: Senior Relationship Manager



--------------------------------------------------------------------------------

Morgan Stanley Senior Funding, Inc., as a Lender

 

By:

 

/s/ Michael Monk

  Name: Michael Monk   Title: Authorized Signatory



--------------------------------------------------------------------------------

RBS Citizens, N.A., as a Lender

 

By:

 

/s/ Barrett D. Bencivenga

  Name: Barrett D. Bencivenga   Title: Senior Vice President



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC., as a
Lender

 

By:

 

/s/ Maria Levy

  Name: Maria Levy  

Title: VP

 

By:

 

/s/ Carol Walters

  Name: Carol Walters   Title: Vice President



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a
Lender

 

By:

 

/s/ Shuji Yabe

  Name: Shuji Yabe   Title: Managing Director



--------------------------------------------------------------------------------

TD Bank, N.A., as a Lender

 

By:

 

/s/ Todd Antico

  Name: Todd Antico   Title: Managing Director and Senior Vice
         President



--------------------------------------------------------------------------------

Union Bank, N.A., as a Lender

 

By:

 

/s/ Peter Samboul

  Name: Peter Samboul   Title: Assistant Vice President



--------------------------------------------------------------------------------

ANNEX A

Subsidiaries

 

1.   

Capital Compost & Waste Reduction Services, LLC, a New York limited liability
company

By its Sole Member Covanta Berkshire Operations, Inc.

2.   

Covanta 4Recovery I, LLC (f/k/a Covanta 4Recovery LLC), a Delaware limited
liability company

By its Sole Member Covanta ARC LLC

3.   

Covanta 4Recovery II, LLC (f/k/a TransRiver II, LLC), a Delaware limited
liability company

By its Sole Member Covanta 4Recovery I, LLC

4.   

Covanta 4Recovery, L.P. (f/k/a TransRiver Marketing Company, L.P.), a Delaware
limited partnership

By its General Partner and Managing Partner Covanta 4Recovery I, LLC By its
Limited Partners Covanta 4Recovery I, LLC and Covanta 4Recovery II, LLC

5.   

Covanta 4Recovery Portsmouth LLC (f/k/a TransRiver Portsmouth LLC), a Virginia
limited liability company

By its Sole Member Covanta 4Recovery, L.P. by its General Partner Covanta
4Recovery I, LLC and by its Limited Partners Covanta 4Recovery I, LLC and
Covanta 4Recovery II, LLC

6.   

Covanta 4Recovery Transfer Systems LLC (f/k/a TransRiver Transfer Systems LLC),
a Delaware limited liability company

By its Sole Member Covanta 4Recovery, L.P. by its General Partner Covanta
4Recovery I, LLC and by its Limited Partners Covanta 4Recovery I, LLC and
Covanta 4Recovery II, LLC

7.   

Covanta 4Recovery Waste LLC (f/k/a TransRiver Waste LLC), a Delaware limited
liability company

By its Sole Member Covanta 4Recovery, L.P. by its General Partner Covanta
4Recovery I, LLC and by its Limited Partners Covanta 4Recovery I, LLC and
Covanta 4Recovery II, LLC

8.   

Covanta Abington Transfer Solutions LLC, a Delaware limited liability company

By its Sole Member Covanta ES, Inc.

9.    Covanta Alexandria/Arlington, Inc., a Virginia corporation 10.   

Covanta ARC Company, a Delaware general partnership

By its General Partners Covanta Ref-Fuel Management LLC and Covanta Ref-Fuel
Management II, LLC By its Managing Partner Covanta Ref-Fuel Management LLC

11.   

Covanta ARC Holdings, LLC, a Delaware limited liability company

By its Sole Member Covanta Energy Corporation

12.   

Covanta ARC LLC, a Delaware limited liability company

By its Sole Member Covanta Ref-Fuel Holdings LLC

13.   

Covanta B-3, LLC, a New York limited liability company

By its Sole Member and Manager Covanta Berkshire Operations, Inc.

 

Annex A-1



--------------------------------------------------------------------------------

14.    Covanta Berkshire Holdings, Inc., a New York corporation 15.    Covanta
Berkshire Operations, Inc., a New York corporation 16.   

Covanta Capital District II LLC, a Delaware limited liability company

By its Sole Member Covanta Capital District LLC

17.   

Covanta Capital District LLC, a Delaware limited liability company

By its Sole Member Covanta ARC LLC

18.   

Covanta Capital District, L.P., a Delaware limited partnership

By its General Partner and Managing Partner Covanta Capital District LLC

By its Limited Partners Covanta Capital District LLC and Covanta Capital
District II LLC

19.   

Covanta Dade Metals Recovery LLC, a Florida limited liability company

By its Sole Member Covanta Pasco, Inc.

20.   

Covanta Development Company LLC, a Delaware limited liability company

By its Sole Member Covanta ARC Company

21.    Covanta Energy Americas, Inc., a Delaware corporation 22.    Covanta
Energy Asia, Inc., a Delaware corporation 23.    Covanta Energy Europe, Inc., a
Delaware corporation 24.    Covanta Energy Group, Inc., a Delaware corporation
25.   

Covanta Energy Marketing LLC, a Delaware limited liability company

By its Sole Member Covanta Energy Corporation

26.    Covanta Energy Resource Corp., a Delaware corporation 27.    Covanta
Energy Services, Inc., a Delaware corporation 28.    Covanta Engineering
Services, Inc., a New Jersey corporation 29.    Covanta ES, Inc., a Delaware
corporation 30.    Covanta Fairfax, Inc., a Virginia corporation 31.    Covanta
Harrisburg, Inc., a Delaware corporation 32.    Covanta Haverhill Properties,
Inc., a Massachusetts corporation 33.   

Covanta Hawaii Energy LLC, a Hawaii limited liability company

By its Sole Member Covanta Projects of Hawaii, Inc.

34.   

Covanta Hempstead Company, a New York general partnership

By its General Partners Covanta Hempstead LLC and Covanta Hempstead II, LLC By
its Managing Partner Covanta Hempstead LLC

35.   

Covanta Hempstead II, LLC, a Delaware limited liability company

By its Sole Member Covanta Hempstead LLC

36.   

Covanta Hempstead LLC, a Delaware limited liability company

By its Sole Member Covanta ARC LLC

37.   

Covanta Hennepin Energy Resource Co., Limited Partnership, a Delaware limited
partnership

By its General Partner Covanta Energy Resource Corp.

38.    Covanta Hillsborough, Inc., a Florida corporation 39.   

Covanta Honolulu Resource Recovery Venture, a Hawaii General Partnership

By its General Partners and Executive Committee Covanta Oahu Waste Energy
Recovery, Inc. and Covanta Projects of Hawaii Inc.

40.   

Covanta Hudson Valley Renewable Energy LLC, a Delaware limited liability company

By its Sole Member Covanta ES, Inc.

 

Annex A-2



--------------------------------------------------------------------------------

41.    Covanta Huntsville, Inc., an Alabama corporation 42.    Covanta
Indianapolis, Inc., an Indiana corporation 43.    Covanta Kent, Inc., a Michigan
corporation 44.    Covanta Lancaster, Inc., a Pennsylvania corporation 45.   
Covanta Lee, Inc., a Florida corporation 46.    Covanta Long Beach Renewable
Energy Corp., a Delaware corporation 47.    Covanta Long Island, Inc., a
Delaware corporation 48.    Covanta MacArthur Renewable Energy, Inc., a New York
corporation 49.    Covanta Marion Land Corp., an Oregon corporation 50.   
Covanta Marion, Inc., an Oregon corporation 51.    Covanta Mid-Conn, Inc., a
Connecticut corporation 52.    Covanta Montgomery, Inc., Maryland corporation
53.    Covanta Oahu Waste Energy Recovery, Inc., a California corporation 54.   
Covanta Onondaga Operations, Inc., a Delaware corporation 55.   

Covanta Operations of Union LLC, a New Jersey limited liability company

By its Sole Members and Managers Covanta Projects, Inc. and Covanta Waste to
Energy, LLC

56.    Covanta OPW Associates, Inc., a Connecticut corporation 57.    Covanta
OPWH, Inc., a Delaware corporation 58.   

Covanta Palm Beach Renewable Energy LLC, a Delaware limited liability company

By its Sole Member Covanta Energy Corporation

59.    Covanta Pasco, Inc., a Florida corporation 60.    Covanta Pinellas, Inc.,
a Florida corporation 61.   

Covanta Pittsfield, LLC, a New York limited liability company

By its Sole Member and Manager Covanta Berkshire Operations, Inc.

62.    Covanta Plymouth Energy Corp., a Delaware corporation 63.    Covanta
Plymouth GP Corp., a Delaware corporation 64.    Covanta Plymouth Investments
Corp., a Delaware corporation 65.    Covanta Plymouth, Inc., a Delaware
corporation 66.    Covanta Power Development of Mauritius, Inc., a Delaware
corporation 67.    Covanta Power Development, Inc., a Delaware corporation 68.
   Covanta Power International Holdings, Inc., a Delaware corporation 69.   

Covanta Power LLC, a Delaware limited liability company

By its Sole Member Covanta Energy Corporation

70.    Covanta Projects of Hawaii, Inc., a Hawaii corporation 71.   

Covanta Projects of Wallingford, LP, a Delaware limited partnership

By its General Partner Covanta OPW Associates, Inc. By its Limited Partner
Covanta Wallingford Associates, Inc.

72.    Covanta Projects, Inc., a Delaware corporation 73.   

Covanta Ref-Fuel Finance LLC (f/k/a Ref-Fuel Corp.), a Delaware limited
liability company

By its Sole Member Covanta ARC Holdings, LLC

74.   

Covanta Ref-Fuel Holdings LLC, a Delaware limited liability company

By its Sole Members MSW Energy Hudson LLC and MSW Energy Erie LLC

 

Annex A-3



--------------------------------------------------------------------------------

75.   

Covanta Ref-Fuel II LLC, a Delaware limited liability company

By its Sole Member MSW Energy Holdings II LLC

76.   

Covanta Ref-Fuel LLC (f/k/a Ref-Fuel LLC), a Delaware limited liability company

By its Sole Member Covanta Ref-Fuel Finance, LLC

77.   

Covanta Ref-Fuel Management II, LLC, a Delaware limited liability company

By its Sole Member Covanta Ref-Fuel Management LLC

78.   

Covanta Ref-Fuel Management LLC, a Delaware limited liability company

By its Sole Member Covanta ARC LLC

79.   

Covanta Renewable Energy Detroit, LLC, a Delaware limited liability company

By its Sole Member Covanta RRS Holdings, Inc.

80.   

Covanta Renewable Fuels LLC, a Delaware limited liability company

By its Sole Member Covanta Energy Corporation

81.   

Covanta Research & Technology, LLC, a Delaware limited liability company

By its Sole Member Covanta Energy Corporation

82.    Covanta RRS Holdings, Inc., a Delaware corporation 83.   

Covanta SECONN LLC, a Delaware limited liability company

By its Sole Member Covanta ARC LLC

84.   

Covanta Southeastern Florida Renewable Energy LLC, a Delaware limited liability
company

By its Sole Member Covanta Pasco, Inc.

85.    Covanta Stanislaus, Inc., a California corporation 86.   

Covanta Sustainable Solutions, LLC (f/k/a Covanta Secure Services, LLC), a
Delaware limited liability company

By its Sole Member Covanta 4Recovery, L.P. by its General Partner Covanta
4Recovery I, LLC and by its Limited Partners Covanta 4Recovery I, LLC and
Covanta 4Recovery II, LLC

87.   

Covanta Systems, LLC, a Delaware limited liability company

By its Sole Member Covanta Waste to Energy, LLC

88.    Covanta Wallingford Associates, Inc., a Connecticut corporation 89.   

Covanta Warren Energy Resources Co., Limited Partnership, a Delaware limited
partnership

By its General Partner Covanta Warren Holdings I, Inc.

90.    Covanta Warren Holdings I, Inc., a Virginia corporation 91.    Covanta
Warren Holdings II, Inc., a California corporation 92.    Covanta Waste to
Energy of Italy, Inc., a Delaware corporation 93.   

Covanta Waste to Energy, LLC, a Delaware limited liability company

By its Sole Member Covanta Projects, Inc.

94.   

Covanta WBH, LLC, a Delaware limited liability company

By its Sole Member Covanta Lancaster, Inc.

95.   

Covanta York Renewable Energy LLC, a Delaware limited liability company

By its Sole Member and Manager Covanta ES, Inc.

96.    DSS Environmental, Inc., a New York corporation 97.   

ECOvanta, LLC, a Delaware limited liability company

By its Sole Member Covanta 4Recovery I, LLC

98.    LMI, Inc., a Massachusetts corporation

 

Annex A-4



--------------------------------------------------------------------------------

99.   

M O’Connor LLC, a Delaware limited liability company

By its Sole Member Covanta ES, Inc.

100.    Mount Kisco Transfer Station, Inc., a New York corporation 101.   

MSW Energy Erie, LLC, a Delaware limited liability company

By its Sole Member and Manager MWS Energy Holdings LLC

102.    MSW Energy Finance Co. II, Inc., a Delaware corporation 103.    MSW
Energy Finance Co., Inc., a Delaware corporation 104.   

MSW Energy Holdings II LLC, a Delaware limited liability company

By its Sole Member and Manager Covanta ARC Holdings, Inc.

105.   

MSW Energy Holdings LLC, a Delaware limited liability company

By its Sole Member and Managing Member Covanta ARC Holdings, Inc.

106.   

MSW Energy Hudson LLC, a Delaware limited liability company

By its Sole Member MSW Energy Holdings LLC

107.   

MSW I Sub, LLC, a Delaware limited liability company

By its Sole Member Covanta ARC Holdings, LLC

108.    OPI Quezon, LLC, a Delaware limited liability company By its Sole Member
Covanta Power International Holdings, Inc. 109.    Peabody Monofill Associates,
Inc., a Massachusetts corporation 110.   

Recycling Industries Transfer Station, LLC, a New York limited liability company

By its Sole Member and Manager Covanta 4Recovery, L.P. by its General Partner
Covanta 4Recovery I, LLC and by its Limited Partners Covanta 4Recovery I, LLC
and Covanta 4Recovery II, LLC

111.   

TransRiver Philadelphia LLC, a Delaware limited liability company

By its Sole Member and Manager Covanta 4Recovery, L.P. by its General Partner
Covanta 4Recovery I, LLC and by its Limited Partners Covanta 4Recovery I, LLC
and Covanta 4Recovery II, LLC

 

Annex A-5



--------------------------------------------------------------------------------

APPENDIX A-1

TO CREDIT AND GUARANTY AGREEMENT

Term Loan Commitments

 

Lender

   Term Loan Commitment      Pro Rata Share  

Bank of America, N.A.

   $ 300,000,000         100 % 

Total

   $ 300,000,000         100 % 

 

Appendix A-1-1



--------------------------------------------------------------------------------

APPENDIX A-2

TO CREDIT AND GUARANTY AGREEMENT

Revolving Commitments

 

Lender

   Revolving Commitment      Pro Rata Share  

Bank of America, N.A.

   $ 107,000,000.00         11.888889 % 

Morgan Stanley Senior Funding, Inc.

   $ 107,000,000.00         11.888889 % 

Barclays Bank PLC

   $ 97,000,000.00         10.777778 % 

JPMorgan Chase Bank, N.A.

   $ 97,000,000.00         10.777778 % 

Crédit Agricole Corporate and Investment Bank

   $ 97,000,000.00         10.777778 % 

Citibank, N.A.

   $ 65,000,000.00         7.222222 % 

TD Bank NA

   $ 65,000,000.00         7.222222 % 

HSBC Bank USA, N.A.

   $ 65,000,000.00         7.222222 % 

Union Bank NA

   $ 65,000,000.00         7.222222 % 

RBS Citizens National Association

   $ 65,000,000.00         7.222222 % 

Siemens Financial Services, Inc.

   $ 25,000,000.00         2.777778 % 

Sumitomo Mitsui Banking Corporation

   $ 25,000,000.00         2.777778 % 

Branch Banking & Trust Company

   $ 20,000,000.00         2.222222 % 

Total

   $ 900,000,000.00         100.000000 % 

 

Appendix A-2-1



--------------------------------------------------------------------------------

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

CREDIT PARTIES:

COVANTA ENERGY CORPORATION

445 South Street

Morristown, NJ 07960

Attention: Chief Financial Officer

CC: General Counsel

Telecopier: (973) 882-7357

COVANTA HOLDING CORPORATION

445 South Street

Morristown, NJ 07960

Attention: Chief Financial Officer

CC: General Counsel

Telecopier: (973) 882-7357

CERTAIN SUBSIDIARIES OF COVANTA ENERGY

CORPORATION AS SET FORTH IN ANNEX A, AS GUARANTORS:

Care of: Covanta Energy Corporation

445 South Street

Morristown, NJ 07960

Attention: Chief Financial Officer

CC: General Counsel

Telecopier: (973) 882-7357

ADMINISTRATIVE AGENT, SWING LINE LENDER AND ISSUING BANKS:

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

BANK OF AMERICA, N.A.

901 Main Street

Mail Code: TX1-492-14-12

Dallas, Texas 75202-3714

Attention: Karen Renee Puente

Telephone: 214-209-4108

Telecopier: 214-290-8378

Electronic Mail: karen.r.puente@baml.com

 

Annex B-1



--------------------------------------------------------------------------------

Account No.: 1292000883

Attention: Corporate Credit Services

Ref: Covanta Energy

ABA# 026009593

Other Notices as Administrative Agent:

 

  1) BANK OF AMERICA, N.A.

AGENCY MANAGEMENT

901 Main Street

Mail Code: TX1-492-14-11

Dallas, TX 75202-3714

Attention: Ronaldo Naval

Telephone: 214-209-1162

Telecopier: 877-511-6124

Electronic Mail: ronaldo.naval@baml.com

 

  2) With copy to:

BANK OF AMERICA, N.A.

100 Federal Street

Mail Code: MA5-100-09-07

Boston, MA 02110

Attention: Maria F. Maia

Telephone: 617-434-5751

Telecopier: 980-233-7700

Electronic Mail: maria.f.maia@baml.com

SWING LINE LENDER:

BANK OF AMERICA, N.A.

901 Main Street

Mail Code: TX1-492-14-12

Dallas, Texas 75202-3714

Attention: Karen Renee Puente

Telephone: 214-209-4108

Telecopier: 214-290-8378

Electronic Mail: karen.r.puente@baml.com

Account No.: 1292000883

Attention: Corporate Credit Services

Ref: Covanta Energy

ABA# 026009593

ISSUING BANKS:

BANK OF AMERICA, N.A.

TRADE OPERATIONS

 

Annex B-2



--------------------------------------------------------------------------------

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: John P. Yzeik

Telephone: 570-496-9588

Telecopier: 800-755-8743

Electronic Mail: john.p.yzeik@baml.com

JPMORGAN CHASE BANK, N.A.

131 South Dearborn, 5th Floor

Mail Code: IL1-0236

Chicago, Illinois 60603-5506

Telephone: 312-385-7236

Telecopier: 312-233-2264

Bank Name: JPMorgan Chase Bank, N.A.

ABA/Routing No.: 021000021

Account Name: LS2 Incoming Account

Account No.: 9008113381H2160

Reference: Covanta Energy

 

Annex B-3



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

TO CREDIT AGREEMENT

CERTAIN ADJUSTMENTS TO FINANCIAL COVENANT DEFINITIONS

In determining the Interest Coverage Ratio, Leverage Ratio and Consolidated
Adjusted EBITDA with respect to any calculation period ending prior to the first
anniversary of the Closing Date, Consolidated Adjusted EBITDA and Consolidated
Interest Expense for each Fiscal Quarter ending on the dates set forth below
shall be the amounts identified under such period:

 

     Fiscal Quarter
ending on
December 31, 2011      Fiscal Quarter
ending on
September 30, 2011      Fiscal Quarter
ending on
June 30, 2011  

Consolidated Adjusted EBITDA

   $ 144,370,000       $ 152,086,000       $ 124,058,000   

Consolidated Interest Expense

   $ 33,845,000       $ 12,164,000       $ 34,004,000   

 

SCHEDULE 1.1(a)-1



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

TO CREDIT AGREEMENT

CLOSING DATE EXCLUDED SUBSIDIARIES

Schedule 1.1(b) – 1:

 

Pacific Energy Resources Incorporated Pacific Hydropower Company Penstock Power
Company Covanta Hampton Roads LLC Central Valley Biomass Holdings, LLC Covanta
Mendota Holdings, Inc. Covanta Delano, Inc. Central Valley Fuels Management,
Inc. Covanta Hydro Operations West, Inc. Covanta Biofuels, Inc. Covanta Mendota,
L.P. Thermendota, Inc. Covanta Otay 3 company 8309 Tujunga Ave. Burney Mountain
Power Covanta Power Plant Operations Penstock Power Company Covanta Power
Pacific, Inc. Pacific Recovery Corporation Generating Resource Recovery
Partners, L.P. Pacific Energy Operating Group, L.P. Mt. Lassen Power Pacific
Oroville Power, Inc. Pacific Wood Fuels Company Stockton Landfill Gas LLC
Covanta Water Holdings, Inc. Covanta Water Systems, Inc. Covanta Bessemer, Inc.
Covanta Frederick/Carroll, Inc. Covanta Harford, Inc. Covanta Maine, LLC

Schedule 1.1(b) – 2:

 

Covanta Babylon, Inc. Covanta Bristol, Inc. Covanta Company of SEMASS, L.P.
Covanta Connecticut (S.E.), LLC Covanta Dade Investments, Inc. Covanta Dade
Power Corp.

 

SCHEDULE 1.1(b)- 1



--------------------------------------------------------------------------------

Covanta Dade Renewable Energy Ltd. Covanta Delaware Valley, L.P. Covanta
Delaware Valley LLC Covanta Delaware Valley II, LLC Covanta Essex Company
Covanta Essex LLC Covanta Essex II, LLC Covanta Haverhill, Inc. Covanta
Haverhill Associates Covanta Huntington Limited Partnership Covanta Huntington
Resource Recovery One Corp. Covanta Huntington Resource Recovery Seven Corp.
Covanta Lake II, Inc. Covanta Niagara LLC Covanta Niagara II, LLC Covanta
Niagara, L.P. Covanta Omega Lease, Inc. Covanta Onondaga Five Corp. Covanta
Onondaga Four Corp. Covanta Onondaga Three Corp. Covanta Onondaga Two Corp.
Covanta Onondaga, Inc. Covanta Onondaga, LP Covanta Operations of SEMASS LLC
Covanta Operations of SEMASS II, LLC Covanta Plymouth Renewable Energy Limited
Partnership Covanta SBR Associates Covanta SEMASS LLC Covanta SEMASS II, LLC
Covanta SEMASS, L.P. Covanta Southeastern Connecticut Company Covanta
Southeastern Connecticut, L.P. Covanta Springfield, LLC Covanta Union, Inc.
Haverhill Power, LLC Koma Kulshan Associates, L.P. Pacific Ultrapower Chinese
Station SEMASS Partnership South Fork II Associates, Limited Partnership

 

SCHEDULE 1.1(b)- 2



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)

TO CREDIT AGREEMENT

EXISTING LETTERS OF CREDIT

 

JPM REF

NUMBER

  RELEASE
DATE     EXPIRY/MATURITY
DATE    

BENEFICIARY NAME

  OUTSTANDING
USD  EQUIVALENT     NOTIFICATION
DAYS  

CTCS-642330

    06/27/05        06/24/13      ROCKLAND TRUST COMPANY AS TRUSTEE   $
6,554,753.00        120   

CTCS-280437

    10/31/11        10/31/12      CALIFORNIA INDEPENDENT SYSTEM   $ 500,000.00
       30   

CTCS-285119

    01/11/08        01/31/13      TRAVELERS CASUALTY AND SURETY   $ 1,875,000.00
       60   

CTCS-302775

    12/28/06        10/01/12      US BANK NATIONAL ASSOCIATION   $ 1,500,000.00
       15   

CTCS-302777

    12/28/06        10/01/12      US BANK NATIONAL ASSOCIATION   $ 14,658,715.68
       15   

CTCS-302858

    12/29/06        10/01/12      US BANK NATIONAL ASSOCIATION   $ 1,000,000.00
       15   

CTCS-325697

    04/24/07        04/30/13      ROCKLAND TRUST COMPANY AS TRUSTEE   $
107,100.00        120   

CTCS-342773

    07/12/07        07/13/12      SAN DIEGO GAS & ELECTRIC COMPANY   $
7,297,080.00        90   

CTCS-358902

    02/23/12        12/05/12      US BANK NATIONAL ASSOCIATION   $ 1,649,166.66
    

CTCS-634322

    03/15/04        04/01/13      NORTHEAST MARYLAND WASTE DISPOSAL   $
10,000,000.00        30   

CTCS-634324

    03/15/04        03/31/13      HENNEPIN COUNTY   $ 12,000,000.00        60   

CTCS-634325

    03/15/04        04/01/13      VIRGINIA ELECTRIC AND POWER CO   $ 900,000.00
       30   

CTCS-634326

    03/15/04        03/31/13      NATIONAL UNION FIRE INSURANCE CO.   $
2,100,000.00        30   

CTCS-634327

    03/15/04        03/31/13      ACE AMERICAN INSURANCE COMPANY   $
6,920,180.00        60   

CTCS-212474

    11/04/05        11/04/12      NATIONAL UNION FIRE INSURANCE CO.   $
3,000,000.00        30   

CTCS-773224

    10/16/09        12/12/12      WASTE SYSTEM AUTHORITY   $ 2,500,000.00       
60   

CTCS-865084

    08/19/10        08/15/12      YORK COUNTY SOLID WASTE AND REFUSE   $
26,689,364.00        45   

CTCS-855499

    06/14/10        05/31/12      PROGRESS ENERGY FLORIDA, INC.   $ 1,775,000.00
       60   

CTCS-829741

    03/02/10        03/01/13      ISLIP RESOURCE RECOVERY agency   $
6,000,000.00        15   

CTCS-825580

    04/13/10        04/12/13      DUTCHESS COUNTY RESOURCE RECOVERY   $
10,000,000.00        30   

CTCS-817352

    02/01/10        12/30/12      MIAMI-DADE COUNTY BOARD OF COUNTY   $
16,530,000.00        60   

CTCS-642328

    06/27/05        06/24/12      CBS CORPORATION   $ 25,000,000.00        60   

CTCS-793289

    11/09/09        11/09/12      EXELON GENERATION COMPANY LLC   $ 1,226,400.00
       30   

CTCS-642329

    06/27/05        06/24/12      AMERICAN REF-FUEL COMPANY, LLC   $
50,000,000.00        90   

CTCS-748915

    03/24/09        03/31/12      US BANK NATIONAL ASSOCIATION   $ 1,250,000.00
       15   

CTCS-748034

    09/23/09        09/30/12      CITY OF LONG BEACH   $ 13,191,636.61     

CTCS-642337

    06/27/05        06/24/12      NATIONAL UNION FIRE INSURANCE   $ 2,349,642.35
       30   

CTCS-642334

    06/27/05        06/24/12      AMERICAN REF-FUEL COMPANY, LLC   $ 100,000.00
       90   

CTCS-903307

    01/24/11        08/15/12      GDF SUEZ ENERGY MARKETING NA, INC.   $
50,000,000.00        15   

CTCS-801382

    12/23/09        12/22/12      FEDERAL INSURANCE COMPANY   $ 52,000.00       
60   

 

SCHEDULE 1.1(c)- 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(d)

TO CREDIT AGREEMENT

CLOSING DATE FOREIGN SUBSIDIARIES

 

1. Bal-Sam India Holdings Limited (Mauritius)

 

2.

Covanta Bangladesh Operating Limited (Bangladesh)*

 

3. Covanta Brig y Cwm Limited (United Kingdom)

 

4. Covanta Burnaby Renewable Energy, LLC (f/k/a Montenay Inc.) (Canada)

 

5. Covanta Durham York Renewable Energy Limited Partnership (Canada)

 

6. Covanta Energy (Ireland) Limited (Ireland)

 

7. Covanta Energy (UK) Limited (United Kingdom)

 

8. Covanta Energy Asia Holdings Ltd. (Mauritius)

 

9. Covanta Energy Asia Pacific Holdings Limited (China)

 

10. Covanta Energy Asia Pacific Ltd. (Hong Kong)

 

11. Covanta Energy China (Delta) Limited (Mauritius)

 

12. Covanta Energy China (Gamma) Limited (Mauritius)

 

13. Covanta Energy India (Balaji) Limited (Mauritius)

 

14. Covanta Energy India (CBM) Limited (Mauritius)

 

15. Covanta Energy India (Samalpatti) Limited (India)

 

16. Covanta Energy India Private Limited (Mauritius)

 

17. Covanta Energy International Investments Limited (Mauritius)

 

18. Covanta Energy Limited (United Kingdom)

 

19. Covanta Energy Philippines Holdings, Inc.

 

20. Covanta Europe Engineering Limited (Ireland)

 

21. Covanta Europe Holdings S.a.r.l. (Luxembourg)

 

* 

Unrestricted Subsidiary on the Closing Date

 

SCHEDULE 1.1(d)- 1



--------------------------------------------------------------------------------

22. Covanta Europe Operations Limited (Ireland)

 

23. Covanta Five Limited (Mauritius)

 

24. Covanta Four Limited (Mauritius)

 

25. Covanta Gold River Renewable Energy Limited Partnership (Canada)

 

26. Covanta Holding Limited (United Kingdom)

 

27. Covanta Ince Park Limited (United Kingdom)

 

28. Covanta Mauritius O&M Ltd. (Cayman Islands)

 

29.

Covanta One Limited (Mauritius)*

 

30. Covanta RBWM Limited (United Kingdom)

 

31. Covanta Rookery South Limited (United Kingdom)

 

32. Covanta Three Limited (Mauritius)

 

33. Covanta Two Limited (Mauritius)

 

34. Covanta UK Engineering Limited (United Kingdom)

 

35. Covanta UK Operations Limited (United Kingdom)

 

36. Covanta Waste to Energy Asia Limited (Hong Kong)

 

37. Covanta Waste to Energy Asia Ltd. (Mauritius)

 

38. Dublin Waste to Energy (Holdings) Limited (Ireland)

 

39. Dublin Waste to Energy Limited (Ireland)

 

40. Edison (Bataan) Cogeneration Corporation (Philippines)

 

41. Enereurope Holdings III, B.V. (Netherlands)

 

42. GOA Holdings Limited (Mauritius)

 

43. Hidro Operaciones Pedro S.A. (Costa Rica)

 

44. Ince Park LLP

 

* 

Unrestricted Subsidiary on the Closing Date

 

SCHEDULE 1.1(d)- 2



--------------------------------------------------------------------------------

45. Ogden Energy (Gulf) Limited (Mauritius)

 

46. Ogden Energy India (Bakreshwar) Limited (Mauritius)

 

47. Ogden Taiwan Investments Limited (Mauritius)

 

48. Olmec Insurance Ltd. (Bermuda)

 

49. Taixing Covanta Yanjiang Cogeneration Company Limited (China)

 

50. TransRiver Canada Incorporated (Canada)

 

SCHEDULE 1.1(d)- 3



--------------------------------------------------------------------------------

SCHEDULE 1.1(e)

TO CREDIT AGREEMENT

 

MANDATORY COST FORMULAE

 

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

  (a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

 

  (b) the requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

 

4. The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to any Loan in Pounds Sterling:

 

AB+C(B-D)+E x 0.01

  per cent per annum 100 - (A+C)  

 

  (b) in relation to any Loan in any currency other than Pounds Sterling:

 

            E x 0.01            

  per cent per annum 300  

Where:

 

  “A” is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

SCHEDULE 1.1(e)- 1



--------------------------------------------------------------------------------

  “B” is the percentage rate of interest (excluding the Applicable Margin, the
Mandatory Cost and any interest charged on overdue amounts pursuant to
Section 2.10 and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Loan.

 

  “C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  “D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  “E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (d) “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s administrative questionnaire, or such
other office or offices as a Lender may from time to time notify Company and the
Administrative Agent.

 

  (e)

“Reference Banks” means, in connection with the determination of the Mandatory
Cost, the principal London offices of Bank of America,

 

SCHEDULE 1.1(e)- 2



--------------------------------------------------------------------------------

  Morgan Stanley, Barclays Bank, Crédit Agricole and JPMCB or such other banks
as may be appointed by the Administrative Agent in consultation with the
Company; and

 

  (f) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent or the Company, each Reference Bank
with a Lending Office in the United Kingdom or a Participating Member State
shall, as soon as practicable after publication by the Financial Services
Authority, supply to the Administrative Agent and the Company, the rate of
charge payable by such Reference Bank to the Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by such Reference Bank
as being the average of the Fee Tariffs applicable to such Reference Bank for
that financial year) and expressed in pounds per £1,000,000 of the Tariff Base
of such Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of the Lending Office out of which it is making available
its participation in the relevant Loan; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lending Office.

 

SCHEDULE 1.1(e)- 3



--------------------------------------------------------------------------------

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Reference Bank pursuant to paragraphs 3, 7 and 8
above is true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Reference
Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties.

 

13. The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties.

 

SCHEDULE 1.1(e)- 4



--------------------------------------------------------------------------------

SCHEDULE 1.1(f)

TO CREDIT AGREEMENT

CLOSING DATE MATERIAL RESTRICTED SUBSIDIARIES

Semass Partnership

Covanta Company of SEMASS, L.P.

Covanta SEMASS II, LLC

Covanta SEMASS LLC

Covanta ARC LLC

Covanta Ref-Fuel Holdings LLC

MSW Energy Hudson LLC

MSW Energy Holdings LLC

MSW Energy Holdings II LLC

Covanta Ref-Fuel LLC

Covanta Ref-Fuel Finance LLC

Covanta ARC Holdings LLC

Covanta Hempstead Company

Covanta Hempstead LLC

Covanta Hempstead II, LLC

Covanta Essex Company

Covanta Essex LLC

Covanta Essex II, LLC

Covanta Niagara, L.P.

Covanta Niagara LLC

Covanta Niagara II, LLC

Covanta 4Recovery, L.P.

Covanta 4Recovery I, LLC

Covanta 4Recovery II, LLC

Covanta Indianapolis, Inc.

Covanta Systems, LLC

Covanta Waste to Energy, LLC

Covanta Projects, Inc.

Covanta Energy Group, Inc.

Covanta Haverhill, Inc.

Covanta Dade Renewable Energy Ltd.

Covanta Dade Investments, Inc.

Covanta Dade Power Corp.

Covanta Southeastern Florida Renewable Energy LLC

Covanta Pasco, Inc.

Covanta Power International Holdings, Inc.

Covanta Energy Americas, Inc.

Covanta Europe Holdings, S.a.r.l.

 

SCHEDULE 1.1(f)- 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(g)

TO CREDIT AGREEMENT

DISQUALIFIED LENDERS

Waste Management, Inc.

Republic Services, Inc.

Waste Connections, Inc.

Stericycle, Inc.

Veolia Environnement S.A.

Suez Environnement S.A.

Progressive Waste Solutions Ltd.

 

SCHEDULE 1.1(g)- 1



--------------------------------------------------------------------------------

SCHEDULE 4.1

TO CREDIT AGREEMENT

JURISDICTIONS OF ORGANIZATION

COVANTA ENERGY CORPORATION AND ITS SUBSIDIARIES

 

    

Company Name

  

Jurisdiction

of Incorporation

1.    8309 Tujunga Avenue Corp.    California 2.    Burney Mountain Power   
California 3.    Capital Compost & Waste Reduction Services, LLC    New York 4.
   Central Valley Biomass Holdings, LLC    Delaware 5.    Central Valley Fuels
Management, Inc.    Delaware 6.    Covanta 4Recovery I, LLC (f/k/a Covanta
4Recovery, LLC, f/k/a TransRiver LLC)    Delaware 7.    Covanta 4Recovery II,
LLC (f/k/a TransRiver II, LLC)    Delaware 8.    Covanta 4Recovery, L.P. (f/k/a
TransRiver Marketing Company, L.P.)    Delaware 9.    Covanta 4Recovery
Portsmouth LLC (f/k/a TransRiver Portsmouth LLC)    Virginia 10.    Covanta
4Recovery Transfer Systems LLC (f/k/a TransRiver Transfer Systems LLC)   
Delaware 11.    Covanta 4Recovery Waste LLC (f/k/a TransRiver Waste LLC)   
Delaware 12.    Covanta Abington Transfer Solutions LLC    Delaware 13.   
Covanta Alexandria /Arlington, Inc.    Virginia 14.    Covanta ARC Company   
Delaware 15.    Covanta ARC Holdings, LLC (f/k/a Covanta ARC Holdings, Inc.)   
Delaware 16.    Covanta ARC LLC    Delaware 17.    Covanta B-3, LLC (f/k/a
eco/B-3, LLC)    New York 18.    Covanta Babylon, Inc.    New York 19.   
Covanta Berkshire Holdings, Inc.    New York 20.    Covanta Berkshire
Operations, Inc. (f/k/a EAC Operations, Inc.)    New York 21.    Covanta
Bessemer, Inc.    Delaware 22.    Covanta Biofuels, Inc.    Delaware 23.   
Covanta Bristol, Inc.    Connecticut 24.    Covanta Capital District LLC   
Delaware 25.    Covanta Capital District II LLC    Delaware 26.    Covanta
Capital District, L.P.    Delaware 27.    Covanta Company of SEMASS, L.P.   
Delaware 28.    Covanta Connecticut (S.E.), LLC    Delaware 29.    Covanta Dade
Investments, Inc.    Florida 30.    Covanta Dade Metals Recovery LLC    Florida
31.    Covanta Dade Power Corp.    Florida 32.    Covanta Dade Renewable Energy
Ltd.    Florida 33.    Covanta Delano, Inc.    Delaware 34.    Covanta Delaware
Valley LLC    Delaware 35.    Covanta Delaware Valley II, LLC    Delaware 36.   
Covanta Delaware Valley, L.P.    Delaware

 

SCHEDULE 4.1- 1



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction

of Incorporation

37.    Covanta Development Company LLC    Delaware 38.    Covanta Energy
Americas, Inc.    Delaware 39.    Covanta Energy Asia, Inc.    Delaware 40.   
Covanta Energy Corporation    Delaware 41.    Covanta Energy Europe, Inc.   
Delaware 42.    Covanta Energy Group, Inc.    Delaware 43.    Covanta Energy
Marketing LLC    Delaware 44.    Covanta Energy Resource Corp.    Delaware 45.
   Covanta Energy Services, Inc.    Delaware 46.    Covanta Engineering
Services, Inc.    New Jersey 47.    Covanta ES, Inc.    Delaware 48.    Covanta
Essex LLC    Delaware 49.    Covanta Essex II, LLC    Delaware 50.    Covanta
Essex Company    New Jersey 51.    Covanta Fairfax, Inc.    Virginia 52.   
Covanta Frederick/Carroll, Inc.    Maryland 53.    Covanta Hampton Roads LLC   
Virginia 54.    Covanta Harford, Inc.    Maryland 55.    Covanta Harrisburg,
Inc.    Delaware 56.    Covanta Haverhill Associates    Massachusetts 57.   
Covanta Haverhill Properties, Inc.    Massachusetts 58.    Covanta Haverhill,
Inc.    Massachusetts 59.    Covanta Hawaii Energy LLC    Hawaii 60.    Covanta
Hempstead LLC    Delaware 61.    Covanta Hempstead II, LLC    Delaware 62.   
Covanta Hempstead Company    New York 63.    Covanta Hennepin Energy Resource
Co., Limited Partnership    Delaware 64.    Covanta Hillsborough, Inc.   
Florida 65.    Covanta Honolulu Resource Recovery Venture    Hawaii 66.   
Covanta Hudson Valley Renewable Energy LLC    Delaware 67.    Covanta Huntington
Limited Partnership    Delaware 68.    Covanta Huntington Resource Recovery One
Corp.    Delaware 69.    Covanta Huntington Resource Recovery Seven Corp.   
Delaware 70.    Covanta Huntsville, Inc.    Alabama 71.    Covanta Hydro
Operations West, Inc.    Delaware 72.    Covanta Indianapolis, Inc.    Indiana
73.    Covanta Kent, Inc.    Michigan 74.    Covanta Lake II, Inc.    Florida
75.    Covanta Lancaster, Inc.    Pennsylvania 76.    Covanta Lee, Inc.   
Florida 77.    Covanta Long Beach Renewable Energy Corp.    Delaware 78.   
Covanta Long Island, Inc.    Delaware 79.    Covanta MacArthur Renewable Energy,
Inc.    New York 80.    Covanta Maine, LLC    Illinois 81.    Covanta Marion
Land Corp.    Oregon 82.    Covanta Marion, Inc.    Oregon

 

SCHEDULE 4.1 - 2



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction

of Incorporation

83.    Covanta Mendota Holdings, Inc.    Delaware 84.    Covanta Mendota, L.P.
   California 85.    Covanta Mid-Conn., Inc.    Connecticut 86.    Covanta
Montgomery, Inc.    Maryland 87.    Covanta Niagara LLC    Delaware 88.   
Covanta Niagara II, LLC    Delaware 89.    Covanta Niagara, L.P.    Delaware 90.
   Covanta Oahu Waste Energy Recovery, Inc.    California 91.    Covanta Omega
Lease, Inc.    Delaware 92.    Covanta Onondaga Five Corp.    Delaware 93.   
Covanta Onondaga Four Corp.    Delaware 94.    Covanta Onondaga, LP    Delaware
95.    Covanta Onondaga Operations, Inc.    Delaware 96.    Covanta Onondaga
Three Corp.    Delaware 97.    Covanta Onondaga Two Corp.    Delaware 98.   
Covanta Onondaga, Inc.    New York 99.    Covanta Operations of SEMASS LLC   
Delaware 100.    Covanta Operations of SEMASS II, LLC    Delaware 101.   
Covanta Operations of Union, LLC    New Jersey 102.    Covanta OPW Associates,
Inc.    Connecticut 103.    Covanta OPWH, Inc.    Delaware 104.    Covanta Otay
3 Company    California 105.    Covanta Palm Beach Renewable Energy LLC   
Delaware 106.    Covanta Pasco, Inc.    Florida 107.    Covanta Pinellas, Inc.
   Florida 108.    Covanta Pittsfield, LLC (f/k/a eco/Pittsfield, LLC)    New
York 109.    Covanta Plymouth Energy Corp.    Delaware 110.    Covanta Plymouth
GP Corp.    Delaware 111.    Covanta Plymouth, Inc.    Delaware 112.    Covanta
Plymouth Investments Corp.    Delaware 113.    Covanta Plymouth Renewable Energy
Limited Partnership    Delaware 114.    Covanta Power LLC    Delaware 115.   
Covanta Power Development, Inc.    Delaware 116.    Covanta Power Development of
Mauritius, Inc.    Delaware 117.    Covanta Power International Holdings, Inc.
   Delaware 118.    Covanta Power Pacific, Inc.    California 119.    Covanta
Power Plant Operations    California 120.    Covanta Projects of Hawaii, Inc.   
Hawaii 121.    Covanta Projects of Wallingford, L.P.    Delaware 122.    Covanta
Projects, Inc.    Delaware 123.    Covanta Ref-Fuel LLC    Delaware 124.   
Covanta Ref-Fuel II LLC    Delaware 125.    Covanta Ref-Fuel Finance LLC   
Delaware 126.    Covanta Ref-Fuel Holdings LLC    Delaware

 

SCHEDULE 4.1 - 3



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction

of Incorporation

127.    Covanta Ref-Fuel Management LLC    Delaware 128.    Covanta Ref-Fuel
Management II, LLC    Delaware 129.    Covanta Renewable Energy Detroit, LLC   
Delaware 130.    Covanta Renewable Fuels LLC    Delaware 131.    Covanta
Research & Technology, LLC    Delaware 132.    Covanta RRS Holdings, Inc.   
Delaware 133.    Covanta SBR Associates    Massachusetts 134.    Covanta SECONN
LLC    Delaware 135.    Covanta SEMASS LLC    Delaware 136.    Covanta SEMASS
II, LLC    Delaware 137.    Covanta SEMASS, L.P.    Delaware 138.    Covanta
Southeastern Connecticut Company    Connecticut 139.    Covanta Southeastern
Connecticut, L.P.    Delaware 140.    Covanta Southeastern Florida Renewable
Energy LLC    Delaware 141.    Covanta Springfield, LLC    New York 142.   
Covanta Stanislaus, Inc.    California 143.    Covanta Sustainable Solutions,
LLC    Delaware 144.    Covanta Systems, LLC    Delaware 145.    Covanta Union,
Inc.    New Jersey 146.    Covanta Wallingford Associates, Inc.    Connecticut
147.    Covanta Warren Energy Resources Co., Limited Partnership    Delaware
148.    Covanta Warren Holdings I, Inc.    Virginia 149.    Covanta Warren
Holdings II, Inc.    California 150.    Covanta Waste to Energy, LLC    Delaware
151.    Covanta Waste to Energy of Italy, Inc.    Delaware 152.    Covanta Water
Holdings, Inc.    Delaware 153.    Covanta Water Systems, Inc.    Delaware 154.
   Covanta WBH, LLC (f/k/a WBH Generating Company, LLC)    Delaware 155.   
Covanta York Renewable Energy LLC    Delaware 156.    DSS Environmental, Inc.   
New York 157.    ECOvanta, LLC    Delaware 158.    Generating Resource Recovery
Partners L.P.    California 159.    Haverhill Power, LLC    Delaware 160.   
Koma Kulshan Associates LP    California 161.    LMI, Inc.    Massachusetts 162.
   M O’Connor LLC    Delaware 163.    Mount Kisco Transfer Station, Inc.    New
York 164.    MSW I Sub, LLC    Delaware 165.    MSW Energy Erie, LLC    Delaware
166.    MSW Energy Finance Co., Inc.    Delaware 167.    MSW Energy Finance Co.
II, Inc.    Delaware 168.    MSW Energy Holdings LLC    Delaware 169.    MSW
Energy Holdings II LLC    Delaware 170.    MSW Energy Hudson LLC    Delaware
171.    Mt. Lassen Power    California 172.    OPI Quezon, LLC    Delaware

 

SCHEDULE 4.1 - 4



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction

of Incorporation

173.    Pacific Energy Operating Group, L.P.    California 174.    Pacific
Energy Resources Incorporated    California 175.    Pacific Hydropower Company
   California 176.    Pacific Oroville Power, Inc.    California 177.    Pacific
Recovery Corporation    California 178.    Pacific Ultrapower Chinese Station   
California 179.    Pacific Wood Fuels Company    California 180.    Peabody
Monofill Associates, Inc.    Massachusetts 181.    Penstock Power Company   
California 182.    Recycling Industries Transfer Station, LLC    New York 183.
   SEMASS Partnership    Massachusetts 184.    South Fork Associates, L.P.   
California 185.    Stockton Landfill Gas LLC    Delaware 186.    Thermendota,
Inc.    California 187.    TransRiver Philadephia LLC    Delaware 188.   
Bal-Sam India Holdings, Ltd.    Mauritius 189.    Covanta Bangladesh Operating
Ltd.*    Bangladesh 190.    Covanta Brig y Cwm Limited    United Kingdom 191.   
Covanta Burnaby Renewable Energy, ULC (f/k/a Montenay Inc.)    Canada 192.   
Covanta Durham York Renewable Energy Limited Partnership    Canada 193.   
Covanta Energy Asia Holdings Ltd. (f/k/a Covanta Chinese Investments Ltd.)   
Mauritius 194.    Covanta Energy Asia Pacific Holdings Ltd.    Hong Kong 195.   
Covanta Energy Asia Pacific Ltd.    Hong Kong 196.    Covanta Energy China
(Delta) Ltd.    Mauritius 197.    Covanta Energy China (Gamma) Ltd.    Mauritius
198.    Covanta Europe Engineering Limited    Ireland 199.    Covanta Energy
India (Balaji) Limited    Mauritius 200.    Covanta Energy India (CBM) Ltd.   
Mauritius 201.    Covanta Energy India Private Ltd.    India 202.    Covanta
Energy India (Samalpatti) Ltd.    Mauritius 203.    Covanta Energy International
Investments Limited (f/k/a Covanta Energy India Investments, Ltd.)    Mauritius
204.    Covanta Energy (Ireland) Limited    Ireland 205.    Covanta Energy
Limited    United Kingdom 206.    Covanta Energy Philippine Holdings, Inc.   
Philippines 207.    Covanta Energy (UK) Limited    United Kingdom 208.   
Covanta Europe Holdings S.a.r.l.    Luxembourg 209.    Covanta Europe Operations
Limited    Ireland 210.    Covanta Five Ltd.    Mauritius 211.    Covanta Four
Ltd.    Mauritius 212.    Covanta Gold River Renewable Energy Limited
Partnership    Canada 213.    Covanta Holding Limited    United Kingdom 214.   
Covanta Ince Park Limited    United Kingdom 215.    Covanta Mauritius O&M Ltd.
   Cayman Islands 216.    Covanta One Ltd.*    Mauritius

 

* 

Unrestricted Subsidiary on the Closing Date

 

SCHEDULE 4.1 - 5



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction

of Incorporation

217.    Covanta RBWM Limited    United Kingdom 218.    Covanta Rookery South
Limited    United Kingdom 219.    Covanta Three Ltd.    Mauritius 220.   
Covanta Two Ltd.    Mauritius 221.    Covanta UK Engineering Limited    United
Kingdom 222.    Covanta UK Operations Limited    United Kingdom 223.    Covanta
Waste to Energy Asia Limited    Hong Kong 224.    Covanta Waste to Energy Asia
Ltd. (f/k/a Covanta Energy China (Beta) Ltd.)    Mauritius 225.    Dublin Waste
to Energy (Holdings) Limited    Ireland 226.    Dublin Waste to Energy Limited
   Ireland 227.    Edison (Bataan) Cogeneration Corporation    Philippines 228.
   Enereurope Holdings III, B.V.    Netherlands 229.    Goa Holdings Ltd.   
Mauritius 230.    Hidro Operaciones Don Pedro S.A.    Costa Rica 231.    Ince
Park, LLP    United Kingdom 232.    Ogden Energy (Gulf) Limited    Mauritius
233.    Ogden Energy India (Bakreshwar) Ltd.    Mauritius 234.    Ogden Taiwan
Investments Ltd.    Mauritius 235.    Olmec Insurance Ltd.    Bermuda 236.   
Taixing Ogden-Yanjiang Cogeneration Co. Ltd.    China 237.    TransRiver Canada
Incorporation    Canada

 

* 

Unrestricted Subsidiary on the Closing Date

 

SCHEDULE 4.1 - 6



--------------------------------------------------------------------------------

SCHEDULE 4.2

TO CREDIT AGREEMENT

CAPITAL STOCK AND OWNERSHIP

SUBSIDIARIES

 

    

Company Name

  

Jurisdiction
of
Incorporation

  

Capital Stock or
Equity Interests

  

Description of
Anticipated
Ownership As

of the Closing

Date

1.    8309 Tujunga Avenue Corp.    California    Issued: 10 shares    100% owned
by Covanta Power Pacific, Inc. 2.    Burney Mountain Power    California   
Issued: 10 shares    100% owned by Covanta Power Pacific, Inc. 3.    Capital
Compost & Waste Reduction Services, LLC    New York    Limited Liability Company
   100% owned by Covanta Berkshire Operations, Inc. 4.    Central Valley Biomass
Holdings, LLC    Delaware    Limited Liability Company    100% owned by Covanta
Energy Americas, Inc. 5.    Central Valley Fuels Management, Inc.    Delaware   
Issued: 100 shares    100% owned by Central Valley Biomass Holdings, LLC 6.   
Covanta 4Recovery I, LLC (f/k/a Covanta 4Recovery, LLC, f/k/a TransRiver LLC)   
Delaware    Limited Liability Company    100% owned by Covanta ARC LLC 7.   
Covanta 4Recovery II, LLC (f/k/a TransRiver II, LLC)    Delaware    Limited
Liability Company    100% owned by Covanta 4Recovery I, LLC 8.    Covanta
4Recovery, L.P. (f/k/a TransRiver Marketing Company, L.P.)    Delaware   
Limited Partnership    99% owned by Covanta 4Recovery I, LLC and 1% owned by
Covanta 4Recovery II, LLC 9.    Covanta 4Recovery Portsmouth LLC (f/k/a
TransRiver Portsmouth LLC)    Virginia    Limited Liability Company    100%
owned by Covanta 4Recovery, L.P. 10.    Covanta 4Recovery Transfer Systems LLC
(f/k/a TransRiver Transfer Systems LLC)    Delaware    Limited Liability Company
   100% owned by Covanta 4Recovery, L.P. 11.    Covanta 4Recovery Waste LLC
(f/k/a TransRiver Waste LLC)    Delaware    Limited Liability Company    100%
owned by Covanta 4Recovery, L.P. 12.    Covanta Abington Transfer Solutions LLC
   Delaware    Limited Liability Company    100% owned by Covanta ES, Inc.

 

SCHEDULE 4.2 - 1



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction
of
Incorporation

  

Capital Stock or
Equity Interests

  

Description of
Anticipated
Ownership As

of the Closing

Date

13.    Covanta Alexandria /Arlington, Inc.    Virginia    Issued: 1,000 shares
   100% owned by Covanta Systems, LLC. 14.    Covanta ARC Company    Delaware   
General Partnership    99% owned by Covanta Ref-Fuel Management LLC and 1% owned
by Covanta Ref-Fuel Management II, LLC 15.    Covanta ARC Holdings, LLC (f/k/a
Covanta ARC Holdings, Inc.)    Delaware    Limited Liability Company    100%
owned by Covanta Energy Corporation 16.    Covanta ARC LLC    Delaware   
Limited Liability Company    100% by Covanta Ref-Fuel Holdings LLC 17.   
Covanta B-3, LLC (f/k/a eco/B-3, LLC)    New York    Limited Liability Company
   100% owned by Covanta Berkshire Operations, Inc. 18.    Covanta Babylon, Inc.
   New York    Issued: 100 shares    100% owned by Covanta Systems, LLC 19.   
Covanta Berkshire Holdings, Inc.    New York    Issued: 1000 shares    100%
owned by Covanta Waste to Energy LLC 20.    Covanta Berkshire Operations, Inc.
(f/k/a EAC Operations, Inc.)    New York    Issued: 100 shares    100% owned by
Covanta Berkshire Holdings, Inc. 21.    Covanta Bessemer, Inc.    Delaware   
Issued: 100 shares    100% owned by Covanta Water Systems, Inc. 22.    Covanta
Biofuels, Inc.    Delaware    Issued: 100 shares    100% owned by Covanta Energy
Americas, Inc. 23.    Covanta Bristol, Inc.    Connecticut    Issued: 100 shares
   100% owned by Covanta Systems, LLC 24.    Covanta Capital District LLC   
Delaware    Limited Liability Company    100% owned by Covanta ARC LLC 25.   
Covanta Capital District II LLC    Delaware    Limited Liability Company    100%
owned by Covanta Capital District LLC 26.    Covanta Capital District, L.P.   
Delaware    Limited Partnership    99% owned by Covanta Capital District I LLC
and 1% owned by Covanta Capital District II LLC

 

SCHEDULE 4.2 - 2



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction
of
Incorporation

  

Capital Stock or
Equity Interests

  

Description of
Anticipated
Ownership As

of the Closing

Date

27.    Covanta Company of SEMASS, L.P.    Delaware    Limited Partnership    98%
owned by Covanta Operations of SEMASS LLC, 1% owned by Covanta SEMASS LLC and 1%
owned by Covanta SEMASS II, LLC 28.    Covanta Connecticut (S.E.), LLC   
Delaware    Limited Liability Company    100% owned by Covanta SECONN LLC 29.   
Covanta Dade Investments, Inc.    Florida    Issued: 1000 shares    100% owned
by Covanta Southeastern Florida Renewable Energy LLC 30.    Covanta Dade Metals
Recovery LLC    Florida    Limited Liability Company    100% owned by Covanta
Pasco, Inc. 31.    Covanta Dade Power Corp.    Florida    Issued: 2000 shares   
100% owned by Covanta Southeastern Florida Renewable Energy LLC 32.    Covanta
Dade Renewable Energy Ltd.    Florida    Limited Partnership    Covanta Dade
Investments, Inc. 99% LP interest , Covanta Dade Power Corp. 1% GP interest 33.
   Covanta Delano, Inc.    Delaware    Issued: 1000 shares    100% owned by
Central Valley Biomass Holdings, LLC 34.    Covanta Delaware Valley LLC   
Delaware    Limited Liability Company    100% owned by Covanta ARC LLC 35.   
Covanta Delaware Valley II, LLC    Delaware    Limited Liability Company    100%
owned by Covanta Delaware Valley LLC 36.    Covanta Delaware Valley, L.P.   
Delaware    Limited Partnership    1% owned by Covanta Delaware Valley II, LLC
and 99% owned by Covanta Delawae Valley LLC

 

SCHEDULE 4.2 - 3



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction
of
Incorporation

  

Capital Stock or
Equity Interests

  

Description of
Anticipated
Ownership As

of the Closing

Date

37.    Covanta Development Company LLC    Delaware    Limited Liability Company
   100% owned by Covanta ARC Company 38.    Covanta Energy Americas, Inc.   
Delaware    Issued: 1,000 shares    100% owned by Covanta Energy Projects, Inc.
39.    Covanta Energy Asia, Inc.    Delaware    Issued: 100 shares    100% owned
by Covanta Power International Holdings, Inc. 40.    Covanta Energy Corporation
   Delaware    Issued: 200 shares    100% owned by Covanta Holding Corporation
41.    Covanta Energy Europe, Inc.    Delaware    Issued: 100 shares    100%
owned by Covanta Power International Holdings, Inc. 42.    Covanta Energy Group,
Inc.    Delaware    Issued: 100 shares    100% owned by Covanta Energy
Corporation 43.    Covanta Energy Marketing LLC    Delaware    Limited Liability
Company    100% owned by Covanta Energy Corporation 44.    Covanta Energy
Resource Corp.    Delaware    Issued: 1,000 shares    100% owned by Covanta
Waste to Energy, LLC 45.    Covanta Energy Services, Inc.    Delaware    Issued:
100 shares    100% owned by Covanta Waste to Energy, LLC 46.    Covanta
Engineering Services, Inc.    New Jersey    Issued: 100 shares    100% owned by
Covanta Systems, LLC 47.    Covanta ES, Inc.    Delaware    Issued: 100 shares
   100% owned by Covanta Energy Corporation 48.    Covanta Essex LLC    Delaware
   Limited Liability Company    100% owned by Covanta ARC LLC 49.    Covanta
Essex II, LLC    Delaware    Limited Liability Company    100% owned by Covanta
Essex LLC

 

SCHEDULE 4.2 - 4



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction

of

Incorporation

  

Capital Stock or
Equity Interests

  

Description of
Anticipated
Ownership As

of the Closing

Date

50.    Covanta Essex Company    New Jersey    General Partnership    99% owned
by Covanta Essex LLC ; 1% owned by Covanta Essex II, LLC 51.    Covanta Fairfax,
Inc.    Virginia    Issued: 100 shares    100% owned by Covanta Systems, LLC 52.
   Covanta Frederick/Carroll, Inc.    Maryland    Issued: 100 shares    100%
owned by Covanta Systems, LLC 53.    Covanta Hampton Roads LLC    Virginia   
Limited Liability Company    100% owned by Covanta Projects, Inc. 54.    Covanta
Harford, Inc.    Maryland    Issued: 100 shares    100% owned by Covanta
Systems, LLC 55.    Covanta Harrisburg, Inc.    Delaware    Issued: 100 shares
   100% owned by Covanta Systems, LLC 56.    Covanta Haverhill Associates   
Massachusetts   

Covanta Haverhill, Inc., General Partner – 88%

 

Haverhill Power, LLC, General Partner – 12%

   Covanta Haverhill, Inc. 88% General Partner Interest; Haverhill Power, LLC,
12% Limited Partner Interest 57.    Covanta Haverhill Properties, Inc.   
Massachusetts    Issued: 100 shares    100% owned by Covanta Systems, LLC 58.   
Covanta Haverhill, Inc.    Massachusetts    Issued: 100 shares    100% owned by
Covanta Systems, LLC 59.    Covanta Hawaii Energy LLC    Hawaii    Limited
Liability Company    100% owned by Covanta Projects of Hawaii, Inc. 60.   
Covanta Hempstead LLC    Delaware    Limited Liability Company    100% owned by
Covanta ARC LLC 61.    Covanta Hempstead II, LLC    Delaware    Limited
Liability Company    100% owned by Hempstead LLC 62.    Covanta Hempstead
Company    New York    General Partnership    99% owned by Covanta Hempstead,
LLC; 1% owned by Covanta Hempstead II, LLC

 

SCHEDULE 4.2 - 5



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction
of
Incorporation

  

Capital Stock or
Equity Interests

  

Description of
Anticipated
Ownership As

of the Closing

Date

63.    Covanta Hennepin Energy Resource Co., Limited Partnership    Delaware   
Covanta Energy Resource Corp. 99% General Partner Interest; Covanta OPWH 1%
Limited Partner Interest    Covanta Energy Resource Corp., General Partner -
99%; Covanta OPWH, Inc, Limited Partner - 1% 64.    Covanta Hillsborough, Inc.
   Florida    Issued: 100 shares    100% owned by Covanta Systems, LLC 65.   
Covanta Honolulu Resource Recovery Venture    Hawaii    Covanta Projects of
Hawaii, Inc. 50% GP Interest; Covanta Oahu Waste Energy Recovery, Inc. 50% GP
Interest   

Covanta Projects of Hawaii, Inc., General Partner – 50%

Covanta Oahu Waste Energy Recovery, Inc., General Partner – 50%

66.    Covanta Hudson Valley Renewable Energy LLC    Delaware    Limited
Liability Company    100% owned by Covanta ES, Inc. 67.    Covanta Huntington
Limited Partnership    Delaware    Covanta Huntington Resource Recovery One
Corp., Managing General Partner; Covanta Huntington Resource Recovery Seven
Corp., General Partner; Mission Funding Zeta, Limited Partner; Pitney Bowes
Credit Corporation, Limited Partner; Allstate Insurance Company, Limited Partner
   Covanta Huntington Resource Recovery One Corp. and Covanta Huntington
Resource Recovery Seven Corp. collectively, General Partners; Mission Funding
Zeta, Limited Partner; Pitney Bowes Credit Corporation, Limited Partner;
Allstate Insurance Company, Limited Partner. Interests of each partner varies
from time to time depending upon type of interest.

 

SCHEDULE 4.2 - 6



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction

of
Incorporation

  

Capital Stock or
Equity Interests

  

Description of
Anticipated
Ownership As

of the Closing

Date

68.    Covanta Huntington Resource Recovery One Corp.    Delaware    Issued:
1,000 shares    100% owned by Covanta Systems, LLC 69.    Covanta Huntington
Resource Recovery Seven Corp.    Delaware    Issued: 100 shares    100% owned by
Covanta Systems, LLC 70.    Covanta Huntsville, Inc.    Alabama    Issued: 100
shares    100% owned by Covanta Systems, LLC 71.    Covanta Hydro Operations
West, Inc.    Delaware    Issued: 100 shares    100% owned by Covanta Energy
Americas, Inc. 72.    Covanta Indianapolis, Inc.    Indiana    Issued: 100
shares    100% owned by Covanta Systems, LLC 73.    Covanta Kent, Inc.   
Michigan    Issued: 100 shares    100% owned by Covanta Systems, LLC 74.   
Covanta Lake II, Inc.    Florida   

Issued: 750 shares common

Issued: 250 shares preferred

   75% owned by Covanta Systems, LLC; 25% owned by New Covanta Lake Holding LLC
75.    Covanta Lancaster, Inc.    Pennsylvania    Issued: 100 shares    100%
owned by Covanta Systems, LLC 76.    Covanta Lee, Inc.    Florida    Issued: 100
shares    100% owned by Covanta Systems, LLC 77.    Covanta Long Beach Renewable
Energy Corp.    Delaware    Issued: 100 shares    100% owned by Covanta ES, Inc.
78.    Covanta Long Island, Inc.    Delaware    Issued: 100 shares    100% owned
by Covanta Systems, LLC 79.    Covanta MacArthur Renewable Energy, Inc.    New
York    Issued: 100 shares    100% owned by Covanta ES, Inc. 80.    Covanta
Maine, LLC    Illinois    Limited Liability Company    100% owned by Covanta
Energy Corporation 81.    Covanta Marion Land Corp.    Oregon   

Issued: 1000 common shares

300 preferred shares

   76.923% owned by Covanta Systems, LLC; 23.177% owned by third party.

 

SCHEDULE 4.2 - 7



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction
of
Incorporation

  

Capital Stock or
Equity Interests

  

Description of
Anticipated
Ownership As

of the Closing

Date

82.    Covanta Marion, Inc.    Oregon    Issued: 10 shares    100% owned by
Covanta Systems, LLC 83.    Covanta Mendota Holdings, Inc.    Delaware   
Issued: 10 shares    100% owned by Central Valley Biomass Holdings, LLC 84.   
Covanta Mendota, L.P.    California    Limited Partnership    Thermendota, Inc.
60% GP interest, Covanta Mendota Holdings, Inc. 40% LP interest 85.    Covanta
Mid-Conn., Inc.    Connecticut    Issued: 1,000 shares    100% owned by Covanta
RRS Holdings, Inc. 86.    Covanta Montgomery, Inc.    Maryland    Issued: 100
shares    100% owned by Covanta Systems, LLC 87.    Covanta Niagara LLC   
Delaware    Limited Liability Company    100% owned by Covanta ARC LLC 88.   
Covanta Niagara II, LLC    Delaware    Limited Liability Company    100% owned
by Covanta Niagara LLC 89.    Covanta Niagara, L.P.    Delaware    Limited
Partnership    99% owned by Covanta Niagara LLC; 1% owned by Covanta Niagara II,
LLC 90.    Covanta Oahu Waste Energy Recovery, Inc.    California    Issued:
1,000 shares    100% owned by Covanta RRS Holdings, Inc. 91.    Covanta Omega
Lease, Inc.    Delaware    Issued: 1,000 shares    100% owned by Covanta
Haverhill, Inc. 92.    Covanta Onondaga Five Corp.    Delaware    Issued: 100
shares    100% owned by Covanta Systems, LLC 93.    Covanta Onondaga Four Corp.
   Delaware    Issued: 100 shares    100% owned by Covanta Systems, LLC

 

SCHEDULE 4.2 - 8



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction
of
Incorporation

  

Capital Stock or
Equity Interests

  

Description of
Anticipated
Ownership As

of the Closing

Date

94.    Covanta Onondaga, LP    Delaware    Covanta Onondaga, Inc., General
Partner; Covanta Onondaga Two Corp., General Partner; Covanta Onondaga Three
Corp., General Partner; Covanta Onondaga Four Corp., General Partner; Covanta
Onondaga Five Corp., General Partner;    Covanta Onondaga, Inc. Covanta Onondaga
Two Corp.; Covanta Onondaga Three Corp.; Covanta Onondaga Four Corp.; and
Covanta Onondaga Five collectively own all General Partnership interests 95.   
Covanta Onondaga Operations, Inc.    Delaware    Issued: 100 shares    100%
owned by Covanta Systems, LLC 96.    Covanta Onondaga Three Corp.    Delaware   
Issued: 100 shares    100% owned by Covanta Systems, LLC 97.    Covanta Onondaga
Two Corp.    Delaware    Issued: 100 shares    100% owned by Covanta Systems,
LLC 98.    Covanta Onondaga, Inc.    New York    Issued: 100 shares    100%
owned by Covanta Systems, LLC 99.    Covanta Operations of SEMASS LLC   
Delaware    Limited Liability Company    100% owned by Covanta ARC LLC 100.   
Covanta Operations of SEMASS II, LLC    Delaware    Limited Liability Company   
100% owned by Covanta Operations of SEMASS LLC 101.    Covanta Operations of
Union, LLC    New Jersey    Covanta Projects, Inc. 99% Covanta Waste to Energy,
LLC, 1% Interest.   

Covanta Projects, Inc. owns 99%

Covanta Waste to Energy, LLC owns 1%

102.    Covanta OPW Associates, Inc.    Connecticut    Issued: 100 shares   
100% owned by Covanta Waste to Energy, LLC 103.    Covanta OPWH, Inc.   
Delaware    Issued: 100 shares    100% owned by Covanta Waste to Energy, LLC
104.    Covanta Otay 3 Company    California    Issued: 10 shares    100% owned
by Covanta Power Pacific, Inc. 105.    Covanta Palm Beach Renewable Energy LLC
   Delaware    Limited Liability Company    100% owned by Covanta Energy
Corporation

 

SCHEDULE 4.2 - 9



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction
of
Incorporation

  

Capital Stock or
Equity Interests

  

Description of
Anticipated
Ownership As

of the Closing

Date

106.    Covanta Pasco, Inc.    Florida    Issued: 100 shares    100% owned by
Covanta Systems, LLC 107.    Covanta Pinellas, Inc.    Florida    Issued: 100
shares    100% owned by Covanta Systems, LLC 108.    Covanta Pittsfield, LLC
(f/k/a eco/Pittsfield, LLC)    New York    Limited Liability Company    100%
owned by Covanta Berkshire Operations, Inc. 109.    Covanta Plymouth Energy
Corp.    Delaware    Issued: 100 shares    100% owned by Covanta ES, Inc. 110.
   Covanta Plymouth GP Corp.    Delaware    Issued: 750 shares    100% owned by
Covanta Plymouth Energy Corp. 111.    Covanta Plymouth, Inc.    Delaware   
Issued: 150,000 shares    100% owned by Covanta Plymouth Energy Corp. 112.   
Covanta Plymouth Investments Corp.    Delaware    Issued: 750 shares    100%
owned by Covanta Plymouth Energy Corp. 113.    Covanta Plymouth Renewable Energy
Limited Partnership    Delaware    Limited Partnership    Covanta Energy
Corporation 40% LP interest, Covanta Plymouth GP Corp. 27.999% GP interest,
Covanta Plymouth, Inc. 1% MGP interest, Covanta Plymouth Investments Corp.
31.001% LP interest 114.    Covanta Power LLC    Delaware    Limited Liability
Company    100% owned by Covanta Energy Corporation 115.    Covanta Power
Development, Inc.    Delaware    Issued: 100 shares    100% owned by Covanta
Power International Holdings, Inc. 116.    Covanta Power Development of
Mauritius, Inc.    Delaware    Issued: 100 shares    100% owned by Covanta Power
Development, Inc. 117.    Covanta Power International Holdings, Inc.    Delaware
   Issued: 1,000 shares    100% owned by Covanta Energy Americas, Inc.

 

SCHEDULE 4.2 - 10



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction
of
Incorporation

  

Capital Stock or
Equity Interests

  

Description of
Anticipated
Ownership As

of the Closing

Date

118.    Covanta Power Pacific, Inc.    California    Issued: 10 shares    100%
owned by Covanta Energy Americas, Inc. 119.    Covanta Power Plant Operations   
California    Issued: 10 shares    100% owned by Covanta Power Pacific, Inc.
120.    Covanta Projects of Hawaii, Inc.    Hawaii    Issued: 1,000 shares   
100% owned by Covanta RRS Holdings, Inc. 121.    Covanta Projects of
Wallingford, L.P.    Delaware   

Covanta OPW Associates, Inc., 2% General Partner interest

Covanta Wallingford Associates, Inc., 98% Limited Partner interest

   Covanta OPW Associates, Inc. 2% General Partner Interest; Covanta Wallingford
Associates, Inc. 98% Limited Partner Interest 122.    Covanta Projects, Inc.   
Delaware    Issued: 1,000 shares    100% owned by Covanta Energy Group, Inc.
123.    Covanta Ref-Fuel LLC    Delaware    Limited Liability Company    100%
owned by Covanta Ref-Fuel Finance LLC 124.    Covanta Ref-Fuel II LLC   
Delaware    Limited Liability Company    100% owned by MSW Energy Holdings II
LLC 125.    Covanta Ref-Fuel Finance LLC    Delaware    Limited Liability
Company    100% owned by Covanta ARC Holdings, Inc. 126.    Covanta Ref-Fuel
Holdings LLC    Delaware    Limited Liability Company    .1% interest owned by
Covanta Ref-fuel II LLC, 49.9% interest owned by MSW Energy Holdings II LLC,
49.8% interest owned by MSW Energy Hudson LLC and .2% interest owned by MSW
Energy Erie LLC 127.    Covanta Ref-Fuel Management LLC    Delaware    Limited
Liability Company    100% owned by Covanta ARC LLC 128.    Covanta Ref-Fuel
Management II, LLC    Delaware    Limited Liability Company    100% owned by
Covanta Ref-Fuel Management LLC

 

SCHEDULE 4.2 - 11



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction

of

Incorporation

  

Capital Stock or
Equity Interests

  

Description of
Anticipated
Ownership As

of the Closing

Date

129.    Covanta Renewable Energy Detroit, LLC    Delaware    Limited Liability
Company    100% owned by Covanta RRS Holdings, Inc. 130.    Covanta Renewable
Fuels LLC    Delaware    Limited Liability Company    100% owned by Covanta
Energy Corporation 131.    Covanta Research & Technology, LLC    Delaware   
Limited Liability Company    100% owned by Covanta Energy Corporation 132.   
Covanta RRS Holdings, Inc.    Delaware    Issued: 100 shares    100% owned by
Covanta Waste to Energy, LLC 133.    Covanta SBR Associates    Massachusetts   

Covanta Haverhill, Inc., 34.7% General Partner

Covanta Omega Lease, Inc., 65.3% General Partner

   Covanta Haverhill, Inc. 34.7% General Partner Interest; Covanta Omega Lease,
Inc. 65.3% General Partner Interest 134.    Covanta SECONN LLC    Delaware   
Limited Liability Company    100% owned by Covanta ARC LLC 135.    Covanta
SEMASS LLC    Delaware    Limited Liability Company    100% owned by Covanta ARC
LLC 136.    Covanta SEMASS II, LLC    Delaware    Limited Liability Company   
100% owned by Covanta SEMASS LLC 137.    Covanta SEMASS, L.P.    Delaware   
Limited Partnership    1% interest owned by Covanta Operations of SEMASS II, LLC
and 99% interest owned by Covanta Operations of SEMASS LLC 138.    Covanta
Southeastern Connecticut Company    Connecticut    General Partnership    1%
owned by Covanta Connecticut (S.E.), LLC and 99% owned by Covanta Southeastern
Connecticut, L.P.

 

SCHEDULE 4.2 - 12



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction
of
Incorporation

  

Capital Stock or
Equity Interests

  

Description of
Anticipated
Ownership As

of the Closing

Date

139.    Covanta Southeastern Connecticut, L.P.    Delaware    Limited
Partnership    99% owned by Covanta SECONN LLC and 1% owned by Covanta
Connecticut (S.E.), LLC 140.    Covanta Southeastern Florida Renewable Energy
LLC    Delaware    Limited Liability Company    100% owned by Covanta Pasco,
Inc. 141.    Covanta Springfield, LLC    New York    Limited Liability Company
   100% owned by Covanta Berkshire Operations, Inc. 142.    Covanta Stanislaus,
Inc.    California    Issued: 100 shares    100% owned by Covanta Systems, LLC
143.    Covanta Sustainable Solutions, LLC    Delaware    Limited Liability
Company    100% owned by Covanta 4Recovery, L.P. 144.    Covanta Systems, LLC   
Delaware    Issued: 100 shares    100% owned by Covanta Waste to Energy, LLC
145.    Covanta Union, Inc.    New Jersey    Issued: 100 shares    100% owned by
Covanta Systems, LLC 146.    Covanta Wallingford Associates, Inc.    Connecticut
   Issued: 100 shares    100% owned by Covanta Waste to Energy, LLC 147.   
Covanta Warren Energy Resources Co., Limited Partnership    Delaware    Limited
Partnership   

Covanta Warren Holdings I, Inc., 99% General Partner

Covanta Warren Holdings II, Inc., 1% Limited Partner

148.    Covanta Warren Holdings I, Inc.    Virginia    Issued: 100 shares   
100% owned by Covanta Systems, LLC 149.    Covanta Warren Holdings II, Inc.   
California    Issued: 100 shares    100% owned by Covanta Systems, LLC 150.   
Covanta Waste to Energy, LLC    Delaware    Issued: 100 shares    100% owned by
Covanta Projects, Inc. 151.    Covanta Waste to Energy of Italy, Inc.   
Delaware    Issued: 100 shares    100% owned by Covanta Power International
Holdings, Inc.

 

SCHEDULE 4.2 - 13



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction

of

Incorporation

  

Capital Stock or
Equity Interests

  

Description of
Anticipated
Ownership As

of the Closing

Date

152.    Covanta Water Holdings, Inc.    Delaware    Issued: 100 shares    100%
owned by Covanta Projects, Inc. 153.    Covanta Water Systems, Inc.    Delaware
   Issued: 100 shares    100% owned by Covanta Water Holdings, Inc. 154.   
Covanta WBH, LLC (f/k/a WBH Generating Company, LLC)    Delaware    Limited
Liability Company    100% owned by Covanta Lancaster, Inc. 155.    Covanta York
Renewable Energy LLC    Delaware    Limited Liability Company    100% owned by
Covanta ES, Inc. 156.    DSS Environmental, Inc.    New York    Issued: 100
shares    90% owned by Covanta Water Systems, Inc. and 10% owned by individual
shareholders. 157.    ECOvanta, LLC    Delaware    Limited Liability Company   
100% owned by Covanta 4Recovery I, LLC 158.    Generating Resource Recovery
Partners L.P.    California   

Pacific Recovery Corporation (a California Corporation), General Partner – 50%

 

Covanta Power Pacific, Inc., Limited Partner – 50%

   Pacific Recovery Corporation 50% General Partner Interest; Covanta Power
Pacific, Inc., 50% LP Interest 159.    Haverhill Power, LLC    Delaware   
Issued: 10,000 shares    100% owned by Covanta Haverhill, Inc. 160.    Koma
Kulshan Associates LP    California    Limited Partnership    Penstock Power
Company 48.99% LP interest and 1% GP interest, Covanta Power Pacific, Inc. .01%
LP interest, 50% owned by third party 161.    LMI, Inc.    Massachusetts   
Issued: 10,000 shares    100% owned by Covanta Haverhill, Inc. 162.    M
O’Connor LLC    Delaware    Limited Liability Company    100% owned by Covanta
ES, Inc.

 

SCHEDULE 4.2 - 14



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction
of
Incorporation

  

Capital Stock or
Equity Interests

  

Description of
Anticipated
Ownership As

of the Closing

Date

163.    Mount Kisco Transfer Station, Inc.    New York    Issued: 10 shares   
100% owned by Covanta 4Recovery, L.P. 164.    MSW I Sub, LLC    Delaware   
Limited Liability Company    100% owned by Covanta ARC Holdings, Inc. 165.   
MSW Energy Erie, LLC    Delaware    Limited Liability Company    100% owned by
MSW Energy Holdings LLC 166.    MSW Energy Finance Co., Inc.    Delaware   
Issued: 100 shares    100% owned by MSW Energy Holdings LLC 167.    MSW Energy
Finance Co. II, Inc.    Delaware    Issued: 3000 shares    100% owned by MSW
Energy Holdings II LLC 168.    MSW Energy Holdings LLC    Delaware    Limited
Liability Company    98.315% owned by Covanta ARC Holdings, LLC; 1.685% owned by
MSW I Sub, LLC 169.    MSW Energy Holdings II LLC    Delaware    Limited
Liability Company    100% owned by Covanta Ref-Fuel LLC 170.    MSW Energy
Hudson LLC    Delaware    Limited Liability Company    100% owned by MSW Energy
Holdings LLC 171.    Mt. Lassen Power    California    Issued: 10 shares    100%
owed by Covanta Power Pacific, Inc. 172.    OPI Quezon, LLC    Delaware   
Issued: 100 shares    100% owned by Covanta Power International Holdings, Inc.
173.    Pacific Energy Operating Group, L.P.    California   

Pacific Recovery Corporation, General Partner - 50%

 

Covanta Power Pacific, Inc., Limited Partner - 50%

   Pacific Recovery Corporation – 50% General Partner Interest; Covanta Power
Pacific, Inc., – 50% Limited Partner 174.    Pacific Energy Resources
Incorporated    California    Issued: 10 shares    100% owned by Covanta Power
Pacific, Inc.

 

SCHEDULE 4.2 - 15



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction

of

Incorporation

  

Capital Stock or
Equity Interests

  

Description of
Anticipated
Ownership As

of the Closing

Date

175.    Pacific Hydropower Company    California    Issued: 10 shares    100%
owned by Covanta Power Pacific, Inc. 176.    Pacific Oroville Power, Inc.   
California    Issued: 1,000 shares    100% owned by Covanta Power Pacific, Inc.
177.    Pacific Recovery Corporation    California    Issued: 10 shares    100%
owned by Covanta Power Pacific, Inc. 178.    Pacific Ultrapower Chinese Station
   California    General Partnership    Pacific Energy Resources Incorporated
55% GP interest; 45% owned by third party 179.    Pacific Wood Fuels Company   
California    Issued: 10 shares    100% owned by Covanta Power Pacific, Inc.
180.    Peabody Monofill Associates, Inc.    Massachusetts    Issued: 10,000
shares    100% owned by Covanta Waste to Energy, LLC 181.    Penstock Power
Company    California    Issued: 10 shares    100% owned by Covanta Power
Pacific, Inc. 182.    Recycling Industries Transfer Station, LLC    New York   
Limited Liability Company    100% owned by Covanta 4Recovery, L.P. 183.   
SEMASS Partnership    Massachusetts    Limited Partnership    90% interest owned
by Covanta Company of SEMASS, L.P. and 10% owned by Arkmass, Inc. 184.    South
Fork Associates, L.P.    California    Limited Partnership    Pacific Hydropower
Company 49.9995% GP interest and .0005% LP interest; 50% owned by third party
185.    Stockton Landfill Gas LLC    Delaware    Limited Liability Company   
100% owned by Covanta Power Pacific, Inc. 186.    Thermendota, Inc.   
California    Issued: 100 shares    100% owned by Covanta Mendota Holdings, Inc.

 

SCHEDULE 4.2 - 16



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction
of
Incorporation

  

Capital Stock or
Equity Interests

  

Description of
Anticipated
Ownership As

of the Closing

Date

187.    TransRiver Philadephia LLC    Delaware    Limited Liability Company   
100% owned by Covanta 4Recovery, L.P. 188.    Bal-Sam India Holdings, Ltd.   
Mauritius    Issued: 2 shares    100% owned by Covanta Energy India Investments
Ltd. 189.    Covanta Bangladesh Operating Ltd.*    Bangladesh    Issued: 96
shares    100% owned by Covanta Energy International Investments Limited (f/k/a
Covanta Energy India Investments, Ltd.)* (*per Bangladeshi law each Covanta
director holds 1 share) 190.    Covanta Brig y Cwm Limited    United Kingdom   

Issued: 1 share

Value: £1

   100% owned by Covanta Energy Limited 191.    Covanta Burnaby Renewable
Energy, ULC (f/k/a Montenay Inc.)    Canada    Issued: 10,500 shares    100%
owned by Covanta Energy Corporation 192.    Covanta Durham York Renewable Energy
Limited Partnership    Canada    Limited Partnership    Covanta Burnaby
Renewable Energy, ULC 99% LP interest, TransRiver Canada Incorporated 1% GP
interest 193.    Covanta Energy Asia Holdings Ltd. (f/k/a Covanta Chinese
Investments Ltd.)    Mauritius    Issued: 42,822,195 shares at U.S. $1.00 par
value    100% owned by Covanta Energy International Investments Limited (f/k/a
Covanta Energy India Investments, Ltd.) 194.    Covanta Energy Asia Pacific
Holdings Ltd.    Hong Kong    Issued: 100 shares each at HK $10.00 par value   
100% owned by Covanta Waste to Energy Asia Limited

 

*

Unrestricted Subsidiary on the Closing Date.

 

SCHEDULE 4.2 - 17



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction
of
Incorporation

  

Capital Stock or
Equity Interests

  

Description of
Anticipated
Ownership As

of the Closing

Date

195.    Covanta Energy Asia Pacific Ltd.    Hong Kong    Issued: 100 shares each
at HK $10.00 par value    50% owned by Covanta Power Development Inc. and 50%
owned by Covanta Power International Holdings, Inc. 196.    Covanta Energy China
(Delta) Ltd.    Mauritius    Issued: 12,150,002 shares issued at $1.00 par value
   100% owned by Covanta Energy Asia Holdings Ltd. (f/k/a Covanta Chinese
Investments Ltd.) 197.    Covanta Energy China (Gamma) Ltd.    Mauritius   
Issued: 7,350,002 shares issued at $1.00 par value    100% owned by Covanta
Energy Asia Holdings Ltd. (f/k/a Covanta Chinese Investments Ltd.) 198.   
Covanta Europe Engineering Limited    Ireland    Issued: 1 share issued at €1.00
par value    100% owned by Covanta Energy (Ireland) Limited 199.    Covanta
Energy India (Balaji) Limited    Mauritius    Issued: 100,000 shares.    100%
owned by Covanta Energy India Investments Ltd. 200.    Covanta Energy India
(CBM) Ltd.    Mauritius    Issued: 2 shares issued at U.S. $1.00 par value   
100% owned by Covanta Energy India Investments Ltd. 201.    Covanta Energy India
Private Ltd.    India   

Issued:

Covanta Five Ltd. - 9,900 shares;

Covanta One Ltd. - 100 shares

   99% owned by Covanta Five Ltd., 1% owned by Covanta One Ltd. 202.    Covanta
Energy India (Samalpatti) Ltd.    Mauritius    Issued: 15 shares    100% owned
by Covanta Energy India Investments Ltd. 203.    Covanta Energy International
Investments Limited (f/k/a Covanta Energy India Investments, Ltd.)    Mauritius
   Issued: 2 shares    100% owned by Covanta Europe Holdings S.a.r.l.

 

SCHEDULE 4.2 - 18



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction

of

Incorporation

  

Capital Stock or
Equity Interests

  

Description of
Anticipated
Ownership As

of the Closing

Date

204.    Covanta Energy (Ireland) Limited    Ireland    Issued: 1 share issued at
€1.00 par value    100% owned by Covanta Europe Holdings S.a.r.l. 205.   
Covanta Energy Limited    United Kingdom    Issued: 1 share    100% owned by
Covanta Europe Holdings S.a.r.l. 206.    Covanta Energy Philippine Holdings,
Inc.    Philippines   

Issued: 52,605 shares at Php 100 par value

(Per Philippine law each Covanta director holds 1 share)

   100%* owned by Covanta Power International Holdings, Inc. (*per Philippine
law each Covanta director holds 1 share) 207.    Covanta Energy (UK) Limited   
United Kingdom   

Issued: 1000 shares

Value: £ 1

   100% owned by Covanta Energy Limited 208.    Covanta Europe Holdings S.a.r.l.
   Luxembourg    Issue: 250,000    100% owned by Covanta Power International
Holdings, Inc. 209.    Covanta Europe Operations Limited    Ireland    Issued: 1
share issued at €1.00 par value    100% owned by Covanta Energy (Ireland)
Limited 210.    Covanta Five Ltd.    Mauritius    Issued: 2 shares    100% owned
by Covanta Energy International Investments Ltd. 211.    Covanta Four Ltd.   
Mauritius    Issued: 2 shares    100% owned by Covanta Energy International
Investments Ltd. 212.    Covanta Gold River Renewable Energy Limited Partnership
   Canada    Limited Partnership    Covanta Burnaby Renewable Energy, ULC 99%
interest, TransRiver Canada Incorporated 1% interest 213.    Covanta Holding
Limited    United Kingdom    Issued: 1000 shares    100% owned by Covanta Europe
Holdings S.a.r.l.

 

SCHEDULE 4.2 - 19



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction

of

Incorporation

  

Capital Stock or
Equity Interests

  

Description of
Anticipated
Ownership As

of the Closing

Date

214.    Covanta Ince Park Limited    United Kingdom   

Issued: 1 share

Value: £1

   100% owned by Covanta Energy Limited 215.    Covanta Mauritius O&M Ltd.   
Cayman Islands    Issued: 2 shares issued at $1.00 par value    100% owned by
Covanta Power Development of Mauritius, Inc. 216.    Covanta One Ltd.*   
Mauritius    Issued: 2 shares issued at $11.00 par value    100% owned by
Covanta Energy International Investments Limited (f/k/a Covanta Energy India
Investments Ltd.) 217.    Covanta RBWM Limited    United Kingdom   

Issued: 1 share

Value: £1

   100% owned by Covanta Energy Limited 218.    Covanta Rookery South Limited   
United Kingdom   

Issued: 1 share

Value: £1

   100% owned by Covanta Energy Limited 219.    Covanta Three Ltd.    Mauritius
   Issued: 2 shares    100% owned by Covanta Energy International Investments
Limited (f/k/a Covanta Energy India Investments Ltd.) 220.    Covanta Two Ltd.
   Mauritius    Issued: 2 shares    100% owned by Covanta Energy International
Investments Limited (f/k/a Covanta Energy India Investments, Ltd.) 221.   
Covanta UK Engineering Limited    United Kingdom   

Issued: 1 share

Value: £1

   100% owned by Covanta Energy Limited 222.    Covanta UK Operations Limited   
United Kingdom   

Issued: 1 share

Value: £1

   100% owned by Covanta Energy Limited 223.    Covanta Waste to Energy Asia
Limited    Hong Kong    Issued: 4,680,100    100% owned by Covanta Energy Asia
Holdings Ltd.

 

* 

Unrestricted Subsidiary on the Closing Date

 

SCHEDULE 4.2 - 20



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction

of

Incorporation

  

Capital Stock or
Equity Interests

  

Description of
Anticipated
Ownership As

of the Closing

Date

224.    Covanta Waste to Energy Asia Ltd. (f/k/a Covanta Energy China (Beta)
Ltd.)    Mauritius    Issued: 12,000,002 shares issued at $1.00 par value   
100% owned by Covanta Energy Asia Holdings Ltd. (f/k/a Covanta Chinese
Investments Ltd.) 225.    Dublin Waste to Energy (Holdings) Limited    Ireland
   Issued: 1000 shares issued at €0.001 each par value    Covanta Energy
(Ireland) Limited holds 510 shares 51% interest and DONG Energy Power A/S holds
490 shares 49% interest 226.    Dublin Waste to Energy Limited    Ireland   
Issued: 1 share issued at €1.00 par value    100% owned by Dublin Waste to
Energy (Holdings) Limited 227.    Edison (Bataan) Cogeneration Corporation   
Philippines   

Issued: 4,800,000 common stock

(Per Philippine law each Covanta director holds 1 share)

   100%* owned by Covanta Power International Holdings, Inc. (*per Philippine
law each Covanta director holds 1 share) 228.    Enereurope Holdings III, B.V.
   Netherlands    Issued: EUR 20,000 and NLG 44,074.20    100% owned by Covanta
Power International Holdings, Inc. 229.    Goa Holdings Ltd.    Mauritius   

Issued: 10,000 shares; 34,852 convertible debentures

(Per the terms of issuance, the convertible debentures automatically converted
to shares upon the commercial operation date of the Samalpatti Project, but, the
company has not yet effected the necessary recapitalization with the Mauritius
authorities.)

   100% owned by Covanta Energy India (Samalpatti) Ltd.

 

SCHEDULE 4.2 - 21



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction

of

Incorporation

  

Capital Stock or
Equity Interests

  

Description of
Anticipated
Ownership As

of the Closing

Date

230.    Hidro Operaciones Don Pedro S.A.    Costa Rica    780 shares @ 1,00   
100% owned by Covanta Power International Holdings, Inc. 231.    Ince Park LLP
   United Kingdom       50% owned by Covanta Ince Park Limited; 50% owned by
third party 232.    Ogden Energy (Gulf) Limited    Mauritius    Issued: 2 shares
issued at $1.00 par value    100% owned by Covanta Power International Holdings,
Inc. 233.    Ogden Energy India (Bakreshwar) Ltd.    Mauritius    Issued: 2
shares    100% owned by Covanta Power International Holdings, Inc. 234.    Ogden
Taiwan Investments Ltd.    Mauritius    Issued: 2 shares issued at $1.00 par
value    100% owned by Covanta Energy International Investments Limited (f/k/a
Covanta Energy India Investments Ltd.) 235.    Olmec Insurance Ltd.    Bermuda
   Issued: 1,000,000 common shares have been 50% called and paid totaling
$500,000    100% owned by Covanta Energy Group, Inc.

 

SCHEDULE 4.2 - 22



--------------------------------------------------------------------------------

    

Company Name

  

Jurisdiction

of

Incorporation

  

Capital Stock or
Equity Interests

  

Description of
Anticipated
Ownership As

of the Closing

Date

236.    Taixing Ogden-Yanjiang Cogeneration Co. Ltd.    China   

Covanta Energy China (Delta) Ltd. – 60% interest

Covanta Energy China (Gamma) Ltd. – 36.3% interest

Local Chinese government controlled entity - 3.7% interest

Authorized: Registered capital of $20,250,000

Issued: All issued

   60% owned by Covanta Energy China (Delta) Ltd.; 36.3% owned by Covanta Energy
China (Gamma) Ltd.; 3.7% owned by local Chinese government controlled entity
237.    TransRiver Canada Incorporation    Canada    Issued: 65 shares    100%
owned by Covanta Energy Corporation

 

SCHEDULE 4.2 - 23



--------------------------------------------------------------------------------

SCHEDULE 4.12

TO CREDIT AGREEMENT

REAL ESTATE ASSETS

 

I. Fee Interests

 

A. Office Locations

 

  •  

None.

 

B. Project Locations

 

  •  

Holliston Transfer Station, Holliston, Massachusetts

 

  •  

16.516 acre parcel situated in Holliston, Massachusetts and owned by Covanta
4Recovery Transfer Systems LLC

 

  •  

Girard Point Transfer Station, 2700/2706R Penrose Avenue, Philadelphia
Pennsylvania

 

  •  

58th Street Transfer Station, 2209 South 58th Street, Philadelphia Pennsylvania

 

  •  

B-3, Transfer Station, One Flint’s Crossing Road, Canaan, New York

 

  •  

Springfield Transfer Station, 188 M Street, Agawam, MA 01001

 

  •  

Pittsfield Transfer Station, 500 Hubbard Ave. Pittsfield, MA 01201

 

  •  

WBH Generating Company, LLC

 

  •  

Waste-to-Energy facility located in Tulsa, Oklahoma, 2122 South Yukon Ave.,
Tulsa, OK 74017

 

C. Other

 

  •  

83 acres of undeveloped desert land situated between Sidewinder Road and Ogilby
Road in the Imperial Valley, California, owned by Covanta Secure Services, LLC.

 

II. Leasehold Interests

 

  A. Office Locations

 

  •  

445 South Street, Morristown, NJ 07960, lease between Covanta Holding
Corporation and Advance at Southgate, LLC

 

SCHEDULE 4.12 - 1



--------------------------------------------------------------------------------

  B. Project Locations

Alexandria/Arlington WTE Project (Virginia)

 

  •  

Amended and Restated Site Lease dated October 1, 1985 by and among Covanta
Alexandria/Arlington, Inc, the City of Alexandria, Virginia and Arlington County
Virginia

 

  •  

Operating Lease Agreement dated November 1, 1998 by and among Covanta
Alexandria/Arlington, Inc, the City of Alexandria, Virginia and Arlington County
Virginia

Hempstead Refuse Disposal District, New York

 

  •  

Site Lease Agreement between Town of Hempstead Industrial Development Agency and
American Ref-Fuel Company of Hempstead, dated as of November 1, 1986, as amended
March 1, 1997 and December 12, 2007

 

  •  

Amended and Restated Lease Agreement between Town of Hempstead Industrial
Development Agency and Covanta Hempstead Company, dated as of December 12, 2007

Honolulu WTE Project, Hawaii

 

  •  

Lease Agreement between State Street Bank and Trust Company and Covanta Honolulu
Resource Recovery Venture (f/k/a Honolulu Resource Recovery Venture), dated
July 7, 1993.

Huntington WTE Project, Huntington, New York

 

  •  

Site Lease Agreement between The Town of Huntington and Covanta Huntington
Limited Partnership, dated July 15, 1989 as amended by the First Amendment to
Lease dated November 14, 2011.

Marion County WTE Project, Oregon

 

  •  

Ground Lease between Covanta Marion Land Corp. and Covanta Marion, Inc., dated
November 1, 1986.

Montgomery County WTE Project, Maryland

 

  •  

Facility Site Agreement between Potomac Electric Power Company and the Northeast
Maryland Waste Disposal Authority (assumed by Covanta Montgomery, Inc), dated as
of October 5, 1989.

 

SCHEDULE 4.12 - 2



--------------------------------------------------------------------------------

Mt. Kisco Transfer Station, Mt. Kisco, New York

 

  •  

Lease dated as of July 31, 1978 by and between the Village of Mount Kisco, New
York and County Recycling Corporation, as amended by the following:

 

  •  

Agreement dated as of March 9, 1981 by and between the Village/Town of Mount
Kisco and County Recycling Corporation and Alan Ferraro

 

  •  

Agreement dated as of June 1981 by and between the Village/Town of Mount Kisco
and County Recycling Corporation

 

  •  

Agreement dated as of August 15, 1986 by and between the Village/Town of Mount
Kisco and County Recycling Corporation

 

  •  

Agreement dated as of November 13, 1981 by and between the Village/Town of Mount
Kisco and County Recycling Corporation

 

  •  

Agreement [no date] by and between the Village/Town of Mount Kisco and APF
Carting, Inc. (formerly known as County Recycling Corporation)

 

  •  

Agreement dated as of August 1, 2001 by and between the Village/Town of Mount
Kisco and Allied Waste Systems, Inc.

Plymouth

 

  •  

Second Amended and Restated Ground Lease between Montgomery County and Dravo
Energy Resources of Montgomery County, Inc. dated November 1, 2002

Recycling Industries Transfer Station, Mamaroneck, New York

 

  •  

Master Lease Agreement dated as of February 1, 2005 by and between 306 Fayette
Avenue Reality Inc. and Suburban Carting Corp.

 

SCHEDULE 4.12 - 3



--------------------------------------------------------------------------------

SCHEDULE 4.12

TO CREDIT AGREEMENT

Stanislaus Waste-to- Energy, California

 

  •  

Facility Site Lease Agreement between Stanislaus Waste Energy Company and County
of Stanislaus, dated as of June 1, 1986

Tulsa, Oklahoma Project

 

  •  

Tulsa Commitment for Title Insurance to the Fee Simple estate or interest in
land vested in WBH Generating Company, LLC effective May 15, 2008

Union County WTE Project, New Jersey

 

  •  

Lease Agreement between Covanta Union, Inc. and Union County Utilities Authority
dated as of June 15, 1998, as amended.

Warren County WTE Project, New Jersey

 

  •  

Ground Lease between Pollution Control Financing Authority of Warren County and
Covanta Warren Energy Resource Co., L.P., dated July 22, 1986, as amended.

 

  •  

Easement Lease between Pollution Control Financing Authority of Warren County
and Covanta Warren Energy Resource Co., L.P., dated July 22, 1986, as amended.

 

  •  

Other Immaterial Leased Real Property Assets of Company and the Guarantors

 

SCHEDULE 4.12 - 1



--------------------------------------------------------------------------------

SCHEDULE 4.22

TO CREDIT AGREEMENT

UNRESTRICTED SUBSIDIARIES

Covanta Bangladesh Operating Ltd. (Bangladesh)

Covanta One Ltd. (Mauritius)

 

SCHEDULE 4.22 - 1



--------------------------------------------------------------------------------

SCHEDULE 5.13

TO CREDIT AGREEMENT

POST-CLOSING MATTERS

Notwithstanding anything to the contrary in the Credit Documents, no later than
ten (10) Business Days after the Closing Date (or such longer period as may be
agreed by Administrative Agent), the applicable Guarantor shall be required to
provide and Administrative Agent and Collateral Agent shall have received from
the applicable Guarantor:

 

  1. the membership certificates (and the related membership interest transfer
powers) with respect to the following issuers:

 

  a. Central Valley Biomass Holdings, LLC

 

  b. Covanta Ref-Fuel Holdings, LLC (3 membership certificates)

 

  c. Recycling Industries Transfer Station LLC

 

  2. an updated version of Schedule 4.4 to the Pledge and Security Agreement,
reflecting such new membership certificates; and

 

  3. a copy of the certified charter of Covanta Fairfax, Inc., a Virginia
corporation.

 

SCHEDULE 5.13 - 1



--------------------------------------------------------------------------------

SCHEDULE 6.1

TO CREDIT AGREEMENT

CERTAIN INDEBTEDNESS

 

  •  

Intercompany Indebtedness outstanding on the Closing Date of Company or any
Restricted Subsidiary owed to any Restricted Subsidiary or Company.

 

Lender

  

Borrower(s)

   Principal
Amount  

Covanta Holding Corporation

   Covanta ARC Holdings, LLC and Covanta Energy Corporation1    $ 705,457,987   

Covanta ARC Holdings, LLC

   Covanta Energy Corporation    $ 35,659,688   

Covanta Energy Corporation

   Covanta ARC Holdings, LLC    $ 363,029,281   

Covanta Power International Holdings, Inc.

   Covanta Power Development of Mauritius, Inc.    $ 7,493,629   

Covanta Energy International Investments Limited (Mauritius)

   Covanta Waste To Energy Asia Ltd. (Mauritius)    $ 3,334,300   

Covanta Energy International Investments Limited (Mauritius)

   Covanta Waste To Energy Asia Limited (Hong Kong)    $ 2,000,000   

Covanta Energy (Ireland) Limited (Ireland)

   Dublin Waste to Energy Limited (Ireland)    $ 11,250,681   

Covanta Power International Holdings, Inc.

   Covanta Energy Phillipines Holdings, Inc. (Phillipines)    $ 879,000   

Covanta Power International Holdings, Inc.

   Edison (Bataan) Cogeneration Corporation (Phillipines)    $ 500,000   

 

  •  

The following Indebtedness:

 

Project

  

Description

  

Agreement, as amended to date

Alexandria    Performance Guaranties   

Covanta Guaranty, dated October 1, 1985, between Covanta Energy Corporation and
the City of Alexandria; Alexandria Sanitation Authority; Arlington County and
Arlington Solid Waste Authority, as amended

 

Lease Agreement Guaranty dated January 24, 2012 among Covanta Holding
Corporation and the City of Alexandria; Alexandria Sanitation Authority;
Arlington County and Arlington Solid Waste Authority

Babylon    Performance Guaranties    Covanta Guaranty, dated December 20, 1985,
between Covanta Energy Corporation, Town of Babylon and the Town of Babylon
Industrial Development Agency

 

 

1 

To be covered by the Master Intercompany Promissory Note

 

SCHEDULE 6.1 - 1



--------------------------------------------------------------------------------

Project

  

Description

  

Agreement, as amended to date

Bristol    Performance Guaranties    Covanta Guaranty, dated August 1, 1985,
between Covanta Energy Corporation and City of Bristol; Town of Berlin; Town of
Burlington; City of New Britain; Town of Plainville; Town of Plymouth; Town of
Southington; Town of Washington Durham York    Performance Guaranties    Parent
Company Guarantee dated November 22, 2010 by Covanta Holding Corporation for the
benefit of the Regional Municipality of Durham and the Regional Municipality of
York Mid-Conn    Performance Guaranties    Covanta Guaranty, dated October 1,
1996, between Covanta Energy Corporation and Town of Branford, CT; Town of
Hartland, CT; and Town of Seymour, CT Fairfax    Performance Guaranties   
Covanta Guaranty, dated February 1, 1988, between Covanta Energy Corporation and
County of Fairfax; Fairfax County Solid Waste Authority Haverhill    Performance
Guaranties    Covanta Guaranty, dated December 23, 1986, between Covanta Energy
Corporation and New England Power Co., as amended Haverhill    Performance
Guaranties    Covanta Guaranty, dated August 1998, between Covanta Energy
Corporation and Covanta Haverhill Associates (f/k/a Ogden Haverhill Associates)
Hennepin    Performance Guaranties    Covanta Guaranty, dated July 8, 2003,
between Covanta Energy Corporation and County of Hennepin Hillsborough   
Performance Guaranties    Covanta Guaranty, dated January 9, 1985, between
Covanta Energy Corporation and Hillsborough County, Florida; Guaranty between
Hillsborough County, Florida and Covanta Hillsborough, Inc. dated August 17,
2005 which becomes effective only on the effective date of the Extension
Operation and Management Agreement entered into by the parties on August 17,
2005 (effective only upon Acceptance of the expansion of the Project) Honolulu
   Performance Guaranties    Covanta Operating Guaranty, dated December 21,
1992, between Covanta Energy Corporation and City and County of Honolulu

 

SCHEDULE 6.1 - 2



--------------------------------------------------------------------------------

Project

  

Description

  

Agreement, as amended to date

Honolulu    Performance Guaranties    Covanta Liquidated Damages Guaranty, dated
July 7, 1993, between Covanta Energy Corporation and City and County of
Honolulu; Connecticut Bank and Trust, Hawaii Solid Waste Disposal, Energy &
Resource Recovery Facility Trust (assigned to OPI 12/21/92) Huntington   
Performance Guaranties    Amended and Restated Covanta Guaranty, dated June 29,
1989, between Covanta Energy Corporation and Town of Huntington Huntsville   
Performance Guaranties    Covanta Guaranty, dated June 1, 1988, between Covanta
Energy Corporation and Solid Waste Disposal Authority of the City of Huntsville
Indianapolis    Performance Guaranties    Covanta Guaranty, dated December 1,
1985, between Covanta Energy Corporation and City of Indianapolis Kent   
Performance Guaranties    Covanta Guaranty, dated October 1, 1987, between
Covanta Energy Corporation and County of Kent; Department of Public Works
Lancaster    Performance Guaranties    Covanta Guaranty, dated September 25,
1987, between Covanta Energy Corporation and Lancaster County Solid Waste
Management Authority Lee    Performance Guaranties    Covanta Guaranty, dated
January 16, 1990, between Covanta Energy Corporation and Lee County, as amended
and Guaranty dated January 31, 2006 between Lee County and Covanta Lee, Inc.
dated January 31, 2006 (which becomes effective only on the effective date of
the Amended and Restated Service Agreement between Lee County and Covanta Lee,
Inc. dated January 31, 2006 (effective only upon Acceptance of the expansion of
the Project) Marion    Performance Guaranties    Guaranty Agreement, dated
December 11, 1986, of Ogden Corporation re: Obligations of Ogden Martin Systems
of Marion, Inc. and Ogden Marion Land Corp. to Columbia Williamette Leasing,
Inc. Marion    Performance Guaranties    Covanta Guaranty, dated September 10,
1984, between Covanta Energy Corporation and Portland General Electric Co.
Marion    Performance Guaranties    Covanta Guaranty, dated September 10, 1984,
between Covanta Energy Corporation and Marion County Oregon

 

SCHEDULE 6.1 - 3



--------------------------------------------------------------------------------

Project

  

Description

  

Agreement, as amended to date

Honolulu    Performance Guaranties    Assignment and Assumption Agreement, dated
December 21, 1992, between Combustion Engineering, Inc., and Covanta Projects,
Inc. Montgomery    Performance Guaranties    Covanta Guaranty, dated November
16, 1990, between Covanta Energy Corporation and Northeast Maryland Waste
Disposal Authority Onondaga    Performance Guaranties    Amended and Restated
Covanta Guaranty, dated November 15, 1992, between Covanta Energy Corporation
and Onondaga County Resource Recovery Agency Onondaga    Performance Guaranties
   Guarantee Agreement, dated October 10, 2003, between Covanta Energy
Corporation and Covanta Onondaga Limited Partnership Pasco    Performance
Guaranties    Covanta Guaranty, dated April 15, 1989, between Covanta Energy
Corporation and Pasco County Stanislaus    Performance Guaranties    Covanta
Guaranty, dated May 1, 1990, between Covanta Energy Corporation and City of
Modesto and County of Stanislaus Union    Performance Guaranties    Covanta
Guaranty, dated December 15, 2011, between Covanta Holding Corporation and
Covanta Union, Inc. Wallingford    Performance Guaranties    Covanta Guaranty,
dated February 1, 1990, between Covanta Energy Corporation and Connecticut
Resources Recovery Authority (Wallingford) Koma-Kulshan    Performance
Guaranties    Guaranty, dated December 15, 1989, between Covanta Power Pacific
Inc. and Puget Sound Power & Light Company Southeast Connecticut    Company
Support Agreement    Company Support Agreement, entered into as of December 1,
2010, by and between Covanta Southeastern Connecticut Company and Covanta ARC
Company Southeast Connecticut    Company Support Agreement    Parent
Undertaking, entered into as of April 30, 2001, by and between Covanta
Southeastern Connecticut Company and Covanta ARC LLC

 

SCHEDULE 6.1 - 4



--------------------------------------------------------------------------------

Project

  

Description

  

Agreement, as amended to date

Southeast Connecticut    Performance Guaranties    Corporate Guaranty Agreement,
dated as of April 30, 2001, between Covanta ARC LLC and US Bank N.A., as
trustee, in connection with Corporate Credit Bonds/Tax Exempt Interest (Covanta
Southeastern Connecticut Company Project – 1992 Series A) Southeast Connecticut
   Performance Guaranties    Corporate Guaranty Agreement, dated as of April 30,
2001, between Covanta ARC LLC and US Bank N.A., as trustee, in connection with
Corporate Credit Bonds/Tax Exempt Interest (Covanta Southeastern Connecticut
Company Project – 1992 Series A) Southeast Connecticut    Performance Guaranties
   Corporate Guaranty Agreement, dated as of October 1, 2001, between Covanta
ARC LLC and State Street Bank and Trust Company, as trustee in connection with
the Corporate Credit Bonds (Covanta ARC LLC – I Series A) MSW Energy Holdings
LLC/American Ref-Fuel Corp./Ref-Fuel Holdings    Equity Contribution Agreement
   Equity Contribution Agreement dated as of April 30, 2001, among MSW Energy
Holding LLC , Covanta Ref-Fuel Finance LLC, Covanta Ref-Fuel Holdings LLC and
Covanta ARC LLC, as amended Bristol    Guarantee of performance obligations
under Power Purchase Agreement (“PPA”).    Electricity Guarantee, dated as of
August 1, 1985, by Covanta Energy Corporation to and for the benefit of The
Connecticut Light and Power Company CEC    Program Agreement guarantees CEC’s
obligations to reimburse amounts paid by ACE for losses and expenses under the
retention for Workers’ Compensation, General Liability Automobile Liability for
the policy period. This is a post petition insurance policy.    Program
Agreement, dated October 20, 2003, between ACE American Insurance Company and
Covanta Energy Corporation, Inc. Haripur    Guarantee of operations and
maintenance (“O&M”) obligations    Guarantee dated April 2, 1999 from Covanta
Energy Group, Inc. as amended October 31, 2004 to NEPC Consortium Power Ltd
Huntington    Guarantee of Partnership obligations, including tax indemnity and
termination put price.   

Covanta Corporation Guarantee Agreement, dated January 30, 1992, by Covanta
Energy Corporation to Allstate Insurance Co. and Ogden Martin Systems of
Huntington Resource Recovery Nine Corporation

 

First Amended & Restated Ogden Corporation Guarantee Agreement: dated January
30, 1992, for Mission Zeta and Pitney Bowes Credit Corporation

Koma Kulshan    Guarantee of PPA Obligations    Guarantee, dated December 15,
1989, by Covanta Power Pacific, Inc. (f/k/a Pacific Energy) for the benefit of
Puget Sound Power & Light Company]

 

SCHEDULE 6.1 - 5



--------------------------------------------------------------------------------

Project

  

Description

  

Agreement, as amended to date

DHC and CEC    Indemnity Agreement    Indemnity Agreement with ACE that supports
the surety program with ACE CEC    Program Agreement guarantees CEC’s
obligations to reimburse amounts paid by ACE for losses and expenses under the
retention for WC, GL and Auto liability for the policy period    Program
Agreement dated October 20, 2004 between ACE American Insurance Company and
Covanta Energy Corporation Essex    Project debt    Conditional Sale Agreement
dated as of February 28, 1986, between Covanta Essex Company, as Purchaser, and
The Port Authority of New York and New Jersey, as Seller, as amended Essex   
Company Support Agreement    Amended and Restated Company Support Agreement,
dated as of December 1, 1997, by and among Covanta Essex Company, and Covanta
ARC LLC Essex    Reimbursement Agreement    Reimbursement Agreement, by and
among, Covanta Essex LLC, Covanta ARC LLC and Duke Capital Corporation, dated as
of April 30, 2001. SECONN    Project debt    Lease Agreement dated as of
September 1, 1988, between the Connecticut Resources Recovery Authority and
Covanta Southeastern Connecticut Company, as amended; Lessee Guarantee and
Security Agreement dated as of December 1, 1988, between Covanta Southeastern
Connecticut Company and the Trustee, as amended Niagara    Project debt   
Amended and Restated Installment Sale Agreement dated as of June 1, 2001,
between the Niagara County Industrial Development Agency, Niagara County, New
York and Covanta Niagara, L.P.; Memorandum of Amended and Restated Installment
Sale Agreement dated as of June 1, 2001, between the Niagara County Industrial
Development Agency and Covanta Niagara, L.P. Niagara    Performance Guaranties
   Guaranty Agreement, entered into as of October 13, 2004 by Covanta ARC LLC in
favor of Constellation New Energy, Inc. Niagara    Performance Guaranties   
Corporate Guaranty Agreement, entered into as of April 30, 2001, by Covanta ARC
LLC, in favor of Occidental Chemical Corporation and Hooker Energy Corporation

 

SCHEDULE 6.1 - 6



--------------------------------------------------------------------------------

Project

  

Description

  

Agreement, as amended to date

SEMASS    Project debt    Amended and Restated Loan and Security Trust Agreement
dated as of November 1, 2001, among the Massachusetts Development Finance
Agency, SEMASS Partnership and US Bank N.A., as Trustee SEMASS    Company
Support Agreement    Company Support Agreement, entered into as of November 1,
2001, by and between Covanta SEMASS, L.P. and Covanta ARC LLC SEMASS    Company
Support Agreement    Contingent Capital Loan Agreement, entered into as of
November 1, 2001, by and between Covanta SEMASS, L.P. and Covanta ARC LLC
Delaware Valley    Project debt    Amended and Restated Lease Agreement dated as
of April 1, 1997, between US Bank, N.A., as Owner Trustee and Lessor, and
Delaware Resource Management, Inc., and Covanta Delaware Valley, L.P., (f/k/a
American Ref-Fuel Company of Delaware Valley, L.P., and f/k/a American Ref-Fuel
Company of Delaware County, L.P.) as Lessee; and Participation Agreement dated
as of April 1, 1997, among TIFD III-L Inc., as Owner Participant, Delaware
Resource Management Inc., as Original Lessee, American Ref-Fuel Company of
Delaware County, L.P., as Lessee, US Bank, N.A., as Owner Trustee, First Union
National Bank, as Indenture Trustee, Browning-Ferris Industries, Inc., and
Delaware Resource Lessee Trust Delaware Valley    Performance Guaranties   
Corporate Guaranty Agreement I dated as of April 30, 2001, made by Covanta ARC
LLC to and for the benefit of State Street Bank and Trust Company (as successor
to Fleet National Bank), as Owner Trustee Delaware Valley    Performance
Guaranties    Corporate Guarantee Agreement II dated as of April 30, 2001, made
by Covanta ARC LLC to and for the benefit of State Street Bank and Trust Company
(as successor to Fleet National Bank), as Owner Trustee Delaware Valley   
Performance Guaranties    Corporate Guaranty Agreement III dated as of April 1,
2001, made by Covanta ARC LLC to and for the benefit of General Electric Capital
Corporation Delaware Valley    Performance Guaranties    Corporate Guaranty
Agreement IV dated as of April 1, 2001, made by Covanta ARC LLC to and for the
benefit of General Electric Capital Corporation

 

SCHEDULE 6.1 - 7



--------------------------------------------------------------------------------

Project

  

Description

  

Agreement, as amended to date

Delaware Valley    Performance Guaranties    Amended and Restated Corporate
Guarantee Agreement II entered into as of August 28, 2001, by Covanta ARC LLC,
in favor of and for the benefit of Viacom, Inc. Delaware Valley    Performance
Guaranties    Amended and Restated Corporate Guarantee Agreement I entered into
as of August 28, 2001, by Covanta ARC LLC, in favor of and for the benefit of
Viacom, Inc. Delaware Valley    Performance Guaranties    Guarantee Agreement
dated as of August 28, 2001, from Covanta ARC LLC to and for the benefit of the
Delaware County Solid Waste Authority Niagara    165,010,000 Corporate Credit
Bonds    Amended and Restated Company Sublease Agreement, dated as of June 1,
2001, between the Agency and the Company Niagara    Performance Guaranties   
Parent Company Issuer Guaranty, entered into as of June 1, 2001, by Covanta ARC
LLC, in favor of Niagara County Industrial Development Agency Niagara   
Performance Guaranties    Parent Company Guaranty, entered into as of June 1,
2001, by Covanta ARC LLC, in favor of Manufacturers and Traders Trust Company
SECONN    $30,000,000 Corporate Credit Bonds    Loan Agreement dated as of
January 15, 1992, between the Authority and Covanta Southeastern Connecticut
Company relating to the Bonds SECONN    $13,500,000 Corporate Credit Bonds   
Loan Agreement dated as of December 1, 1998, between the Authority and Covanta
Southeastern Connecticut Company, with regard to the BFI Series A Bonds, as
amended; and Loan Agreement dated as of December 1, 1998, between the Authority
and Covanta Southeastern Connecticut Company, with regard to the Duke Capital
Series A Bonds, as amended Delaware Valley    Indemnity Agreement    Indemnity
Letter, dated as of April 16, 1997, from Covanta Delaware Valley, L.P. to
Delaware County Industrial Development Authority Babylon 750 TPD Mass Burn WTE
Facility.    Project debt    Facility Lease Agreement, dated December 1, 1985,
as amended and restated, dated August 1, 1995, between Covanta Babylon, Inc. and
the Town of Babylon Industrial Development Agency as amended

 

SCHEDULE 6.1 - 8



--------------------------------------------------------------------------------

Project

  

Description

  

Agreement, as amended to date

Bristol 650 TPD Mass Burn WTE Facility.    Project debt    Loan Agreement, dated
April 15, 2005, between Covanta Bristol, Inc. and the Bristol Resource Recovery
Facility Operating Committee, as amended. Haverhill 1650 TPD Mass Burn WTE
Facility.    Project debt    Amended and Restated Loan Agreement, dated August
1, 1998, between Covanta Haverhill Associates and Massachusetts Industrial
Finance Agency; OHA Series 1998 B Loan Agreement, dated as of December 1, 1998
between Covanta Haverhill Associates and Massachusetts Development Finance
Agency; OHA Series 1999 A Loan Agreement, dated as of December 1, 1999 between
Covanta Haverhill Associates and Massachusetts Development Finance Agency; and
Amended and Restated Loan Agreement, dated as of August 1, 1998, between SBR
Associates (a Covanta Energy corporation (“CEC”) subsidiary) and Massachusetts
Industrial Finance Agency Huntington 750 TPD Mass Burn WTE Facility.    Project
debt    Lease Agreement, dated January 15, 1997, between Ogden Martin Systems of
Huntington Limited Partnership and Suffolk County Industrial Development Agency
Lake 528 TPD Mass Burn WTE Facility.    Project debt    Loan Agreement, dated
November 1, 1988 between, Covanta Lake Inc. and Lake County, Florida, as first
supplemented by the First Supplemental Loan Agreement dated 10-1-93 and the
Second Supplemental Loan Agreement dated 12-14-04 Onondaga 990 TPD Mass Burn WTE
Facility.    Project debt    Amended and Restated Lease Agreement, dated October
10, 2003, between Covanta Onondaga Limited Partnership and Onondaga County
Resource Recovery Agency, as amended; Amended & Restated Limited Partnership
Agreement, dated November 15, 1994, between Covanta Onondaga, Inc., Ford Motor
Credit Co., Bushton Co., and DCC Project Finance Nine, Inc. (Partnership deal
treated partially as debt for accounting purposes, but transaction is
essentially a Contingent Liability. See Schedule 7.4 (iv)) Plymouth    Project
debt    Loan and Security Agreement dated November 1, 2002 between Montgomery
County Industrial Development Authority and Montenay Montgomery Limited
Partnership Springfield    Project Debt    Loan, Security & Trust Agreement
dated between Massachusetts Development Finance Agency and Covanta Springfield
LLC, dated as of November 1, 2000 and amended as of

 

SCHEDULE 6.1 - 9



--------------------------------------------------------------------------------

Project

  

Description

  

Agreement, as amended to date

Dade    Project Debt    Loan Agreement between Covanta Dade Renewable Ltd. and
Dade County dated as of September 1, 1996 Union 1440 TPD Mass Burn WTE Facility
   Project debt    Facility Lease Agreement, dated June 15, 1998, between the
Union County Utilities Authority and Ogden Martin Systems of Union, Inc. Trezzo
   Contingent Subordinated Loan/Equity Commitment    Capitalization Agreement
dated July 23, 2004 among Covanta Waste to Energy of Italy, Inc., Actelios
S.p.A. and Prima S.r.l. Trezzo    Guarantee of Service and Maintenance
Obligations    Ogden Guarantee dated February 9, 2001 between Prima S.r.l. and
Covanta Energy Group, Inc. COVANTA SEMASS    Letter of Credit    Letter of
Credit issued for the benefit of Rockland Trust Company as Trustee,
Massachusetts Department of Environmental Protection in a face amount of
$6,554,753 with a maturity date of June 24, 2007 Covanta ARC LLC   

Program Agreement guarantees ARC’s

obligations to reimburse amounts paid

by Liberty Mutual for losses and expenses under the deductible Workers’
Compensation insurance policy

   Program Agreement, dated 1/01/2005-1/01/2006 between Liberty Mutual and
Covanta ARC LLC Covanta ARC LLC   

Program Agreement guarantees ARC’s

obligations to reimburse amounts paid

by Zurich for losses and expenses under the deductible Workers’ Compensation
insurance policy

   Program Agreements, dated 1/01/2002-1/01/2005 between Zurich and Covanta ARC
LLC CEC    Indemnity Agreement    Indemnity Agreement with Travelers dated
9/28/2006 that supports the surety program with Travelers CEC   

Program Agreement guarantees CEC’s

obligations to reimburse amounts paid

by ACE for losses and expenses under the retention Workers’ Compensation and
Auto Liability insurance policy

   Program Agreements, dated 10/20/2005 thru 10/20/2011 between ACE and CEC CEC
  

Program Agreement guarantees CEC’s

obligations to reimburse amounts paid

by AIG for losses and expenses under the retention Workers’ Compensation,
General Liability and Auto Liability insurance policy

   Program Agreement, dated 10/20/2002-10/20/2003 between AIG and CEC CHC, CEC &
CEG    Supports the surety program with Charts    Indemnity Agreement with
Chartis dated 2/9/2010 CHC    Supports the surety program with U.S. Specialty   
Indemnity Agreement with U.S. Specialtiy Insurance dated 7/8/2009 CHC, CEC & CEG
   Surport the surety program with Liberty Mutual    Indemnity Agreement with
Liberty Mutual dated 10/5/2007 CHC    Supports the surety program with Argonaut
Insurance Company    Indemnity Agreement with Argonaut Insurance Company dated
10/1/2009

 

SCHEDULE 6.1 - 10



--------------------------------------------------------------------------------

Project

  

Description

  

Agreement, as amended to date

CHC& CEG    Not yet signed but it will support a surety program with Zurich   
Indemnity Agreement with Zurich American Insurance Company to be dated in the
next week CEC    Program Agreement guarantees CEC’s obligations to reimburse
amounts paid by ACE for losses and expenses under the retention for Worker’s
Compensation, General Liability and Auto Liability Insurance Policies    Program
Agreements, dated 10/20/03 and 10/20/04 CEC    Program Agreement guarantees
CEC’s obligations to reimburse amounts paid by Chubb for losses and expenses
under the retention for General Liability    Program Agreements, dated 10/20/0
thru 10/20/11

 

SCHEDULE 6.1 - 11



--------------------------------------------------------------------------------

SCHEDULE 6.1(x)(1)

TO CREDIT AGREEMENT

TERMS OF SUBORDINATION – AFFILIATES

All Permitted Subordinated Indebtedness (as defined in the Credit Agreement to
which this Schedule 6.1(x)(1) is attached) incurred by Covanta Energy
Corporation or any Guarantor Subsidiary (the “Company”), owing to any Affiliate
(as defined in the Credit Agreement) of the Company shall be subject to the
following terms and conditions, which shall be incorporated in a written
agreement (the “Agreement”) between the Company and any Affiliate to which any
such Indebtedness is owed.

Section 1.01. Subordination of Liabilities. The Company, for itself, its
successors and assigns, covenants and agrees and each holder of the indebtedness
evidenced by [DESCRIBE INDEBTEDNESS DOCUMENTATION] (the “Subordinated
Indebtedness”) by its acceptance thereof likewise covenants and agrees that the
payment of the principal of, and interest on, and all other amounts owing in
respect of, the Subordinated Indebtedness is hereby expressly subordinated, to
the extent and in the manner hereinafter set forth, to the prior payment in full
in cash or discharge in full of Senior Indebtedness (as defined in Section 1.08)
in cash and cash collateralization of any outstanding letters of credit
thereunder. The subordination provisions set forth herein shall constitute a
continuing offer to all persons who, in reliance upon such provisions, become
holders of, or continue to hold, Senior Indebtedness, and such provisions are
made for the benefit of the holders of Senior Indebtedness, and such holders are
hereby made obligees hereunder to the same extent as if their names were written
herein as such, and they and/or each of them may proceed to enforce such
provisions.

Section 1.02. Company Not to Make Payments with Respect to Subordinated
Indebtedness in Certain Circumstances. (a) Upon the maturity of any Senior
Indebtedness (including interest thereon or fees or any other amounts owing in
respect thereof), whether at stated maturity, by acceleration or otherwise, all
principal thereof and premium, if any, and interest thereon or fees or any other
amounts owing in respect thereof, in each case to the extent due and owing at
such time, shall first be paid in full in cash or discharged in full, or such
payment duly provided for in cash or in a manner satisfactory to the holder or
holders of such Senior Indebtedness, including cash collateralization of any
outstanding letters of credit thereunder, before any payment is made on account
of the principal of (including installments thereof), or interest on, or any
amount otherwise owing in respect of, the Subordinated Indebtedness. Each holder
of the Subordinated Indebtedness hereby agrees that, so long as an Event of
Default (as defined in the Credit Agreement) has occurred and is continuing, no
amounts owing in respect of the Subordinated Indebtedness shall be made, asked,
demanded, sued for, or otherwise taken, accepted or received.

(a) In the event that notwithstanding the provisions of the preceding subsection
(a) of this Section 1.02, the Company shall make any payment on account of the
principal of, or interest on, or amounts otherwise owing in respect of, the
Subordinated Indebtedness at a time when payment is not permitted by said
subsection

 

SCHEDULE 6.1(x)(1) - 1



--------------------------------------------------------------------------------

(a), such payment shall be held by the holder of the Subordinated Indebtedness,
in trust for the benefit of, and shall be paid forthwith over and delivered to,
the holders of Senior Indebtedness or their representative or representatives
under the agreements pursuant to which the Senior Indebtedness may have been
issued, as their respective interests may appear, for application pro rata to
the payment of all Senior Indebtedness remaining unpaid to the extent necessary
to pay all Senior Indebtedness in full in cash and cash collateralize any
outstanding letters of credit thereunder in accordance with the terms of such
Senior Indebtedness, after giving effect to any concurrent payment or
distribution to or for the holders of Senior Indebtedness. Without in any way
modifying the subordination provisions set forth herein or affecting the
subordination effected hereby, the Company shall give the holder of the
Subordinated Indebtedness prompt written notice of any maturity of Senior
Indebtedness after which such Senior Indebtedness remains unsatisfied.

Section 1.03. Subordinated Indebtedness Subordinated to Prior Payment of all
Senior Indebtedness on Dissolution, Liquidation or Reorganization of Company.
Upon any distribution of assets of the Company that constitute Collateral upon
any dissolution, winding up, liquidation or reorganization of the Company
(whether in bankruptcy, insolvency or receivership proceedings or upon an
assignment for the benefit of creditors or otherwise):

(a) the holders of all Senior Indebtedness shall first be entitled to receive
payment in full in cash or in a manner satisfactory to the holder or holders of
such Senior Indebtedness of the principal thereof, premium, if any, and interest
(including, without limitation, all interest accruing after the commencement of
any bankruptcy, insolvency, receivership or similar proceeding at the rate
provided in the governing documentation whether or not such interest is an
allowed claim in such proceeding) and all other amounts due thereon before the
holder of the Subordinated Indebtedness is entitled to receive any payment on
account of the principal of or interest on or any other amount owing in respect
of the Subordinated Indebtedness,

(b) any payment or distribution of assets of the Company of any kind or
character that constitute Collateral, whether in cash, property or securities to
which the holder of the Subordinated Indebtedness would be entitled except for
the subordination provisions set forth herein, shall be paid by the liquidating
trustee or agent or other person making such payment or distribution, whether a
trustee or agent, directly to the holders of Senior Indebtedness or their
representative or representatives under the agreements pursuant to which the
Senior Indebtedness may have been issued, to the extent necessary to make
payment in full of all Senior Indebtedness remaining unpaid, after giving effect
to any concurrent payment or distribution to the holders of such Senior
Indebtedness; and

(c) in the event that, notwithstanding the foregoing provisions of this
Section 1.03, any payment or distribution of assets of the Company of any kind
or character that constitute Collateral, whether in cash, property or
securities, shall be received by the holder of the Subordinated Indebtedness on
account of principal of, or interest or other amounts due on, the Subordinated
Indebtedness before all Senior

 

SCHEDULE 6.1(x)(1) - 2



--------------------------------------------------------------------------------

Indebtedness is paid in full in cash or in a manner satisfactory to the holder
or holders of such Senior Indebtedness or otherwise discharged in full, or
effective provisions made for its payment, such payment or distribution shall be
received and held in trust for and shall be paid over to the holders of the
Senior Indebtedness remaining unpaid or unprovided for or their representative
or representatives under the agreements pursuant to which the Senior
Indebtedness may have been issued, for application to the payment of such Senior
Indebtedness until all such Senior Indebtedness shall have been paid in full in
cash or in a manner satisfactory to the holder or holders of such Senior
Indebtedness or otherwise discharged in full, after giving effect to any
concurrent payment or distribution to the holders of such Senior Indebtedness.

Without in any way modifying the subordination provisions set forth herein or
affecting the subordination effected hereby, the Company shall give prompt
written notice to the holder of the Subordinated Indebtedness of any
dissolution, winding up, liquidation or reorganization of the Company (whether
in bankruptcy, insolvency or receivership proceedings or upon an assignment for
the benefit of creditors or otherwise).

Section 1.04. Furtherance of Subordination. Each holder of the Subordinated
Indebtedness agrees as follows:

(a) If any proceeding referred to in Section 1.03 above is commenced by or
against the Company:

(i) the Administrative Agent (as defined in the Credit Agreement referred to in
Section 1.08 below), acting on behalf of each holder of the Senior Indebtedness,
is hereby irrevocably authorized and empowered (in its own name or in the name
of the holder of the Subordinated Indebtedness or otherwise), but shall have no
obligation, to demand, sue for, collect and receive every payment or
distribution referred to in Section 1.03(b) and give acquittance therefor and to
file claims and proofs of claim and take such other action (including, without
limitation, voting the claims arising under the Subordinated Indebtedness or
enforcing any security interest or other lien securing payment of the
Subordinated Indebtedness) as it may deem necessary or advisable for the
exercise or enforcement of or causing enforcement of any of the rights or
interests of the holders of the Senior Indebtedness hereunder; and

(ii) each holder of the Subordinated Indebtedness shall duly and promptly take
such action as the Administrative Agent may request (A) to collect the
Subordinated Indebtedness for the account of the holders of the Senior
Indebtedness and to file appropriate claims or proofs of claim in respect of the
Subordinated Indebtedness, (B) to execute and deliver to the Administrative
Agent such powers of attorney, assignments or other instruments as
Administrative Agent may request in order to enable the Administrative Agent to
enforce any and all claims with respect to, and any security interests and other
liens securing payment of, the Subordinated Indebtedness, and (C) to collect and
receive any and all payments or distributions that may be payable or deliverable
upon or with respect to the Subordinated Indebtedness.

 

SCHEDULE 6.1(x)(1) - 3



--------------------------------------------------------------------------------

(iii) The holders of the Senior Indebtedness are hereby authorized to demand
specific performance of this Agreement, whether or not the Company shall have
complied with any of the provisions hereof applicable to it, at any time when
the holder of the Subordinated Indebtedness shall have failed to comply with any
of the provisions of this Agreement applicable to it. The holder of the
Subordinated Indebtedness hereby irrevocably waives any defense based on the
adequacy of a remedy at law that might be asserted as a bar to such remedy of
specific performance.

Section 1.05. Subrogation. Subject to the prior payment or discharge in cash in
full of all Senior Indebtedness, the holder of the Subordinated Indebtedness
shall be subrogated to the rights of the holders of Senior Indebtedness to
receive payments or distributions of assets of the Company applicable to the
Senior Indebtedness until all amounts owing in respect of the Subordinated
Indebtedness shall be paid or discharged in full, and for the purpose of such
subrogation no payments or distributions to the holders of the Senior
Indebtedness by or on behalf of the Company or by or on behalf of the holder of
the Subordinated Indebtedness by virtue of the subordination provisions set
forth herein that otherwise would have been made to the holder of the
Subordinated Indebtedness, shall be deemed to be payment by the Company to or on
account of the Subordinated Indebtedness, it being understood that the
subordination provisions set forth herein are and are intended solely for the
purpose of defining the relative rights of the holder of the Subordinated
Indebtedness, on the one hand, and the holders of the Senior Indebtedness, on
the other hand.

Section 1.06. Obligation of the Company Unconditional. Nothing contained in the
subordination provisions set forth herein or in the documents evidencing the
Subordinated Indebtedness is intended to or shall impair, as between the Company
and the holder of the Subordinated Indebtedness, the obligation of the Company,
which is absolute and unconditional, to pay to the holder of the Subordinated
Indebtedness the principal of and interest on the Subordinated Indebtedness as
and when the same shall become due and payable in accordance with its terms, or
is intended to or shall affect the relative rights of the holder of the
Subordinated Indebtedness and creditors of the Company other than the holders of
the Senior Indebtedness, nor shall anything herein or therein prevent the holder
of the Subordinated Indebtedness from exercising all remedies otherwise
permitted by applicable law, subject to the rights, if any, under the
subordination provisions set forth herein of the holders of Senior Indebtedness
in respect of cash, property, or securities of the Company received upon the
exercise of any such remedy. Upon any distribution of assets of the Company
referred to herein, the holder of the Subordinated Indebtedness shall be
entitled to rely upon any order or decree made by any court of competent
jurisdiction in which such dissolution, winding up, liquidation or
reorganization proceedings are pending, or a certificate of the liquidating
trustee or agent or other person making any distribution to the holder of the
Subordinated Indebtedness, for the purpose of ascertaining the persons entitled
to participate in such distribution, the holders of the Senior Indebtedness and
other indebtedness of the Company, the amount thereof or payable thereon, the
amount or amounts paid or distributed thereon and all other facts pertinent
thereto or hereto.

 

SCHEDULE 6.1(x)(1) - 4



--------------------------------------------------------------------------------

Section 1.07. Subordination Rights Not Impaired by Acts or Omissions of Company
or Holders of Senior Indebtedness. No rights of any present or future holders of
any Senior Indebtedness to enforce subordination as herein provided shall at any
time in any way be prejudiced or impaired by an act or failure to act on the
part of the Company or by any act or failure to act in good faith by any such
holder, or by any noncompliance by the Company with the terms and provisions of
the Subordinated Indebtedness, regardless of any knowledge thereof which any
such holder may have or be otherwise charged with. The holders of the Senior
Indebtedness may, without in any way affecting the obligations of the holder of
the Subordinated Indebtedness with respect thereto, at any time or from time to
time and in their absolute discretion, change the manner, place or terms of
payment of, change or extend the time of payment of, or renew or alter, any
Senior Indebtedness, or amend, modify or supplement any agreement or instrument
governing or evidencing such Senior Indebtedness or any other document referred
to therein, or exercise or refrain from exercising any other of their rights
under the Senior Indebtedness including, without limitation, the waiver of a
default thereunder and the release of any collateral securing such Senior
Indebtedness, all without notice to or consent from the holder of the
Subordinated Indebtedness.

Section 1.08. Senior Indebtedness. (a) The term “Senior Indebtedness” shall
mean, at any time, the Obligations as such term is defined in the Credit
Agreement (as defined below), but excluding indemnification and other contingent
obligations (other than contingent reimbursement obligations in respect of
amounts that may be drawn under outstanding letters of credit) in respect of
which no assertion of liability and no claim or demand for payment has been made
(and, in the case of indemnification obligations, no notice for indemnification
has been issued by the indemnitee) at such time.

(b) As used in this Agreement, the terms set forth below shall have the
respective meanings provided below:

“Credit Agreement” shall mean the Credit Agreement, dated as of March 28, 2012,
among the Covanta Energy Corporation, Covanta Holding Corporation, as a
guarantor, certain subsidiaries of the Company, as guarantors, the Lenders party
thereto, Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), and the other banks party thereto, as same may be
amended, modified, extended, renewed, restated or supplemented from time to
time, and including any agreement extending the maturity of, refinancing or
restructuring all or any portion of, or increasing the Obligations under such
agreement or of any successor agreements.

 

SCHEDULE 6.1(x)(1) - 5



--------------------------------------------------------------------------------

SCHEDULE 6.1(x)(2)

TO CREDIT AGREEMENT

TERMS OF SUBORDINATION – NON-AFFILIATES

All Permitted Subordinated Indebtedness (as defined in the Credit Agreement to
which this Schedule 6.1(x)(2) is attached) incurred by Covanta Energy
Corporation or any Guarantor Subsidiary (the “Company”) owing to any person
other than an Affiliate (as defined in the Credit Agreement) of the Company
shall be evidenced by a promissory note and shall (i) to the extent such
Permitted Subordinated Indebtedness constitutes a sale of notes through an
initial purchaser in a customary 144(a) transaction, have the subordination
provisions set forth in Part A and (ii) to the extent such Permitted
Subordinated Indebtedness does not constitute a sale of notes through an initial
purchaser in a customary 144(a) transaction, have the subordination provisions
set forth in Part B, of this Schedule 6.1(x)(2) attached as Annex A thereto or
incorporated within the text thereof (mutatis mutandis), and shall include in
the text of such promissory note the language: “THE INDEBTEDNESS EVIDENCED BY
THIS NOTE IS SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT TO ALL SENIOR
INDEBTEDNESS (AS DEFINED IN ANNEX A HERETO) TO THE EXTENT PROVIDED IN ANNEX A.”

Part A.

ANNEX A

The payment of principal, interest and premium, if any, on the notes (the
“Subordinated Indebtedness”) will be subordinated to the prior payment in full
of all Senior Indebtedness, including Senior Indebtedness incurred after the
date of the indenture relating to the Subordinated Indebtedness (the
“Indenture”).

The holders of Senior Indebtedness will be entitled to receive payment in full
of all obligations due in respect of Senior Indebtedness (including interest
after the commencement of any bankruptcy proceeding at the rate specified with
respect to the Senior Indebtedness) before the holders of Subordinated
Indebtedness will be entitled to receive any payment with respect to the
Subordinated Indebtedness (except that holders of Subordinated Indebtedness may
receive and retain Permitted Junior Securities), in the event of any
distribution to creditors of the Company:

(1) in a liquidation or dissolution of the Company;

(2) in a bankruptcy, reorganization, insolvency, receivership or similar
proceeding relating to the Company or its property;

(3) in an assignment for the benefit of creditors; or

(4) in any marshaling of the Company’s assets and liabilities.

 

SCHEDULE 6.1(x)(2) - 1



--------------------------------------------------------------------------------

The Company also may not make any payment in respect of the Subordinated
Indebtedness (except in Permitted Junior Securities) if:

(1) a payment default on Senior Indebtedness occurs and is continuing beyond any
applicable grace period; or

(2) any other default occurs and is continuing on Senior Indebtedness that
permits holders of the Senior Indebtedness to accelerate its maturity and the
trustee receives a notice of such default (a “Payment Blockage Notice”) from the
Company or the holders of any Senior Indebtedness.

Payments on the Subordinated Indebtedness may and will be resumed:

(1) in the case of a payment default, upon the date on which such default is
cured or waived; and

(2) in the case of a nonpayment default, upon the earlier of the date on which
such nonpayment default is cured or waived or 179 days after the date on which
the applicable Payment Blockage Notice is received, unless the maturity of any
Senior Indebtedness has been accelerated.

No new Payment Blockage Notice may be delivered unless and until:

(1) 360 days have elapsed since the delivery of the immediately prior Payment
Blockage Notice; and

(2) all scheduled payments of principal, interest and premium, if any, on the
Subordinated Indebtedness that have come due have been paid in full in cash.

No nonpayment default that existed or was continuing on the date of delivery of
any Payment Blockage Notice to the trustee will be, or be made, the basis for a
subsequent Payment Blockage Notice.

If the trustee or any holder of the Subordinated Indebtedness receives a payment
in respect of the Subordinated Indebtedness (except in Permitted Junior
Securities) when:

(1) the payment is prohibited by these subordination provisions; and

(2) the trustee or the holder has actual knowledge that the payment is
prohibited,

the trustee or the holder, as the case may be, will hold the payment in trust
for the benefit of the holders of Senior Indebtedness. Upon the proper written
request of the Administrative Agent (as defined below), the trustee or the
holder, as the case may be, will deliver the amounts in trust to the
Administrative Agent.

 

SCHEDULE 6.1(x)(2) - 2



--------------------------------------------------------------------------------

The Company must promptly notify holders of Senior Indebtedness if payment on
the Subordinated Indebtedness is accelerated because of an event of default
under the Indenture.

Insert in “Certain Definitions”:

“Credit Agreement” means the Credit and Guaranty Agreement, dated as of
March 28, 2012, among Covanta Energy Corporation, Covanta Holding Corporation,
as a guarantor, certain subsidiaries of Covanta Energy Corporation, as
guarantors, the Lenders party thereto, Bank of America, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other banks party
thereto, as same may be amended, modified, extended, renewed, restated or
supplemented from time to time, and including any agreement extending the
maturity of, refinancing or restructuring all or any portion of, or increasing
the Obligations under such agreement or of any successor agreements.

“Permitted Junior Securities” means:

(1) equity interests in Company; or

(2) debt securities that are subordinated to all Senior Indebtedness to
substantially the same extent as, or to a greater extent than, the notes are
subordinated to Senior Indebtedness under the Indenture.

“Senior Indebtedness” means at any time, the Obligations as such term is defined
in the Credit Agreement, but excluding indemnification and other contingent
obligations (other than contingent reimbursement obligations in respect of
amounts that may be drawn under outstanding letters of credit) in respect of
which no assertion of liability and no claim or demand for payment has been made
(and, in the case of indemnification obligations, no notice for indemnification
has been issued by the indemnitee) at such time.

 

SCHEDULE 6.1(x)(2) - 3



--------------------------------------------------------------------------------

Part B.

ANNEX A

Section 1.01. Subordination of Liabilities. The Company for itself, its
successors and assigns, covenants and agrees and each holder of the promissory
note to which this Annex A is attached (the “Note”) by its acceptance thereof
likewise covenants and agrees that the payment of the principal of, and interest
on, and all other amounts owing in respect of, the Note is hereby expressly
subordinated, to the extent and in the manner hereinafter set forth, to the
prior payment in full in cash or discharge in full of the Senior Indebtedness
(as defined in Section 1.08) in cash and cash collateralization of any
outstanding letters of credit thereunder. The provisions of this Annex A shall
constitute a continuing offer to all persons who, in reliance upon such
provisions, become holders of, or continue to hold, Senior Indebtedness, and
such provisions are made for the benefit of the holders of Senior Indebtedness,
and such holders are hereby made obligees hereunder to the same extent as if
their names were written herein as such, and they and/or each of them may
proceed to enforce such provisions.

Section 1.02. Company Not to Make Payments with Respect to Notes in Certain
Circumstances.

(a) Upon the maturity of any Senior Indebtedness (including interest thereon or
fees or any other amounts owing in respect thereof), whether at stated maturity,
by acceleration or otherwise, all principal thereof and premium, if any, and
interest thereon or fees or any other amounts owing in respect thereof, in each
case to the extent due and owing at such time, shall first be paid in full in
cash or discharged in full, or such payment duly provided for in cash or in a
manner satisfactory to the holder or holders of such Senior Indebtedness,
including cash collateralization of any outstanding letters of credit
thereunder, before any payment is made on account of the principal of (including
installments thereof), or interest on, or any amount otherwise owing in respect
of, the Note. Each holder of the Note hereby agrees that, so long as an Event of
Default (as defined in the Credit Agreement) has occurred and is continuing, no
amounts owing in respect of the Note shall be made, asked, demanded, sued for,
or otherwise taken, accepted or received.

(b) In the event that notwithstanding the provisions of the preceding subsection
(a) of this Section 1.02, the Company shall make any payment on account of the
principal of, or interest on, or amounts otherwise owing in respect of, the Note
at a time when payment is not permitted by said subsection (a), such payment
shall be held by the holder of the Note, in trust for the benefit of, and shall
be paid forthwith over and delivered to, the holders of Senior Indebtedness or
their representative or representatives under the agreements pursuant to which
the Senior Indebtedness may have been issued, as their respective interests may
appear, for application pro rata, to the payment of all Senior Indebtedness

 

SCHEDULE 6.1(x)(2) - 4



--------------------------------------------------------------------------------

remaining unpaid to the extent necessary to pay all Senior Indebtedness in full
in cash and cash collateralize any outstanding letters of credit thereunder in
accordance with the term of such Senior Indebtedness, after giving effect to any
concurrent payment or distribution to or for the holders of Senior Indebtedness.
Without in any way modifying the provisions of this Annex A or affecting the
subordination effected hereby, the Company shall give the holder of the Note
prompt written notice of any maturity of Senior Indebtedness after which such
Senior Indebtedness remains unsatisfied.

Section 1.03. Note Subordinated to Prior Payment of all Senior Indebtedness on
Dissolution, Liquidation or Reorganization of Company. Upon any distribution of
assets of the Company that constitute Collateral upon any dissolution, winding
up, liquidation or reorganization of the Company (whether in bankruptcy,
insolvency or receivership proceedings or upon an assignment for the benefit of
creditors or otherwise):

(a) the holders of all Senior Indebtedness shall first be entitled to receive
payment in full in cash or in a manner satisfactory to the holder or holders of
such Senior Indebtedness of the principal thereof, premium, if any, and interest
(including, without limitation, all interest accruing after the commencement of
any bankruptcy, insolvency, receivership or similar proceeding at the rate
provided in the governing documentation whether or not such interest is an
allowed claim in such proceeding) and all other amounts due thereon before the
holder of the Note is entitled to receive any payment on account of the
principal of or interest on or any other amount owing in respect of the Note;

(b) any payment or distribution of assets of the Company of any kind or
character that constitute Collateral, whether in cash, property or securities to
which the holder of the Note would be entitled except for the provisions of this
Annex A shall be paid by the liquidating trustee or agent or other person making
such payment or distribution, whether a trustee or agent; directly to the
holders of Senior Indebtedness or their representative or representatives under
the agreements pursuant to which the Senior Indebtedness may have been issued,
to the extent necessary to make payment in full of all Senior Indebtedness
remaining unpaid, after giving effect to any concurrent payment or distribution
to the holders of such Senior Indebtedness; and

 

SCHEDULE 6.1(x)(2) - 5



--------------------------------------------------------------------------------

(c) in the event that, notwithstanding the foregoing provisions of this
Section 1.03, any payment or distribution of assets of the Company of any kind
or character that constitute Collateral, whether in cash, property or
securities, shall be received by the holder of the Note on account of principal
of, or interest or other amounts due on, the Note before all Senior Indebtedness
is paid in full in cash or in a manner satisfactory to the holder or holders of
such Senior Indebtedness or otherwise discharged in full, or effective
provisions made for its payment, such payment or distribution shall be received
and held in trust for and shall be paid over to the holders of the Senior
Indebtedness remaining unpaid or unprovided for or their representative or
representatives under the agreements pursuant to which the Senior Indebtedness
may have been issued, for application to the payment of such Senior Indebtedness
until all such Senior Indebtedness shall have been paid in full in cash or in a
manner satisfactory to the holder or holders of such Senior Indebtedness or
otherwise discharged in full, after giving effect to any concurrent payment or
distribution to the holders of such Senior Indebtedness.

Without in any way modifying the provisions of this Annex A or affecting the
subordination effected hereby, the Company shall give prompt written notice to
the holder of the Note of any dissolution, winding up, liquidation or
reorganization of the Company (whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or otherwise).

Section 1.04. In Furtherance of Subordination. Each holder of the Note agrees as
follows:

(a) If any proceeding referred to in Section 1.03 above is commenced by or
against the Company

the Administrative Agent (as defined in the Credit Agreement referred to in
Section 1.08 below), acting on behalf of each holder of the Senior Indebtedness,
is hereby irrevocably authorized and empowered (in its own name or in the name
of the holder of the Note or otherwise), but shall have no obligation, to
demand, sue for, collect and receive every payment or distribution referred to
in Section 1.03(b) and give acquittance therefor and to file claims and proofs
of claim and take such other action (including, without limitation, voting the
claims arising under the Note or enforcing any security interest or other lien
securing payment of the Note) as it may deem necessary or advisable for the
exercise or enforcement of or causing enforcement of any of the rights or
interests of the holders of the Senior Indebtedness hereunder; and

The Administrative Agent is hereby authorized to demand specific performance of
this Note, whether or not the Company shall have complied with any of the
provisions hereof applicable to it, at any time

 

SCHEDULE 6.1(x)(2) - 6



--------------------------------------------------------------------------------

when the holder of the Note shall have failed to comply with any of the
provisions of this Note applicable to it. The holder of the Note hereby
irrevocably waives any defense based on the adequacy of a remedy at law that
might be asserted as a bar to such remedy of specific performance.

Section 1.05. Subrogation. Subject to the prior payment or discharge in cash in
full of all Senior Indebtedness, the holder of the Note shall be subrogated to
the rights of the holders of Senior Indebtedness to receive payments or
distributions of assets of the Company applicable to the Senior Indebtedness
until all amounts owing on the Note shall be paid or discharged in full, and for
the purpose of such subrogation no payments or distributions to the holders of
the Senior Indebtedness by or on behalf of the Company or by or on behalf of the
holder of the Note by virtue of this Annex A which otherwise would have been
made to the holder of the Note, shall be deemed to be payment by the Company to
or on account of the Note, it being understood that the provisions of this
Annex A are and are intended solely for the purpose of defining the relative
rights of the holder of the Note, on the one hand, and the holders of the Senior
Indebtedness, on the other hand.

Section 1.06. Obligation of the Company Unconditional. Nothing contained in this
Annex A or in the Note is intended to or shall impair, as between the Company
and the holder of the Note, the obligation of the Company, which is absolute and
unconditional, to pay to the holder of the Note the principal of and interest on
the Note as and when the same shall become due and payable in accordance with
its terms, or is intended to or shall affect the relative rights of the holder
of the Note and creditors of the Company other than the holders of the Senior
Indebtedness, nor shall anything herein or therein prevent the holder of the
Note from exercising all remedies otherwise permitted by applicable law, subject
to the rights, if any, under this Annex A of the holders of Senior Indebtedness
in respect of cash, property, or securities of the Company received upon the
exercise of any such remedy. Upon any distribution of assets of the Company
referred to in this Annex A, the holder of the Note shall be entitled to rely
upon any order or decree made by any court of competent jurisdiction in which
such dissolution, winding up, liquidation or reorganization proceedings are
pending, or a certificate of the liquidating trustee or agent or other person
making any distribution to the holder of the Note, for the purpose of
ascertaining the persons entitled to participate in such distribution, the
holders of the Senior Indebtedness and other indebtedness of the Company, the
amount thereof or payable thereon, the amount or amounts paid or distributed
thereon and all other facts pertinent thereto or to this Annex A.

Section 1.07. Subordination Rights Not Impaired by Acts or Omissions of Company
or Holders of Senior Indebtedness. No rights of any present or future holders of
any Senior Indebtedness to enforce subordination as herein provided shall at any
time in any way be prejudiced or impaired by an act or failure to act on the
part of the Company or by any act or failure to act in good faith by any such
holder, or by any noncompliance by the Company with the terms and provisions of
the Note, regardless of any knowledge thereof which any such holder may have or
be otherwise charged with.

 

SCHEDULE 6.1(x)(2) - 7



--------------------------------------------------------------------------------

The holders of the Senior Indebtedness may, without in any way affecting the
obligations of the holder of the Note with respect thereto, at any time or from
time to time and in their absolute discretion, change the manner, place or terms
of payment of, change or extend the time of payment of, or renew or alter, any
Senior Indebtedness, or amend, modify or supplement any agreement or instrument
governing or evidencing such Senior Indebtedness or any other document referred
to therein, or exercise or refrain from exercising any other of their rights
under the Senior Indebtedness including, without limitation, the waiver of a
default thereunder and the release of any collateral securing such Senior
Indebtedness, all without notice to or consent from the holder of the Note.

Section 1.08. Senior Indebtedness. (a) The term “Senior Indebtedness” shall
mean, at any time, the Obligations as such term is defined in the Credit
Agreement (as defined below), but excluding indemnification and other contingent
obligations (other than contingent reimbursement obligations in respect of
amounts that may be drawn under outstanding letters of credit) in respect of
which no assertion of liability and no claim or demand for payment has been made
(and, in the case of indemnification obligations, no notice for indemnification
has been issued by the indemnitee) at such time.

(b) As used in this Agreement, the terms set forth below shall have the
respective meanings provided below:

“Credit Agreement” shall mean the Credit Agreement, dated as of March 28, 2012,
among Covanta Energy Corporation, Covanta Holding Corporation, as a guarantor,
certain subsidiaries of Covanta Energy Corporation, as guarantors, the Lenders
party thereto, Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”), and the other banks party thereto, as same may be
amended, modified, extended, renewed, restated or supplemented from time to
time, and including any agreement extending the maturity of, refinancing or
restructuring all or any portion of, or increasing the Obligations under such
agreement or of any successor agreements.

 

SCHEDULE 6.1(x)(2) - 8



--------------------------------------------------------------------------------

SCHEDULE 6.2

TO CREDIT AGREEMENT

CERTAIN LIENS

Pledge by Covanta Waste to Energy of Italy, Inc. (CWTEI) to Banca Nazionale del
Lavoro S.p.A., as agent, in connection with the Trezzo project financing and
pursuant to the Contratto di Capitalizzazion dated July 23, 2004, of (i) a CWTEI
bank account securing its obligation to contribute equity or make subordinated
loans of up to 130k Euros if the project waste permit is not increased to 500
tonnes/day by 06-30-06 and up to 990k Euros in the event of an adverse outcome
in ongoing arbitration with the EPC contractor; and (ii) CWTEI’s (a) equity
interest in Prima s.r.l. (the project company) and (b) right to be repaid by
Prima s.r.l.for any amounts owed to CWTEI by Prima s.r.l., in the event of an
acceleration of the underlying non-recourse project financing.

Liens and pledges with respect to indebtedness, leases and other material
project documents concerning Projects and electrical generation plants and
cogeneration plants of Affiliates to which Foreign Subsidiaries are a party

Liens in existence on the date of this Agreement on or with respect to assets of
any Subsidiary of Company, to the extent such Liens secure an obligation of such
Subsidiary of Company (or an Affiliate in which such Subsidiary is an equity
owner) to Persons other than the Company and its Excluded Subsidiaries and their
respective Affiliates, so long as (a) such obligation is associated with a
Project (or a project of an Affiliate in which such Subsidiary is an equity
owner), (b) such Lien is limited to (1) assets associated with such Project (or
project of an Affiliate in which such Subsidiary is an equity owner) (which in
any event shall not include assets held by any Borrower other than a Borrower
whose sole business is the ownership and/or operation of such Project and
substantially all of whose assets are associated with such Project), and/or
(2) equity interests in such Subsidiary, but in the case of clause (2) only if
such Subsidiary’s sole business is the ownership and/or operation of such
Project (or project of an Affiliate in which such Subsidiary is an equity owner)
and substantially all of such Subsidiary’s assets are associated with such
Project (or project of an Affiliate in which such Subsidiary is an equity owner)
and (c) such obligation is otherwise permitted under this Agreement.*

Liens on Intellectual Property set forth on Schedule 4.5 to the Pledge and
Security Agreement.

Liens in existence on the date of this Agreement evidenced by financing
statements listed on Annex A hereto.

 

* Emergence entities may have certain outstanding obligations with respect to
Bankrupt Subsidiaries; however, we cannot make representations that agreements
will be assumed prior to the emergence of those entities.

 

SCHEDULE 6.2 - 1



--------------------------------------------------------------------------------

ANNEX A

TO SCHEDULE 6.2 TO CREDIT AGREEMENT

 

Debtor

  

Secured Party

   State   

Original File Date

and Number

  

Related Filings

Covanta

Alexandria/Arlington, Inc.

  

United Rentals

(North America), Inc.

   VA   

8/23/11

#11082352210

  

Covanta Energy Group, Inc.

  

The Bank of New York

(Successor to Summit Bank)

   DE   

8/28/03

#32240664

  

6/17/08

#82076006 (continuation)

Covanta Hennepin Energy Resource Co., Limited Partnership

   Volvo Commercial Finance LLC The Americaas    DE   

8/3/01

#10769815

  

7/19/06

#62487270 (continuation)

 

SCHEDULE 6.2 - 2



--------------------------------------------------------------------------------

Covanta Hennepin Energy Resource Co., Limited Partnership

   VFS Leasing Co.    DE   

11/5/07

#74206560

  

Covanta Hillsborough, Inc.

   Florida Fluid System Technologies, Inc.    FL   

4/10/09

#200900339657

  

Covanta Hillsborough, Inc.

   Flagler Construction Equipment, LLC    FL   

3/23/10

#201002217154

  

 

SCHEDULE 6.2 - 3



--------------------------------------------------------------------------------

Covanta Indianapolis, Inc.

   Bank One Trust Company, N.A.    IN   

1/30/97

#2010359

  

7/29/99

#2271744

 

9/5/01

#200100006215724

 

1/24/07

#200700000827975

(continuation)

Covanta Indianapolis, Inc.

   Bank One Trust Company, N.A.    IN   

1/30/97

#2101360

  

7/29/99

#2271742

 

9/5/01

#200100006215502

 

1/24/07

#200700000828007

(continuation)

Covanta Indianapolis, Inc.

   Whiting Corporation    IN   

4/10/09

#200900002946739

  

 

SCHEDULE 6.2 - 4



--------------------------------------------------------------------------------

Covanta Indianapolis, Inc.

   Whiting Corporation    IN   

4/10/09

#200900002957216

  

Covanta Niagara LLC

   Manufacturers and Traders Trust Company    DE   

4/20/06

#61339126

  

Covanta Niagara LLC

   Manufacturers and Traders Trust Company    DE   

4/20/06

#61339159

  

 

SCHEDULE 6.2 - 5



--------------------------------------------------------------------------------

Covanta Niagara LLC

   Manufacturers and Traders Trust Company    DE   

4/26/06

#61399807

  

Covanta Niagara LLC

   Manufacturers and Traders Trust Company    DE   

4/26/06

#61399864

  

Covanta Niagara LLC

   Manufacturers and Traders Trust Company    DE   

4/27/11

#11583502

  

 

SCHEDULE 6.2 - 6



--------------------------------------------------------------------------------

Covanta Niagara LLC

   Manufacturers and Traders Trust Company    DE   

4/27/11

#11583825

  

Covanta Niagara LLC

   Manufacturers and Traders Trust Company    DE   

4/27/11

#11583858

  

Covanta Niagara LLC

   Manufacturers and Traders Trust Company    DE   

4/27/11

#11583908

  

 

SCHEDULE 6.2 - 7



--------------------------------------------------------------------------------

Covanta Company of Semass, L.P.

   Marlin Leasing Corp.    DE   

11/9/06

#63920006

  

Covanta Power Pacific, Inc.

   General Electric Credit Corporation of Tennessee    CA   

2/15/11

#117260743344

  

Covanta Delaware Valley LLC

   U.S. Bank National Association    DE   

4/12/02

#20921282

  

6/10/02

#21422389

 

6/11/02

#21433634

 

6/8/06

#61955749

 

3/12/07

#70979236

 

3/12/07

#70979343

 

1/10/12

#20117038

(continuation)

 

SCHEDULE 6.2 - 8



--------------------------------------------------------------------------------

Covanta Delaware Valley LLC

   U.S. Bank National Association    DE   

4/12/02

#20921316

  

6/10/02

#21422371

 

6/11/02

#21433535

 

6/8/06

#61955756

 

3/12/07

#70978816

 

3/12/07

#70978881

 

1/10/012

#20117020

(continuation)

Covanta Delaware Valley LLC

   State Street Bank and Trust Company    DE   

4/12/02

#20921431

  

6/10/02

#21422348

 

6/11/02

#21433469

 

6/8/06

#61956192

 

3/19/07

#71018406

(continuation)

Covanta Delaware Valley LLC

   U.S. Bank National Association    DE   

4/15/02

#20929764

  

6/10/02

#21422405

 

6/11/02

#21433600

 

6/8/06

#61956234

 

3/12/07

#70978998

 

3/12/07

#70979046

 

1/10/12

#20116972

(continuation)

 

SCHEDULE 6.2 - 9



--------------------------------------------------------------------------------

Covanta Delaware Valley LLC

   U.S. Bank National Association    DE   

6/3/02

#21356330

  

6/8/06

#61956663

 

3/12/07

#70979269

 

3/12/07

#70981729

 

1/10/12

#20116964

(continuation)

Covanta Delaware Valley LLC

   U.S. Bank National Association    DE   

6/3/02

#21358195

  

6/8/06

#61955731

 

3/12/07

#70981349

 

3/12/07

#70981356

 

1/10/12

#20116956

(continuation)

Covanta Delaware Valley LLC

   U.S. Bank National Association    DE   

4/15/02

#20929624

  

6/10/02

#21422355

 

6/11/02

#21433584

 

6/8/06

#61956218

 

3/12/07

#70980762

 

3/12/07

#70980853

 

1/10/12

#20116980

(continuation)

 

SCHEDULE 6.2 - 10



--------------------------------------------------------------------------------

Covanta Delaware Valley LLC

   State Street Bank and Trust Company, as Owner Trustee    DE   

4/15/02

#20929699

  

6/10/02

#21422397

 

6/11/02

#21433592

 

6/8/06

#61956266

 

3/19/07

#71019115

(continuation)

Covanta Mendota, L.P.

   Dynamic Leasing, Inc.    CA   

3/27/09

#097191815273

  

Covanta MacArthur Renewable Energy, Inc.

   VFS Leasing Co.    NY   

1/27/11

#201101275093736

  

 

SCHEDULE 6.2 - 11



--------------------------------------------------------------------------------

Covanta MacArthur Renewable Energy, Inc.

   VFS Leasing Co.    NY   

5/14/08

#200805145533683

  

5/16/08

#200805165545175

(assignment)

Covanta Stanislaus, Inc.

   VFS Leasing Co.    CA   

10/27/09

#09-7212361627

  

Covanta Plymouth, Inc.

   VFS Leasing Co.    DE   

12/31/08

#84332647

  

4/9/10

#01234263

 

4/14/10

#01285463

(amendment)

 

SCHEDULE 6.2 - 12



--------------------------------------------------------------------------------

Covanta Dade Renewable Energy Ltd.

   Flagler Construction Equipment, LLC    FL   

9/22/10

#201003255378

  

Eco/B-3, LLC

   American Express Business Finance Corporation    NY   

9/2/04

#200409025743241

  

6/2/09

#200906025509895

(continuation)

Covanta Fairfax, Inc.

   U.S. Bank National Association, Trustee    VA   

11/14/08

#08111471110

  

 

SCHEDULE 6.2 - 13



--------------------------------------------------------------------------------

SCHEDULE 6.10

TO CREDIT AGREEMENT

CERTAIN TRANSACTIONS WITH AFFILIATES

 

•  

Corporate Services and Expense Reimbursement Agreement between Danielson Holding
Corporation and Covanta Energy Corporation dated March 10, 2004;

 

•  

Master Waste Delivery Agreements dated as of October 1, 1995, between TransRiver
and certain of the former American Ref-Fuel project partnerships, other written
and oral brokerage arrangements between TransRiver and certain of the
waste-to-energy project partnerships and corporations, and similar brokerage
arrangements for metals sales among all such parties; Management Services
Agreement, dated November 1, 2003, between Covanta Energy Asia Pacific Ltd. and
Covanta Energy International Investments Limited (f/k/a Covanta Energy India
Investments Ltd.), as amended pursuant to Amendment No. 1 dated as of August 8,
2006;

 

•  

Plant Operation and Maintenance Agreement, dated April 2, 1999, by and between
NEPC Consortium Power Limited and Covanta Bangladesh Operating Ltd., as amended;

 

•  

Technical Services Agreement, dated July 1, 1999, by and between NEPC Consortium
Power Ltd. and Covanta One Ltd.;

 

•  

Amended and Restated Operating Services Agreement, dated November 1, 2001 by and
between SEMASS Partnership and American Ref-Fuel Operations of SEMASS, L.P.

 

•  

Tax Sharing Agreement, dated March 10, 2004, between Danielson Holding
Corporation and Covanta Energy Corporation and the other parties thereto, as
amended.

 

•  

Tax Sharing/Allocation Agreement between Covanta Energy Corporation and Covanta
Tampa Construction.

 

•  

Tax Sharing/Allocation Agreement between Covanta Energy Corporation and Covanta
Lake II, Inc.

 

•  

Tax Sharing/Allocation Agreement between Covanta Energy Corporation and Covanta
Warren Energy Resources Co., Limited Partnership, Covanta Equity of Stanislaus,
Inc. and Covanta Equity of Alexandria/Arlington, Inc.

 

•  

Operating and Maintenance Agreement between OMS of Union and Ogden Martin
Operations of Union LLC

 

•  

SEMASS Partnership Amended and Restated Management Services Agreement between
American Ref-Fuel Operations of SEMASS, L.P. and SEMASS Partnership

 

•  

SEMASS Partnership Amended and Restated Operating Service Agreement between
American Ref-Fuel Operations of SEMASS, L.P. and SEMASS Partnership

 

SCHEDULE 6.10 - 1



--------------------------------------------------------------------------------

SCHEDULE 6.10

TO CREDIT AGREEMENT

 

  •  

SEMASS Partnership Amended and Restated Waste Services Agreement between
American Ref-Fuel Operations of SEMASS, L.P. and SEMASS Partnership

 

  •  

SEMASS Partnership Amended and Restated Waste Services Subcontract Agreement
between American Ref-Fuel Operations of SEMASS, L.P. and Transriver Marketing
Company, L.P.

 

SCHEDULE 6.10 - 2